Exhibit 10.1

 

LOAN AGREEMENT

Dated as of October 26, 2006

by and between

BEHRINGER HARVARD 101 SOUTH TRYON LP

as Borrower

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

as Lender

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page

1.                                       DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

 

1.1

Specific Definitions

1

1.2

Index of Other Definitions

13

1.3

Principles of Construction

16

 

 

 

2.                                       GENERAL LOAN TERMS

16

 

 

 

2.1

The Loan

16

2.2

Interest; Monthly Payments

16

2.3

Loan Repayment

17

2.4

Release of Property

20

2.5

Payments and Computations

21

 

 

 

3.                                       CASH MANAGEMENT AND RESERVES

21

 

 

 

3.1

Cash Management Arrangements

21

3.2

Required Repairs; Completion of Required Repairs

22

3.3

Tax and Insurance Subaccount

22

3.4

Ground Rent Subaccount

23

3.5

Bank of America Lease Required Improvements Subaccount

23

3.6

Operating Expense Subaccount

24

3.7

Casualty/Condemnation Subaccount

24

3.8

Security Deposit Subaccount

24

3.9

Cash Collateral Subaccount

25

3.10

Grant of Security Interest; Application of Funds

25

3.11

Property Cash Flow Allocation

26

3.12

Initial Deposits into Reserves

26

3.13

Initial Leasing Reserve

26

3.14

Bank of America Lease Termination and Space Reduction - Letter of Credit

27

 

 

 

4.                                       REPRESENTATIONS AND WARRANTIES

30

 

 

 

4.1

Organization; Special Purpose

30

4.2

Proceedings; Enforceability

30

4.3

No Conflicts

31

4.4

Litigation

31

4.5

Agreements

31

4.6

Title

31

4.7

No Bankruptcy Filing

32

4.8

Full and Accurate Disclosure

32

4.9

Tax Filings

33

4.10

No Plan Assets

33

4.11

Compliance

33

4.12

Contracts

34

 

i


--------------------------------------------------------------------------------




 

4.13

Federal Reserve Regulations; Investment Company Act

34

4.14

Easements; Utilities and Public Access

34

4.15

Physical Condition

34

4.16

Leases

34

4.17

Fraudulent Transfer

35

4.18

Ownership of Borrower

35

4.19

Purchase Options

36

4.20

Management Agreement

36

4.21

Hazardous Substances

36

4.22

Name; Principal Place of Business

37

4.23

Other Debt

37

4.24

Intentionally Omitted

37

4.25

Intentionally Omitted

37

4.26

Ground Lease

37

 

 

 

5.                                       COVENANTS

37

 

 

 

5.1

Existence

37

5.2

Taxes and Other Charges

37

5.3

Access to Property

38

5.4

Repairs; Maintenance and Compliance; Alterations

38

5.5

Performance of Other Agreements

39

5.6

Cooperate in Legal Proceedings

39

5.7

Further Assurances

39

5.8

Environmental Matters

39

5.9

Title to the Property

42

5.10

Leases

42

5.11

Estoppel Statement

44

5.12

Property Management

45

5.13

Special Purpose Bankruptcy Remote Entity

45

5.14

Assumption in Non-Consolidation Opinion

45

5.15

Change In Business or Operation of Property

46

5.16

Debt Cancellation

46

5.17

Affiliate Transactions

46

5.18

Zoning

46

5.19

No Joint Assessment

46

5.20

Principal Place of Business

46

5.21

Change of Name, Identity or Structure

46

5.22

Indebtedness

47

5.23

Licenses

47

5.24

Compliance with Restrictive Covenants, Etc.

47

5.25

ERISA

47

5.26

Transfers

48

5.27

Liens

50

5.28

Dissolution

50

5.29

Expenses

51

5.30

Indemnity

51

 

ii


--------------------------------------------------------------------------------




 

5.31

Intentionally Omitted

52

5.32

Intentionally Omitted

52

5.33

Patriot Act Compliance

52

5.34

Ground Lease

53

5.35

Landlord’s Bankruptcy

55

5.36

Borrower’s (Tenant’s) Bankruptcy

55

 

 

 

6.                                       NOTICES AND REPORTING

56

 

 

 

6.1

Notices

56

6.2

Borrower Notices and Deliveries

56

6.3

Financial Reporting

57

 

 

 

7.                                       INSURANCE; CASUALTY; AND CONDEMNATION

59

 

 

 

7.1

Insurance

59

7.2

Casualty

62

7.3

Condemnation

63

7.4

Application of Proceeds or Award

64

 

 

 

8.                                       DEFAULTS

65

 

 

 

8.1

Events of Default

65

8.2

Remedies

67

 

 

 

9.                                       SPECIAL PROVISIONS

69

 

 

 

9.1

Sale of Note and Secondary Market Transaction

69

9.2

Costs and Expenses

72

9.3

Condominium Provisions

72

9.4

Mezzanine Loan

76

9.5

Letters of Credit

78

 

 

 

10.                                 MISCELLANEOUS

78

 

 

 

10.1

Exculpation

78

10.2

Brokers and Financial Advisors

80

10.3

Retention of Servicer

80

10.4

Survival

81

10.5

Lender’s Discretion

81

10.6

Governing Law

81

10.7

Modification, Waiver in Writing

82

10.8

Trial by Jury

83

10.9

Headings/Exhibits

83

10.10

Severability

83

10.11

Preferences

83

10.12

Waiver of Notice

83

10.13

Remedies of Borrower

83

 

iii


--------------------------------------------------------------------------------




 

10.14

Prior Agreements

84

10.15

Offsets, Counterclaims and Defenses

84

10.16

Publicity

84

10.17

No Usury

84

10.18

Conflict; Construction of Documents

85

10.19

No Third Party Beneficiaries

85

10.20

Yield Maintenance Premium

85

10.21

Assignment

86

10.22

Borrower’s Designee

86

10.23

Intentionally Omitted

86

10.24

Set-Off

86

10.25

Counterparts

86

 

Schedule 1 - TI and Free Rent

Schedule 2 - Required Repairs

Schedule 3 - Exceptions to Representations and Warranties

Schedule 4 - Organization of Borrower

Schedule 5 - Definition of Special Purpose Bankruptcy Remote Entity

Schedule 8 - Rent Roll

 

iv


--------------------------------------------------------------------------------


LOAN AGREEMENT

LOAN AGREEMENT dated as of October 26, 2006 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) by and between
BEHRINGER HARVARD 101 SOUTH TRYON LP, a Delaware limited partnership
(“Borrower”) and CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation
(together with its successors and assigns, “Lender”).


1.                                      DEFINITIONS; PRINCIPLES OF CONSTRUCTION


1.1                               SPECIFIC DEFINITIONS.  THE FOLLOWING TERMS
HAVE THE MEANINGS SET FORTH BELOW:

Acceptable Letter of Credit:  an irrevocable, unconditional, transferable, clean
sight draft letter of credit (either an evergreen letter of credit or one with a
stated expiration date at least thirty (30) Business Days after the Stated
Maturity Date, or having a stated expiration date not less than one year after
its date of issuance, provided that such initially issued Acceptable Letter of
Credit, or any renewal thereof, is renewed or substituted by an Acceptable
Letter of Credit satisfying all of the conditions of this definition at least
thirty (30) days prior to the date on which the Acceptable Letter of Credit, or
any renewal thereof, is scheduled to expire) in favor of Lender and entitling
Lender to draw thereon in New York, New York, or Chicago, Illinois, issued by a
domestic Approved Bank or the U.S. agency or branch of a foreign Approved Bank,
and otherwise in form and substance reasonably acceptable to Lender.  If at any
time the bank issuing any such Acceptable Letter of Credit shall cease to be an
Approved Bank, Lender shall have the right after twenty (20) Business Days
notice thereof to draw down the same in full and hold the proceeds of such draw
in accordance with the applicable provisions hereof unless the Borrower shall
have delivered to Lender a replacement Acceptable Letter of Credit prior to such
draw down.

Acceptable Mezzanine Lender:  (i) any Person satisfying the definition of
“Qualified Transferee” (or any successor term) under clause (ii) (or such
corresponding subsection of any successor term) of the definition of “Qualified
Transferee” set forth in the form Intercreditor Agreement attached as Appendix
VI to the Standard & Poor’s U.S. CMBS Legal and Structural Finance Criteria
published May 1, 2003, as the same may have been amended or modified prior to
the date of the Mezzanine Loan, based on the default values for minimum total
assets and capital/statutory surplus or shareholders’ equity included in the
definition of “Eligibility Requirements” in such publication (or any successor
term) or (ii) any other Person that has been approved by Lender acting
reasonably, and provided, however, in the case of each of the foregoing clauses
(i) and (ii), that if the Mezzanine Loan is made after the occurrence of a
Secondary Market Transaction, such Person (1) was identified to the applicable
Rating Agencies as the proposed lender in connection with the request for a
Rating Comfort Letter referred to in Section 9.4(c), or (2) has otherwise been
approved in writing by the applicable Rating Agencies.

Affiliate:  as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.


--------------------------------------------------------------------------------




Approved Bank:  shall mean a bank, the long term unsecured debt obligations of
which are rated at least “AA” by S&P and its successors, and the equivalent by
Fitch and its successors and Moody’s and its successors (unless Lender approves
in writing a financial institution other than a bank or a lower rating, in each
case in Lender’s sole and absolute discretion).

Approved Leasing Expenses:  actual out-of-pocket expenses incurred by Borrower
in leasing space at the Property pursuant to Leases entered into in accordance
with the Loan Documents, including brokerage commissions (including those paid
pursuant to the Management Agreement) and tenant improvements, which expenses
(i) are (A) specifically approved by Lender in connection with approving the
applicable Lease, (B) incurred in the ordinary course of business and on market
terms and conditions in connection with Leases which do not require Lender’s
approval under the Loan Documents, or (C) otherwise approved by Lender, which
approval shall not be unreasonably withheld or delayed, and (ii) are
substantiated by executed Lease documents and brokerage agreements.

Approved Operating Expenses:  during a Cash Trap Period, operating expenses
incurred by Borrower which (i) are within one hundred five percent (105%) of the
total amounts included in the Approved Operating Budget for the current calendar
month (or for unpaid operating expenses included in the Approved Operating
Budget for prior calendar months); provided that, for purposes hereof, operating
expenses in such Approved Operating Budget shall be deemed to be increased from
the amounts in the applicable Approved Operating Budget to the extent that such
increased amounts are at least equal to an increase in operating revenues from
the amounts in such Approved Operating Budget or directly relate to variances in
occupancy levels or emergencies or unforeseen circumstances, (ii) are for real
estate taxes, insurance premiums, electric, gas, oil, water, sewer or other
utility service to the Property, (iii) are for property management fees payable
to Manager under the Management Agreement, such amounts not to exceed three
percent (3%) of the monthly Rents (excluding however any asset management fees
payable by Borrower to Manager pursuant to the Management Agreement; provided,
however, the foregoing three percent (3%) limitation shall not be deemed to
preclude Borrower from paying any such asset management fees pursuant to the
terms of the Management Agreement from their own funds) or (iv) have been
approved by Lender, acting in a commercially reasonably manner.  Notwithstanding
the foregoing, nothing herein shall be deemed to preclude Borrower from paying
any asset management fee (over and above the amount set forth above) pursuant to
the terms of the Management Agreement from their own funds.

Assumption Fee:  an amount equal to (i) with respect to the first assumption,
one-quarter of one percent (0.25%) of the then unpaid Principal and (ii) with
respect to any subsequent assumptions after the first assumption, one-half of
one percent (0.5%) of the then unpaid Principal.

Available Cash:  as of each Payment Date during the continuance of Cash Trap
Period, the amount of Rents, if any, remaining in the Deposit Account after the
application of all of the payments required under clauses (i) through (vi) of
Section 3.11(a).

2


--------------------------------------------------------------------------------




Bank of America:  Bank of America, N.A., a national banking association, or any
successor tenant under the Bank of America Lease.

Bank of America Lease:  that certain Lease, dated December 21, 2005, effective
as of January 1, 2006, by and between Bank of America, N.A., as tenant, and
Trizec Holdings, LLC, a Delaware limited liability company, as landlord.

Bank of America Lease Letter of Credit Amount:  an amount equal to the product
of (A) the aggregate amount of square footage in excess of 50,000 square feet
vacated by Bank of America; and (B) $7.00, less any Bank of America Lease
Termination Payment deposited with Lender.  In no event shall such amount be a
negative number.

Bank of America Lease Required Improvements:  the improvements, repairs,
replacements and other alterations required to be made by Borrower or reimbursed
by Borrower to the tenant under the Bank of America Lease pursuant to Sections
10.6(a), 10.6(b)(1) and 10.6(b)(2) of the Bank of America Lease.

Bank of America Lease Termination Payment:  the amount of any termination fee or
penalty or other fee or penalty of any kind made to Borrower in connection with
any termination of a portion of the Bank of America Lease in connection with a
reduction of the space covered by the Bank of America Lease, whether by right
pursuant to the Bank of America Lease, by agreement with Borrower or otherwise.

Behringer Harvard REIT:  Behringer Harvard REIT I, Inc., a Maryland corporation.

Behringer Harvard Operating Partnership:  Behringer Harvard Operating
Partnership I LP, a Texas limited partnership.

BHR Partners:  BHR Partners, LLC, a Delaware limited liability company.

Borrower:  has the meaning set forth in the preamble to this Agreement.

Borrower’s Designee:  the Manager or such other Person as Borrower, with the
consent of Lender (not to be unreasonably withheld), may from time to time
designate as “Borrower’s Designee”; provided that there shall be only one
Borrower’s Designee at any time.

Borrower GP:  Behringer Harvard 101 South Tryon GP, LLC, a Delaware limited
liability company.

Business Day:  any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required to close.

Calculation Date:  the last day of each calendar quarter during the Term.

Capital Expenses:  expenses that are capital in nature or required under GAAP to
be capitalized.

3


--------------------------------------------------------------------------------




Cash Trap Period:  shall commence, if, (i) an Event of Default has occurred and
is continuing, and shall end if such Event of Default has been cured and no
other Event of Default has occurred and is continuing, (ii) as of any
Calculation Date, the Debt Service Coverage Ratio is less than 1.10:1, and shall
end upon Lender’s determination that the Property has achieved a Debt Service
Coverage Ratio of at least 1.10:1 for two consecutive Calculation Dates, or
(iii) at any time during the Term, Borrower fails to deliver to Lender either
(A) cash or (B) the Bank of America Lease Letter of Credit as required under
Section 3.14 hereof, and shall end upon Borrower’s delivery to Lender of either
(A) cash or (B) the Bank of America Lease Letter of Credit in accordance with
Section 3.14 hereof.

Citigroup Group:  the issuer that is named in the Disclosure Document or
registration statement relating to a Secondary Market Transaction (the
“Registration Statement”), and each of such issuer’s directors, each of its
officers who have signed the Registration Statement and each person or entity
who controls such issuer or the Lender within the meaning of Section 15 of the
Securities Act or Section 30 of the Exchange Act.

Code:  the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

Common Elements:  has the meaning set forth in the Condominium Documents.

Control:  with respect to any Person, either (i) ownership directly or
indirectly of forty-nine percent (49%) or more of all equity interests in such
Person or (ii) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, through the
ownership of voting securities, by contract or otherwise.

Condominium:  any condominium that includes the Property as a part thereof and
that was created pursuant to the Condominium Act.

Condominium Act:  North Carolina Condominium Act, Section 47C-1-101 et. seq., as
amended.

Condominium Documents:  (a) those certain By-Laws of Trade Tryon Plaza
Condominium Association, Inc., (b) those certain Articles of Incorporation of
Trade Tryon Plaza Condominium Association, Inc., (c) that certain Declaration of
Condominium for Trade Tryon Plaza Condominium, dated December 10, 1988, by
Granyette, Inc., a North Carolina corporation, and (d) such other documents, as
required by the Condominium Act, relating to the submission of the Property to
the provisions of said Condominium Act, as each of the foregoing may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

Debt:  the unpaid Principal, all interest accrued and unpaid thereon, any Yield
Maintenance Premium and all other sums due to Lender in respect of the Loan or
under any Loan Document.

Debt Service:  with respect to any particular period, the scheduled interest
payments due under the Note in such period.

4


--------------------------------------------------------------------------------




Debt Service Coverage Ratio:  as of any date, the ratio calculated by Lender of
(i) the Net Operating Income for the 12-month period ending with the most
recently completed calendar month to (ii) the debt service with respect to such
period (assuming a constant payment of principal and interest based upon a
30-year amortization schedule).

Default:  the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.

Default Rate:  a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) five percent (5%) above the Interest Rate
(as applicable prior to the occurrence of an Event of Default), compounded
monthly.

Defeasance Collateral:  U.S. Obligations, which provide payments (i) on or prior
to, but as close as possible to, all Payment Dates and other scheduled payment
dates, if any, under the Note after the Defeasance Date and up to and including
the Defeasance Maturity Date, and (ii) in amounts equal to or greater than the
Scheduled Defeasance Payments.

Defeasance Maturity Date:  means the Permitted Prepayment Date.

Deposit Bank:  JPMorgan Chase Bank, N.A., a national banking corporation, or
such other bank or depository selected by Lender in its discretion.

Effective Gross Income:  In-place Base Rent plus Potential Income from Vacant
Space, Reimbursement Income, and other income from whatever source, less an
adjustment for the greater of (i) market vacancy and (ii) actual physical
vacancy (which vacancy shall include any space then leased to bankrupt tenants
which are not in full occupancy of their respective leased premises or which
have rejected their respective leases or which are not paying rent on a current
basis), each as determined by Lender in its sole discretion exercised in good
faith (uniformly and consistently applied in the same manner as Lender exercises
similar discretion in other loans of this type and nature for comparable
properties) in accordance with Lender’s then current underwriting standards for
loans of this type and the then current underwriting standards of the Rating
Agencies.

Eligible Account:  a separate and identifiable account from all other funds held
by the holding institution that is either (i) an account or accounts (A)
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (B) as to
which Lender has received a Rating Comfort Letter from each of the applicable
Rating Agencies with respect to holding funds in such account, or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations §9.10(b), having in either case
corporate trust powers, acting in its fiduciary capacity, and a combined capital
and surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authorities.  An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

Eligible Institution:  a depository institution insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which

5


--------------------------------------------------------------------------------




are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch, in the case of
accounts in which funds are held for thirty (30) days or less or, in the case of
Letters of Credit or accounts in which funds are held for more than thirty (30)
days, the long term unsecured debt obligations of which are rated at least “AA”
by Fitch and S&P and “Aa2” by Moody’s.

ERISA:  the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

ERISA Affiliate:  all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common control and all
other entities which, together with Borrower, are treated as a single employer
under any or all of Section 414(b), (c), (m) or (o) of the Code.

GAAP:  generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.

Governmental Authority:  any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

Ground Rent:  all rent and any and all other charges due and payable under the
Ground Lease.

Guarantor:  Behringer Harvard REIT or any other entity guaranteeing any payment
or performance obligation of Borrower.

Harvard Fund I:  individually or collectively, Behringer Harvard Short-Term
Opportunity Funds I, L.P., a Texas limited partnership and/or Behringer Harvard
Mid-Term Value Enhancement Fund I, L.P. a Texas limited partnership and/or
Behringer Harvard Strategic Opportunity Fund LLP, a Texas limited partnership,
and/or any other fund for which Behringer Harvard Holdings, LLC, or an Affiliate
of it under its Control, serves as general partner, manager or advisor.

Harvard REIT:  individually or collectively, the Behringer Harvard Operating
Partnership and/or Behringer Harvard REIT and/or Behringer Harvard Opportunity
REIT I, Inc., a Maryland corporation (“Behringer Harvard Opportunity REIT”),
and/or any other fund for which Behringer Harvard Holdings, LLC, or an Affiliate
of it under its Control, serves as general partner, manager or advisor.

HPT:  HPT Management Services LP, a Texas limited partnership.

In-place Base Rent:  fixed base rent paid by tenants that have occupied the
space covered by their respective leases and have commenced paying rent and the
free rent or rent abatement periods under such leases have expired, and there
are no defaults under such leases (nor does there exist any event or condition,
which with the passage of time or the giving of notice, or both, could result in
such a default).

6


--------------------------------------------------------------------------------




 

Interest Period:  (i) the period from the date hereof through the first day
thereafter that is the 5th day of a calendar month and (ii) each period
thereafter from the 6th day of each calendar month through the 5th day of the
following calendar month; except that the Interest Period, if any, that would
otherwise commence before and end after the Maturity Date shall end on the
Maturity Date.  Notwithstanding the foregoing, if Lender exercises its right to
change the Payment Date to a New Payment Date in accordance with Section 2.2.4,
then from and after such election, each Interest Period shall be the period from
the New Payment Date in each calendar month through the day in the next
succeeding calendar month immediately preceding the New Payment Date in such
calendar month.

Interest Rate:  a rate of interest equal to 5.433% per annum (or, when
applicable pursuant to this Agreement or any other Loan Document, the Default
Rate).

Key Principal:  Robert M. Behringer, an individual.

Leases:  all leases and other agreements or arrangements heretofore or hereafter
entered into providing for the use, enjoyment or occupancy of, or the conduct of
any activity upon or in, the Property or the Improvements, including any
guarantees, extensions, renewals, modifications or amendments thereof and all
additional remainders, reversions and other rights and estates appurtenant
thereunder.

Legal Requirements: statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, any Loan Document or all or part of the Property or the construction,
ownership, use, alteration or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.

Letter of Credit: shall mean any Acceptable Letter of Credit or other letter of
credit given to Lender in lieu of any reserve required hereunder.

Lien: any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment (intended
as security), security interest or any other encumbrance, charge or transfer
(intended as security) of, or any agreement to enter into or create any of the
foregoing, on or affecting all or any part of the Property or any interest
therein, or any direct or indirect interest in Borrower, including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

Loan Documents:  this Agreement and all other documents, agreements and
instruments now or hereafter evidencing or securing the Loan or pursuant to
which any Person incurs, has incurred or assumes any obligation to or for the
benefit of Lender, or makes any certification, representation or warranty to
Lender in connection with the Loan, including the following, each of which is
dated as of the date hereof:  (i) the Promissory Note made by Borrower to Lender
in the aggregate principal amount equal to the Loan (the “Note”), (ii) the

7


--------------------------------------------------------------------------------




Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing made by Borrower to a trustee, for the benefit of Lender which covers the
Property (the “Mortgage” or the “Security Instrument”), (iii) the Assignment of
Leases and Rents from Borrower to Lender (the “Assignment of Leases”), (iv) the
Assignment of Agreements, Licenses, Permits and Contracts from Borrower to
Lender, (v) the Clearing Account Agreement among Borrower, Lender and the
Clearing Bank (the “Clearing Account Agreements”), (vi) the Deposit Account
Agreement among Borrower, Lender, Servicer and the Deposit Bank (the “Deposit
Account Agreement”), (vii) the Guaranty of Recourse Obligations made by
Guarantor for the benefit of Lender, and (viii) the Consent and Subordination of
Manager made by Manager and consented to by Borrower (the “Consent and
Subordination”); as each of the foregoing may be (and each of the foregoing
defined terms shall refer to such documents as they may be) amended, restated,
replaced, supplemented or otherwise modified from time to time (including
pursuant to Section 9.1.7).

Management Agreement:  the Third Amended and Restated Property Management and
Leasing Agreement, between Behringer Harvard REIT, Behringer Harvard Operating
Partnership and HPT, as partially assigned from Behringer Harvard Operating
Partnership to Borrower by that certain Partial Assignment and Assumption of
Amended and Restated Property Management Agreement, dated as of even date with
this Agreement, pursuant to which Manager is to manage the Property, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time in accordance with Section 5.12.

Manager:  HPT or any successor, assignee or replacement manager appointed by
Borrower in accordance with Section 5.12.

Material Alteration: any alteration affecting structural elements of the
Property the cost of which exceeds $250,000; provided, however, that in no event
shall (i) any Required Repairs (if any), (ii) any tenant improvement work
performed pursuant to any Lease existing on the date hereof or entered into
hereafter in accordance with the provisions of this Agreement, or (iii)
alterations performed as part of a Restoration, constitute a Material
Alteration.

Material Lease:  all Leases which individually or in the aggregate with respect
to the same tenant and its Affiliates (i) cover more than 21,000 square feet of
the Improvements or (ii)  have a gross annual rent of more than ten percent
(10%) of the total annual Rents or (iii) demise at least one full floor of the
Improvements.

Maturity Date:  the date on which the final payment of principal of the Note (or
any replacement promissory note issued in connection with a Defeasance Event, if
applicable) becomes due and payable as therein provided, whether at the Stated
Maturity Date, the Defeasance Maturity Date, by declaration of acceleration, or
otherwise.

Minor Lease: any Lease that is not a Material Lease.

Net Operating Income:  for any period, the underwritten net cash flow of the
Property determined by Lender in its sole discretion exercised in good faith
(uniformly and consistently applied in the same manner as Lender exercises
similar discretion in other loans of this type and nature for comparable
properties) in accordance with Lender’s then current

8


--------------------------------------------------------------------------------




underwriting standards for loans of this type and the then current underwriting
standards of the Rating Agencies (including adjustments for a management fee
equal to the greater of the management fees paid under the Management Agreement
during such period or three percent (3%) of gross revenues, market vacancy,
bankrupt tenants which are not in full occupancy of their respective leased
premises or which have rejected their respective leases or which are not paying
rent on a current basis, leasing costs and capital items).

Officer’s Certificate:  a certificate delivered to Lender by Borrower, which is
signed by the manager or a senior executive officer of Borrower.

Other Charges:  all Ground Rents, maintenance charges, impositions other than
Taxes, and any other charges, including vault charges and license fees for the
use of vaults, chutes and similar areas adjoining the Property, now or hereafter
levied or assessed or imposed against the Property or any part thereof.

Payment Date:  the 6th day of each calendar month or, upon Lender’s exercise of
its right to change the Payment Date in accordance with Section 2.2.4, the New
Payment Date (in either case, if such day is not a Business Day, the Payment
Date shall be the first Business Day thereafter).  The first Payment Date
hereunder shall be December 6, 2006.

Permitted Encumbrances: (i) the Liens created by the Loan Documents, (ii) all
Liens and other matters disclosed in the Title Insurance Policy, (iii) Liens, if
any, for Taxes or Other Charges not yet due and payable and not delinquent,
(iv) any workers’, mechanics’ or other similar Liens on the Property provided
that any such Lien is bonded or discharged within 30 days after a Borrower first
receives notice of such Lien, (v) such other title and survey exceptions as
Lender approves in writing in Lender’s discretion, and (vi) Liens securing a
Mezzanine Loan in accordance with Section 9.4.

Permitted Transfers:

(i) a Lease entered into in accordance with the Loan Documents;

(ii) a Permitted Encumbrance;

(iii) a Transfer and Assumption pursuant to Section 5.26.3;

(iv) provided that no Event of Default shall then exist, a Transfer of a direct
or indirect interest in Borrower to any Person (including the Transfer or
issuance of publicly traded shares or of operating partnership units in the
Harvard REIT, Behringer Harvard Opportunity REIT, Harvard Fund I or the
Behringer Harvard Operating Partnership, which shall be permitted whether or not
an Event of Default shall exist) provided that (A) such Transfer shall not
(x) cause the transferee (other than Key Principal), together with its
Affiliates, to acquire Control of Borrower or to increase its direct or indirect
interest in Borrower to an amount which equals or exceeds forty-nine percent
(49%) or (y) result in Borrower no longer being Controlled by Key Principal, (B)
Borrower shall give Lender notice of such Transfer together with copies of all
instruments effecting such Transfer not less than ten (10) days prior to the
date of such Transfer (other than with respect to Transfers of “unit interests”
in Harvard Fund I), and (C) the legal and financial structure of Borrower and
its member(s) or partners, as applicable, and the special

9


--------------------------------------------------------------------------------




purpose nature and bankruptcy remoteness of Borrower and its member(s) or
partners, as applicable, after such Transfer, shall satisfy Lender’s then
current applicable underwriting criteria and requirements;

(v) provided that no Event of Default shall then exist, a Transfer of a direct
or indirect interest in a Borrower related to or in connection with the estate
planning of such transferor to (1) the spouse, children or grandchildren of such
transferor (and/or any spouse of a child or grandchild), or any other immediate
family member of such transferor, or (2) a trust established for the benefit of
any such parties, provided that (A) such Transfer shall not cause a change in
the Control of Borrower, (B) such Transfer shall not result in a change of the
day to day management and operations of the Property, (C) Borrower shall give
Lender notice of such Transfer together with copies of all instruments effecting
such Transfer not less than ten (10) days after the date of such Transfer and
(D) the legal and financial structure of Borrower, and its member(s) or
partners, as applicable, and the special purpose nature and bankruptcy
remoteness of Borrower and its member(s) or partners, as applicable, after such
Transfer, shall satisfy Lender’s then current applicable underwriting criteria
and requirements; or

(vi) a Transfer of a direct or indirect interest in Borrower that occurs by
devise or bequest or by operation of law upon the death of a natural person that
was the holder of such interest to a member of the immediate family of such
interest holder or a trust established for the benefit of such immediate family
member, provided that (A) no such Transfer shall result in a change of the day
to day operations of the Property, (B) Borrower shall give Lender notice of such
Transfer together with copies of all instruments effecting such Transfer not
less than 30 days after the date of such Transfer, (C) Borrower shall continue
to be a Special Purpose Bankruptcy Remote Entity, (D) if any such Transfer would
result in a change of Control of Borrower and occurs prior to the occurrence of
a Secondary Market Transaction, such Transfer is approved by Lender in writing
within thirty (30) days after any such Transfer, and (E) if any such Transfer
would result in a change of Control of Borrower and occurs after the occurrence
of a Secondary Market Transaction, Borrower, at Borrower’s sole cost and
expense, shall, within thirty (30) days after any such Transfer, (a) deliver (or
cause to be delivered) (x) a Rating Comfort Letter to Lender, and (y) a
substantive non-consolidation opinion to Lender and the Rating Agencies with
respect to such Borrower and such transferee in form and substance satisfactory
to Lender and the Rating Agencies, (b) obtain the prior written consent of
Lender which shall not be unreasonably withheld, and (c) reimburse Lender for
all reasonable expenses incurred by Lender in connection with such Transfer.

Person:  any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

Plan: (i) an employee benefit or other plan established or maintained by a
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

10


--------------------------------------------------------------------------------




Potential Income from Vacant Space:  an amount equal to the total leaseable
square footage at the Property that is vacant on the date of determination
multiplied by the market rent on a square foot basis as determined by an
appraiser.

Property:  the parcel of real property and Improvements thereon owned or leased
by Borrower and encumbered by the Mortgage (including, without limitation, the
condominium units owned by Borrower and the leasehold estate owned by Borrower
in such real property and Improvements); together with all rights pertaining to
such real property and Improvements, and all other collateral for the Loan as
more particularly described in the granting clauses of the Mortgage and referred
to therein as the “Property”.  The Property is commonly known as Bank of America
Plaza, Charlotte, North Carolina.

Qualifying Sub-Manager:  a sub-manager of the Property which (a) is a reputable
management company having at least five (5) years’ experience in the management
of commercial properties with similar uses as the Property and in the
jurisdiction in which the Property is located, (b) has, for at least five (5)
years prior to its engagement as sub-manager, managed at least (5) properties of
the same property type as the Property, (c) at the time of its engagement as
sub-manager manages at least 1,000,000 square feet of office space, and (d) is
not the subject of a bankruptcy or similar insolvency proceeding.

Rating Agency:  each of Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. (“S&P”), Moody’s Investors Service, Inc.
(“Moody’s”), and Fitch, Inc., a division of Fitch Ratings Ltd. (“Fitch”), or any
other nationally-recognized statistical rating organization to the extent any of
the foregoing have been engaged by Lender or its designee in connection with or
in anticipation of any Secondary Market Transaction.

Rating Comfort Letter:  a letter issued by each of the applicable Rating
Agencies which confirms that the taking of the action referenced to therein will
not result in any qualification, withdrawal or downgrading of any existing
ratings of Securities created in a Secondary Market Transaction.

Reimbursement Income:  income recovered from tenants as a result of
reimbursements for maintenance and utility charges, escalations, taxes,
insurance premiums, service fees or charges, license fees, and other required
pass-throughs.

Release Date: the earlier to occur of (i) the thirty-sixth (36th) Payment Date
of the Term and (ii) the date that is two (2) years from the “startup day”
(within the meaning of Section 860G(a)(9) of the Code) of the REMIC Trust
established in connection with a Securitization involving this Loan.

REMIC Trust: a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code that holds the Note.

Rents:  all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a bankruptcy proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other payment and

11


--------------------------------------------------------------------------------




consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower, Manager or any of their agents or employees
(other than fees paid under the Management Agreements and salaries paid to
employees) from any and all sources arising from or attributable to the Property
and the Improvements, including all receivables, customer obligations,
installment payment obligations and other obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property or rendering
of services by a Borrower, Manager or any of their agents or employees and
proceeds, if any, from business interruption or other loss of income insurance.

Scheduled Defeasance Payments:  the Monthly Debt Service Payment Amount required
under the Note for all Payment Dates occurring after the Defeasance Date but
prior to the Defeasance Maturity Date and the outstanding Principal balance on
the Note as of the Defeasance Maturity Date and all accrued and unpaid interest
as of such date.

Security Agreement: a security agreement in form and substance that would be
satisfactory to Lender (in Lender’s sole but good faith discretion) pursuant to
which Borrower grants Lender a perfected, first priority security interest in
the Defeasance Collateral Account and the Defeasance Collateral.

Servicer:  a servicer selected by Lender to service the Loan, including any
“master servicer” or “special servicer” appointed under the terms of any pooling
and servicing agreement or similar agreement entered into as a result of a
Secondary Market Transaction.

State: the state in which the Property is located.

Stated Maturity Date:  November 6, 2016, as such date may be changed in
accordance with Section 2.2.4.

Sub-Manager:  Trammel Crow or any successor, assignee or replacement sub-manager
appointed by Borrower in accordance with Section 5.12.

Sub-Management Agreement:  the Subcontract for Management Services, between HPT
and Trammel Crow, pursuant to which Trammel Crow is to sub-manage the Property,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time in accordance with Section 5.12.

Taxes:  all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, vault charges and license fees,
now or hereafter levied or assessed or imposed against all or part of the
Property.

Term:  the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents (other than surviving
indemnity obligations with respect to matters as to which no claim for
indemnification is then pending).

Title Insurance Policy:  the ALTA mortgagee title insurance policy in the form
acceptable to Lender issued with respect to the Property and insuring the Lien
of the Mortgage.

12


--------------------------------------------------------------------------------




Trammel Crow:  Trammel Crow Services, Inc., a Delaware corporation.

Transfer:  any sale, conveyance, transfer, lease or assignment, or the entry
into any agreement to sell, convey, transfer, lease or assign, whether by law or
otherwise, of, on, in or affecting (i) all or part of the Property (including
any legal or beneficial direct or indirect interest therein) or (ii) any direct
or indirect interest in Borrower (including any profit interest).

UCC or Uniform Commercial Code:  the Uniform Commercial Code as in effect in the
State or the state in which any of the Cash Management Accounts are located, as
the case may be.

Underwriter Group:  each person who controls any underwriter, syndicate member
or placement agent retained by Lender or its issuer in connection with a
Secondary Market Transaction, within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act.

U.S. Obligations:  obligations that are “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended,
and, to the extent acceptable to the applicable Rating Agencies, other
non-callable government securities satisfying the REMIC Provisions (hereinafter
defined), in each case to the extent such obligations are not subject to
prepayment, call or early redemption.  As used herein, “REMIC Provisions” mean
provisions of the federal income tax law relating to real estate mortgage
investment conduits, which appear at Sections 860A through 860G of Subchapter M
of Chapter 1 of Subtitle A of the Code, and related provisions, and temporary
and final regulations and, to the extent not inconsistent with such temporary
and final regulations, proposed regulations, and published rulings, notices and
announcements promulgated thereunder, as the foregoing may be in effect from
time to time.

Welfare Plan:  an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.

Yield Maintenance Premium:  an amount which, when added to the outstanding
Principal, would be sufficient to purchase U.S. Obligations which provide
payments (a) on or prior to, but as close as possible to, all successive
scheduled payment dates under this Agreement through the Stated Maturity Date
and (b) in amounts equal to the Monthly Debt Service Payment Amount required
under this Agreement through the Stated Maturity Date together with the
outstanding principal balance of the Note as of the Stated Maturity Date
assuming all such Monthly Debt Service Payments are made (including any
servicing costs associated therewith).  In no event shall the Yield Maintenance
Premium be less than zero.


1.2                               INDEX OF OTHER DEFINITIONS.  THE FOLLOWING
TERMS ARE DEFINED IN THE SECTIONS OR LOAN DOCUMENTS INDICATED BELOW:

“Annual Budget” - 6.3.5

“Applicable Taxes” - 2.2.3

“Approved Annual Budget” - 6.3.5

“Approved Capital Budget” - 6.3.5

“Approved Operating Budget” - 6.3.5

13


--------------------------------------------------------------------------------




“Association” – 9.3

“Award” - 7.3.2

“Bank of America Lease Draw Requirements” – 3.14

“Bank of America Lease Letter of Credit” – 3.14

“Bank of America Lease Required Improvements Subaccount” – 3.5

“Bank of America Lease Subaccount” – 3.14

“Bankruptcy Act” – 5.35

“Bankruptcy Proceeding” - 4.7

“Behringer Harvard Opportunity REIT” – 1.1 (Definition of Harvard REIT)

“Borrower’s Recourse Liabilities” - 10.1

“Cash Collateral Subaccount” - 3.9

“Cash Management Accounts” - 3.10

“Casualty” - 7.2.1

“Casualty/Condemnation Prepayment” - 2.3.2

“Casualty/Condemnation Subaccount” - 3.7

“Clearing Account” - 3.1

“Clearing Account Agreement” - 1.1 (Definition of Loan Documents)

“Clearing Bank” - 3.1

“Condemnation” - 7.3.1

“Condominium Default” – 9.3

“Consent and Subordination” - 1.1 (Definition of Loan Documents)

“Defeasance Collateral Account” - 2.3.3

“Defeasance Date” - 2.3.3

“Defeasance Event” - 2.3.3

“Deposit Account” - 3.1

“Deposit Account Agreement” - 1.1 (Definition of Loan Documents)

“Disclosure Document” - 9.1.2

“Easements” - 4.14

“Election” – 5.35

“Endorsement” – 5.26.3

“Environmental Laws” - 4.21

“Equipment” - Mortgage

“Event of Default” - 8.1

“Exchange Act” - 9.1.2

“Fitch” - 1.1 (Definition of Rating Agency)

“Ground Lease” - Mortgage

“Ground Rent Subaccount” – 3.4

“Hazardous Substances” -  4.21

“Improvements” - Mortgage

“Indemnified Liabilities” - 5.30

“Indemnified Party” - 5.30

“Independent Director” - Schedule 5

“Insolvency Action” – 10.1

“Insurance Premiums” - 7.1.2

“Insured Casualty” - 7.2.2

“Intercreditor Agreement” – 9.4

14


--------------------------------------------------------------------------------




“Late Payment Charge” - 2.5.3

“Lender’s Consultant” - 5.8.1

“Lender’s Losses” – 10.1

“Licenses” - 4.11

“Loan” - 2.1

“Mezzanine Borrower” – 9.4

“Mezzanine Lender” – 9.4

“Mezzanine Loan” – 9.4

“Monthly Debt Service Payment Amount” - 2.2.1

“Moody’s” - 1.1 (Definition of Rating Agency)

“Mortgage” - 1.1 (Definition of Loan Documents)

“New Payment Date” - 2.2.4

“Note” - 1.1 (Definition of Loan Documents)

“Notice” - 6.1

“OFAC” – 5.33

“Operating Expense Subaccount” - 3.6

“Permitted Indebtedness” - 5.22

“Permitted Investments” - Deposit Account Agreement

“Permitted Prepayment Date” - 2.3.4

“Policies” - 7.1.2

“Principal” - 2.1

“Proceeds” - 7.2.2

“Proposed Material Lease” - 5.10.2

“Provided Information” - 9.1.1

“Qualified Carrier” - 7.1.1

“Remedial Work” - 5.8.2

“REMIC Provisions” - 1.1 (Definition of U.S. Obligations)

“Rent Roll” - 4.16

“Required Repairs” – 3.2

“Restoration” - 7.4.1

“S&P” - 1.1 (Definition of Rating Agency)

“Secondary Market Transaction” - 9.1.1

“Securities” - 9.1.1

“Securities Act” - 9.1.2

“Security Deposit Subaccount” - 3.8

“Significant Casualty” - 7.2.2

“Special Purpose Bankruptcy Remote Entity” - 5.13

“Springing Recourse Event” - 10.1

“Subaccounts” - 3.1

“Successor Borrower” - 2.3.3

“Tax and Insurance Subaccount” - 3.3

“Tenant Improvement Funds” – 3.13

“Tenant Improvement Reserve Subaccount” – 3.13

“Third Party Report” – 9.1.3

“TI Leases” – 3.13

“Toxic Mold” - 4.21

15


--------------------------------------------------------------------------------


“Transfer and Assumption” - 5.26.3

“Transferee Borrower” - 5.26.3


1.3                               PRINCIPLES OF CONSTRUCTION.  UNLESS OTHERWISE
SPECIFIED, (I) ALL REFERENCES TO SECTIONS AND SCHEDULES ARE TO THOSE IN THIS
AGREEMENT, (II) THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF
SIMILAR IMPORT REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION, (III) ALL DEFINITIONS ARE EQUALLY APPLICABLE TO THE SINGULAR AND
PLURAL FORMS OF THE TERMS DEFINED, (IV) THE WORD “INCLUDING” MEANS “INCLUDING
BUT NOT LIMITED TO,” AND (V) ACCOUNTING TERMS NOT SPECIFICALLY DEFINED HEREIN
SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP.


2.                                      GENERAL LOAN TERMS


2.1                               THE LOAN.  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS OF THIS AGREEMENT, LENDER AGREES TO MAKE A LOAN TO BORROWER (THE
“LOAN”) IN THE MAXIMUM PRINCIPAL AMOUNT OF UP TO $150,000,000 (THE
“PRINCIPAL”).  THE LOAN SHALL MATURE ON THE STATED MATURITY DATE OR, IF A
DEFEASANCE EVENT HAS OCCURRED IN ACCORDANCE WITH SECTION 2.3.3 HEREOF, ON THE
DEFEASANCE MATURITY DATE.  BORROWER ACKNOWLEDGES RECEIPT OF THE PRINCIPAL, THE
PROCEEDS OF WHICH ARE BEING AND SHALL BE USED TO (I) ACQUIRE THE PROPERTY, (II)
FUND CERTAIN OF THE SUBACCOUNTS AND (III) PAY TRANSACTION COSTS.  ANY EXCESS
PROCEEDS MAY BE USED FOR ANY LAWFUL PURPOSE. NO AMOUNT REPAID IN RESPECT OF THE
LOAN MAY BE REBORROWED.


2.2                               INTEREST; MONTHLY PAYMENTS.


2.2.1                     GENERALLY.  FROM AND AFTER THE DATE HEREOF, INTEREST
ON THE UNPAID PRINCIPAL SHALL ACCRUE AT THE INTEREST RATE AND BE PAYABLE AS
HEREINAFTER PROVIDED.  ON THE DATE HEREOF, BORROWER SHALL PAY INTEREST ONLY ON
THE UNPAID PRINCIPAL FROM THE DATE HEREOF THROUGH AND INCLUDING NOVEMBER 5,
2006.  ON DECEMBER 6, 2006 AND EACH PAYMENT DATE THEREAFTER THROUGH AND
INCLUDING THE MATURITY DATE, BORROWER SHALL PAY INTEREST ON THE UNPAID PRINCIPAL
ACCRUED AT THE INTEREST RATE DURING THE INTEREST PERIOD IMMEDIATELY PRECEDING
SUCH PAYMENT DATE (THE “MONTHLY DEBT SERVICE PAYMENT AMOUNT”).  THE BALANCE OF
THE PRINCIPAL TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST THEREON SHALL BE DUE
AND PAYABLE ON THE MATURITY DATE.  IF THE LOAN IS REPAID ON ANY DATE OTHER THAN
ON A PAYMENT DATE (WHETHER PRIOR TO OR AFTER THE STATED MATURITY DATE), BORROWER
SHALL ALSO PAY INTEREST THAT WOULD HAVE ACCRUED ON SUCH REPAID PRINCIPAL TO BUT
NOT INCLUDING THE NEXT PAYMENT DATE.


2.2.2                     DEFAULT RATE.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE ENTIRE UNPAID DEBT SHALL BEAR INTEREST
AT THE DEFAULT RATE, AND SHALL BE PAYABLE UPON DEMAND FROM TIME TO TIME, TO THE
EXTENT PERMITTED BY APPLICABLE LAW.


2.2.3                     TAXES.  ANY AND ALL PAYMENTS BY BORROWER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY AND ALL PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS,
CHARGES OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING
TAXES IMPOSED ON LENDER’S INCOME, AND FRANCHISE TAXES IMPOSED ON LENDER BY THE
LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY (ALL SUCH NON-EXCLUDED TAXES,
LEVIES, IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING
HEREINAFTER REFERRED TO IN THIS SECTION 2.2.3 AS “APPLICABLE TAXES”).  IF
BORROWER SHALL BE REQUIRED BY LAW TO DEDUCT ANY

16


--------------------------------------------------------------------------------





APPLICABLE TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE HEREUNDER TO LENDER, THE
FOLLOWING SHALL APPLY:  (I) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 2.2.3), LENDER RECEIVES
AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN
MADE, (II) BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) BORROWER SHALL PAY THE
FULL AMOUNT DEDUCTED TO THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.  PAYMENTS PURSUANT TO THIS SECTION 2.2.3 SHALL
BE MADE WITHIN TEN DAYS AFTER THE DATE LENDER MAKES WRITTEN DEMAND THEREFOR.  IF
THE AMOUNTS PAYABLE HEREUNDER RELATE TO APPLICABLE TAXES WHICH ARE NOT OF
GENERAL APPLICATION TO LENDING INSTITUTIONS MAKING SECURED MORTGAGE LOANS AT
SUCH TIME, BORROWER SHALL HAVE THE OPTION TO PREPAY THE LOAN IN FULL WITHOUT ANY
YIELD MAINTENANCE PREMIUM UNLESS LENDER, AT ITS OPTION, ELECTS NOT TO REQUIRE
BORROWER TO PAY SUCH APPLICABLE TAXES PURSUANT TO THIS SECTION 2.2.3. 
NOTWITHSTANDING THE FOREGOING, IF THE LOAN IS TRANSFERRED TO A TRANSFEREE WHICH
IS ORGANIZED UNDER THE LAWS OF ANY JURISDICTION OTHER THAN THE UNITED STATES OF
AMERICA OR ANY STATE THEREOF, THE TRANSFEROR SHALL CAUSE SUCH TRANSFEREE,
CONCURRENTLY WITH THE EFFECTIVENESS OF SUCH TRANSFER, TO FURNISH TO THE
TRANSFEROR AND BORROWER EITHER A UNITED STATES INTERNAL REVENUE SERVICE FORM
4224 OR UNITED STATES INTERNAL REVENUE SERVICE FORM 1001 (WHEREIN SUCH
TRANSFEREE CLAIMS ENTITLEMENT TO COMPLETE EXEMPTION FROM UNITED STATES FEDERAL
WITHHOLDING TAX ON ALL INTEREST PAYMENTS HEREUNDER); PROVIDED, HOWEVER, THAT IN
THE EVENT THAT THE TRANSFEROR FAILS TO CAUSE THE TRANSFEREE TO FURNISH EITHER
SUCH FORM, BORROWER SHALL DEDUCT ANY APPLICABLE TAXES TO THE EXTENT REQUIRED BY
LAW AND PAYMENTS SHALL BE MADE NET OF ANY APPLICABLE TAXES WITHOUT REGARD TO THE
PROVISIONS OF CLAUSE (I) OF THE SECOND SENTENCE OF THIS SECTION 2.2.3.


2.2.4                     NEW PAYMENT DATE.  LENDER SHALL HAVE THE RIGHT, TO BE
EXERCISED NOT MORE THAN ONCE DURING THE TERM OF THE LOAN, TO CHANGE THE PAYMENT
DATE TO A DATE OTHER THAN THE ELEVENTH DAY OF EACH MONTH (A “NEW PAYMENT DATE”),
ON 30 DAYS’ WRITTEN NOTICE TO BORROWER; PROVIDED, HOWEVER, THAT ANY SUCH CHANGE
IN THE PAYMENT DATE: (I) SHALL NOT MODIFY THE AMOUNT OF REGULARLY SCHEDULED
MONTHLY INTEREST PAYMENTS, EXCEPT THAT THE FIRST PAYMENT OF INTEREST PAYABLE ON
THE NEW PAYMENT DATE SHALL BE ACCOMPANIED BY INTEREST AT THE INTEREST RATE
HEREIN PROVIDED FOR THE PERIOD FROM THE PAYMENT DATE IN THE MONTH IN WHICH THE
NEW PAYMENT DATE FIRST OCCURS TO THE NEW PAYMENT DATE, AND (II) SHALL EXTEND THE
STATED MATURITY DATE TO THE NEW PAYMENT DATE OCCURRING IN THE MONTH SET FORTH IN
THE DEFINITION OF STATED MATURITY DATE.


2.3                               LOAN REPAYMENT.


2.3.1                     REPAYMENT.  BORROWER SHALL REPAY THE ENTIRE
OUTSTANDING PRINCIPAL BALANCE OF THE NOTE IN FULL ON THE MATURITY DATE, TOGETHER
WITH INTEREST THEREON TO (BUT EXCLUDING) THE DATE OF REPAYMENT AND ANY OTHER
AMOUNTS DUE AND OWING UNDER THE LOAN DOCUMENTS.  BORROWER SHALL HAVE NO RIGHT TO
PREPAY OR DEFEASE ALL OR ANY PORTION OF THE PRINCIPAL EXCEPT IN ACCORDANCE WITH
SECTION 2.2.3, SECTION 2.3.2, SECTION 2.3.3, SECTION 2.3.4, SECTION 2.4 AND
SECTION 7.4.2 HEREOF.  EXCEPT DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL
PROCEEDS OF ANY REPAYMENT, INCLUDING ANY PREPAYMENTS OF THE LOAN, SHALL BE
APPLIED BY LENDER AS FOLLOWS IN THE FOLLOWING ORDER OF PRIORITY:  FIRST, ACCRUED
AND UNPAID INTEREST AT THE INTEREST RATE; SECOND, TO PRINCIPAL; AND THIRD, TO
ANY OTHER AMOUNTS THEN DUE AND OWING UNDER THE LOAN DOCUMENTS.  IF PRIOR TO THE
STATED MATURITY DATE THE DEBT IS ACCELERATED BY REASON OF AN EVENT OF DEFAULT,
THEN LENDER SHALL BE ENTITLED TO RECEIVE, IN ADDITION TO THE UNPAID PRINCIPAL
AND ACCRUED INTEREST AND OTHER SUMS DUE UNDER THE LOAN DOCUMENTS, AN AMOUNT
EQUAL TO THE YIELD MAINTENANCE PREMIUM

17


--------------------------------------------------------------------------------





APPLICABLE TO SUCH PRINCIPAL SO ACCELERATED.  DURING THE CONTINUANCE OF AN EVENT
OF DEFAULT, ALL PROCEEDS OF REPAYMENT, INCLUDING ANY PAYMENT OR RECOVERY ON THE
PROPERTY (WHETHER THROUGH FORECLOSURE, DEED-IN-LIEU OF FORECLOSURE, OR
OTHERWISE) SHALL, UNLESS OTHERWISE PROVIDED IN THE LOAN DOCUMENTS, BE APPLIED IN
SUCH ORDER AND IN SUCH MANNER AS LENDER SHALL ELECT IN LENDER’S DISCRETION.


2.3.2                     MANDATORY PREPAYMENTS.  THE LOAN IS SUBJECT TO
MANDATORY PREPAYMENT IN CERTAIN INSTANCES OF INSURED CASUALTY OR CONDEMNATION
(EACH A “CASUALTY/CONDEMNATION PREPAYMENT”), IN THE MANNER AND TO THE EXTENT SET
FORTH IN SECTION 7.4.2.  EACH CASUALTY/CONDEMNATION PREPAYMENT, AFTER DEDUCTING
LENDER’S COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES) IN CONNECTION WITH THE SETTLEMENT OR COLLECTION OF THE PROCEEDS OR
AWARD, SHALL BE APPLIED IN THE SAME MANNER AS REPAYMENTS UNDER SECTION 2.3.1,
AND IF SUCH CASUALTY/CONDEMNATION PAYMENT IS MADE ON ANY DATE OTHER THAN A
PAYMENT DATE, THEN SUCH CASUALTY/CONDEMNATION PAYMENT SHALL INCLUDE INTEREST
THAT WOULD HAVE ACCRUED ON THE PRINCIPAL PREPAID TO BUT NOT INCLUDING THE NEXT
PAYMENT DATE.  PROVIDED THAT NO EVENT OF DEFAULT IS CONTINUING, ANY SUCH
MANDATORY PREPAYMENT UNDER THIS SECTION 2.3.2 SHALL BE WITHOUT THE PAYMENT OF
THE YIELD MAINTENANCE PREMIUM.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, EACH CASUALTY/CONDEMNATION PREPAYMENT SHALL BE APPLIED IN
INVERSE ORDER OF MATURITY AND SHALL NOT EXTEND OR POSTPONE THE DUE DATES OF THE
MONTHLY INSTALLMENTS DUE UNDER THE NOTE OR THIS AGREEMENT, OR CHANGE THE AMOUNTS
OF SUCH INSTALLMENTS.  IN ADDITION, AND NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, PROVIDED NO EVENT OF DEFAULT IS
CONTINUING, NO YIELD MAINTENANCE PREMIUM SHALL BE PAYABLE IN CONNECTION WITH ANY
PREPAYMENT OF THE DEBT REQUIRED BY LENDER UNDER SECTIONS 5 AND 6 OF THE
MORTGAGE.


2.3.3                     DEFEASANCE.

(A)                                  CONDITIONS TO DEFEASANCE.  PROVIDED NO
EVENT OF DEFAULT SHALL BE CONTINUING, BORROWER SHALL HAVE THE RIGHT ON ANY
PAYMENT DATE AFTER THE RELEASE DATE AND PRIOR TO THE PERMITTED PREPAYMENT DATE
TO VOLUNTARILY DEFEASE THE ENTIRE AMOUNT OF THE PRINCIPAL AND OBTAIN A RELEASE
OF THE LIEN OF THE MORTGAGE BY PROVIDING LENDER WITH THE DEFEASANCE COLLATERAL
(A “DEFEASANCE EVENT”), SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS
PRECEDENT:

(1)                                  BORROWER SHALL GIVE LENDER NOT LESS THAN
THIRTY (30) DAYS PRIOR WRITTEN NOTICE SPECIFYING A PAYMENT DATE (THE “DEFEASANCE
DATE”) ON WHICH THE DEFEASANCE EVENT IS TO OCCUR.

(2)                                  BORROWER SHALL PAY TO LENDER (A) ALL
PAYMENTS OF PRINCIPAL AND INTEREST DUE ON THE LOAN TO AND INCLUDING THE
DEFEASANCE DATE AND (B) ALL OTHER SUMS, THEN DUE UNDER THE NOTE, THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS;

(3)                                  BORROWER SHALL DEPOSIT THE DEFEASANCE
COLLATERAL INTO THE DEFEASANCE COLLATERAL ACCOUNT AND OTHERWISE COMPLY WITH THE
PROVISIONS OF SUBSECTIONS (B) AND (C) OF THIS SECTION 2.3.3;

(4)                                  BORROWER SHALL EXECUTE AND DELIVER TO
LENDER A SECURITY AGREEMENT IN RESPECT OF THE DEFEASANCE COLLATERAL ACCOUNT AND
THE DEFEASANCE COLLATERAL;

18


--------------------------------------------------------------------------------




(5)                                  BORROWER SHALL DELIVER TO LENDER AN OPINION
OF COUNSEL FOR BORROWER THAT IS STANDARD IN COMMERCIAL LENDING TRANSACTIONS AND
SUBJECT ONLY TO CUSTOMARY QUALIFICATIONS, ASSUMPTIONS AND EXCEPTIONS OPINING,
AMONG OTHER THINGS, THAT (I) LENDER HAS A LEGAL AND VALID PERFECTED FIRST
PRIORITY SECURITY INTEREST IN THE DEFEASANCE COLLATERAL ACCOUNT AND THE
DEFEASANCE COLLATERAL, (II) IF A SECURITIZATION HAS OCCURRED, THE REMIC TRUST
FORMED PURSUANT TO SUCH SECURITIZATION WILL NOT FAIL TO MAINTAIN ITS STATUS AS A
“REAL ESTATE MORTGAGE INVESTMENT CONDUIT” WITHIN THE MEANING OF SECTION 860D OF
THE CODE AS A RESULT OF A DEFEASANCE EVENT PURSUANT TO THIS SECTION 2.3.3,
(III) THE DEFEASANCE EVENT WILL NOT RESULT IN A SIGNIFICANT MODIFICATION AND
WILL NOT BE AN EXCHANGE OF THE NOTE FOR PURPOSES OF SECTION 1001 OF THE CODE AND
THE TREASURY REGULATIONS THEREUNDER, (IV) DELIVERY OF THE DEFEASANCE COLLATERAL
AND THE GRANT OF A SECURITY INTEREST THEREIN TO LENDER WILL NOT CONSTITUTE AN
AVOIDABLE PREFERENCE UNDER SECTION 547 OF THE BANKRUPTCY CODE OR APPLICABLE
STATE LAW AND (V) A NON-CONSOLIDATION OPINION WITH RESPECT TO THE SUCCESSOR
BORROWER;

(6)                                  BORROWER SHALL DELIVER TO LENDER A RATING
COMFORT LETTER AS TO THE DEFEASANCE EVENT;

(7)                                  BORROWER SHALL DELIVER AN OFFICER’S
CERTIFICATE CERTIFYING THAT THE REQUIREMENTS SET FORTH IN THIS SECTION 2.3.3
HAVE BEEN SATISFIED;

(8)                                  BORROWER SHALL DELIVER A CERTIFICATE OF A
“BIG FOUR” OR OTHER NATIONALLY RECOGNIZED PUBLIC ACCOUNTING FIRM ACCEPTABLE TO
LENDER CERTIFYING THAT THE DEFEASANCE COLLATERAL WILL GENERATE MONTHLY AMOUNTS
EQUAL TO OR GREATER THAN THE SCHEDULED DEFEASANCE PAYMENTS;

(9)                                  BORROWER SHALL DELIVER SUCH OTHER
CERTIFICATES, OPINIONS, DOCUMENTS AND INSTRUMENTS AS LENDER MAY REASONABLY
REQUEST; AND

(10)                            BORROWER SHALL PAY ALL COSTS AND EXPENSES OF
LENDER INCURRED IN CONNECTION WITH THE DEFEASANCE EVENT, INCLUDING LENDER’S
REASONABLE ATTORNEYS’ FEES AND EXPENSES AND RATING AGENCY FEES AND EXPENSES.

(B)                                 DEFEASANCE COLLATERAL ACCOUNT.  ON OR BEFORE
THE DATE ON WHICH BORROWER DELIVERS THE DEFEASANCE COLLATERAL, BORROWER SHALL
OPEN AT ANY ELIGIBLE INSTITUTION THE DEFEASANCE COLLATERAL ACCOUNT (THE
“DEFEASANCE COLLATERAL ACCOUNT”) WHICH SHALL AT ALL TIMES BE AN ELIGIBLE
ACCOUNT.  THE DEFEASANCE COLLATERAL ACCOUNT SHALL CONTAIN ONLY (I) DEFEASANCE
COLLATERAL, AND (II) CASH FROM INTEREST AND PRINCIPAL PAID ON THE DEFEASANCE
COLLATERAL.  ALL CASH FROM INTEREST AND PRINCIPAL PAYMENTS PAID ON THE
DEFEASANCE COLLATERAL SHALL BE PAID OVER TO LENDER ON EACH PAYMENT DATE AND
APPLIED FIRST TO ACCRUED AND UNPAID INTEREST AND THEN TO PRINCIPAL.  ANY CASH
FROM INTEREST AND PRINCIPAL PAID ON THE DEFEASANCE COLLATERAL NOT NEEDED TO PAY
ACCRUED AND UNPAID INTEREST OR PRINCIPAL SHALL BE RETAINED IN THE DEFEASANCE
COLLATERAL ACCOUNT AS ADDITIONAL COLLATERAL FOR THE LOAN.  BORROWER SHALL CAUSE
THE ELIGIBLE INSTITUTION AT WHICH THE DEFEASANCE COLLATERAL IS DEPOSITED TO
ENTER AN AGREEMENT WITH BORROWER AND LENDER, SATISFACTORY TO LENDER IN ITS SOLE
DISCRETION, PURSUANT TO WHICH SUCH ELIGIBLE INSTITUTION SHALL AGREE TO HOLD AND
DISTRIBUTE THE DEFEASANCE COLLATERAL IN ACCORDANCE WITH THIS AGREEMENT.  THE
SUCCESSOR BORROWER SHALL BE THE OWNER OF THE DEFEASANCE COLLATERAL ACCOUNT AND
SHALL REPORT ALL

19


--------------------------------------------------------------------------------




INCOME ACCRUED ON DEFEASANCE COLLATERAL FOR FEDERAL, STATE AND LOCAL INCOME TAX
PURPOSES IN ITS INCOME TAX RETURN.  BORROWER SHALL PREPAY ALL COST AND EXPENSES
ASSOCIATED WITH OPENING AND MAINTAINING THE DEFEASANCE COLLATERAL ACCOUNT. 
LENDER SHALL NOT IN ANY WAY BE LIABLE BY REASON OF ANY INSUFFICIENCY IN THE
DEFEASANCE COLLATERAL ACCOUNT.

(C)                                  SUCCESSOR BORROWER.  IN CONNECTION WITH A
DEFEASANCE EVENT UNDER THIS SECTION 2.3.3, BORROWER SHALL, IF REQUIRED BY THE
RATING AGENCIES OR IF BORROWER ELECTS TO DO SO, ESTABLISH OR DESIGNATE A
SUCCESSOR ENTITY (THE “SUCCESSOR BORROWER”) WHICH SHALL BE A SPECIAL PURPOSE
BANKRUPTCY REMOTE ENTITY AND WHICH SHALL BE APPROVED BY THE RATING AGENCIES. 
ANY SUCH SUCCESSOR BORROWER MAY, AT BORROWER’S OPTION, BE AN AFFILIATE OF
BORROWER UNLESS THE RATING AGENCIES SHALL REQUIRE OTHERWISE.  BORROWER SHALL
TRANSFER AND ASSIGN ALL OBLIGATIONS, RIGHTS AND DUTIES UNDER AND TO THE NOTE,
TOGETHER WITH THE DEFEASANCE COLLATERAL TO SUCH SUCCESSOR BORROWER.  SUCH
SUCCESSOR BORROWER SHALL ASSUME THE OBLIGATIONS UNDER THE NOTE AND THE SECURITY
AGREEMENT AND BORROWER SHALL BE RELIEVED OF ITS OBLIGATIONS UNDER SUCH
DOCUMENTS.  BORROWER SHALL PAY A MINIMUM OF $1,000 TO ANY SUCH SUCCESSOR
BORROWER AS CONSIDERATION FOR ASSUMING THE OBLIGATIONS UNDER THE NOTE AND THE
SECURITY AGREEMENT.  BORROWER SHALL PAY ALL COSTS AND EXPENSES INCURRED BY
LENDER, INCLUDING LENDER’S ATTORNEY’S FEES AND EXPENSES, INCURRED IN CONNECTION
THEREWITH.


2.3.4                     OPTIONAL PREPAYMENTS.  ON AND AFTER THE THIRD PAYMENT
DATE PRIOR TO THE STATED MATURITY DATE (THE “PERMITTED PREPAYMENT DATE”),
BORROWER SHALL HAVE THE RIGHT TO PREPAY THE LOAN IN WHOLE (BUT NOT IN PART),
PROVIDED THAT BORROWER GIVES LENDER AT LEAST FIFTEEN (15) DAYS’ PRIOR WRITTEN
NOTICE THEREOF.  IF ANY SUCH PREPAYMENT IS NOT MADE ON A PAYMENT DATE, BORROWER
SHALL ALSO PAY INTEREST THAT WOULD HAVE ACCRUED ON SUCH PREPAID PRINCIPAL TO,
BUT NOT INCLUDING, THE NEXT PAYMENT DATE.  ANY SUCH PREPAYMENT SHALL BE MADE
WITHOUT PAYMENT OF THE YIELD MAINTENANCE PREMIUM.


2.4                               RELEASE OF PROPERTY.


2.4.1                     RELEASE ON DEFEASANCE.  IF BORROWER HAS ELECTED TO
DEFEASE THE NOTE AND THE REQUIREMENTS OF SECTION 2.3.3 AND THIS SECTION 2.4 HAVE
BEEN SATISFIED, THE PROPERTY SHALL BE RELEASED FROM THE LIEN OF THE MORTGAGE AND
THE DEFEASANCE COLLATERAL PLEDGED PURSUANT TO THE SECURITY AGREEMENT SHALL BE
THE SOLE SOURCE OF COLLATERAL SECURING THE NOTE.  IN CONNECTION WITH THE RELEASE
OF THE LIEN, BORROWER SHALL SUBMIT TO LENDER, NOT LESS THAN THIRTY (30) DAYS
PRIOR TO THE DEFEASANCE DATE (OR SUCH SHORTER TIME AS IS ACCEPTABLE TO LENDER IN
ITS SOLE DISCRETION), A RELEASE OF LIEN (AND RELATED LOAN DOCUMENTS) FOR
EXECUTION BY LENDER.  SUCH RELEASE SHALL BE IN A FORM APPROPRIATE IN THE
JURISDICTION IN WHICH THE PROPERTY IS LOCATED AND CONTAIN STANDARD PROVISIONS
PROTECTING THE RIGHTS OF THE RELEASING LENDER.  IN ADDITION, BORROWER SHALL
PROVIDE ALL OTHER DOCUMENTATION LENDER REASONABLY REQUIRES TO BE DELIVERED BY
BORROWER IN CONNECTION WITH SUCH RELEASE, TOGETHER WITH AN OFFICER’S CERTIFICATE
CERTIFYING THAT SUCH DOCUMENTATION (I) IS IN COMPLIANCE WITH ALL LEGAL
REQUIREMENTS, AND (II) WILL EFFECT SUCH RELEASE IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.  BORROWER SHALL PAY ALL COSTS, TAXES AND EXPENSES ASSOCIATED
WITH THE RELEASE OF THE LIEN OF THE MORTGAGE, INCLUDING LENDER’S REASONABLE
ATTORNEYS’ FEES.


2.4.2                     RELEASE ON PAYMENT IN FULL.  LENDER SHALL, UPON THE
WRITTEN REQUEST AND AT THE EXPENSE OF BORROWER, UPON PAYMENT IN FULL OF THE DEBT
IN ACCORDANCE HEREWITH, RELEASE OR, IF REQUESTED BY BORROWER, ASSIGN TO
BORROWER’S’ DESIGNEE (WITHOUT ANY REPRESENTATION OR

20


--------------------------------------------------------------------------------




WARRANTY BY AND WITHOUT ANY RECOURSE AGAINST LENDER WHATSOEVER), THE LIEN OF THE
LOAN DOCUMENTS IF NOT THERETOFORE RELEASED.


2.5                               PAYMENTS AND COMPUTATIONS.


2.5.1                     MAKING OF PAYMENTS.  EACH PAYMENT BY A BORROWER SHALL
BE MADE IN FUNDS SETTLED THROUGH THE NEW YORK CLEARING HOUSE INTERBANK PAYMENTS
SYSTEM OR OTHER FUNDS IMMEDIATELY AVAILABLE TO LENDER BY 11:00 A.M., NEW YORK
CITY TIME, ON THE DATE SUCH PAYMENT IS DUE, TO LENDER BY DEPOSIT TO SUCH ACCOUNT
AS LENDER MAY DESIGNATE BY WRITTEN NOTICE TO BORROWER.  WHENEVER ANY SUCH
PAYMENT SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, SUCH
PAYMENT SHALL BE MADE ON THE FIRST BUSINESS DAY THEREAFTER.  ALL SUCH PAYMENTS
SHALL BE MADE IRRESPECTIVE OF, AND WITHOUT ANY DEDUCTION, SET-OFF OR
COUNTERCLAIM WHATSOEVER AND ARE PAYABLE WITHOUT RELIEF FROM VALUATION AND
APPRAISEMENT LAWS AND WITH ALL COSTS AND CHARGES INCURRED IN THE COLLECTION OR
ENFORCEMENT THEREOF, INCLUDING ATTORNEYS’ FEES AND COURT COSTS.


2.5.2                     COMPUTATIONS.  INTEREST PAYABLE UNDER THE LOAN
DOCUMENTS SHALL BE COMPUTED ON THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED
OVER A 360-DAY YEAR.


2.5.3                     LATE PAYMENT CHARGE.  IF ANY REGULARLY SCHEDULED
PAYMENT OF PRINCIPAL, INTEREST OR OTHER MONTHLY PAYMENT OR RESERVE OR ESCROW
DEPOSIT DUE UNDER ANY LOAN DOCUMENT IS NOT PAID BY BORROWER ON THE DATE ON WHICH
IT IS DUE AND, SUBJECT TO THE LAST SENTENCE OF THIS SECTION 2.5.3, SUCH FAILURE
CONTINUES FOR FIVE (5) DAYS, BORROWER SHALL PAY TO LENDER UPON DEMAND AN AMOUNT
EQUAL TO THE LESSER OF FIVE PERCENT (5%) OF SUCH UNPAID SUM OR THE MAXIMUM
AMOUNT PERMITTED BY APPLICABLE LAW (THE “LATE PAYMENT CHARGE”), IN ORDER TO
DEFRAY THE EXPENSE INCURRED BY LENDER IN HANDLING AND PROCESSING SUCH DELINQUENT
PAYMENT AND TO COMPENSATE LENDER FOR THE LOSS OF THE USE OF SUCH DELINQUENT
PAYMENT.  SUCH AMOUNT SHALL BE SECURED BY THE LOAN DOCUMENTS.  WITH RESPECT TO
THE FOREGOING FIVE (5) DAY GRACE PERIOD, THE PARTIES AGREE THAT SUCH FIVE (5)
DAY GRACE PERIOD SHALL ONLY BE APPLICABLE NO MORE THAN TWICE DURING THE TERM,
AND IN ALL OTHER INSTANCES, THE LATE PAYMENT CHARGE SHALL BE PAYABLE IN
ACCORDANCE WITH THIS SECTION 2.5.3 WITH RESPECT TO ANY PRINCIPAL, INTEREST OR
OTHER SUM DUE UNDER ANY LOAN DOCUMENT WHICH IS NOT PAID BY BORROWER ON THE DATE
ON WHICH THE SAME IS DUE (OTHER THAN THE BALLOON PAYMENT OF PRINCIPAL DUE ON THE
MATURITY DATE OR ACCELERATION OF THE LOAN).


3.                                      CASH MANAGEMENT AND RESERVES


3.1                               CASH MANAGEMENT ARRANGEMENTS.  BORROWER SHALL
CAUSE ALL RENTS TO BE TRANSMITTED DIRECTLY BY TENANTS OF THE PROPERTY INTO A
TRUST ACCOUNT (THE “CLEARING ACCOUNT”) MAINTAINED BY BORROWER AT A LOCAL BANK
SELECTED BY BORROWER, WHICH SHALL AT ALL TIMES BE AN ELIGIBLE INSTITUTION (THE
“CLEARING BANK”) AS MORE FULLY DESCRIBED IN THE CLEARING ACCOUNT AGREEMENT. 
WITHOUT IN ANY WAY LIMITING THE FOREGOING, ALL RENTS RECEIVED BY BORROWER,
MANAGER OR SUB-MANAGER SHALL BE DEPOSITED INTO THE CLEARING ACCOUNT WITHIN TWO
BUSINESS DAYS OF RECEIPT.  FUNDS DEPOSITED INTO THE CLEARING ACCOUNT SHALL BE
SWEPT BY THE CLEARING BANK ON A DAILY BASIS INTO AN ELIGIBLE ACCOUNT AT THE
DEPOSIT BANK CONTROLLED BY LENDER (THE “DEPOSIT ACCOUNT”) AND APPLIED AND
DISBURSED IN ACCORDANCE WITH THIS AGREEMENT.  FUNDS IN THE DEPOSIT ACCOUNT SHALL
BE INVESTED AT LENDER’S DISCRETION ONLY IN PERMITTED INVESTMENTS.  LENDER WILL
ALSO ESTABLISH SUBACCOUNTS OF THE DEPOSIT ACCOUNT WHICH SHALL AT ALL TIMES BE
ELIGIBLE ACCOUNTS (AND MAY BE LEDGER OR BOOK ENTRY ACCOUNTS AND NOT ACTUAL
ACCOUNTS) (SUCH SUBACCOUNTS ARE COLLECTIVELY

21


--------------------------------------------------------------------------------




REFERRED TO HEREIN AS “SUBACCOUNTS”).  THE DEPOSIT ACCOUNT AND ANY SUBACCOUNT
WILL BE UNDER THE SOLE CONTROL AND DOMINION OF LENDER, AND BORROWER SHALL NOT
HAVE ANY RIGHT OF WITHDRAWAL THEREFROM.  BORROWER SHALL PAY FOR ALL EXPENSES OF
OPENING AND MAINTAINING ALL OF THE ABOVE ACCOUNTS.


3.2                               REQUIRED REPAIRS; COMPLETION OF REQUIRED
REPAIRS.  BORROWER SHALL PERFORM AND COMPLETE EACH ITEM OF THE REPAIRS AND
ENVIRONMENTAL REMEDIAL WORK AT THE PROPERTY DESCRIBED ON SCHEDULE 2 (THE
“REQUIRED REPAIRS”), IF ANY, WITHIN ONE (1) YEAR OF THE DATE HEREOF OR SUCH
SHORTER PERIOD OF TIME FOR SUCH ITEM SET FORTH ON SCHEDULE 2, IF ANY.  ALL SUCH
REPAIRS AND REMEDIAL WORK SHALL BE COMPLETED IN A GOOD AND WORKMANLIKE MANNER IN
ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS AND FREE FROM ALL LIENS NOT
PREVIOUSLY APPROVED BY LENDER.


3.3                               TAX AND INSURANCE SUBACCOUNT.


3.3.1                     MONTHLY DEPOSITS.  SUBJECT TO THE TERMS AND PROVISIONS
OF SECTION 3.3.2 BELOW, BORROWER SHALL PAY TO LENDER ON EACH PAYMENT DATE
(I) ONE-TWELFTH OF THE TAXES THAT LENDER ESTIMATES WILL BE PAYABLE DURING THE
NEXT 12 MONTHS IN ORDER TO ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL
SUCH TAXES AT LEAST THIRTY (30) DAYS PRIOR TO THE DELINQUENCY DATE AND
(II) ONE-TWELFTH OF THE INSURANCE PREMIUMS THAT LENDER ESTIMATES WILL BE PAYABLE
FOR THE RENEWAL OF THE COVERAGE AFFORDED BY THE POLICIES UPON THE EXPIRATION
THEREOF IN ORDER TO ACCUMULATE WITH LENDER SUFFICIENT FUNDS TO PAY ALL SUCH
INSURANCE PREMIUMS AT LEAST 30 DAYS PRIOR TO THE EXPIRATION OF THE POLICIES. 
SUCH AMOUNTS WILL BE TRANSFERRED BY LENDER TO A SUBACCOUNT (THE “TAX AND
INSURANCE SUBACCOUNT”).  PROVIDED THAT NO MONETARY EVENT OF DEFAULT OR MATERIAL
NON-MONETARY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER WILL
(A) APPLY FUNDS IN THE TAX AND INSURANCE SUBACCOUNT TO PAYMENTS OF TAXES AND
INSURANCE PREMIUMS REQUIRED TO BE MADE BY BORROWER PURSUANT TO SECTIONS 5.2 AND
7.1, PROVIDED THAT BORROWER HAS PROMPTLY SUPPLIED LENDER WITH NOTICES OF ALL
TAXES AND INSURANCE PREMIUMS DUE, OR (B) REIMBURSE BORROWER FOR SUCH AMOUNTS
UPON PRESENTATION OF EVIDENCE OF PAYMENT; SUBJECT, HOWEVER, TO BORROWER’S’ RIGHT
TO CONTEST TAXES IN ACCORDANCE WITH SECTION 5.2.  IN MAKING ANY PAYMENT RELATING
TO TAXES AND INSURANCE PREMIUMS, LENDER MAY DO SO ACCORDING TO ANY BILL,
STATEMENT OR ESTIMATE PROCURED FROM THE APPROPRIATE PUBLIC OFFICE (WITH RESPECT
TO TAXES) OR INSURER OR AGENT (WITH RESPECT TO INSURANCE PREMIUMS), WITHOUT
INQUIRY INTO THE ACCURACY OF SUCH BILL, STATEMENT OR ESTIMATE OR INTO THE
VALIDITY OF ANY TAX, ASSESSMENT, SALE, FORFEITURE, TAX LIEN OR TITLE OR CLAIM
THEREOF.  IF LENDER DETERMINES IN ITS REASONABLE JUDGMENT THAT THE FUNDS IN THE
TAX AND INSURANCE SUBACCOUNT WILL BE INSUFFICIENT TO PAY (OR IN EXCESS OF) THE
TAXES OR INSURANCE PREMIUMS NEXT COMING DUE, LENDER MAY INCREASE (OR
DECREASE) THE MONTHLY CONTRIBUTION REQUIRED TO BE MADE BY BORROWER TO THE TAX
AND INSURANCE SUBACCOUNT.


3.3.2                     WAIVER OF MONTHLY DEPOSITS.  NOTWITHSTANDING THE
FOREGOING, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND
BORROWER HAS PROVIDED TO LENDER EVIDENCE OF PAYMENT OF THE TAXES AND THE
INSURANCE PREMIUMS IN THE MANNER AND WITHIN THE TIME PERIODS SET FORTH HEREIN,
LENDER SHALL NOT REQUIRE BORROWER TO MAKE THE MONTHLY DEPOSITS REQUIRED UNDER
SECTION 3.3.1 ABOVE.  UPON NOTICE BY LENDER FOLLOWING THE OCCURRENCE OF AN EVENT
OF DEFAULT OR BORROWER’S FAILURE TO PROVIDE SUCH EVIDENCE OF PAYMENT, BORROWER
SHALL RESUME MAKING THE MONTHLY DEPOSITS REQUIRED UNDER SECTION 3.3.1 ABOVE WITH
SUCH PAYMENTS TO BEGIN ON THE FIRST PAYMENT DATE FOLLOWING SUCH NOTICE.

22


--------------------------------------------------------------------------------





3.4                               GROUND RENT SUBACCOUNT.  SUBJECT TO THE LAST
SENTENCE OF THIS SECTION 3.4, ON EACH PAYMENT DATE, BORROWER SHALL PAY TO
LENDER, AN AMOUNT THAT IS ESTIMATED BY LENDER TO BE DUE AND PAYABLE BY BORROWER
UNDER THE GROUND LEASE FOR THE GROUND RENT, IN ORDER TO ACCUMULATE WITH LENDER
SUFFICIENT FUNDS TO PAY ALL SUMS PAYABLE UNDER THE GROUND LEASE AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE NEXT DUE DATE FOR SUCH SUMS.  SUCH AMOUNTS WILL
BE TRANSFERRED BY LENDER TO A SUBACCOUNT (THE “GROUND RENT SUBACCOUNT”).  UPON
BORROWER’S FAILURE TO PAY ANY GROUND RENTS WITHIN THE TIME PERIODS REQUIRED TO
BE PAID UNDER THE GROUND LEASE AND AT LEAST FIVE (5) DAYS PRIOR TO THE
EXPIRATION OF ANY CURE PERIOD AVAILABLE TO BORROWER OR LENDER PURSUANT TO THE
GROUND LEASE, LENDER MAY, IN ITS DISCRETION, APPLY ANY AMOUNTS HELD IN THE
GROUND RENT SUBACCOUNT TO THE PAYMENT OF SUCH GROUND RENT; PROVIDED HOWEVER,
THAT THE PROVISIONS OF THIS SECTION 3.4 SHALL NOT BE DEEMED TO CREATE ANY
OBLIGATION ON THE PART OF LENDER TO PAY ANY SUCH GROUND RENT FROM AMOUNTS ON
DEPOSIT IN THE GROUND RENT SUBACCOUNT.  SUCH DEPOSIT MAY BE INCREASED BY LENDER
IN THE AMOUNT LENDER DEEMS NECESSARY, IN ITS REASONABLE DISCRETION, BASED ON ANY
INCREASES IN THE GROUND RENT DUE UNDER THE GROUND LEASE.  NOTWITHSTANDING THE
FOREGOING, BORROWER SHALL NOT BE REQUIRED TO MAKE MONTHLY DEPOSITS TO THE GROUND
RENT SUBACCOUNT SO LONG AS BORROWER HAS DEPOSITED AND MAINTAINS IN THE GROUND
RENT SUBACCOUNT SUFFICIENT AMOUNTS FOR THE PAYMENT OF AT LEAST ONE (1) MONTH OF
GROUND RENTS.


3.5                               BANK OF AMERICA LEASE REQUIRED IMPROVEMENTS
SUBACCOUNT.  ON THE DATE HEREOF, BORROWER SHALL DEPOSIT WITH LENDER
$2,921,160.23 AND LENDER SHALL TRANSFER SUCH AMOUNTS INTO A SUBACCOUNT (THE
“BANK OF AMERICA LEASE REQUIRED IMPROVEMENTS SUBACCOUNT”).  PROVIDED THAT NO
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER SHALL DISBURSE FUNDS
HELD IN THE BANK OF AMERICA LEASE REQUIRED IMPROVEMENTS SUBACCOUNT TO BORROWER,
WITHIN TEN (10) DAYS AFTER THE DELIVERY BY BORROWER TO LENDER OF A REQUEST
THEREFOR (BUT NOT MORE OFTEN THAN ONCE PER MONTH), IN INCREMENTS OF AT LEAST
$5,000, ACCOMPANIED BY THE FOLLOWING ITEMS (WHICH ITEMS SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER): (I) AN OFFICER’S CERTIFICATE (A) CERTIFYING
THAT THE BANK OF AMERICA LEASE REQUIRED IMPROVEMENTS OR ANY PORTION THEREOF
WHICH ARE THE SUBJECT OF THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN A
GOOD AND WORKMANLIKE MANNER AND IN ACCORDANCE WITH ALL APPLICABLE LEGAL
REQUIREMENTS, (B) IDENTIFYING EACH PERSON THAT SUPPLIED MATERIALS OR LABOR IN
CONNECTION WITH SUCH BANK OF AMERICA LEASE REQUIRED IMPROVEMENTS OR ANY PORTION
THEREOF AND (C) STATING THAT EACH SUCH PERSON HAS BEEN OR, UPON RECEIPT OF THE
REQUESTED DISBURSEMENT, WILL BE PAID IN FULL WITH RESPECT TO THE PORTION OF THE
BANK OF AMERICA LEASE REQUIRED IMPROVEMENTS WHICH IS THE SUBJECT OF THE
REQUESTED DISBURSEMENT; (II) COPIES OF APPROPRIATE LIEN WAIVERS OR OTHER
EVIDENCE OF PAYMENT SATISFACTORY TO LENDER; AND (III) SUCH OTHER EVIDENCE AS
LENDER SHALL REASONABLY REQUEST THAT THE BANK OF AMERICA LEASE REQUIRED
IMPROVEMENTS WHICH IS THE SUBJECT OF THE REQUESTED DISBURSEMENT HAVE BEEN
COMPLETED AND PAID FOR (WHICH MAY, IF REQUIRED BY LENDER, INCLUDE A TENANT
ESTOPPEL CERTIFICATE FROM THE TENANT UNDER THE BANK OF AMERICA LEASE CONFIRMING
THE SATISFACTORY COMPLETION OF SUCH BANK OF AMERICA LEASE REQUIRED IMPROVEMENTS
AND/OR CONFIRMATION OF ANY AMOUNTS DUE TO THE TENANT UNDER THE BANK OF AMERICA
LEASE AS REIMBURSEMENT FOR ANY BANK OF AMERICA LEASE REQUIRED IMPROVEMENTS). 
PROVIDED NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING,
UPON COMPLETION OF ALL OF THE BANK OF AMERICA LEASE REQUIRED IMPROVEMENTS, ANY
BALANCE REMAINING IN THE BANK OF AMERICA LEASE REQUIRED IMPROVEMENTS SUBACCOUNT
SHALL PROMPTLY BE RELEASED TO BORROWER.  ANY SUCH DISBURSEMENT OF MORE THAN
$10,000 TO PAY (RATHER THAN REIMBURSE) ANY BANK OF AMERICA LEASE REQUIRED
IMPROVEMENTS MAY, AT LENDER’S OPTION, BE MADE BY JOINT CHECK PAYABLE TO BORROWER

23


--------------------------------------------------------------------------------




AND THE PERSON THAT SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH SUCH BANK OF
AMERICA LEASE REQUIRED IMPROVEMENTS.


3.6                               OPERATING EXPENSE SUBACCOUNT.  ON EACH PAYMENT
DATE DURING THE CONTINUANCE OF A CASH TRAP PERIOD, A PORTION OF RENTS THAT HAVE
BEEN DEPOSITED INTO THE DEPOSIT ACCOUNT DURING THE IMMEDIATELY PRECEDING
INTEREST PERIOD IN AN AMOUNT EQUAL TO THE MONTHLY AMOUNT SET FORTH IN THE
APPROVED OPERATING BUDGET FOR THE FOLLOWING MONTH (PLUS ANY OTHER AMOUNTS
REQUESTED BY BORROWER FOR SUCH MONTH FOR PAYMENT OF ITEMS CONSTITUTING APPROVED
OPERATING EXPENSES, WHICH ARE NOT INCLUDED IN THE APPROVED OPERATING BUDGET),
SHALL BE TRANSFERRED INTO A SUBACCOUNT FOR THE PURPOSE OF PAYMENT OF APPROVED
OPERATING EXPENSES FOR THE MONTH IN WHICH SUCH PAYMENT DATE OCCURS (THE
“OPERATING EXPENSE SUBACCOUNT”).  PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, LENDER SHALL DISBURSE FUNDS HELD IN THE OPERATING EXPENSE
SUBACCOUNT TO BORROWER (OR AT BORROWER’S DIRECTION, TO MANAGER OR SUB-MANAGER),
WITHIN FIVE (5) BUSINESS DAYS AFTER DELIVERY BY BORROWER TO LENDER OF A REQUEST
THEREFOR (BUT NOT MORE OFTEN THAN WEEKLY), IN INCREMENTS OF AT LEAST $1,000,
PROVIDED (I) SUCH DISBURSEMENT IS FOR AN APPROVED OPERATING EXPENSE; AND
(II) SUCH DISBURSEMENT IS ACCOMPANIED BY (A) AN OFFICER’S CERTIFICATE CERTIFYING
(1) THAT SUCH FUNDS WILL BE USED TO PAY APPROVED OPERATING EXPENSES AND A
DESCRIPTION THEREOF, (2) THAT ALL OUTSTANDING TRADE PAYABLES (OTHER THAN THOSE
NOT YET DUE AND PAYABLE OR THOSE TO BE PAID FROM THE REQUESTED DISBURSEMENT OR
THOSE CONSTITUTING PERMITTED INDEBTEDNESS) HAVE BEEN PAID IN FULL, (3) THAT THE
SAME HAS NOT BEEN THE SUBJECT OF A PREVIOUS DISBURSEMENT, AND (4) THAT ALL
PREVIOUS DISBURSEMENTS HAVE BEEN OR WILL BE USED TO PAY THE PREVIOUSLY
IDENTIFIED APPROVED OPERATING EXPENSES, AND (B) REASONABLY DETAILED
DOCUMENTATION SATISFACTORY TO LENDER AS TO THE AMOUNT, NECESSITY AND PURPOSE
THEREFOR.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, TO THE
EXTENT THAT (I) BORROWER HAS REQUESTED A DISBURSEMENT OF FUNDS FROM THE
OPERATING EXPENSE SUBACCOUNT IN ACCORDANCE WITH THE FOREGOING PROVISIONS AND
(II) AT THE TIME OF SUCH REQUEST, THE FUNDS THAT HAVE BEEN COLLECTED IN THE
OPERATING EXPENSE SUBACCOUNT ARE INSUFFICIENT TO COVER THE SAME, THEN LENDER
SHALL NONETHELESS DISBURSE ADDITIONAL FUNDS THAT ARE THEREAFTER DEPOSITED INTO
THE OPERATING EXPENSE SUBACCOUNT TO BORROWER (WITHOUT ANY REQUIREMENT FOR
BORROWER TO SUBMIT AN ADDITIONAL REQUEST THEREFOR); PROVIDED THAT SUFFICIENT
FUNDS HAVE BEEN COLLECTED IN THE DEPOSIT ACCOUNT TO MAKE THE PAYMENTS REQUIRED
UNDER CLAUSES (I) - (V) OF SECTION 3.11(A) ON THE NEXT SUCCEEDING PAYMENT DATE.


3.7                               CASUALTY/CONDEMNATION SUBACCOUNT.  BORROWER
SHALL PAY, OR CAUSE TO BE PAID, TO LENDER ALL PROCEEDS OR AWARDS DUE TO ANY
CASUALTY OR CONDEMNATION TO BE TRANSFERRED TO A SUBACCOUNT (THE
“CASUALTY/CONDEMNATION SUBACCOUNT”) IN ACCORDANCE WITH THE PROVISIONS OF SECTION
7.  ALL AMOUNTS IN THE CASUALTY/CONDEMNATION SUBACCOUNT SHALL BE DISBURSED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 7.


3.8                               SECURITY DEPOSIT SUBACCOUNT.  BORROWER SHALL
KEEP ALL SECURITY DEPOSITS UNDER LEASES IN ACCORDANCE WITH APPLICABLE LEGAL
REQUIREMENTS.  AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, BORROWER SHALL, UPON
LENDER’S REQUEST, IF PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, TURN OVER TO
LENDER THE SECURITY DEPOSITS (AND ANY INTEREST THERETOFORE EARNED THEREON) UNDER
LEASES, TO BE HELD BY LENDER IN A SUBACCOUNT (THE “SECURITY DEPOSIT SUBACCOUNT”)
SUBJECT TO THE TERMS OF THE LEASES.  SECURITY DEPOSITS HELD IN THE SECURITY
DEPOSIT SUBACCOUNT WILL BE RELEASED BY LENDER UPON NOTICE FROM BORROWER TOGETHER
WITH SUCH EVIDENCE AS LENDER MAY REASONABLY REQUEST THAT SUCH SECURITY DEPOSIT
IS REQUIRED TO BE RETURNED TO A TENANT PURSUANT TO THE TERMS OF A LEASE OR MAY
BE APPLIED AS RENT PURSUANT TO THE RIGHTS OF BORROWER UNDER THE APPLICABLE
LEASE.

24


--------------------------------------------------------------------------------




ANY LETTER OF CREDIT OR OTHER INSTRUMENT THAT BORROWER RECEIVES IN LIEU OF A
CASH SECURITY DEPOSIT UNDER ANY LEASE SHALL (I) BE MAINTAINED IN FULL FORCE AND
EFFECT IN THE FULL AMOUNT UNLESS REPLACED BY A CASH DEPOSIT AS HEREINABOVE
DESCRIBED AND (II) IF PERMITTED PURSUANT TO ANY LEGAL REQUIREMENTS, NAME LENDER
AS PAYEE OR MORTGAGEE THEREUNDER (OR AT LENDER’S OPTION, BE FULLY ASSIGNABLE TO
LENDER).


3.9                               CASH COLLATERAL SUBACCOUNT.  IF A CASH TRAP
PERIOD SHALL HAVE COMMENCED, THEN ON THE IMMEDIATELY SUCCEEDING PAYMENT DATE AND
ON EACH PAYMENT DATE THEREAFTER DURING THE CONTINUANCE OF SUCH CASH TRAP PERIOD,
ALL AVAILABLE CASH SHALL BE PAID TO LENDER, WHICH AMOUNTS SHALL BE TRANSFERRED
BY LENDER INTO A SUBACCOUNT (THE “CASH COLLATERAL SUBACCOUNT”) AS CASH
COLLATERAL FOR THE DEBT.  ANY FUNDS IN THE CASH COLLATERAL ACCOUNT AND NOT
PREVIOUSLY DISBURSED OR APPLIED SHALL BE DISBURSED TO BORROWER UPON THE
TERMINATION OF SUCH CASH TRAP PERIOD.  LENDER SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, AT ANY TIME DURING THE CONTINUANCE OF A MONETARY EVENT OF DEFAULT OR
MATERIAL NON-MONETARY EVENT OF DEFAULT, IN ITS SOLE AND ABSOLUTE DISCRETION TO
APPLY ALL SUMS THEN ON DEPOSIT IN THE CASH COLLATERAL SUBACCOUNT TO THE DEBT, IN
SUCH ORDER AND IN SUCH MANNER AS LENDER SHALL ELECT IN ITS SOLE AND ABSOLUTE
DISCRETION, INCLUDING (IF THE LOAN HAS BEEN ACCELERATED) TO MAKE A PREPAYMENT OF
PRINCIPAL (TOGETHER WITH THE APPLICABLE YIELD MAINTENANCE PREMIUM APPLICABLE
THERETO).  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE, LENDER
SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, IN ITS SOLE AND ABSOLUTE
DISCRETION FROM TIME TO TIME, TO DISBURSE FUNDS DEPOSITED INTO THE CASH
COLLATERAL SUBACCOUNT TO BORROWER FOR APPLICATION TO APPROVED LEASING COSTS OR
CAPITAL EXPENDITURES APPROVED BY LENDER, SUBJECT TO SUCH TERMS AND CONDITIONS AS
LENDER MAY REQUIRE.


3.10                        GRANT OF SECURITY INTEREST; APPLICATION OF FUNDS. 
AS SECURITY FOR PAYMENT OF THE DEBT AND THE PERFORMANCE BY BORROWER OF ALL OTHER
TERMS, CONDITIONS AND PROVISIONS OF THE LOAN DOCUMENTS, BORROWER HEREBY PLEDGES
AND ASSIGNS TO LENDER, AND GRANTS TO LENDER A SECURITY INTEREST IN, ALL
BORROWER’S RIGHT, TITLE AND INTEREST IN AND TO ALL RENTS AND IN AND TO ALL
PAYMENTS TO OR MONIES HELD IN THE CLEARING ACCOUNT, THE DEPOSIT ACCOUNT, ALL
SUBACCOUNTS CREATED PURSUANT TO THIS AGREEMENT (COLLECTIVELY, THE “CASH
MANAGEMENT ACCOUNTS”).  BORROWER HEREBY GRANTS TO LENDER A CONTINUING SECURITY
INTEREST IN, AND AGREES TO HOLD IN TRUST FOR THE BENEFIT OF LENDER, ALL RENTS IN
ITS POSSESSION PRIOR TO THE (I) PAYMENT OF SUCH RENTS TO LENDER OR (II) DEPOSIT
OF SUCH RENTS INTO THE DEPOSIT ACCOUNT.  BORROWER SHALL NOT, WITHOUT OBTAINING
THE PRIOR WRITTEN CONSENT OF LENDER, FURTHER PLEDGE, ASSIGN OR GRANT ANY
SECURITY INTEREST IN ANY CASH MANAGEMENT ACCOUNT, OR PERMIT ANY LIEN TO ATTACH
THERETO, OR ANY LEVY TO BE MADE THEREON, OR ANY UCC FINANCING STATEMENTS, EXCEPT
THOSE NAMING LENDER AS THE SECURED PARTY, TO BE FILED WITH RESPECT THERETO. 
THIS AGREEMENT IS, AMONG OTHER THINGS, INTENDED BY THE PARTIES TO BE A SECURITY
AGREEMENT FOR PURPOSES OF THE UCC.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, LENDER MAY APPLY ANY SUMS IN ANY CASH
MANAGEMENT ACCOUNT IN ANY ORDER AND IN ANY MANNER AS LENDER SHALL ELECT IN
LENDER’S DISCRETION WITHOUT SEEKING THE APPOINTMENT OF A RECEIVER AND WITHOUT
ADVERSELY AFFECTING THE RIGHTS OF LENDER TO FORECLOSE THE LIEN OF THE MORTGAGE
OR EXERCISE ITS OTHER RIGHTS UNDER THE LOAN DOCUMENTS, PROVIDED THAT LENDER WILL
NOT APPLY ANY SUCH SUMS TO PREPAYMENT OF PRINCIPAL UNLESS IT HAS ACCELERATED THE
LOAN.  CASH MANAGEMENT ACCOUNTS SHALL NOT CONSTITUTE TRUST FUNDS AND MAY BE
COMMINGLED WITH OTHER MONIES HELD BY LENDER.  ALL INTEREST WHICH ACCRUES ON THE
FUNDS IN ANY CASH MANAGEMENT ACCOUNT (OTHER THAN THE TAX AND INSURANCE
SUBACCOUNT) SHALL ACCRUE FOR THE BENEFIT OF BORROWER AND SHALL BE TAXABLE TO
BORROWER AND SHALL BE ADDED TO AND DISBURSED IN THE SAME MANNER AND UNDER THE
SAME CONDITIONS AS THE PRINCIPAL SUM ON WHICH SAID INTEREST ACCRUED.  UPON
REPAYMENT

25


--------------------------------------------------------------------------------




IN FULL OF THE DEBT, ALL REMAINING FUNDS IN THE SUBACCOUNTS, IF ANY, SHALL BE
PROMPTLY DISBURSED TO BORROWER.


3.11                        PROPERTY CASH FLOW ALLOCATION.  (A) ALL RENTS
DEPOSITED INTO THE DEPOSIT ACCOUNT DURING THE IMMEDIATELY PRECEDING INTEREST
PERIOD SHALL BE APPLIED ON EACH PAYMENT DATE AS FOLLOWS IN THE FOLLOWING ORDER
OF PRIORITY: (I) FIRST, TO MAKE PAYMENTS INTO THE TAX AND INSURANCE SUBACCOUNT
AS REQUIRED UNDER SECTION 3.3; (II) SECOND, TO MAKE PAYMENTS INTO THE GROUND
RENT SUBACCOUNT AS REQUIRED UNDER SECTION 3.4; (III) THIRD, TO PAY THE MONTHLY
PORTION OF THE FEES CHARGED BY THE DEPOSIT BANK IN ACCORDANCE WITH THE DEPOSIT
ACCOUNT AGREEMENT; (IV) FOURTH, TO LENDER TO PAY THE MONTHLY DEBT SERVICE
PAYMENT AMOUNT DUE ON SUCH PAYMENT DATE (PLUS, IF APPLICABLE, INTEREST AT THE
DEFAULT RATE AND ALL OTHER AMOUNTS, OTHER THAN THOSE DESCRIBED UNDER OTHER
CLAUSES OF THIS SECTION 3.11(A), THEN DUE TO LENDER UNDER THE LOAN DOCUMENTS);
(V) INTENTIONALLY OMITTED; (VI) FIFTH, DURING THE CONTINUANCE OF A CASH TRAP
PERIOD, TO MAKE PAYMENTS FOR APPROVED OPERATING EXPENSES AS REQUIRED UNDER
SECTION 3.6; (VII) SIXTH, DURING THE CONTINUANCE OF A CASH TRAP PERIOD, TO MAKE
PAYMENTS IN AN AMOUNT EQUAL TO ALL REMAINING AVAILABLE CASH ON SUCH PAYMENT DATE
INTO THE CASH COLLATERAL SUBACCOUNT IN ACCORDANCE WITH SECTION 3.9; AND (VIII)
LASTLY, EXCEPT DURING THE CONTINUANCE OF A CASH TRAP PERIOD, PAYMENTS TO
BORROWER OF ANY REMAINING AMOUNTS.  NOTWITHSTANDING THE FOREGOING, EXCEPT DURING
THE CONTINUANCE OF A CASH TRAP PERIOD, PROVIDED THAT IN ANY GIVEN INTEREST
PERIOD, ALL AMOUNTS REFERRED TO IN THE FOREGOING CLAUSES (I) - (V) HAVE BEEN
PAID (IF AND AS APPLICABLE), THEN AT BORROWER’S REQUEST, THE PAYMENTS TO
BORROWER UNDER THE FOREGOING CLAUSE (VIII) SHALL BE MADE ON A WEEKLY BASIS.

(B)                                 THE FAILURE OF BORROWER TO MAKE ALL OF THE
PAYMENTS REQUIRED UNDER CLAUSES (I) THROUGH (VII) OF SECTION 3.11(A) IN FULL ON
EACH PAYMENT DATE SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT;
PROVIDED, HOWEVER, IF ADEQUATE FUNDS ARE AVAILABLE IN THE DEPOSIT ACCOUNT FOR
SUCH PAYMENTS, THE FAILURE BY THE DEPOSIT BANK TO ALLOCATE SUCH FUNDS INTO THE
APPROPRIATE SUBACCOUNTS SHALL NOT CONSTITUTE AN EVENT OF DEFAULT.

(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION 3.11, AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT,
LENDER MAY APPLY ALL RENTS DEPOSITED INTO THE DEPOSIT ACCOUNT AND OTHER PROCEEDS
OF REPAYMENT IN SUCH ORDER AND IN SUCH MANNER AS LENDER SHALL ELECT, PROVIDED
THAT LENDER MAY NOT APPLY RENTS TO THE PREPAYMENT OF PRINCIPAL UNLESS THE LOAN
HAS BEEN ACCELERATED.


3.12                        INITIAL DEPOSITS INTO RESERVES.  THE INITIAL
DEPOSITS REQUIRED TO BE MADE ON THE DATE HEREOF INTO THE RESERVE ACCOUNTS
ESTABLISHED UNDER THIS ARTICLE 3 ARE FUNDED FROM THE PROCEEDS OF THE LOAN
DISBURSED AT CLOSING.


3.13                        INITIAL LEASING RESERVE.  ON THE DATE HEREOF,
BORROWER SHALL DEPOSIT WITH LENDER $4,398,707.84 (THE “TENANT IMPROVEMENT
FUNDS”) AND LENDER SHALL TRANSFER SUCH AMOUNT INTO A SUBACCOUNT (THE “TENANT
IMPROVEMENT RESERVE SUBACCOUNT”).  THE TENANT IMPROVEMENT FUNDS SHALL BE USED TO
REIMBURSE BORROWER AND/OR TO PAY, IN THE ALLOCATED AMOUNTS AND IN ACCORDANCE
WITH THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, FOR THE REASONABLE
COSTS AND EXPENSES INCURRED BY BORROWER IN COMPLETING THE TENANT IMPROVEMENTS
AND/OR PAYING THE TENANTS UNDER THE APPLICABLE LEASES ALLOWANCES FOR TENANT
IMPROVEMENTS AND/OR PAYING LEASING COMMISSIONS UNDER THE APPLICABLE LEASES, IN
EACH CASE IN THE AMOUNTS ALLOCATED TO, AND AS DESCRIBED FOR EACH

26


--------------------------------------------------------------------------------




APPLICABLE LEASE, ON SCHEDULE 1 (THE “TI LEASES”).  PROVIDED THAT NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, LENDER SHALL DISBURSE TENANT IMPROVEMENT
FUNDS HELD IN THE TENANT IMPROVEMENT RESERVE SUBACCOUNT AND APPLICABLE TO EACH
TI LEASE (AS SET FORTH ON SCHEDULE 1) TO BORROWER, WITHIN FIFTEEN (15) DAYS
AFTER THE DELIVERY BY BORROWER TO LENDER OF A REQUEST THEREFORE (BUT NOT MORE
OFTEN THAN ONCE PER MONTH), IN INCREMENTS OF AT LEAST $5,000 (OR THE REMAINING
BALANCE OF THE AMOUNT ALLOCATED TO THE APPLICABLE TI LEASE, IF LESS), PROVIDED:
(I) BORROWER SHALL HAVE PROVIDED LENDER WITH EITHER (1) AS TO LEASING
COMMISSIONS RELATING TO THE APPLICABLE TI LEASE (AS SET FORTH ON SCHEDULE 1),
REASONABLE EVIDENCE THAT SUCH COMMISSIONS HAVE BEEN PAID, OR ARE THEN DUE AND
WILL BE PAID WITH PROCEEDS OF THE REQUESTED DISBURSEMENT, OR (2) AS TO LEASEHOLD
IMPROVEMENT WORK OR ALLOWANCES THEREFOR, REASONABLE EVIDENCE (WHICH MAY, IF
REQUIRED BY LENDER, INCLUDE A TENANT ESTOPPEL CERTIFICATE FROM THE TENANT UNDER
THE APPLICABLE TI LEASE) INDICATING, AS APPLICABLE, (A) THAT THE TENANT
IMPROVEMENTS OR ALLOWANCES THEREFOR HAVE BEEN COMPLETED IN ACCORDANCE WITH THE
APPLICABLE TI LEASE, (B) THAT THE TENANT UNDER THE APPLICABLE TI LEASE IS THEN
OWED AND ENTITLED TO PAYMENT UPON THE APPLICABLE TENANT ALLOWANCE PURSUANT TO
THE TERMS OF SUCH TI LEASE, OR (C) IF THE TIME PERIOD UPON WHICH THE APPLICABLE
TENANT MAY DRAW UPON THE APPLICABLE TI LEASE HAS ELAPSED, THAT SUCH TENANT IS NO
LONGER ENTITLED TO OBTAIN OR REQUIRE THE PAYMENT OF THE APPLICABLE TENANT
ALLOWANCE UNDER THE TERMS OF THE APPLICABLE TI LEASE; AND (II) THE REQUEST FOR
DISBURSEMENT IS ACCOMPANIED BY (A) AN OFFICER’S CERTIFICATE CERTIFYING THAT SUCH
FUNDS WILL BE USED ONLY TO PAY (OR REIMBURSE BORROWER FOR) THE RELEVANT
EXPENDITURES SET FORTH ABOVE (OR, IN THE EVENT OF A DISBURSEMENT UNDER CLAUSE
(I)(C) ABOVE, THAT THE CONDITION SET FORTH IN SUCH CLAUSE (I)(C) HAS BEEN
SATISFIED WITH RESPECT TO THE APPLICABLE TI LEASE), AND THAT THE SAME HAVE NOT
BEEN THE SUBJECT OF A PREVIOUS DISBURSEMENT, AND (B) REASONABLY DETAILED
SUPPORTING DOCUMENTATION AS TO THE AMOUNT, NECESSITY AND PURPOSE THEREFOR.  ANY
SUCH DISBURSEMENT OF MORE THAN $50,000 TO PAY (RATHER THAN REIMBURSE) TENANT
IMPROVEMENTS UNDER THIS SECTION MAY, AT LENDER’S OPTION, BE MADE BY JOINT CHECK
PAYABLE TO BORROWER AND THE PAYEE OF SUCH TENANT IMPROVEMENTS.


3.14                        BANK OF AMERICA LEASE TERMINATION AND SPACE
REDUCTION - LETTER OF CREDIT.

(A)                                  IN THE EVENT THAT BANK OF AMERICA GIVES
NOTICE TO BORROWER OF ITS INTENTION TO TERMINATE A PORTION OF THE BANK OF
AMERICA LEASE IN CONNECTION WITH A REDUCTION OF THE SPACE COVERED BY THE BANK OF
AMERICA LEASE, WHETHER BY RIGHT PURSUANT TO THE BANK OF AMERICA LEASE, BY
AGREEMENT WITH BORROWER OR OTHERWISE, BORROWER SHALL DELIVER TO LENDER, WITHIN
THIRTY (30) DAYS OF SUCH NOTICE, EITHER (I) CASH IN AN AMOUNT EQUAL TO THE BANK
OF AMERICA LEASE LETTER OF CREDIT AMOUNT (WHICH CASH SHALL BE DEPOSITED INTO THE
BANK OF AMERICA LEASE SUBACCOUNT) OR (II) AN ACCEPTABLE LETTER OF CREDIT IN
FAVOR OF LENDER IN AN AMOUNT EQUAL TO THE BANK OF AMERICA LEASE LETTER OF CREDIT
AMOUNT PROVIDING THAT THE LENDER OR ITS SUCCESSORS AND ASSIGNS MAY DRAW THE FULL
AMOUNT THEREOF AT ANY TIME UPON DEMAND (AND SUBJECT TO NO OTHER DRAWING
REQUIREMENTS OR CONDITIONS) AND OTHERWISE IN FORM AND CONTENT SATISFACTORY TO
LENDER (SUCH LETTER OF CREDIT AND ANY REPLACEMENT OR RENEWALS THEREOF, THE “BANK
OF AMERICA LEASE LETTER OF CREDIT”).  SUBJECT TO THE PROVISIONS OF THIS SECTION,
LENDER SHALL RETAIN CUSTODY OF THE CASH DEPOSITED IN THE BANK OF AMERICA LEASE
SUBACCOUNT OR THE BANK OF AMERICA LEASE LETTER OF CREDIT UNTIL SUCH TIME AS THE
LOAN IS REPAID IN FULL.

(B)                                 LENDER SHALL HAVE THE RIGHT TO DRAW UPON THE
BANK OF AMERICA LEASE LETTER OF CREDIT IN THE FULL AMOUNT THEREOF UPON THE
OCCURRENCE OF ANY OF THE FOLLOWING: (A) ANY EVENT OF DEFAULT; (B) LENDER
RECEIVES A NOTICE STATING THAT THE BANK OF AMERICA LEASE LETTER OF

27


--------------------------------------------------------------------------------




CREDIT WILL NOT BE RENEWED (AS PROVIDED FOR IN SUCH BANK OF AMERICA LEASE LETTER
OF CREDIT) AND EITHER (I) A REPLACEMENT ACCEPTABLE LETTER OF CREDIT IN AN AMOUNT
EQUAL TO THE AMOUNT OF THE BANK OF AMERICA LEASE LETTER OF CREDIT OR (II) CASH
IN THE AMOUNT OF THE BANK OF AMERICA LEASE LETTER OF CREDIT, IS NOT PROVIDED AT
LEAST TEN (10) BUSINESS DAYS PRIOR TO THE EXPIRATION DATE OF THE BANK OF AMERICA
LEASE LETTER OF CREDIT; OR (C) AT ANY TIME THE BANK ISSUING THE BANK OF AMERICA
LEASE LETTER OF CREDIT SHALL CEASE TO BE AN APPROVED BANK AND EITHER (I) A
REPLACEMENT ACCEPTABLE LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE AMOUNT OF THE
BANK OF AMERICA LEASE LETTER OF CREDIT OR (II) CASH IN THE AMOUNT OF THE BANK OF
AMERICA LEASE LETTER OF CREDIT, IS NOT PROVIDED WITHIN TWENTY (20) BUSINESS DAYS
AFTER NOTICE THEREOF.

(C)                                  THE PROCEEDS OF ANY DRAW UNDER THE BANK OF
AMERICA LEASE LETTER OF CREDIT PURSUANT TO SECTION 3.14(B)(A) ABOVE SHALL BE
ALLOCATED TO THE DEBT, IN SUCH ORDER AND IN SUCH MANNER AS LENDER SHALL ELECT IN
ITS SOLE AND ABSOLUTE DISCRETION, INCLUDING (IF THE LOAN HAS BEEN ACCELERATED)
TO MAKE A PREPAYMENT OF PRINCIPAL (TOGETHER WITH THE APPLICABLE YIELD
MAINTENANCE PREMIUM APPLICABLE THERETO).  THE PROCEEDS OF ANY DRAW UNDER THE
BANK OF AMERICA LEASE LETTER OF CREDIT PURSUANT TO SECTION 3.14(B)(B) OR (C)
ABOVE SHALL BE DEPOSITED BY LENDER INTO THE BANK OF AMERICA LEASE SUBACCOUNT
PURSUANT TO SECTION 3.14(F) BELOW AND SHALL BE GOVERNED BY THE PROVISIONS OF
THIS SECTION 3.14 AS WELL AS THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

(D)                                 IF BORROWER SHALL HAVE DELIVERED THE BANK OF
AMERICA LEASE LETTER OF CREDIT IN ACCORDANCE WITH THIS SECTION 3.14 AND PROVIDED
THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE AMOUNT OF THE
REQUIRED BANK OF AMERICA LEASE LETTER OF CREDIT SHALL BE REDUCED FROM TIME TO
TIME, UPON BORROWER’S WRITTEN REQUEST TO LENDER, BY AN AMOUNT EQUAL TO NOT MORE
THAN THE AMOUNT THAT BORROWER WOULD HAVE BEEN ENTITLED TO HAVE DISBURSED TO IT
FROM THE BANK OF AMERICA LEASE SUBACCOUNT UNDER SECTION 3.14(F) BELOW IF CASH
WAS HELD IN THE BANK OF AMERICA LEASE SUBACCOUNT INSTEAD OF THE BANK OF AMERICA
LEASE LETTER OF CREDIT, AND PROVIDED FURTHER, THAT: (A) SUCH REQUESTS MAY BE
MADE NOT MORE FREQUENTLY THAN ONCE PER MONTH; (B) WITHOUT LIMITING ANY OTHER
REQUIREMENT HEREUNDER, THE AMOUNT OF ANY REDUCTION SHALL BE IN INCREMENTS OF
$100,000 OR ANY WHOLE MULTIPLE THEREOF; (C) ALL BANK OF AMERICA LEASE DRAW
REQUIREMENTS SHALL HAVE BEEN SATISFIED AS IF CASH WAS HELD IN THE BANK OF
AMERICA LEASE SUBACCOUNT INSTEAD OF THE BANK OF AMERICA LEASE LETTER OF CREDIT
AND BORROWER WAS REQUESTING A DISBURSEMENT OF FUNDS FROM THE BANK OF AMERICA
LEASE SUBACCOUNT IN AN AMOUNT EQUAL TO THE REQUESTED REDUCTION IN THE AMOUNT OF
THE BANK OF AMERICA LEASE LETTER OF CREDIT.  IF THE AMOUNT OF THE BANK OF
AMERICA LEASE LETTER OF CREDIT IS REDUCED, LENDER WILL COOPERATE WITH BORROWER
IN AMENDING OR REPLACING THE BANK OF AMERICA LEASE LETTER OF CREDIT TO REFLECT
SUCH REDUCED AMOUNT.  BORROWER SHALL PAY ANY FEES OR OTHER AMOUNTS CHARGED BY
ANY ISSUING BANK WITH RESPECT TO ANY SUCH REQUEST AND SHALL PROMPTLY PAY TO
LENDER ALL COSTS AND EXPENSES OF LENDER INCURRED IN CONNECTION WITH ANY SUCH
REQUEST, INCLUDING LENDER’S REASONABLE ATTORNEYS’ FEES.

(E)                                  IF BORROWER SHALL HAVE DELIVERED THE BANK
OF AMERICA LEASE LETTER OF CREDIT IN ACCORDANCE WITH THIS SECTION 3.14 AND
PROVIDED NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, LENDER SHALL
SURRENDER TO BORROWER SUCH BANK OF AMERICA LEASE LETTER OF CREDIT WITHIN FIFTEEN
(15) DAYS AFTER THE DELIVERY BY BORROWER TO LENDER OF A REQUEST THEREFOR,
PROVIDED THAT: (I) ALL OF THE BANK OF AMERICA SPACE IS LEASED TO A REPLACEMENT
TENANT OR TENANTS REASONABLY ACCEPTABLE TO LENDER; (II) THE TERM OF SUCH
REPLACEMENT LEASE OR LEASES ARE AT LEAST FIVE YEARS EACH; (III) THE RENT DUE
UNDER SUCH LEASES SHALL BE AT LEAST EQUAL TO THE THEN CURRENT RENT

28


--------------------------------------------------------------------------------




PAYABLE BY BANK OF AMERICA UNDER THE BANK OF AMERICA LEASE WITH RESPECT TO THE
SPACE SUBJECT THERETO (OR THAT WOULD HAVE BEEN PAYABLE WITH RESPECT TO THE SPACE
SUBJECT THERETO HAD THE SPACE NOT BEEN REDUCED UNDER THE BANK OF AMERICA LEASE);
(IV) BORROWER SHALL HAVE PROVIDED LENDER (EITHER CONCURRENTLY WITH SUCH REQUEST
OR IN CONNECTION WITH PRIOR REDUCTIONS IN THE AMOUNT OF THE BANK OF AMERICA
LEASE LETTER OF CREDIT) WITH TENANT ESTOPPEL CERTIFICATES FROM EACH SUCH TENANT
UNDER EACH APPLICABLE LEASE INDICATING THAT ALL CONSTRUCTION TO BE PERFORMED AND
ALL IMPROVEMENTS TO BE INSTALLED UNDER THE LEASE HAS BEEN COMPLETED, THAT SUCH
TENANT HAS ACCEPTED THE TENANT IMPROVEMENTS AND OCCUPIED THE SPACE COVERED BY
ITS LEASE AND HAS COMMENCED PAYING RENT AND THE FREE RENT OR RENT ABATEMENT
PERIODS UNDER SUCH LEASE HAS EXPIRED, AND THERE ARE NO DEFAULTS UNDER SUCH LEASE
(NOR DOES THERE EXIST ANY EVENT OR CONDITION, WHICH WITH THE PASSAGE OF TIME OR
THE GIVING OF NOTICE, OR BOTH, COULD RESULT IN SUCH A DEFAULT); (V) LENDER SHALL
HAVE (IF IT DESIRES) VERIFIED (BY AN INSPECTION CONDUCTED AT BORROWER’S EXPENSE)
PERFORMANCE OF ANY CONSTRUCTION WORK ASSOCIATED WITH ANY SUCH LEASE; AND (VI)
THE REQUEST FOR RELEASE IS ACCOMPANIED BY AN OFFICER’S CERTIFICATE CERTIFYING
THAT ALL OF THE COSTS OF TENANT IMPROVEMENTS AND LEASING COMMISSIONS WITH
RESPECT TO THE ENTIRE BANK OF AMERICA SPACE RELATING TO THE BANK OF AMERICA
LEASE LETTER OF CREDIT AND ALL SUCH REPLACEMENT LEASES HAVE BEEN PAID IN FULL. 
IN ADDITION, PROMPTLY AFTER THE LOAN IS REPAID IN FULL, LENDER SHALL SURRENDER
TO BORROWER THE BANK OF AMERICA LEASE LETTER OF CREDIT.

(F)                                    THE PROCEEDS OF ANY DRAW UNDER THE BANK
OF AMERICA LEASE LETTER OF CREDIT PURSUANT TO SECTION 3.14(B)(B) OR (C) ABOVE,
ANY BANK OF AMERICA LEASE TERMINATION PAYMENT AND ANY CASH DELIVERED TO LENDER
IN ACCORDANCE WITH SECTION 3.14(A) HEREOF, SHALL BE DEPOSITED WITH LENDER, UPON
RECEIPT THEREOF, AND LENDER SHALL TRANSFER SUCH AMOUNT INTO A SUBACCOUNT (“BANK
OF AMERICA LEASE SUBACCOUNT”).  PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, LENDER SHALL DISBURSE FUNDS HELD IN THE BANK OF AMERICA LEASE
SUBACCOUNT TO BORROWER, WITHIN FIFTEEN (15) DAYS AFTER THE DELIVERY BY BORROWER
TO LENDER OF A REQUEST THEREFOR (BUT NOT MORE OFTEN THAN ONCE PER MONTH), IN
INCREMENTS OF AT LEAST $5,000, PROVIDED: (I) SUCH DISBURSEMENT IS FOR AN
APPROVED LEASING EXPENSE INCURRED HEREAFTER; (II) LENDER SHALL HAVE (IF IT
DESIRES) VERIFIED (BY AN INSPECTION CONDUCTED AT BORROWER’S EXPENSE) PERFORMANCE
OF ANY CONSTRUCTION WORK ASSOCIATED WITH SUCH APPROVED LEASING EXPENSE; (III)
ALL SPACE RELATING TO THE REQUEST IS LEASED TO A REPLACEMENT TENANT OR TENANTS
REASONABLY ACCEPTABLE TO LENDER; (IV) THE TERM OF SUCH REPLACEMENT LEASE OR
LEASES ARE AT LEAST FIVE YEARS EACH; (V) THE RENT DUE UNDER SUCH LEASES SHALL BE
AT LEAST EQUAL TO THE THEN CURRENT RENT PAYABLE BY BANK OF AMERICA UNDER THE
BANK OF AMERICA LEASE WITH RESPECT TO THE SPACE SUBJECT THERETO (OR THAT WOULD
HAVE BEEN PAYABLE WITH RESPECT TO THE SPACE SUBJECT THERETO HAD THE SPACE NOT
BEEN REDUCED UNDER THE BANK OF AMERICA LEASE); (VI) THE REQUEST FOR DISBURSEMENT
IS ACCOMPANIED BY (A) AN OFFICER’S CERTIFICATE CERTIFYING (1) THAT SUCH FUNDS
WILL BE USED ONLY TO PAY (OR REIMBURSE BORROWER FOR) APPROVED LEASING EXPENSES
AND A DESCRIPTION THEREOF, (2) THAT ALL OUTSTANDING TRADE PAYABLES (OTHER THAN
THOSE NOT YET DUE AND PAYABLE OR THOSE TO BE PAID FROM THE REQUESTED
DISBURSEMENT OR THOSE CONSTITUTING PERMITTED INDEBTEDNESS) HAVE BEEN PAID IN
FULL, (3) THAT THE SAME HAS NOT BEEN THE SUBJECT OF A PREVIOUS DISBURSEMENT, AND
(4) THAT ALL PREVIOUS DISBURSEMENTS HAVE BEEN USED ONLY TO PAY (OR REIMBURSE
BORROWER FOR) THE PREVIOUSLY IDENTIFIED APPROVED LEASING EXPENSES, AND
(B) REASONABLY DETAILED SUPPORTING DOCUMENTATION AS TO THE AMOUNT, NECESSITY AND
PURPOSE THEREFOR; (VII) THE EFFECTIVE GROSS INCOME, DETERMINED ON A PRO FORMA
BASIS FOR THE FOLLOWING TWELVE (12) MONTH PERIOD IS EQUAL TO OR GREATER THAN THE
EFFECTIVE GROSS INCOME FOR THE PREVIOUS TWELVE (12) MONTH PERIOD; AND (VIII)
BORROWER SHALL HAVE PROVIDED LENDER WITH TENANT ESTOPPEL CERTIFICATES FROM EACH
SUCH TENANT UNDER EACH APPLICABLE LEASE

29


--------------------------------------------------------------------------------




INDICATING THAT ALL CONSTRUCTION TO BE PERFORMED AND ALL IMPROVEMENTS TO BE
INSTALLED UNDER THE LEASE HAS BEEN COMPLETED, THAT SUCH TENANT HAS ACCEPTED THE
TENANT IMPROVEMENTS AND OCCUPIED THE SPACE COVERED BY ITS LEASE AND HAS
COMMENCED PAYING RENT AND THE FREE RENT OR RENT ABATEMENT PERIODS UNDER SUCH
LEASE HAS EXPIRED, AND THERE ARE NO DEFAULTS UNDER SUCH LEASE (NOR DOES THERE
EXIST ANY EVENT OR CONDITION, WHICH WITH THE PASSAGE OF TIME OR THE GIVING OF
NOTICE, OR BOTH, COULD RESULT IN SUCH A DEFAULT) (ALL REQUIREMENTS UNDER THIS
SECTION 3.14(F) FOR DISBURSEMENT OF FUNDS FROM THE BANK OF AMERICA LEASE
SUBACCOUNT TO BORROWER, COLLECTIVELY, THE “BANK OF AMERICA LEASE DRAW
REQUIREMENTS”).  ANY SUCH DISBURSEMENT OF MORE THAN $10,000 TO PAY (RATHER THAN
REIMBURSE) APPROVED LEASING EXPENSES MAY, AT LENDER’S OPTION, BE MADE BY JOINT
CHECK PAYABLE TO BORROWER AND THE PAYEE OF SUCH APPROVED LEASING EXPENSES.

(G)                                 BORROWER SHALL HAVE THE ONE-TIME RIGHT, UPON
TEN (10) DAYS PRIOR WRITTEN NOTICE TO LENDER, AND PROVIDED THAT NO EVENT OF
DEFAULT THEN EXISTS, TO EITHER (I) IN THE EVENT THAT THE BANK OF AMERICA LEASE
LETTER OF CREDIT IS BEING HELD BY LENDER PURSUANT TO THE TERMS OF THIS SECTION
3.14, DELIVER TO LENDER CASH IN THE AMOUNT OF THE BANK OF AMERICA LEASE LETTER
OF CREDIT AND IN EXCHANGE THEREOF, LENDER SHALL DELIVER TO BORROWER THE BANK OF
AMERICA LEASE LETTER OF CREDIT; OR (II) IN THE EVENT THAT CASH IS BEING HELD BY
LENDER IN THE BANK OF AMERICA LEASE SUBACCOUNT PURSUANT TO THE TERMS OF THIS
SECTION 3.14, DELIVER TO LENDER AN ACCEPTABLE LETTER OF CREDIT IN THE AMOUNT OF
THE CASH BEING HELD BY LENDER IN THE BANK OF AMERICA LEASE SUBACCOUNT AND IN
EXCHANGE THEREOF, LENDER SHALL DISBURSE TO BORROWER THE CASH ON DEPOSIT IN THE
BANK OF AMERICA LEASE SUBACCOUNT; PROVIDED, HOWEVER, BORROWER SHALL NOT HAVE THE
RIGHT TO OBTAIN THE EXCHANGE SET FORTH IN CLAUSE (II) ABOVE IN THE EVENT THAT
THE BANK OF AMERICA LEASE LETTER OF CREDIT HAS BEEN DRAWN DOWN PURSUANT TO
SECTION 3.14(B) HEREOF.


4.                                      REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 3 with reference to a specific Section
of this Article 4:


4.1                               ORGANIZATION; SPECIAL PURPOSE.  BORROWER HAS
BEEN DULY ORGANIZED AND IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF ITS FORMATION, WITH REQUISITE POWER AND AUTHORITY, AND ALL
RIGHTS, LICENSES, PERMITS AND AUTHORIZATIONS, GOVERNMENTAL OR OTHERWISE,
NECESSARY TO OWN ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS NOW
ENGAGED.  BORROWER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN
EACH JURISDICTION WHERE IT IS REQUIRED TO BE SO QUALIFIED IN CONNECTION WITH ITS
PROPERTIES, BUSINESS AND OPERATIONS.  BORROWER IS A SPECIAL PURPOSE BANKRUPTCY
REMOTE ENTITY.


4.2                               PROCEEDINGS; ENFORCEABILITY.  BORROWER HAS
TAKEN ALL NECESSARY ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE
OF THE LOAN DOCUMENTS.  THE LOAN DOCUMENTS TO WHICH BORROWER IS A PARTY HAVE
BEEN DULY EXECUTED AND DELIVERED BY BORROWER AND CONSTITUTE LEGAL, VALID AND
BINDING OBLIGATIONS OF BORROWER ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR
LAWS AFFECTING RIGHTS OF CREDITORS GENERALLY, AND GENERAL PRINCIPLES OF EQUITY. 
THE LOAN DOCUMENTS TO WHICH GUARANTOR AND/OR AFFILIATES ARE A PARTY HAVE BEEN
DULY EXECUTED AND DELIVERED BY SUCH GUARANTOR AND/OR AFFILIATES PARTY THERETO,
AND CONSTITUTE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH GUARANTOR AND/OR
AFFILIATES PARTY THERETO, ENFORCEABLE AGAINST SUCH GUARANTOR AND/OR AFFILIATES
PARTY THERETO IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, SUBJECT TO

30


--------------------------------------------------------------------------------



APPLICABLE BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING RIGHTS OF CREDITORS
GENERALLY, AND GENERAL PRINCIPLES OF EQUITY.  THE LOAN DOCUMENTS ARE NOT SUBJECT
TO, AND BORROWER HAS NOT ASSERTED, ANY RIGHT OF RESCISSION, SET-OFF,
COUNTERCLAIM OR DEFENSE, INCLUDING THE DEFENSE OF USURY.  NO EXERCISE OF ANY OF
THE TERMS OF THE LOAN DOCUMENTS, OR ANY RIGHT THEREUNDER, WILL RENDER ANY LOAN
DOCUMENT UNENFORCEABLE.


4.3          NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS BY BORROWER AND THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT CONFLICT
WITH OR RESULT IN A BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A
DEFAULT UNDER, OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN (OTHER THAN
PURSUANT TO THE LOAN DOCUMENTS) UPON ANY OF THE PROPERTY OF BORROWER PURSUANT TO
THE TERMS OF, ANY AGREEMENT OR INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY
WHICH ITS PROPERTY IS SUBJECT, NOR WILL SUCH ACTION RESULT IN ANY VIOLATION OF
THE PROVISIONS OF ANY STATUTE OR ANY ORDER, RULE OR REGULATION OF ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER BORROWER OR THE PROPERTY. 
BORROWER’S RIGHTS UNDER THE LICENSES AND THE MANAGEMENT AGREEMENT WILL NOT BE
ADVERSELY AFFECTED BY THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS,
BORROWER’S PERFORMANCE THEREUNDER, OR THE RECORDATION OF THE MORTGAGE.  ANY
CONSENT, APPROVAL, AUTHORIZATION, ORDER, REGISTRATION OR QUALIFICATION OF OR
WITH ANY GOVERNMENTAL AUTHORITY REQUIRED FOR THE EXECUTION, DELIVERY AND
PERFORMANCE BY BORROWER OF THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN FULL
FORCE AND EFFECT.


4.4          LITIGATION.  THERE ARE NO ACTIONS, SUITS OR OTHER PROCEEDINGS AT
LAW OR IN EQUITY BY OR BEFORE ANY GOVERNMENTAL AUTHORITY NOW PENDING OR
THREATENED AGAINST OR AFFECTING BORROWER, THE MANAGER OR THE PROPERTY, WHICH, IF
ADVERSELY DETERMINED, MIGHT MATERIALLY ADVERSELY AFFECT THE CONDITION (FINANCIAL
OR OTHERWISE) OR BUSINESS OF BORROWER, MANAGER OR THE CONDITION OR OWNERSHIP OF
THE PROPERTY.


4.5          AGREEMENTS.  BORROWER IS NOT A PARTY TO ANY AGREEMENT OR INSTRUMENT
OR SUBJECT TO ANY RESTRICTION WHICH MIGHT ADVERSELY AFFECT BORROWER OR THE
PROPERTY, OR BORROWER’S BUSINESS, PROPERTIES, OPERATIONS OR CONDITION, FINANCIAL
OR OTHERWISE.  BORROWER IS NOT IN DEFAULT IN ANY MATERIAL RESPECT IN THE
PERFORMANCE, OBSERVANCE OR FULFILLMENT OF ANY OF THE OBLIGATIONS, COVENANTS OR
CONDITIONS CONTAINED IN ANY PERMITTED ENCUMBRANCE OR ANY OTHER AGREEMENT OR
INSTRUMENT TO WHICH BORROWER IS A PARTY OR BY WHICH BORROWER OR THE PROPERTY IS
BOUND.


4.6          TITLE.  BORROWER HAS GOOD, MARKETABLE AND INDEFEASIBLE TITLE IN FEE
TO THE REAL PROPERTY AND GOOD TITLE TO THE BALANCE OF THE PROPERTY, FREE AND
CLEAR OF ALL LIENS EXCEPT THE PERMITTED ENCUMBRANCES.  BORROWER IS LAWFULLY
POSSESSED OF THE REAL PROPERTY SUBJECT TO EACH GROUND LEASE AND BY VIRTUE OF
EACH GROUND LEASE AND HAS A GOOD AND VALID LEASEHOLD ESTATE FOR THE FULL TERM OF
EACH GROUND LEASE, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES AND CHARGES
WHATSOEVER EXCEPT FOR THE PERMITTED ENCUMBRANCES.  ALL TRANSFER TAXES, DEED
STAMPS, INTANGIBLE TAXES OR OTHER AMOUNTS IN THE NATURE OF TRANSFER TAXES
REQUIRED TO BE PAID BY ANY PERSON UNDER APPLICABLE LEGAL REQUIREMENTS IN
CONNECTION WITH THE TRANSFER OF THE PROPERTY TO BORROWER HAVE BEEN PAID.  THE
MORTGAGE WHEN PROPERLY RECORDED IN THE APPROPRIATE RECORDS, TOGETHER WITH ANY
UCC FINANCING STATEMENTS REQUIRED TO BE FILED IN CONNECTION THEREWITH AND THE
OTHER LOAN DOCUMENTS, WILL CREATE (I) A VALID, PERFECTED FIRST PRIORITY LIEN ON
BORROWER’S INTEREST IN THAT PORTION OF THE PROPERTY, THE LEASES (TO THE EXTENT
NOT SUBJECT TO THE UNIFORM COMMERCIAL CODE) AND THE RENTS CONSTITUTING INTEREST
IN REAL ESTATE OR REAL PROPERTY INTERESTS (INCLUDING FIXTURES) AND (II) TO THE
EXTENT THAT A SECURITY INTEREST THEREIN MAY BE CREATED UNDER THE UNIFORM
COMMERCIAL

31


--------------------------------------------------------------------------------




CODE, A VALID SECURITY INTEREST IN THAT PORTION OF THE PROPERTY, THE LEASES (TO
THE EXTENT SUBJECT TO THE UNIFORM COMMERCIAL CODE) AND RENTS AND OTHER
COLLATERAL FOR THE LOAN CONSTITUTING PERSONAL PROPERTY, WHICH SECURITY INTEREST
CONSTITUTES A PERFECTED FIRST PRIORITY SECURITY INTEREST (A) TO THE EXTENT THAT
A SECURITY INTEREST THEREIN MAY BE PERFECTED BY THE FILING OF A UCC FINANCING
STATEMENT AND (B) WITH RESPECT TO THE CASH MANAGEMENT ACCOUNTS BY VIRTUE OF
LENDER’S CONTROL OF SUCH CASH MANAGEMENT ACCOUNTS, ALL IN ACCORDANCE WITH THE
TERMS OF SUCH LOAN DOCUMENTS, IN EACH CASE SUBJECT ONLY TO ANY APPLICABLE
PERMITTED ENCUMBRANCES.  ALL MORTGAGE, RECORDING, STAMP, INTANGIBLE OR OTHER
SIMILAR TAXES REQUIRED TO BE PAID BY ANY PERSON UNDER APPLICABLE LEGAL
REQUIREMENTS IN CONNECTION WITH THE EXECUTION, DELIVERY, RECORDATION, FILING,
REGISTRATION, PERFECTION OR ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS HAVE BEEN
PAID (OR WILL, CONTEMPORANEOUSLY WITH SUCH RECORDATION OR FILING, BE) PAID BY
BORROWER.  THE PERMITTED ENCUMBRANCES DO NOT MATERIALLY ADVERSELY AFFECT THE
VALUE, OPERATION OR USE OF THE PROPERTY, OR BORROWER’S ABILITY TO REPAY THE
LOAN.  NO CONDEMNATION OR OTHER PROCEEDING HAS BEEN COMMENCED OR, TO BORROWER’S
BEST KNOWLEDGE, IS CONTEMPLATED WITH RESPECT TO ALL OR PART OF THE PROPERTY OR
FOR THE RELOCATION OF ROADWAYS PROVIDING ACCESS TO THE PROPERTY.  THERE ARE NO
CLAIMS FOR PAYMENT FOR WORK, LABOR OR MATERIALS AFFECTING THE PROPERTY WHICH ARE
OR MAY BECOME A LIEN PRIOR TO, OR OF EQUAL PRIORITY WITH, THE LIENS CREATED BY
THE LOAN DOCUMENTS.  THERE ARE NO OUTSTANDING OPTIONS TO PURCHASE OR RIGHTS OF
FIRST REFUSAL AFFECTING ALL OR ANY PORTION OF THE PROPERTY.  THE SURVEY FOR THE
PROPERTY DELIVERED TO LENDER DOES NOT FAIL TO REFLECT ANY MATERIAL MATTER
AFFECTING THE PROPERTY OR THE TITLE THERETO.  EXCEPT AS SHOWN ON THE SURVEY, ALL
OF THE IMPROVEMENTS INCLUDED IN DETERMINING THE APPRAISED VALUE OF THE PROPERTY
LIE WHOLLY WITHIN THE BOUNDARIES AND BUILDING RESTRICTION LINES OF THE PROPERTY,
AND NO IMPROVEMENT ON AN ADJOINING PROPERTY ENCROACHES UPON THE PROPERTY, AND NO
EASEMENT OR OTHER ENCUMBRANCE UPON THE PROPERTY ENCROACHES UPON ANY OF THE
IMPROVEMENTS, EXCEPT THOSE INSURED AGAINST BY THE TITLE INSURANCE POLICY.  EACH
PARCEL COMPRISING THE PROPERTY IS A SEPARATE TAX LOT AND IS NOT A PORTION OF ANY
OTHER TAX LOT THAT IS NOT A PART OF THE PROPERTY.  TO THE BEST OF BORROWER’S
KNOWLEDGE, THERE ARE NO PENDING OR PROPOSED SPECIAL OR OTHER ASSESSMENTS FOR
PUBLIC IMPROVEMENTS OR OTHERWISE AFFECTING THE PROPERTY, OR ANY CONTEMPLATED
IMPROVEMENTS TO THE PROPERTY THAT MAY RESULT IN SUCH SPECIAL OR OTHER
ASSESSMENTS.


4.7          NO BANKRUPTCY FILING.  BORROWER IS NOT CONTEMPLATING EITHER THE
FILING OF A PETITION BY IT UNDER ANY STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY
LAW OR THE LIQUIDATION OF ALL OR A MAJOR PORTION OF ITS PROPERTY (A “BANKRUPTCY
PROCEEDING”), AND BORROWER HAS NO KNOWLEDGE OF ANY PERSON CONTEMPLATING THE
FILING OF ANY SUCH PETITION AGAINST BORROWER.  IN ADDITION, NEITHER BORROWER NOR
ANY PRINCIPAL NOR AFFILIATE OF BORROWER HAS BEEN A PARTY TO, OR THE SUBJECT OF A
BANKRUPTCY PROCEEDING FOR THE PAST TEN YEARS.


4.8          FULL AND ACCURATE DISCLOSURE.  NO STATEMENT OF FACT MADE BY
BORROWER IN ANY OF THE LOAN DOCUMENTS CONTAINS ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE STATEMENTS
CONTAINED THEREIN NOT MISLEADING.  THERE IS NO MATERIAL FACT PRESENTLY KNOWN TO
BORROWER THAT HAS NOT BEEN DISCLOSED TO LENDER WHICH ADVERSELY AFFECTS, OR, AS
FAR AS BORROWER CAN FORESEE, MIGHT ADVERSELY AFFECT, THE PROPERTY OR THE
BUSINESS, OPERATIONS OR CONDITION (FINANCIAL OR OTHERWISE) OF BORROWER.  ALL
FINANCIAL DATA, INCLUDING THE STATEMENTS OF CASH FLOW AND INCOME AND OPERATING
EXPENSE, THAT HAVE BEEN DELIVERED TO LENDER IN RESPECT OF BORROWER AND, TO
BORROWER’S KNOWLEDGE, THE PROPERTY (I) ARE TRUE, COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS, (II) ACCURATELY REPRESENT THE FINANCIAL CONDITION OF BORROWER
AND THE PROPERTY AS OF THE DATE OF SUCH REPORTS, AND (III) TO THE EXTENT
PREPARED BY AN INDEPENDENT

32


--------------------------------------------------------------------------------





CERTIFIED PUBLIC ACCOUNTING FIRM, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED, EXCEPT AS DISCLOSED
THEREIN.  BORROWER DOES NOT HAVE ANY CONTINGENT LIABILITIES, LIABILITIES FOR
TAXES, UNUSUAL FORWARD OR LONG-TERM COMMITMENTS, UNREALIZED OR ANTICIPATED
LOSSES FROM ANY UNFAVORABLE COMMITMENTS OR ANY LIABILITIES OR OBLIGATIONS NOT
EXPRESSLY PERMITTED BY THIS AGREEMENT.  SINCE THE DATE OF SUCH FINANCIAL
STATEMENTS, THERE HAS BEEN NO MATERIALLY ADVERSE CHANGE IN THE FINANCIAL
CONDITION, OPERATIONS OR BUSINESS OF BORROWER OR THE PROPERTY FROM THAT SET
FORTH IN SAID FINANCIAL STATEMENTS.


4.9          TAX FILINGS.  TO THE EXTENT REQUIRED, BORROWER HAS FILED (OR HAS
OBTAINED EFFECTIVE EXTENSIONS FOR FILING) ALL FEDERAL, STATE AND LOCAL TAX
RETURNS REQUIRED TO BE FILED AND HAVE PAID OR MADE ADEQUATE PROVISION FOR THE
PAYMENT OF ALL FEDERAL, STATE AND LOCAL TAXES, CHARGES AND ASSESSMENTS PAYABLE
BY BORROWER.  BORROWER BELIEVES THAT ITS TAX RETURNS (IF ANY) PROPERLY REFLECT
THE INCOME AND TAXES OF BORROWER FOR THE PERIODS COVERED THEREBY, SUBJECT ONLY
TO REASONABLE ADJUSTMENTS REQUIRED BY THE INTERNAL REVENUE SERVICE OR OTHER
APPLICABLE TAX AUTHORITY UPON AUDIT.


4.10        NO PLAN ASSETS.  AS OF THE DATE HEREOF AND THROUGHOUT THE TERM (I)
BORROWER IS NOT AND WILL NOT BE AN “EMPLOYEE BENEFIT PLAN,” AS DEFINED IN
SECTION 3(3) OF ERISA, SUBJECT TO TITLE I OF ERISA, (II) NONE OF THE ASSETS OF
BORROWER CONSTITUTES OR WILL CONSTITUTE “PLAN ASSETS” OF ONE OR MORE SUCH PLANS
WITHIN THE MEANING OF 29 C.F.R. SECTION 2510.3-101, (III)  BORROWER IS NOT AND
WILL NOT BE A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(32) OF ERISA,
AND (IV) TRANSACTIONS BY OR WITH BORROWER ARE NOT AND WILL NOT BE SUBJECT TO
STATE STATUTES REGULATING INVESTMENT OF, AND FIDUCIARY OBLIGATIONS WITH RESPECT
TO, GOVERNMENTAL PLANS.  AS OF THE DATE HEREOF, NEITHER BORROWER, NOR ANY MEMBER
OF A “CONTROLLED GROUP OF CORPORATIONS” (WITHIN THE MEANING OF SECTION 414 OF
THE CODE) MAINTAINS, SPONSORS OR CONTRIBUTES TO A “DEFINED BENEFIT PLAN” (WITHIN
THE MEANING OF SECTION 3(35) OF ERISA) OR A “MULTIEMPLOYER PENSION PLAN” (WITHIN
THE MEANING OF SECTION 3(37)(A) OF ERISA).


4.11        COMPLIANCE.  EACH BORROWER AND, TO BORROWER’S BEST KNOWLEDGE, THE
PROPERTY AND THE USE THEREOF COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE
LEGAL REQUIREMENTS (INCLUDING WITH RESPECT TO PARKING AND APPLICABLE ZONING AND
LAND USE LAWS, REGULATIONS AND ORDINANCES).  BORROWER IS NOT IN DEFAULT OR
VIOLATION OF ANY ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY GOVERNMENTAL
AUTHORITY, THE VIOLATION OF WHICH MIGHT MATERIALLY ADVERSELY AFFECT THE
CONDITION (FINANCIAL OR OTHERWISE) OR BUSINESS OF BORROWER.  THE PROPERTY IS
USED EXCLUSIVELY AS AN OFFICE BUILDING PROPERTY AND OTHER APPURTENANT AND
RELATED USES.  IN THE EVENT THAT ALL OR ANY PART OF THE IMPROVEMENTS ARE
DESTROYED OR DAMAGED, SAID IMPROVEMENTS CAN BE LEGALLY RECONSTRUCTED TO THEIR
CONDITION PRIOR TO SUCH DAMAGE OR DESTRUCTION, AND THEREAFTER EXIST FOR THE SAME
USE WITHOUT VIOLATING ANY ZONING OR OTHER ORDINANCES APPLICABLE THERETO AND
WITHOUT THE NECESSITY OF OBTAINING ANY VARIANCES OR SPECIAL PERMITS.  NO LEGAL
PROCEEDINGS ARE PENDING OR, TO THE KNOWLEDGE OF BORROWER, THREATENED WITH
RESPECT TO THE ZONING OF THE PROPERTY.  NEITHER THE ZONING NOR ANY OTHER RIGHT
TO CONSTRUCT, USE OR OPERATE THE PROPERTY IS IN ANY WAY DEPENDENT UPON OR
RELATED TO ANY PROPERTY OTHER THAN THE PROPERTY. ALL CERTIFICATIONS, PERMITS,
LICENSES AND APPROVALS, INCLUDING CERTIFICATES OF COMPLETION AND OCCUPANCY
PERMITS REQUIRED FOR THE LEGAL USE, OCCUPANCY AND OPERATION OF THE PROPERTY
(COLLECTIVELY, THE “LICENSES”), HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND
EFFECT.  THE USE BEING MADE OF THE PROPERTY IS IN CONFORMITY WITH THE
CERTIFICATE OF OCCUPANCY ISSUED FOR THE PROPERTY AND ALL OTHER RESTRICTIONS,
COVENANTS AND CONDITIONS AFFECTING THE PROPERTY.

33


--------------------------------------------------------------------------------





4.12        CONTRACTS.  THERE ARE NO SERVICE, MAINTENANCE OR REPAIR CONTRACTS
AFFECTING THE PROPERTY THAT ARE NOT TERMINABLE ON ONE MONTH’S NOTICE OR LESS
WITHOUT CAUSE AND WITHOUT PENALTY OR PREMIUM.  ALL SERVICE, MAINTENANCE OR
REPAIR CONTRACTS AFFECTING THE PROPERTY HAVE BEEN ENTERED INTO AT ARMS-LENGTH IN
THE ORDINARY COURSE OF BORROWER’S BUSINESS (OR THAT OF ITS PREDECESSOR IN
INTEREST) AND PROVIDE FOR THE PAYMENT OF FEES IN AMOUNTS AND UPON TERMS
COMPARABLE TO EXISTING MARKET RATES.


4.13        FEDERAL RESERVE REGULATIONS; INVESTMENT COMPANY ACT.  NO PART OF THE
PROCEEDS OF THE LOAN WILL BE USED FOR THE PURPOSE OF PURCHASING OR ACQUIRING ANY
“MARGIN STOCK” WITHIN THE MEANING OF REGULATION U OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM OR FOR ANY OTHER PURPOSE THAT WOULD BE INCONSISTENT
WITH SUCH REGULATION U OR ANY OTHER REGULATION OF SUCH BOARD OF GOVERNORS, OR
FOR ANY PURPOSE PROHIBITED BY LEGAL REQUIREMENTS OR ANY LOAN DOCUMENT.  BORROWER
IS NOT (I) AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN “INVESTMENT
COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;
(II) A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” OF A “HOLDING COMPANY” OR AN
“AFFILIATE” OF EITHER A “HOLDING COMPANY” OR A “SUBSIDIARY COMPANY” WITHIN THE
MEANING OF THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED; OR
(III) SUBJECT TO ANY OTHER FEDERAL OR STATE LAW OR REGULATION WHICH PURPORTS TO
RESTRICT OR REGULATE ITS ABILITY TO BORROW MONEY.


4.14        EASEMENTS; UTILITIES AND PUBLIC ACCESS.  ALL EASEMENTS, CROSS
EASEMENTS, LICENSES, AIR RIGHTS AND RIGHTS-OF-WAY OR OTHER SIMILAR PROPERTY
INTERESTS (COLLECTIVELY, “EASEMENTS”), IF ANY, NECESSARY FOR THE FULL
UTILIZATION OF THE IMPROVEMENTS FOR THEIR INTENDED PURPOSES HAVE BEEN OBTAINED,
ARE DESCRIBED IN THE TITLE INSURANCE POLICY AND ARE IN FULL FORCE AND EFFECT
WITHOUT DEFAULT THEREUNDER.  THE PROPERTY HAS RIGHTS OF ACCESS TO PUBLIC WAYS
AND IS SERVED BY WATER, SEWER, SANITARY SEWER AND STORM DRAIN FACILITIES
ADEQUATE TO SERVICE IT FOR ITS INTENDED USES.  ALL PUBLIC UTILITIES NECESSARY OR
CONVENIENT TO THE FULL USE AND ENJOYMENT OF THE PROPERTY ARE LOCATED IN THE
PUBLIC RIGHT-OF-WAY ABUTTING THE PROPERTY, AND ALL SUCH UTILITIES ARE CONNECTED
SO AS TO SERVE THE PROPERTY WITHOUT PASSING OVER OTHER PROPERTY ABSENT A VALID
EASEMENT.  ALL ROADS NECESSARY FOR THE USE OF THE PROPERTY FOR ITS CURRENT
PURPOSE HAVE BEEN COMPLETED AND DEDICATED TO PUBLIC USE AND ACCEPTED BY ALL
GOVERNMENTAL AUTHORITIES.


4.15        PHYSICAL CONDITION.  TO BORROWER’S KNOWLEDGE AND EXCEPT AS SET FORTH
IN THE PROPERTY CONDITION ASSESSMENT, PREPARED BY EMG AND DELIVERED TO LENDER IN
CONNECTION WITH THE LOAN, THE PROPERTY, INCLUDING ALL IMPROVEMENTS, PARKING
FACILITIES, SYSTEMS, EQUIPMENT AND LANDSCAPING, ARE IN GOOD CONDITION, ORDER AND
REPAIR IN ALL MATERIAL RESPECTS; TO BORROWER’S KNOWLEDGE THERE EXISTS NO
STRUCTURAL OR OTHER MATERIAL DEFECT OR DAMAGES TO THE PROPERTY, WHETHER LATENT
OR OTHERWISE.  BORROWER HAS NOT RECEIVED NOTICE FROM ANY INSURANCE COMPANY OR
BONDING COMPANY OF ANY DEFECT OR INADEQUACY IN THE PROPERTY, OR ANY PART
THEREOF, WHICH WOULD ADVERSELY AFFECT ITS INSURABILITY OR CAUSE THE IMPOSITION
OF EXTRAORDINARY PREMIUMS OR CHARGES THEREON OR ANY TERMINATION OF ANY POLICY OF
INSURANCE OR BOND.  NO PORTION OF THE PROPERTY IS LOCATED IN AN AREA AS
IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS AN AREA HAVING SPECIAL
FLOOD HAZARDS.  THE IMPROVEMENTS HAVE SUFFERED NO MATERIAL CASUALTY OR DAMAGE
WHICH HAS NOT BEEN FULLY REPAIRED AND THE COST THEREOF FULLY PAID.


4.16        LEASES.  THE RENT ROLL ATTACHED HERETO AS SCHEDULE 8 (THE “RENT
ROLL”) IS TRUE, COMPLETE AND CORRECT AND THE PROPERTY IS NOT SUBJECT TO ANY
LEASES OTHER THAN THE LEASES DESCRIBED IN THE RENT ROLL.  EXCEPT AS SET FORTH ON
THE RENT ROLL OR TENANT ESTOPPEL CERTIFICATES

34


--------------------------------------------------------------------------------




DELIVERED TO LENDER PRIOR TO THE DATE HEREOF: (I) EACH LEASE IS IN FULL FORCE
AND EFFECT; (II) THE TENANTS UNDER THE LEASES HAVE ACCEPTED POSSESSION OF AND
ARE IN OCCUPANCY OF ALL OF THEIR RESPECTIVE DEMISED PREMISES, HAVE COMMENCED THE
PAYMENT OF RENT UNDER THE LEASES, AND THERE ARE NO OFFSETS, CLAIMS OR DEFENSES
TO THE ENFORCEMENT THEREOF; (III) ALL RENTS DUE AND PAYABLE UNDER THE LEASES
HAVE BEEN PAID AND NO PORTION THEREOF HAS BEEN PAID FOR ANY PERIOD MORE THAN 30
DAYS IN ADVANCE; (IV) THE RENT PAYABLE UNDER EACH LEASE IS THE AMOUNT OF FIXED
RENT SET FORTH IN THE RENT ROLL, AND THERE IS NO CLAIM OR BASIS FOR A CLAIM BY
THE TENANT THEREUNDER FOR AN ADJUSTMENT TO THE RENT; (V) TO BORROWER’S BEST
KNOWLEDGE, NO TENANT HAS MADE ANY CLAIM AGAINST THE LANDLORD UNDER ANY LEASE
WHICH REMAINS OUTSTANDING, THERE ARE NO DEFAULTS ON THE PART OF THE LANDLORD
UNDER ANY LEASE, AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF NOTICE OR
PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE SUCH A DEFAULT; (VI) TO BORROWER’S
BEST KNOWLEDGE, THERE IS NO PRESENT MATERIAL DEFAULT BY THE TENANT UNDER ANY
LEASE; (VII) ALL SECURITY DEPOSITS UNDER LEASES ARE AS SET FORTH ON THE RENT
ROLL AND ARE HELD CONSISTENT WITH SECTION 3.8; (VIII) BORROWER IS THE SOLE OWNER
OF THE ENTIRE LESSOR’S INTEREST IN EACH LEASE; (IX) EACH LEASE IS THE VALID,
BINDING AND ENFORCEABLE OBLIGATION OF BORROWER AND THE APPLICABLE TENANT
THEREUNDER; (X) TO BORROWER’S BEST KNOWLEDGE, NO PERSON HAS ANY POSSESSORY
INTEREST IN, OR RIGHT TO OCCUPY, THE PROPERTY EXCEPT UNDER THE TERMS OF THE
LEASE; AND (XI) EACH LEASE IS SUBORDINATE TO THE LOAN DOCUMENTS, EITHER PURSUANT
TO ITS TERMS OR PURSUANT TO A SUBORDINATION AND ATTORNMENT AGREEMENT.  NONE OF
THE LEASES CONTAINS ANY OPTION TO PURCHASE OR RIGHT OF FIRST REFUSAL TO PURCHASE
THE PROPERTY OR ANY PART THEREOF.  NEITHER THE LEASES NOR THE RENTS HAVE BEEN
ASSIGNED OR PLEDGED EXCEPT TO LENDER, AND NO OTHER PERSON HAS ANY INTEREST
THEREIN EXCEPT THE TENANTS THEREUNDER.


4.17        FRAUDULENT TRANSFER.  BORROWER HAS NOT ENTERED INTO THE LOAN OR ANY
LOAN DOCUMENT WITH THE ACTUAL INTENT TO HINDER, DELAY, OR DEFRAUD ANY CREDITOR,
AND BORROWER HAS RECEIVED REASONABLY EQUIVALENT VALUE IN EXCHANGE FOR ITS
OBLIGATIONS UNDER THE LOAN DOCUMENTS.  GIVING EFFECT TO THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS, THE FAIR SALEABLE VALUE OF BORROWER’S ASSETS
EXCEEDS AND WILL, IMMEDIATELY FOLLOWING THE EXECUTION AND DELIVERY OF THE LOAN
DOCUMENTS, EXCEED BORROWER’S TOTAL PROBABLE LIABILITIES, INCLUDING SUBORDINATED,
UNLIQUIDATED, DISPUTED OR CONTINGENT LIABILITIES, INCLUDING THE MAXIMUM AMOUNT
OF ITS CONTINGENT LIABILITIES OR ITS DEBTS AS SUCH DEBTS BECOME ABSOLUTE AND
MATURED.  BORROWER’S ASSETS DO NOT AND, IMMEDIATELY FOLLOWING THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS WILL NOT, CONSTITUTE UNREASONABLY SMALL CAPITAL
TO CARRY OUT ITS BUSINESS AS CONDUCTED OR AS PROPOSED TO BE CONDUCTED.  BORROWER
DOES NOT INTEND TO, AND DOES NOT BELIEVE THAT IT WILL, INCUR DEBTS AND
LIABILITIES (INCLUDING CONTINGENT LIABILITIES AND OTHER COMMITMENTS) BEYOND ITS
ABILITY TO PAY SUCH DEBTS AS THEY MATURE (TAKING INTO ACCOUNT THE TIMING AND
AMOUNTS TO BE PAYABLE ON OR IN RESPECT OF OBLIGATIONS OF BORROWER).


4.18        OWNERSHIP OF BORROWER.  THE SOLE LIMITED PARTNER (99.9% LIMITED
PARTNER) OF BORROWER IS BEHRINGER HARVARD OPERATING PARTNERSHIP.  THE SOLE
GENERAL PARTNER (0.1% GENERAL PARTNER) OF BORROWER IS BORROWER GP.  THE ONLY
PARTNERS OF BEHRINGER HARVARD OPERATING PARTNERSHIP ARE BEHRINGER HARVARD REIT
(0.1% GENERAL PARTNER), BHR PARTNERS (IN EXCESS OF 90% LIMITED PARTNER) AND
CERTAIN OTHER INDIVIDUAL HOLDERS OF EQUITY INTERESTS (LESS THAN 10% LIMITED
PARTNERS).  THE SOLE MEMBER OF BHR PARTNERS IS BEHRINGER HARVARD REIT.  THE
PARTNERSHIP INTERESTS IN BORROWER, THE MEMBERSHIP INTEREST IN BORROWER GP AND
THE GENERAL PARTNERSHIP INTEREST OF BEHRINGER HARVARD REIT AND THE LIMITED
PARTNERSHIP INTERESTS OF BHR PARTNERS IN BEHRINGER HARVARD OPERATING PARTNERSHIP
ARE OWNED FREE AND CLEAR OF ALL LIENS, WARRANTS, OPTIONS AND RIGHTS TO
PURCHASE.  BORROWER HAS NO OBLIGATION TO ANY PERSON TO PURCHASE,

35


--------------------------------------------------------------------------------




REPURCHASE OR ISSUE ANY OWNERSHIP INTEREST IN IT.  THE ORGANIZATIONAL CHART
ATTACHED HERETO AS SCHEDULE 4 IS COMPLETE AND ACCURATE AND ILLUSTRATES ALL
PERSONS WHO HAVE A DIRECT OR INDIRECT OWNERSHIP INTEREST IN BORROWER.


4.19        PURCHASE OPTIONS.  NEITHER THE PROPERTY NOR ANY PART THEREOF IS
SUBJECT TO ANY PURCHASE OPTIONS OR OTHER SIMILAR RIGHTS IN FAVOR OF THIRD
PARTIES.


4.20        MANAGEMENT AGREEMENT.  THE MANAGEMENT AGREEMENT IS IN FULL FORCE AND
EFFECT.  THERE IS NO DEFAULT, BREACH OR VIOLATION EXISTING THEREUNDER, AND NO
EVENT HAS OCCURRED (OTHER THAN PAYMENTS DUE BUT NOT YET DELINQUENT) THAT, WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD CONSTITUTE A
DEFAULT, BREACH OR VIOLATION THEREUNDER, BY EITHER PARTY THERETO.  PURSUANT TO
THE MANAGEMENT AGREEMENT, BORROWER HAS APPOINTED THE MANAGER AS ITS AGENT FOR
(I) HIRING, TERMINATING (SUBJECT TO THE PROVISIONS THEREOF), OVERSEEING AND
OTHERWISE DEALING WITH ANY SUB-PROPERTY MANAGER FOR THE PROPERTY, (II) OTHERWISE
OVERSEEING THE OPERATION AND MANAGEMENT OF THE PROPERTY, AND (III) MAKING
DECISIONS AND OTHERWISE INTERACTING AND DEALING WITH LENDER WITH RESPECT TO THE
LOAN, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE PROPERTY.  ADDITIONALLY,
SUBJECT TO THE PROVISIONS OF SECTION 3.1 AND THE CLEARING ACCOUNT AGREEMENT AND
THE DEPOSIT ACCOUNT AGREEMENT, THE MANAGER HAS CONTROL OF ALL OPERATING AND
OTHER BANK ACCOUNTS WITH RESPECT TO THE PROPERTY.


4.21        HAZARDOUS SUBSTANCES.  EXCEPT AS DISCLOSED IN THE ENVIRONMENTAL
ASSESSMENT REPORTS DELIVERED TO LENDER IN CONNECTION WITH THE LOAN, (I) THE
PROPERTY IS NOT IN VIOLATION OF ANY LEGAL REQUIREMENT PERTAINING TO OR IMPOSING
LIABILITY OR STANDARDS OF CONDUCT CONCERNING ENVIRONMENTAL REGULATION,
CONTAMINATION OR CLEAN-UP, INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, THE RESOURCE CONSERVATION AND RECOVERY ACT, THE
EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW ACT OF 1986, THE HAZARDOUS
SUBSTANCES TRANSPORTATION ACT, THE SOLID WASTE DISPOSAL ACT, THE CLEAN WATER
ACT, THE CLEAN AIR ACT, THE TOXIC SUBSTANCE CONTROL ACT, THE SAFE DRINKING WATER
ACT, THE OCCUPATIONAL SAFETY AND HEALTH ACT, ANY STATE SUPER-LIEN AND
ENVIRONMENTAL CLEAN-UP STATUTES, ANY LOCAL LAW REQUIRING RELATED PERMITS AND
LICENSES AND ALL AMENDMENTS TO AND REGULATIONS IN RESPECT OF THE FOREGOING LAWS
(COLLECTIVELY, “ENVIRONMENTAL LAWS”); (II) THE PROPERTY IS NOT SUBJECT TO ANY
PRIVATE OR GOVERNMENTAL LIEN OR JUDICIAL OR ADMINISTRATIVE NOTICE OR ACTION OR
INQUIRY, INVESTIGATION OR CLAIM RELATING TO HAZARDOUS, TOXIC AND/OR DANGEROUS
SUBSTANCES, TOXIC MOLD OR FUNGUS OF A TYPE THAT MAY POSE A RISK TO HUMAN HEALTH
OR THE ENVIRONMENT OR WOULD NEGATIVELY IMPACT THE VALUE OF THE PROPERTY (“TOXIC
MOLD”) OR ANY OTHER SUBSTANCES OR MATERIALS WHICH ARE INCLUDED UNDER OR
REGULATED BY ENVIRONMENTAL LAWS (COLLECTIVELY, “HAZARDOUS SUBSTANCES”); (III) TO
THE BEST OF BORROWER’S KNOWLEDGE, AFTER DUE INQUIRY, NO HAZARDOUS SUBSTANCES ARE
OR HAVE BEEN (INCLUDING THE PERIOD PRIOR TO BORROWER’S ACQUISITION OF THE
PROPERTY), DISCHARGED, GENERATED, TREATED, DISPOSED OF OR STORED ON,
INCORPORATED IN, OR REMOVED OR TRANSPORTED FROM THE PROPERTY OTHER THAN IN
COMPLIANCE WITH ALL ENVIRONMENTAL LAWS; (IV) TO THE BEST OF BORROWER’S
KNOWLEDGE, AFTER DUE INQUIRY, NO HAZARDOUS SUBSTANCES ARE PRESENT IN, ON OR
UNDER ANY NEARBY REAL PROPERTY WHICH COULD MIGRATE TO OR OTHERWISE AFFECT THE
PROPERTY; (V) TO THE BEST OF BORROWER’S KNOWLEDGE, NO TOXIC MOLD IS ON OR ABOUT
THE PROPERTY WHICH REQUIRES REMEDIATION; AND (VI) NO UNDERGROUND STORAGE TANKS
EXIST ON THE PROPERTY AND THE PROPERTY HAS NEVER BEEN USED AS A LANDFILL.  TO
THE BEST OF BORROWER’S KNOWLEDGE, THERE HAVE BEEN NO ENVIRONMENTAL
INVESTIGATIONS, STUDIES, AUDITS, REVIEWS OR OTHER ANALYSES CONDUCTED BY OR ON
BEHALF OF BORROWER WHICH HAVE NOT BEEN PROVIDED TO LENDER.

36


--------------------------------------------------------------------------------





4.22        NAME; PRINCIPAL PLACE OF BUSINESS.  BORROWER DOES NOT USE AND WILL
NOT USE ANY TRADE NAME OR HAS DONE OR WILL NOT DO BUSINESS UNDER ANY NAME OTHER
THAN ITS ACTUAL NAME SET FORTH HEREIN AND THE TRADE NAME OF THE PROPERTY.  THE
PRINCIPAL PLACE OF BUSINESS OF BORROWER IS ITS PRIMARY ADDRESS FOR NOTICES AS
SET FORTH IN SECTION 6.1, AND BORROWER HAS NO OTHER PLACE OF BUSINESS.


4.23        OTHER DEBT.  THERE IS NO INDEBTEDNESS WITH RESPECT TO THE PROPERTY
OR ANY EXCESS CASH FLOW OR ANY RESIDUAL INTEREST THEREIN, WHETHER SECURED OR
UNSECURED, OTHER THAN PERMITTED ENCUMBRANCES AND PERMITTED INDEBTEDNESS.


4.24        INTENTIONALLY OMITTED.


4.25        INTENTIONALLY OMITTED.


4.26        GROUND LEASE.  BORROWER HAS DELIVERED TO LENDER A TRUE, CORRECT AND
COMPLETE COPY OF EACH GROUND LEASE.  NEITHER GROUND LEASE HAS BEEN AMENDED,
MODIFIED, SUPPLEMENTED OR ASSIGNED.  BORROWER IS THE SOLE TENANT AND HOLDER OF A
GOOD, VALID AND MARKETABLE LEASEHOLD ESTATE UNDER EACH GROUND LEASE AND THE
INTEREST OF BORROWER, AS TENANT, UNDER EACH GROUND LEASE HAS NOT BEEN ASSIGNED. 
EACH GROUND LEASE IS IN FULL FORCE AND EFFECT.  NO DEFAULT EXISTS ON THE PART OF
ANY PARTY UNDER ANY GROUND LEASE, AND NO EVENT HAS OCCURRED WHICH, BUT FOR THE
PASSAGE OF TIME, OR NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER ANY GROUND
LEASE.  ALL RENTS, ADDITIONAL RENTS AND OTHER SUMS DUE AND PAYABLE UNDER EACH
GROUND LEASE HAS BEEN PAID IN FULL.  NO PARTY TO ANY GROUND LEASE HAS COMMENCED
ANY ACTION OR GIVEN OR RECEIVED ANY NOTICE FOR THE PURPOSE OF TERMINATING ANY
GROUND LEASE.  EXCEPT FOR EACH GROUND LEASE, THERE ARE NO AGREEMENTS BETWEEN
BORROWER AND THE LESSOR THEREUNDER, IN ANY WAY CONCERNING THE SUBJECT MATTER OF
SUCH GROUND LEASE, THE PROPERTY OR THE OCCUPANCY OR USE OF THE PROPERTY.


5.                                      COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:


5.1          EXISTENCE.  BORROWER SHALL (I) DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS EXISTENCE,
RIGHTS, AND FRANCHISES, (II) CONTINUE TO ENGAGE IN THE BUSINESS PRESENTLY
CONDUCTED BY IT, (III) OBTAIN AND MAINTAIN ALL LICENSES, AND (IV) QUALIFY TO DO
BUSINESS AND REMAIN IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION, IN
EACH CASE AS AND TO THE EXTENT REQUIRED FOR THE OWNERSHIP, MAINTENANCE,
MANAGEMENT AND OPERATION OF THE PROPERTY.


5.2          TAXES AND OTHER CHARGES.  BORROWER SHALL PAY ALL TAXES AND OTHER
CHARGES PRIOR TO DELINQUENCY, AND DELIVER TO LENDER RECEIPTS FOR PAYMENT OR
OTHER EVIDENCE SATISFACTORY TO LENDER THAT THE TAXES HAVE BEEN SO PAID AT LEAST
THIRTY (30) DAYS PRIOR TO THE DELINQUENCY DATE (PROVIDED, HOWEVER, THAT BORROWER
NEED NOT PAY SUCH TAXES NOR FURNISH SUCH RECEIPTS FOR PAYMENT OF TAXES PAID BY
LENDER PURSUANT TO SECTION 3.3) AND THAT THE OTHER CHARGES HAVE BEEN SO PAID
PRIOR TO DELINQUENCY.  BORROWER SHALL NOT SUFFER AND SHALL PROMPTLY CAUSE TO BE
PAID AND DISCHARGED ANY LIEN AGAINST THE PROPERTY, AND SHALL PROMPTLY PAY FOR
ALL UTILITY SERVICES PROVIDED TO THE PROPERTY.  AFTER PRIOR NOTICE TO LENDER,
BORROWER, AT THEIR OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL PROCEEDING,
PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE DILIGENCE, THE
AMOUNT OR VALIDITY OR APPLICATION OF ANY TAXES OR OTHER CHARGES, PROVIDED THAT

37


--------------------------------------------------------------------------------




(I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (II) SUCH PROCEEDING
SHALL SUSPEND THE COLLECTION OF THE TAXES OR SUCH OTHER CHARGES, (III) SUCH
PROCEEDING SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE
PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER IS SUBJECT AND SHALL NOT
CONSTITUTE A DEFAULT THEREUNDER, (IV) NO PART OF OR INTEREST IN THE PROPERTY
WILL BE IN IMMINENT DANGER OF BEING SOLD, FORFEITED, TERMINATED, CANCELED OR
LOST, (V) BORROWER SHALL HAVE FURNISHED SUCH SECURITY AS MAY BE REQUIRED IN THE
PROCEEDING, OR AS MAY BE REQUESTED BY LENDER, TO INSURE THE PAYMENT OF ANY SUCH
TAXES OR OTHER CHARGES, TOGETHER WITH ALL INTEREST AND PENALTIES THEREON, WHICH
SHALL NOT BE LESS THAN ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE TAXES AND
OTHER CHARGES BEING CONTESTED (LESS AMOUNTS THEN BEING RETAINED IN THE TAXES AND
INSURANCE SUBACCOUNT TO PAY SUCH TAXES SO CONTESTED), AND (VI) BORROWER SHALL
PROMPTLY UPON FINAL DETERMINATION THEREOF PAY THE AMOUNT OF SUCH TAXES OR OTHER
CHARGES, TOGETHER WITH ALL COSTS, INTEREST AND PENALTIES.  LENDER MAY, WITH THE
PRIOR APPROVAL OF BORROWER (NOT TO BE UNREASONABLY WITHHELD), PAY OVER ANY SUCH
SECURITY OR PART THEREOF HELD BY LENDER TO THE CLAIMANT ENTITLED THERETO AT ANY
TIME WHEN, IN THE JUDGMENT OF LENDER, THE ENTITLEMENT OF SUCH CLAIMANT IS
ESTABLISHED.


5.3          ACCESS TO PROPERTY.  BORROWER SHALL PERMIT AGENTS, REPRESENTATIVES,
CONSULTANTS AND EMPLOYEES OF LENDER TO INSPECT THE PROPERTY OR ANY PART THEREOF
AT REASONABLE HOURS UPON REASONABLE ADVANCE NOTICE SUBJECT TO THE RIGHTS OF
TENANTS OF THE PROPERTY UNDER THEIR RESPECTIVE LEASES.


5.4          REPAIRS; MAINTENANCE AND COMPLIANCE; ALTERATIONS.


5.4.1       REPAIRS; MAINTENANCE AND COMPLIANCE.  BORROWER SHALL AT ALL TIMES
MAINTAIN, PRESERVE AND PROTECT ALL FRANCHISES AND TRADE NAMES, AND BORROWER
SHALL CAUSE THE PROPERTY TO BE MAINTAINED IN A GOOD AND SAFE CONDITION AND
REPAIR AND SHALL NOT REMOVE, DEMOLISH OR ALTER THE IMPROVEMENTS OR EQUIPMENT
(EXCEPT FOR ALTERATIONS PERFORMED IN ACCORDANCE WITH SECTION 5.4.2 AND NORMAL
REPLACEMENT OF EQUIPMENT WITH EQUIPMENT OF EQUIVALENT VALUE AND FUNCTIONALITY OR
REMOVAL OF EQUIPMENT THAT IS NOT MATERIAL TO THE OPERATION OR VALUE OF THE
PROPERTY AS AN OFFICE BUILDING).  BORROWER SHALL PROMPTLY COMPLY WITH ALL LEGAL
REQUIREMENTS AND IMMEDIATELY CURE PROPERLY ANY VIOLATION OF A LEGAL
REQUIREMENT.  BORROWER SHALL NOTIFY LENDER IN WRITING WITHIN THREE BUSINESS DAYS
AFTER BORROWER FIRST RECEIVES NOTICE OF ANY SUCH NON-COMPLIANCE.  BORROWER SHALL
PROMPTLY REPAIR, REPLACE OR REBUILD ANY PART OF THE PROPERTY THAT BECOMES
DAMAGED, WORN OR DILAPIDATED AND SHALL COMPLETE AND PAY FOR ANY IMPROVEMENTS AT
ANY TIME IN THE PROCESS OF CONSTRUCTION OR REPAIR.


5.4.2       ALTERATIONS.  BORROWER MAY, WITHOUT LENDER’S CONSENT, PERFORM
ALTERATIONS TO THE IMPROVEMENTS AND EQUIPMENT WHICH (I) DO NOT CONSTITUTE A
MATERIAL ALTERATION, (II) DO NOT ADVERSELY AFFECT BORROWER’S FINANCIAL CONDITION
OR THE VALUE OR NET OPERATING INCOME OF THE PROPERTY AND (III) ARE IN THE
ORDINARY COURSE OF BORROWER’S BUSINESS.  BORROWER SHALL NOT PERFORM ANY MATERIAL
ALTERATION WITHOUT LENDER’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED.  LENDER MAY, AS A CONDITION TO GIVING ITS
CONSENT TO A MATERIAL ALTERATION, REQUIRE THAT BORROWER DELIVER TO LENDER
SECURITY FOR PAYMENT OF THE COST OF SUCH MATERIAL ALTERATION IN AN AMOUNT EQUAL
TO ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE COST OF THE MATERIAL ALTERATION
AS ESTIMATED BY LENDER.  UPON SUBSTANTIAL COMPLETION OF THE MATERIAL ALTERATION,
BORROWER SHALL PROVIDE EVIDENCE SATISFACTORY TO LENDER THAT (I) THE MATERIAL
ALTERATION WAS CONSTRUCTED IN ACCORDANCE WITH APPLICABLE LEGAL REQUIREMENTS AND
SUBSTANTIALLY

38


--------------------------------------------------------------------------------





IN ACCORDANCE WITH PLANS AND SPECIFICATIONS APPROVED BY LENDER (WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), (II) ALL CONTRACTORS,
SUBCONTRACTORS, MATERIALMEN AND PROFESSIONALS WHO PROVIDED WORK, MATERIALS OR
SERVICES IN CONNECTION WITH THE MATERIAL ALTERATION HAVE BEEN PAID IN FULL AND
HAVE DELIVERED UNCONDITIONAL RELEASES OF LIEN AND (III) ALL MATERIAL LICENSES
NECESSARY FOR THE USE, OPERATION AND OCCUPANCY OF THE MATERIAL ALTERATION (OTHER
THAN THOSE WHICH DEPEND ON THE PERFORMANCE OF TENANT IMPROVEMENT WORK) HAVE BEEN
ISSUED.  BORROWER SHALL REIMBURSE LENDER UPON DEMAND FOR ALL OUT-OF-POCKET COSTS
AND EXPENSES (INCLUDING THE REASONABLE FEES OF ANY ARCHITECT, ENGINEER OR OTHER
PROFESSIONAL ENGAGED BY LENDER) INCURRED BY LENDER IN REVIEWING PLANS AND
SPECIFICATIONS OR IN MAKING ANY DETERMINATIONS NECESSARY TO IMPLEMENT THE
PROVISIONS OF THIS SECTION 5.4.2.


5.5          PERFORMANCE OF OTHER AGREEMENTS.  BORROWER SHALL OBSERVE AND
PERFORM EACH AND EVERY TERM TO BE OBSERVED OR PERFORMED BY BORROWER PURSUANT TO
THE TERMS OF ANY AGREEMENT OR INSTRUMENT AFFECTING OR PERTAINING TO THE
PROPERTY, INCLUDING THE LOAN DOCUMENTS.


5.6          COOPERATE IN LEGAL PROCEEDINGS.  BORROWER SHALL COOPERATE FULLY
WITH LENDER WITH RESPECT TO, AND PERMIT LENDER, AT ITS OPTION, TO PARTICIPATE
IN, ANY PROCEEDINGS BEFORE ANY GOVERNMENTAL AUTHORITY WHICH MAY IN ANY WAY
AFFECT THE RIGHTS OF LENDER UNDER ANY LOAN DOCUMENT.


5.7          FURTHER ASSURANCES.  BORROWER SHALL, AT BORROWER’S SOLE COST AND
EXPENSE, (I) EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS, INSTRUMENTS,
CERTIFICATES, ASSIGNMENTS AND OTHER WRITINGS, AND DO SUCH OTHER ACTS NECESSARY
OR DESIRABLE, TO EVIDENCE, PRESERVE AND/OR PROTECT THE COLLATERAL AT ANY TIME
SECURING OR INTENDED TO SECURE THE DEBT AND/OR FOR THE BETTER AND MORE EFFECTIVE
CARRYING OUT OF THE INTENTS AND PURPOSES OF THE LOAN DOCUMENTS, AS LENDER MAY
REASONABLY REQUIRE FROM TIME TO TIME; AND (II) UPON LENDER’S REQUEST THEREFOR
GIVEN FROM TIME TO TIME AFTER THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
PAY FOR (A) REPORTS OF UCC, FEDERAL TAX LIEN, STATE TAX LIEN, JUDGMENT AND
PENDING LITIGATION SEARCHES WITH RESPECT TO BORROWER AND (B) SEARCHES OF TITLE
TO THE PROPERTY, EACH SUCH SEARCH TO BE CONDUCTED BY SEARCH FIRMS REASONABLY
DESIGNATED BY LENDER IN EACH OF THE LOCATIONS REASONABLY DESIGNATED BY LENDER.


5.8          ENVIRONMENTAL MATTERS.


5.8.1       HAZARDOUS SUBSTANCES.  SO LONG AS BORROWER OWNS OR IS IN POSSESSION
OF THE PROPERTY, BORROWER SHALL (I) KEEP THE PROPERTY FREE FROM HAZARDOUS
SUBSTANCES AND IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, (II) PROMPTLY NOTIFY
LENDER IF BORROWER SHALL BECOME AWARE THAT (A) ANY HAZARDOUS SUBSTANCE IS ON OR
NEAR THE PROPERTY, (B) THE PROPERTY IS IN VIOLATION OF ANY ENVIRONMENTAL LAWS OR
(C) ANY CONDITION ON OR NEAR THE PROPERTY SHALL POSE A THREAT TO THE HEALTH,
SAFETY OR WELFARE OF HUMANS AND (III) REMOVE SUCH HAZARDOUS SUBSTANCES AND/OR
CURE SUCH VIOLATIONS AND/OR REMOVE SUCH THREATS, AS APPLICABLE, AS REQUIRED BY
LAW (OR AS SHALL BE REQUIRED BY LENDER IN THE CASE OF REMOVAL WHICH IS NOT
REQUIRED BY LAW, BUT IN RESPONSE TO THE OPINION OF A LICENSED HYDROGEOLOGIST,
LICENSED ENVIRONMENTAL ENGINEER OR OTHER QUALIFIED ENVIRONMENTAL CONSULTING FIRM
ENGAGED BY LENDER (“LENDER’S CONSULTANT”)), PROMPTLY AFTER BORROWER BECOMES
AWARE OF SAME, AT BORROWER’S SOLE EXPENSE.  NOTHING HEREIN SHALL PREVENT
BORROWER FROM RECOVERING SUCH EXPENSES FROM ANY OTHER PARTY THAT MAY BE LIABLE
FOR SUCH REMOVAL OR CURE.

39


--------------------------------------------------------------------------------





5.8.2       ENVIRONMENTAL MONITORING.

(A)           BORROWER SHALL GIVE PROMPT WRITTEN NOTICE TO LENDER OF (I) ANY
PROCEEDING OR INQUIRY BY ANY PARTY (INCLUDING ANY GOVERNMENTAL AUTHORITY) WITH
RESPECT TO THE PRESENCE OF ANY HAZARDOUS SUBSTANCE ON, UNDER, FROM OR ABOUT THE
PROPERTY, (II) ALL CLAIMS MADE OR THREATENED BY ANY THIRD PARTY (INCLUDING ANY
GOVERNMENTAL AUTHORITY) AGAINST BORROWER OR THE PROPERTY OR ANY PARTY OCCUPYING
THE PROPERTY RELATING TO ANY LOSS OR INJURY RESULTING FROM ANY HAZARDOUS
SUBSTANCE, AND (III) BORROWER’S DISCOVERY OF ANY OCCURRENCE OR CONDITION ON ANY
REAL PROPERTY ADJOINING OR IN THE VICINITY OF THE PROPERTY THAT COULD CAUSE THE
PROPERTY TO BE SUBJECT TO ANY INVESTIGATION OR CLEANUP PURSUANT TO ANY
ENVIRONMENTAL LAW.  UPON BECOMING AWARE OF THE PRESENCE OF MOLD OR FUNGUS AT THE
PROPERTY, BORROWER SHALL (I) UNDERTAKE AN INVESTIGATION TO IDENTIFY THE
SOURCE(S) OF SUCH MOLD OR FUNGUS AND SHALL DEVELOP AND IMPLEMENT AN APPROPRIATE
REMEDIATION PLAN TO ELIMINATE THE PRESENCE OF ANY TOXIC MOLD, (II) PERFORM OR
CAUSE TO BE PERFORMED ALL ACTS REASONABLY NECESSARY FOR THE REMEDIATION OF ANY
TOXIC MOLD (INCLUDING TAKING ANY ACTION NECESSARY TO CLEAN AND DISINFECT ANY
PORTIONS OF THE PROPERTY AFFECTED BY TOXIC MOLD, INCLUDING PROVIDING ANY
NECESSARY MOISTURE CONTROL SYSTEMS AT THE PROPERTY), AND (III) PROVIDE EVIDENCE
REASONABLY SATISFACTORY TO LENDER OF THE FOREGOING.  BORROWER SHALL PERMIT
LENDER TO JOIN AND PARTICIPATE IN, AS A PARTY IF IT SO ELECTS, ANY LEGAL OR
ADMINISTRATIVE PROCEEDINGS OR OTHER ACTIONS INITIATED WITH RESPECT TO THE
PROPERTY IN CONNECTION WITH ANY ENVIRONMENTAL LAW OR HAZARDOUS SUBSTANCE, AND
BORROWER SHALL PAY ALL REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED BY
LENDER IN CONNECTION THEREWITH.

(B)           UPON LENDER’S REQUEST, AT ANY TIME AND FROM TIME TO TIME, BORROWER
SHALL PROVIDE AN INSPECTION OR AUDIT OF THE PROPERTY PREPARED BY A LICENSED
HYDROGEOLOGIST, LICENSED ENVIRONMENTAL ENGINEER OR QUALIFIED ENVIRONMENTAL
CONSULTING FIRM APPROVED BY LENDER ASSESSING THE PRESENCE OR ABSENCE OF
HAZARDOUS SUBSTANCES ON, IN OR NEAR THE PROPERTY, AND IF LENDER IN ITS GOOD
FAITH JUDGMENT DETERMINES THAT REASONABLE CAUSE EXISTS FOR THE PERFORMANCE OF
SUCH ENVIRONMENTAL INSPECTION OR AUDIT, THEN THE COST AND EXPENSE OF SUCH AUDIT
OR INSPECTION SHALL BE PAID BY BORROWER. SUCH INSPECTIONS AND AUDIT MAY INCLUDE
SOIL BORINGS AND GROUND WATER MONITORING.  IF BORROWER FAILS TO PROVIDE ANY SUCH
INSPECTION OR AUDIT WITHIN 30 DAYS AFTER SUCH REQUEST, LENDER MAY ORDER SAME,
AND BORROWER HEREBY GRANTS TO LENDER AND ITS EMPLOYEES AND AGENTS ACCESS TO THE
PROPERTY AND A LICENSE TO UNDERTAKE SUCH INSPECTION OR AUDIT.

(C)           IF ANY ENVIRONMENTAL SITE ASSESSMENT REPORT PREPARED IN CONNECTION
WITH SUCH INSPECTION OR AUDIT RECOMMENDS THAT AN OPERATIONS AND MAINTENANCE PLAN
BE IMPLEMENTED FOR ANY HAZARDOUS SUBSTANCE, WHETHER SUCH HAZARDOUS SUBSTANCE
EXISTED PRIOR TO THE OWNERSHIP OF THE PROPERTY BY BORROWER, OR PRESENTLY EXISTS
OR IS REASONABLY SUSPECTED OF EXISTING, BORROWER SHALL CAUSE SUCH OPERATIONS AND
MAINTENANCE PLAN TO BE PREPARED AND IMPLEMENTED AT ITS EXPENSE UPON REQUEST OF
LENDER, AND WITH RESPECT TO ANY TOXIC MOLD, BORROWER SHALL TAKE ALL ACTION
NECESSARY TO CLEAN AND DISINFECT ANY PORTIONS OF THE IMPROVEMENTS AFFECTED BY
TOXIC MOLD IN OR ABOUT THE IMPROVEMENTS, INCLUDING PROVIDING ANY NECESSARY
MOISTURE CONTROL SYSTEMS AT THE PROPERTY.  IF ANY INVESTIGATION, SITE
MONITORING, CONTAINMENT, CLEANUP, REMOVAL, RESTORATION OR OTHER WORK OF ANY KIND
IS REASONABLY NECESSARY UNDER AN APPLICABLE ENVIRONMENTAL LAW (“REMEDIAL WORK”),
BORROWER SHALL COMMENCE ALL SUCH REMEDIAL WORK WITHIN 30 DAYS AFTER WRITTEN
DEMAND BY LENDER AND THEREAFTER DILIGENTLY PROSECUTE TO COMPLETION ALL SUCH
REMEDIAL WORK WITHIN SUCH PERIOD OF TIME AS MAY BE REQUIRED UNDER APPLICABLE
LAW).  ALL REMEDIAL WORK SHALL BE PERFORMED BY LICENSED CONTRACTORS APPROVED IN
ADVANCE BY LENDER AND UNDER THE

40


--------------------------------------------------------------------------------




SUPERVISION OF A CONSULTING ENGINEER APPROVED BY LENDER.  ALL COSTS OF SUCH
REMEDIAL WORK SHALL BE PAID BY BORROWER, INCLUDING LENDER’S REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED IN CONNECTION WITH THE MONITORING OR
REVIEW OF SUCH REMEDIAL WORK.  IF BORROWER DOES NOT TIMELY COMMENCE AND
DILIGENTLY PROSECUTE TO COMPLETION THE REMEDIAL WORK, LENDER MAY (BUT SHALL NOT
BE OBLIGATED TO) CAUSE SUCH REMEDIAL WORK TO BE PERFORMED AT BORROWER’S
EXPENSE.  NOTWITHSTANDING THE FOREGOING, BORROWER SHALL NOT BE REQUIRED TO
COMMENCE SUCH REMEDIAL WORK WITHIN THE ABOVE SPECIFIED TIME PERIOD: (X) IF
PREVENTED FROM DOING SO BY ANY GOVERNMENTAL AUTHORITY, (Y) IF COMMENCING SUCH
REMEDIAL WORK WITHIN SUCH TIME PERIOD WOULD RESULT IN BORROWER OR SUCH REMEDIAL
WORK VIOLATING ANY ENVIRONMENTAL LAW, OR (Z) IF BORROWER, AT ITS EXPENSE AND
AFTER PRIOR WRITTEN NOTICE TO LENDER, ARE CONTESTING BY APPROPRIATE LEGAL,
ADMINISTRATIVE OR OTHER PROCEEDINGS, CONDUCTED IN GOOD FAITH AND WITH DUE
DILIGENCE, THE NEED TO PERFORM REMEDIAL WORK.  BORROWER SHALL HAVE THE RIGHT TO
CONTEST THE NEED TO PERFORM SUCH REMEDIAL WORK, PROVIDED THAT, (1) BORROWER ARE
PERMITTED BY THE APPLICABLE ENVIRONMENTAL LAWS TO DELAY PERFORMANCE OF THE
REMEDIAL WORK PENDING SUCH PROCEEDINGS, (2) NEITHER THE PROPERTY NOR ANY PART
THEREOF OR INTEREST THEREIN WILL BE SOLD, FORFEITED OR LOST IF A BORROWER FAILS
TO PROMPTLY PERFORM THE REMEDIAL WORK BEING CONTESTED, AND IF BORROWER FAILS TO
PREVAIL IN CONTEST BORROWER WOULD THEREAFTER HAVE THE OPPORTUNITY TO PERFORM
SUCH REMEDIAL WORK, (3) LENDER WOULD NOT, BY VIRTUE OF SUCH PERMITTED CONTEST,
BE EXPOSED TO ANY RISK OF ANY CIVIL LIABILITY FOR WHICH BORROWER HAS NOT
FURNISHED ADDITIONAL SECURITY AS PROVIDED IN CLAUSE (4) BELOW, OR TO ANY RISK OF
CRIMINAL LIABILITY, AND NEITHER THE PROPERTY NOR ANY INTEREST THEREIN WOULD BE
SUBJECT TO THE IMPOSITION OF ANY LIEN FOR WHICH BORROWER HAS NOT FURNISHED
ADDITIONAL SECURITY AS PROVIDED IN CLAUSE (4) BELOW, AS A RESULT OF THE FAILURE
TO PERFORM SUCH REMEDIAL WORK AND (4) BORROWER SHALL HAVE FURNISHED TO LENDER
ADDITIONAL SECURITY IN RESPECT OF THE REMEDIAL WORK BEING CONTESTED AND THE LOSS
OR DAMAGE THAT MAY RESULT FROM BORROWER’S FAILURE TO PREVAIL IN SUCH CONTEST IN
SUCH AMOUNT AS MAY BE REASONABLY REQUESTED BY LENDER BUT IN NO EVENT LESS THAN
ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE COST OF SUCH REMEDIAL WORK AS
ESTIMATED BY LENDER OR LENDER’S CONSULTANT AND ANY LOSS OR DAMAGE THAT MAY
RESULT FROM BORROWER’S FAILURE TO PREVAIL IN SUCH CONTEST, WHICH AMOUNT SHALL
PERIODICALLY BE DISBURSED TO BORROWER DURING THE COURSE OF SUCH REMEDIAL WORK,
WITHIN TEN (10) DAYS AFTER THE DELIVERY BY BORROWER TO LENDER OF A REQUEST
THEREFOR (BUT NOT MORE OFTEN THAN ONCE PER MONTH), IN INCREMENTS OF AT LEAST
$5,000, ACCOMPANIED BY THE FOLLOWING ITEMS (WHICH ITEMS SHALL BE IN FORM AND
SUBSTANCE SATISFACTORY TO LENDER): (I) AN OFFICER’S CERTIFICATE (A) CERTIFYING
THAT THE REMEDIAL WORK OR ANY PORTION THEREOF WHICH ARE THE SUBJECT OF THE
REQUESTED DISBURSEMENT HAVE BEEN COMPLETED IN A GOOD AND WORKMANLIKE MANNER AND
IN ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS, (B) IDENTIFYING EACH
PERSON THAT SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH SUCH REMEDIAL WORK OR
ANY PORTION THEREOF AND (C) STATING THAT EACH SUCH PERSON HAS BEEN OR, UPON
RECEIPT OF THE REQUESTED DISBURSEMENT, WILL BE PAID IN FULL WITH RESPECT TO THE
PORTION OF THE REMEDIAL WORK WHICH IS THE SUBJECT OF THE REQUESTED DISBURSEMENT;
(II) COPIES OF APPROPRIATE LIEN WAIVERS OR OTHER EVIDENCE OF PAYMENT
SATISFACTORY TO LENDER; (III) WITH RESPECT TO ANY DISBURSEMENT THAT EXCEEDS
$50,000, AT LENDER’S OPTION, A TITLE SEARCH FOR THE PROPERTY INDICATING THAT IT
IS FREE FROM ALL LIENS NOT PREVIOUSLY APPROVED BY LENDER; (IV) A COPY OF EACH
LICENSE REQUIRED TO BE OBTAINED WITH RESPECT TO THE PORTION OF THE REMEDIAL WORK
WHICH IS THE SUBJECT OF THE REQUESTED DISBURSEMENT; AND (V) SUCH OTHER EVIDENCE
AS LENDER SHALL REASONABLY REQUEST THAT THE REMEDIAL WORK WHICH IS THE SUBJECT
OF THE REQUESTED DISBURSEMENT HAVE BEEN COMPLETED AND PAID FOR.  PROVIDED NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS CONTINUING, UPON
COMPLETION OF THE REMEDIAL WORK, ANY UNUSED PORTION OF ANY SECURITY DEPOSITED
WITH LENDER

41


--------------------------------------------------------------------------------




PURSUANT TO THIS SECTION 5.8.2 SHALL PROMPTLY BE RELEASED TO BORROWER.  ANY SUCH
DISBURSEMENT OF MORE THAN $10,000 TO PAY (RATHER THAN REIMBURSE) ANY REMEDIAL
WORK MAY, AT LENDER’S OPTION, BE MADE BY JOINT CHECK PAYABLE TO BORROWER AND THE
PERSON THAT SUPPLIED MATERIALS OR LABOR IN CONNECTION WITH SUCH REMEDIAL WORK.

(D)           BORROWER SHALL NOT INSTALL OR PERMIT TO BE INSTALLED ON THE
PROPERTY ANY UNDERGROUND STORAGE TANK.


5.9          TITLE TO THE PROPERTY.  BORROWER WILL WARRANT AND DEFEND THE TITLE
TO THE PROPERTY, AND THE VALIDITY AND PRIORITY OF ALL LIENS GRANTED OR OTHERWISE
GIVEN TO LENDER UNDER THE LOAN DOCUMENTS, SUBJECT ONLY TO PERMITTED
ENCUMBRANCES, AGAINST THE CLAIMS OF ALL PERSONS.


5.10        LEASES.


5.10.1     GENERALLY.  UPON REQUEST, BORROWER SHALL FURNISH LENDER WITH EXECUTED
COPIES OF ALL LEASES THEN IN EFFECT (OTHER THAN LEASES THAT HAVE PREVIOUSLY BEEN
FURNISHED TO LENDER).  ALL RENEWALS OF LEASES AND ALL PROPOSED LEASES SHALL
PROVIDE FOR RENTAL RATES AND TERMS COMPARABLE TO EXISTING LOCAL MARKET RATES AND
SHALL BE ARM’S LENGTH TRANSACTIONS WITH BONA FIDE, INDEPENDENT THIRD-PARTY
TENANTS.


5.10.2     MATERIAL LEASES.  BORROWER SHALL NOT ENTER INTO A PROPOSED MATERIAL
LEASE OR A PROPOSED RENEWAL, EXTENSION (OTHER THAN A RENEWAL OR EXTENSION THAT
IS BEING UNILATERALLY EXERCISED BY A TENANT PURSUANT TO THE TERMS OF AN EXISTING
LEASE, WITH RESPECT TO WHICH LENDER SHALL NOT HAVE ANY CONSENT RIGHTS) OR
MODIFICATION OF AN EXISTING MATERIAL LEASE WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, WHICH CONSENT SHALL NOT, SO LONG AS NO EVENT OF DEFAULT IS CONTINUING,
BE UNREASONABLY WITHHELD OR DELAYED.  PRIOR TO SEEKING LENDER’S CONSENT TO ANY
MATERIAL LEASE, BORROWER SHALL DELIVER TO LENDER A COPY OF SUCH PROPOSED LEASE
(A “PROPOSED MATERIAL LEASE”) AND, IF SUCH PROPOSED MATERIAL LEASE IS BASED ON
THE STANDARD FORM OF LEASE APPROVED BY LENDER, BLACKLINED TO SHOW CHANGES FROM
THE STANDARD FORM OF LEASE APPROVED BY LENDER AND THEN BEING USED BY BORROWER. 
LENDER SHALL APPROVE OR DISAPPROVE EACH PROPOSED MATERIAL LEASE OR PROPOSED
RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING MATERIAL LEASE FOR WHICH
LENDER’S APPROVAL IS REQUIRED UNDER THIS AGREEMENT WITHIN 10 BUSINESS DAYS OF
THE SUBMISSION BY BORROWER TO LENDER OF A WRITTEN REQUEST FOR SUCH APPROVAL,
ACCOMPANIED BY A FINAL COPY OF THE PROPOSED MATERIAL LEASE OR PROPOSED RENEWAL,
EXTENSION OR MODIFICATION OF AN EXISTING MATERIAL LEASE.  IF REQUESTED BY
BORROWER, LENDER WILL GRANT CONDITIONAL APPROVALS OF PROPOSED MATERIAL LEASES OR
PROPOSED RENEWALS, EXTENSIONS OR MODIFICATIONS OF EXISTING MATERIAL LEASES AT
ANY STAGE OF THE LEASING PROCESS, FROM INITIAL “TERM SHEET” THROUGH NEGOTIATED
LEASE DRAFTS, PROVIDED THAT LENDER SHALL RETAIN THE RIGHT TO DISAPPROVE ANY SUCH
PROPOSED MATERIAL LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN
EXISTING MATERIAL LEASE, IF SUBSEQUENT TO ANY PRELIMINARY APPROVAL MATERIAL
CHANGES ARE MADE TO THE TERMS PREVIOUSLY APPROVED BY LENDER, OR ADDITIONAL
MATERIAL TERMS ARE ADDED THAT HAD NOT PREVIOUSLY BEEN CONSIDERED AND APPROVED BY
LENDER IN CONNECTION WITH SUCH PROPOSED MATERIAL LEASE OR PROPOSED RENEWAL,
EXTENSION OR MODIFICATION OF AN EXISTING MATERIAL LEASE. PROVIDED THAT NO EVENT
OF DEFAULT IS CONTINUING, IF BORROWER PROVIDES LENDER WITH A WRITTEN REQUEST FOR
APPROVAL (WHICH WRITTEN REQUEST SHALL SPECIFICALLY REFER TO THIS SECTION 5.10.2
AND SHALL EXPLICITLY STATE THAT FAILURE BY LENDER TO APPROVE OR DISAPPROVE
WITHIN 10 BUSINESS DAYS WILL CONSTITUTE A DEEMED APPROVAL) AND LENDER FAILS TO
REJECT THE REQUEST IN WRITING DELIVERED TO BORROWER WITHIN 10 BUSINESS DAYS
AFTER RECEIPT BY

42


--------------------------------------------------------------------------------





LENDER OF THE REQUEST, THE PROPOSED MATERIAL LEASE OR PROPOSED RENEWAL,
EXTENSION OR MODIFICATION OF AN EXISTING MATERIAL LEASE SHALL BE DEEMED APPROVED
BY LENDER, AND BORROWER SHALL BE ENTITLED TO ENTER INTO SUCH PROPOSED MATERIAL
LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN EXISTING MATERIAL
LEASE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 5.10, UNLESS
EXPRESSLY AGREED TO IN WRITING BY LENDER, ANY APPROVAL OR DEEMED APPROVAL BY
LENDER OF A PROPOSED LEASE OR PROPOSED RENEWAL, EXTENSION OR MODIFICATION OF AN
EXISTING LEASE PURSUANT TO THIS SECTION 5.10 SHALL NOT BE DEEMED TO CONSTITUTE
(IN AND OF ITSELF) AN APPROVAL OR DEEMED APPROVAL BY LENDER OF ANY APPROVED
LEASING EXPENSES IN CONNECTION THEREWITH.


5.10.3     MINOR LEASES.  NOTWITHSTANDING THE PROVISIONS OF SECTION 5.10.2
ABOVE, PROVIDED THAT NO EVENT OF DEFAULT IS CONTINUING, RENEWALS, AMENDMENTS AND
MODIFICATIONS OF EXISTING LEASES AND PROPOSED LEASES SHALL NOT BE SUBJECT TO THE
PRIOR APPROVAL OF LENDER PROVIDED (I) THE PROPOSED LEASE WOULD BE A MINOR LEASE
OR THE EXISTING LEASE AS AMENDED OR MODIFIED OR THE RENEWAL LEASE IS A MINOR
LEASE, (II) THE PROPOSED LEASE SHALL BE WRITTEN SUBSTANTIALLY IN ACCORDANCE WITH
THE STANDARD FORM OF LEASE WHICH SHALL HAVE BEEN APPROVED BY LENDER, (III) THE
LEASE AS AMENDED OR MODIFIED OR THE RENEWAL LEASE OR SERIES OF LEASES OR
PROPOSED LEASE OR SERIES OF LEASES: (A) SHALL PROVIDE FOR NET EFFECTIVE RENTAL
RATES COMPARABLE TO EXISTING LOCAL MARKET RATES FOR SIMILARLY SITUATED
PROPERTIES, (B) WITH RESPECT TO ANY NEW LEASE WITH A NEW TENANT (OTHER THAN
KIOSKS AND VENDING MACHINES), SHALL HAVE AN INITIAL TERM (TOGETHER WITH ALL
RENEWAL OPTIONS) OF NOT LESS THAN THREE YEARS OR GREATER THAN TEN YEARS,
(C) SHALL PROVIDE FOR AUTOMATIC SELF-OPERATIVE SUBORDINATION TO THE MORTGAGE
AND, AT LENDER’S OPTION, (X) ATTORNMENT TO LENDER AND (Y) THE UNILATERAL RIGHT
BY LENDER, AT THE OPTION OF LENDER, TO SUBORDINATE THE LIEN OF THE MORTGAGE TO
THE LEASE, AND (D) SHALL NOT CONTAIN ANY OPTION TO PURCHASE, ANY RIGHT OF FIRST
REFUSAL TO PURCHASE, ANY RIGHT TO TERMINATE (EXCEPT IN THE EVENT OF THE
DESTRUCTION OR CONDEMNATION OF SUBSTANTIALLY ALL OF THE PROPERTY), ANY
REQUIREMENT FOR A NON-DISTURBANCE OR RECOGNITION AGREEMENT, OR ANY OTHER
PROVISION WHICH MIGHT ADVERSELY AFFECT THE RIGHTS OF LENDER UNDER THE LOAN
DOCUMENTS IN ANY MATERIAL RESPECT.  BORROWER SHALL DELIVER TO LENDER COPIES OF
ALL LEASES WHICH ARE ENTERED INTO PURSUANT TO THE PRECEDING SENTENCE TOGETHER
WITH BORROWER’S CERTIFICATION THAT IT HAS SATISFIED ALL OF THE CONDITIONS OF THE
PRECEDING SENTENCE WITHIN TEN DAYS AFTER THE EXECUTION OF THE LEASE. 
NOTWITHSTANDING ANYTHING IN THIS SECTION 5.10 TO THE CONTRARY, AT BORROWER’S
REQUEST AND AT BORROWER’S SOLE COST AND EXPENSE, LENDER SHALL ENTER INTO A
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT ON LENDER’S THEN CURRENT
FORM WITH ANY TENANT UNDER A LEASE OF AT LEAST 2,500 RENTABLE SQUARE FEET.


5.10.4     ADDITIONAL COVENANTS WITH RESPECT TO LEASES.  BORROWER (I) SHALL
OBSERVE AND PERFORM THE MATERIAL OBLIGATIONS IMPOSED UPON THE LESSOR UNDER THE
LEASES, AND SHALL NOT DO OR PERMIT ANYTHING TO IMPAIR THE VALUE OF THE LEASES AS
SECURITY FOR THE DEBT;  (II) SHALL PROMPTLY SEND COPIES TO LENDER OF ALL NOTICES
OF DEFAULT THAT BORROWER SHALL SEND OR RECEIVE UNDER ANY LEASE; (III) SHALL
ENFORCE, IN ACCORDANCE WITH COMMERCIALLY REASONABLE PRACTICES FOR PROPERTIES
SIMILAR TO THE PROPERTY, THE TERMS, COVENANTS AND CONDITIONS IN THE LEASES TO BE
OBSERVED OR PERFORMED BY THE LESSEES, SHORT OF TERMINATION THEREOF; (IV)  SHALL
NOT COLLECT ANY OF THE RENTS MORE THAN ONE MONTH IN ADVANCE (OTHER THAN SECURITY
DEPOSITS); (V) SHALL NOT EXECUTE ANY OTHER ASSIGNMENT OF LESSOR’S INTEREST IN
THE LEASES OR THE RENTS (EXCEPT AS CONTEMPLATED BY THE LOAN DOCUMENTS);
(VI) SHALL NOT MODIFY ANY LEASE IN A MANNER INCONSISTENT WITH THE LOAN
DOCUMENTS; (VII) SHALL NOT CONVEY OR TRANSFER OR SUFFER OR PERMIT A CONVEYANCE
OR TRANSFER OF THE PROPERTY SO AS TO EFFECT A MERGER OF THE ESTATES AND RIGHTS
OF, OR A TERMINATION OR DIMINUTION OF THE

43


--------------------------------------------------------------------------------




OBLIGATIONS OF, LESSEES UNDER LEASES; (VIII) SHALL NOT CONSENT TO ANY ASSIGNMENT
OF OR SUBLETTING UNDER ANY MATERIAL LEASE UNLESS REQUIRED IN ACCORDANCE WITH ITS
TERMS WITHOUT THE PRIOR CONSENT OF LENDER, WHICH, WITH RESPECT TO A SUBLETTING,
MAY NOT, SO LONG AS NO EVENT OF DEFAULT IS CONTINUING,  BE UNREASONABLY WITHHELD
OR DELAYED; AND (IX) SHALL NOT CANCEL OR TERMINATE ANY LEASE OR ACCEPT A
SURRENDER THEREOF (EXCEPT IN THE EXERCISE OF BORROWER’S COMMERCIALLY REASONABLE
JUDGMENT IN CONNECTION WITH A TENANT DEFAULT UNDER A MINOR LEASE OR AS EXPRESSLY
PERMITTED UNDER THE TERMS OF SUCH LEASE IN ACCORDANCE WITH SECTION
5.10.3(D)) WITHOUT THE PRIOR CONSENT OF LENDER, WHICH CONSENT SHALL NOT, SO LONG
AS NO EVENT OF DEFAULT IS CONTINUING, BE UNREASONABLY WITHHELD OR DELAYED.


5.11        ESTOPPEL STATEMENT.  AFTER REQUEST BY LENDER, BORROWER SHALL WITHIN
TEN DAYS FURNISH LENDER WITH A STATEMENT ADDRESSED TO LENDER, ITS SUCCESSORS AND
ASSIGNS, DULY ACKNOWLEDGED AND CERTIFIED, SETTING FORTH (I) THE UNPAID
PRINCIPAL, (II) THE INTEREST RATE, (III) THE DATE INSTALLMENTS OF INTEREST
AND/OR PRINCIPAL WERE LAST PAID, (IV) ANY OFFSETS OR DEFENSES TO THE PAYMENT OF
THE DEBT, AND (V) THAT THE LOAN DOCUMENTS ARE VALID, LEGAL AND BINDING
OBLIGATIONS AND HAVE NOT BEEN MODIFIED OR IF MODIFIED, GIVING PARTICULARS OF
SUCH MODIFICATION.


5.12        PROPERTY MANAGEMENT.


5.12.1     MANAGEMENT AGREEMENT.  BORROWER SHALL (I) CAUSE THE PROPERTY TO BE
MANAGED PURSUANT TO THE MANAGEMENT AGREEMENT; (II) PROMPTLY PERFORM AND OBSERVE
ALL OF THE COVENANTS REQUIRED TO BE PERFORMED AND OBSERVED BY IT UNDER THE
MANAGEMENT AGREEMENT AND DO ALL THINGS NECESSARY TO PRESERVE AND TO KEEP
UNIMPAIRED ITS RIGHTS THEREUNDER; (III) PROMPTLY NOTIFY LENDER OF ANY DEFAULT
UNDER THE MANAGEMENT AGREEMENT OF WHICH IT IS AWARE; (IV) PROMPTLY DELIVER TO
LENDER A COPY OF EACH FINANCIAL STATEMENT, BUSINESS PLAN, CAPITAL EXPENDITURE
PLAN, AND PROPERTY IMPROVEMENT PLAN AND ANY OTHER NOTICE, REPORT AND ESTIMATE
RECEIVED BY BORROWER UNDER THE MANAGEMENT AGREEMENT; AND (V) PROMPTLY ENFORCE
THE PERFORMANCE AND OBSERVANCE OF ALL OF THE COVENANTS REQUIRED TO BE PERFORMED
AND OBSERVED BY MANAGER UNDER THE MANAGEMENT AGREEMENT.  WITHOUT LENDER’S PRIOR
WRITTEN CONSENT, BORROWER SHALL NOT (A) SURRENDER, TERMINATE, CANCEL, EXTEND OR
RENEW THE MANAGEMENT AGREEMENT (OTHER THAN EXTENSIONS OR RENEWALS PURSUANT TO
THE EXPRESS RENEWAL/EXTENSION PROVISIONS SET FORTH IN THE MANAGEMENT AGREEMENT
ON THE SAME TERMS AND CONDITIONS SET FORTH THEREIN (AS IN EFFECT ON THE DATE
HEREOF, OR AS HEREINAFTER AMENDED OR MODIFIED IN ACCORDANCE WITH THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT)) OR OTHERWISE REPLACE THE MANAGER OR
ENTER INTO ANY OTHER MANAGEMENT AGREEMENT (EXCEPT PURSUANT TO SECTION 5.12.2);
(B) REDUCE OR CONSENT TO THE REDUCTION OF THE TERM OF THE MANAGEMENT AGREEMENT;
(C) INCREASE OR CONSENT TO THE INCREASE OF THE AMOUNT OF ANY CHARGES UNDER THE
MANAGEMENT AGREEMENT; (D) OTHERWISE MODIFY, CHANGE, SUPPLEMENT, ALTER OR AMEND
IN ANY MATERIAL RESPECT, OR WAIVE OR RELEASE ANY OF ITS RIGHTS AND REMEDIES
UNDER, THE MANAGEMENT AGREEMENT; (E) SUFFER OR PERMIT THE OCCURRENCE AND
CONTINUANCE OF A DEFAULT BEYOND ANY APPLICABLE CURE PERIOD UNDER THE MANAGEMENT
AGREEMENT (OR ANY SUCCESSOR MANAGEMENT AGREEMENT) IF SUCH DEFAULT PERMITS THE
MANAGER TO TERMINATE THE MANAGEMENT AGREEMENT (OR SUCH SUCCESSOR MANAGEMENT
AGREEMENT); OR (F) SUFFER OR PERMIT THE OWNERSHIP, MANAGEMENT OR CONTROL OF THE
MANAGER TO BE TRANSFERRED TO A PERSON OTHER THAN AN AFFILIATE OF BEHRINGER
HARVARD REIT.

44


--------------------------------------------------------------------------------





5.12.2     TERMINATION OF MANAGER / SUB-MANAGER.

(A)           IF (I) AN EVENT OF DEFAULT SHALL BE CONTINUING, OR (II) MANAGER IS
IN DEFAULT UNDER THE MANAGEMENT AGREEMENT, OR (III) UPON THE GROSS NEGLIGENCE,
MALFEASANCE OR WILLFUL MISCONDUCT OF THE MANAGER, BORROWER SHALL, AT THE REQUEST
OF LENDER, TERMINATE THE MANAGEMENT AGREEMENT AND REPLACE MANAGER WITH A
REPLACEMENT MANAGER ACCEPTABLE TO BOTH LENDER (IN LENDER’S DISCRETION) AND THE
APPLICABLE RATING AGENCIES, ON TERMS AND CONDITIONS SATISFACTORY TO BOTH LENDER
AND THE APPLICABLE RATING AGENCIES.  BORROWER’S FAILURE TO APPOINT AN ACCEPTABLE
MANAGER WITHIN THIRTY (30) DAYS AFTER LENDER’S REQUEST OF BORROWER TO TERMINATE
THE MANAGEMENT AGREEMENT SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT. 
BORROWER MAY FROM TIME TO TIME APPOINT A SUCCESSOR MANAGER TO MANAGE THE
PROPERTY, WHICH SUCCESSOR MANAGER AND MANAGEMENT AGREEMENT SHALL BE APPROVED IN
WRITING BY BOTH LENDER (IN LENDER’S DISCRETION) AND THE APPLICABLE RATING
AGENCIES.  ANY SUCCESSOR MANAGER SHALL EXECUTE AND DELIVER TO LENDER A CONSENT
AND SUBORDINATION OF MANAGER IN FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE
CONSENT AND SUBORDINATION DELIVERED TO LENDER ON THE DATE HEREOF.

(B)           IF (I) AS OF ANY CALCULATION DATE, BORROWER FAILS TO MAINTAIN A
DEBT SERVICE COVERAGE RATIO OF AT LEAST 1.0:1, OR (II) AN EVENT OF DEFAULT SHALL
BE CONTINUING, OR (III) SUB-MANAGER IS IN DEFAULT UNDER THE SUB-MANAGEMENT
AGREEMENT, OR (IV) UPON THE GROSS NEGLIGENCE, MALFEASANCE OR WILLFUL MISCONDUCT
OF THE SUB-MANAGER, BORROWER SHALL, AT THE REQUEST OF LENDER, TERMINATE THE
SUB-MANAGEMENT AGREEMENT AND, AT BORROWER’S OPTION, REPLACE SUB-MANAGER WITH A
REPLACEMENT MANAGER ACCEPTABLE TO BOTH LENDER (IN LENDER’S DISCRETION) AND THE
APPLICABLE RATING AGENCIES, ON TERMS AND CONDITIONS SATISFACTORY TO BOTH LENDER
AND THE APPLICABLE RATING AGENCIES; PROVIDED, HOWEVER, IN THE EVENT THAT
BORROWER ELECTS TO REPLACE SUB-MANAGER WITH A QUALIFYING SUB-MANAGER, NO
APPROVAL OF LENDER OR THE APPLICABLE RATING AGENCIES SHALL BE REQUIRED.  ALL
CALCULATIONS OF THE DEBT SERVICE COVERAGE RATIO FOR PURPOSES OF THIS SECTION
5.12.2(B) SHALL BE SUBJECT TO VERIFICATION BY LENDER.  BORROWER’S FAILURE TO
TERMINATE THE SUB-MANAGEMENT AGREEMENT WITHIN THIRTY (30) DAYS AFTER LENDER’S
REQUEST OF BORROWER SHALL CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT.  BORROWER
MAY FROM TIME TO TIME APPOINT A SUCCESSOR SUB-MANAGER TO SUB-MANAGE THE
PROPERTY, WHICH SUCCESSOR SUB-MANAGER AND SUB-MANAGEMENT AGREEMENT SHALL BE
APPROVED IN WRITING BY BOTH LENDER (IN LENDER’S DISCRETION) AND THE APPLICABLE
RATING AGENCIES; PROVIDED, HOWEVER, IN THE EVENT THAT BORROWER ELECTS TO REPLACE
SUB-MANAGER WITH A QUALIFYING SUB-MANAGER, NO APPROVAL OF LENDER OR THE
APPLICABLE RATING AGENCIES SHALL BE REQUIRED FOR SUCH REPLACEMENT, HOWEVER,
LENDER AND THE APPLICABLE RATING AGENCIES’ APPROVAL SHALL BE REQUIRED WITH
RESPECT TO ANY NEW SUB-MANAGEMENT AGREEMENT.  ANY SUCCESSOR SUB-MANAGER SHALL
EXECUTE AND DELIVER TO LENDER A CONSENT AND SUBORDINATION OF MANAGER IN FORM AND
SUBSTANCE SUBSTANTIALLY SIMILAR TO THE CONSENT AND SUBORDINATION DELIVERED TO
LENDER ON THE DATE HEREOF.


5.13        SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY.  BORROWER SHALL AT ALL
TIMES BE A SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY. BORROWER SHALL NOT DIRECTLY
OR INDIRECTLY MAKE ANY CHANGE, AMENDMENT OR MODIFICATION TO ITS ORGANIZATIONAL
DOCUMENTS, OR OTHERWISE TAKE ANY ACTION WHICH COULD RESULT IN BORROWER NOT BEING
A SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY.  A “SPECIAL PURPOSE BANKRUPTCY
REMOTE ENTITY” SHALL HAVE THE MEANING SET FORTH ON SCHEDULE 5 HERETO.


5.14        ASSUMPTION IN NON-CONSOLIDATION OPINION.  BORROWER SHALL CONDUCT ITS
BUSINESS SO THAT THE ASSUMPTIONS (WITH RESPECT TO EACH PERSON) MADE IN THAT
CERTAIN SUBSTANTIVE

45


--------------------------------------------------------------------------------



NON-CONSOLIDATION OPINION LETTER DATED THE DATE HEREOF DELIVERED BY BORROWER’S
COUNSEL IN CONNECTION WITH THE LOAN, SHALL BE TRUE AND CORRECT IN ALL RESPECTS.


5.15                        CHANGE IN BUSINESS OR OPERATION OF PROPERTY. 
BORROWER SHALL NOT PURCHASE OR OWN ANY REAL PROPERTY OTHER THAN THE PROPERTY AND
SHALL NOT ENTER INTO ANY LINE OF BUSINESS OTHER THAN THE OWNERSHIP AND OPERATION
OF THE PROPERTY, OR MAKE ANY MATERIAL CHANGE IN THE SCOPE OR NATURE OF ITS
BUSINESS OBJECTIVES, PURPOSES OR OPERATIONS, OR UNDERTAKE OR PARTICIPATE IN
ACTIVITIES OTHER THAN THE CONTINUANCE OF ITS PRESENT BUSINESS OR OTHERWISE CEASE
TO OPERATE THE PROPERTY AS AN OFFICE BUILDING, OR TERMINATE SUCH BUSINESS FOR
ANY REASON WHATSOEVER (OTHER THAN TEMPORARY CESSATION IN CONNECTION WITH
RENOVATIONS TO THE PROPERTY).


5.16                        DEBT CANCELLATION.  BORROWER SHALL NOT CANCEL OR
OTHERWISE FORGIVE OR RELEASE ANY CLAIM OR DEBT (OTHER THAN TERMINATION OF LEASES
IN ACCORDANCE HEREWITH) OWED TO BORROWER BY ANY PERSON, EXCEPT FOR ADEQUATE
CONSIDERATION AND IN THE ORDINARY COURSE OF BORROWER’S BUSINESS.


5.17                        AFFILIATE TRANSACTIONS.  OTHER THAN THE MANAGEMENT
AGREEMENT, BORROWER SHALL NOT ENTER INTO, OR BE A PARTY TO, ANY TRANSACTION WITH
AN AFFILIATE OF BORROWER OR ANY OF THE MEMBERS OF BORROWER EXCEPT IN THE
ORDINARY COURSE OF BUSINESS AND ON TERMS WHICH ARE FULLY DISCLOSED TO LENDER IN
ADVANCE AND ARE NO LESS FAVORABLE TO BORROWER OR SUCH AFFILIATE THAN WOULD BE
OBTAINED IN A COMPARABLE ARM’S-LENGTH TRANSACTION WITH AN UNRELATED THIRD
PARTY.  WITH RESPECT TO THE FOREGOING, LENDER HEREBY ACKNOWLEDGES THAT IT HAS
APPROVED THE MANAGEMENT AGREEMENT.


5.18                        ZONING.  BORROWER SHALL NOT INITIATE OR CONSENT TO
ANY ZONING RECLASSIFICATION OF ANY PORTION OF THE PROPERTY OR SEEK ANY VARIANCE
UNDER ANY EXISTING ZONING ORDINANCE OR USE OR PERMIT THE USE OF ANY PORTION OF
THE PROPERTY IN ANY MANNER THAT COULD RESULT IN SUCH USE BECOMING A
NON-CONFORMING USE UNDER ANY ZONING ORDINANCE OR ANY OTHER APPLICABLE LAND USE
LAW, RULE OR REGULATION, WITHOUT THE PRIOR CONSENT OF LENDER.


5.19                        NO JOINT ASSESSMENT.  BORROWER SHALL NOT SUFFER,
PERMIT OR INITIATE THE JOINT ASSESSMENT OF THE PROPERTY (I) WITH ANY OTHER REAL
PROPERTY CONSTITUTING A TAX LOT SEPARATE FROM THE PROPERTY, AND (II) WITH ANY
PORTION OF THE PROPERTY WHICH MAY BE DEEMED TO CONSTITUTE PERSONAL PROPERTY, OR
ANY OTHER PROCEDURE WHEREBY THE LIEN OF ANY TAXES WHICH MAY BE LEVIED AGAINST
SUCH PERSONAL PROPERTY SHALL BE ASSESSED OR LEVIED OR CHARGED TO THE PROPERTY.


5.20                        PRINCIPAL PLACE OF BUSINESS.  BORROWER SHALL NOT
CHANGE ITS PRINCIPAL PLACE OF BUSINESS OR CHIEF EXECUTIVE OFFICE WITHOUT FIRST
GIVING LENDER 30 DAYS’ PRIOR NOTICE.


5.21                        CHANGE OF NAME, IDENTITY OR STRUCTURE.  BORROWER
SHALL NOT CHANGE ITS NAME, IDENTITY (INCLUDING ITS TRADE NAME OR NAMES) OR
BORROWER’S ORGANIZATIONAL STRUCTURE WITHOUT NOTIFYING LENDER OF SUCH CHANGE IN
WRITING AT LEAST THIRTY (30) DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH CHANGE
AND, IN THE CASE OF A CHANGE IN BORROWER’S STRUCTURE, WITHOUT FIRST OBTAINING
THE PRIOR WRITTEN CONSENT OF LENDER.  BORROWER SHALL EXECUTE AND DELIVER TO
LENDER, PRIOR TO OR CONTEMPORANEOUSLY WITH THE EFFECTIVE DATE OF ANY SUCH
CHANGE, ANY FINANCING STATEMENT OR FINANCING STATEMENT CHANGE REQUIRED BY LENDER
TO ESTABLISH OR MAINTAIN THE VALIDITY, PERFECTION AND PRIORITY OF THE SECURITY
INTEREST GRANTED HEREIN.  AT THE REQUEST OF LENDER, BORROWER SHALL EXECUTE A
CERTIFICATE IN FORM SATISFACTORY TO LENDER LISTING THE TRADE NAMES UNDER WHICH
BORROWER

46


--------------------------------------------------------------------------------




INTENDS TO OPERATE THE PROPERTY, AND REPRESENTING AND WARRANTING THAT BORROWER
DOES BUSINESS UNDER NO OTHER TRADE NAME WITH RESPECT TO THE PROPERTY.


5.22                        INDEBTEDNESS.  BORROWER SHALL NOT DIRECTLY OR
INDIRECTLY CREATE, INCUR OR ASSUME ANY INDEBTEDNESS OTHER THAN THE DEBT AND
UNSECURED TRADE PAYABLES INCURRED IN THE ORDINARY COURSE OF BUSINESS RELATING TO
THE OWNERSHIP AND OPERATION OF THE PROPERTY WHICH DO NOT EXCEED, AT ANY TIME, A
MAXIMUM AMOUNT OF THREE PERCENT (3%) OF THE ORIGINAL AMOUNT OF THE PRINCIPAL AND
ARE PAID WITHIN SIXTY (60) DAYS OF THE DATE INCURRED OR INVOICED (COLLECTIVELY,
“PERMITTED INDEBTEDNESS”); PROVIDED, HOWEVER, SUCH THREE PERCENT (3%) LIMITATION
SHALL NOT APPLY TO (I) ANY ASSET MANAGEMENT OR PROPERTY MANAGEMENT FEE PAYABLE
PURSUANT TO THE TERMS OF THE MANAGEMENT AGREEMENT, OR (II) ANY AMOUNTS THAT ARE
PAYABLE OUT OF ANY RESERVES ESTABLISHED UNDER THIS AGREEMENT.  NOTWITHSTANDING
THE FOREGOING, WITH RESPECT TO THE 60-DAY PERIOD SET FORTH ABOVE, BORROWER MAY,
AFTER PRIOR NOTICE TO LENDER, AT ITS OWN EXPENSE, CONTEST BY APPROPRIATE LEGAL
PROCEEDING, PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE
DILIGENCE, THE AMOUNT OR VALIDITY OF ANY SUCH PERMITTED INDEBTEDNESS (DURING
WHICH TIME SUCH 60-DAY PERIOD SHALL BE TOLLED), PROVIDED THAT IF BORROWER
DESIRES TO WITHHOLD PAYMENT OF SUCH PERMITTED INDEBTEDNESS DURING THE PENDENCY
OF THE CONTEST, (I) NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (II) NO
PART OF OR INTEREST IN THE PROPERTY WILL BE IN DANGER OF BEING SOLD, FORFEITED,
TERMINATED, CANCELED OR LOST, (III) BORROWER SHALL HAVE FURNISHED SUCH SECURITY
AS MAY BE REQUIRED IN THE PROCEEDING, OR AS MAY BE REASONABLY REQUESTED BY
LENDER, TO INSURE THE PAYMENT OF ANY SUCH PERMITTED INDEBTEDNESS, TOGETHER WITH
ALL INTEREST AND PENALTIES THEREON, WHICH SECURITY SHALL NOT BE LESS THAN ONE
HUNDRED TWENTY-FIVE PERCENT (125%) OF THE PERMITTED INDEBTEDNESS BEING
CONTESTED, AND (IV) BORROWER SHALL PROMPTLY UPON FINAL DETERMINATION THEREOF PAY
THE AMOUNT OF SUCH PERMITTED INDEBTEDNESS, TOGETHER WITH ALL COSTS, INTEREST AND
PENALTIES AND BORROWER SHALL BE PERMITTED TO USE SUCH SECURITY TO MAKE SUCH
PAYMENT.


5.23                        LICENSES.  BORROWER SHALL NOT TRANSFER ANY LICENSE
REQUIRED FOR THE OPERATION OF THE PROPERTY (OTHER THAN IN CONNECTION WITH A
LENDER-APPROVED TRANSFER AND ASSUMPTION PURSUANT TO SECTION 5.26.3 OR TO THE
EXTENT REQUIRED IN CONNECTION WITH A PERMITTED TRANSFER).


5.24                        COMPLIANCE WITH RESTRICTIVE COVENANTS, ETC. 
BORROWER WILL NOT MODIFY, WAIVE IN ANY MATERIAL RESPECT OR RELEASE ANY
EASEMENTS, RESTRICTIVE COVENANTS OR OTHER PERMITTED ENCUMBRANCES, OR SUFFER,
CONSENT TO OR PERMIT THE FOREGOING, WITHOUT LENDER’S PRIOR WRITTEN CONSENT,
WHICH CONSENT MAY BE GRANTED OR DENIED IN LENDER’S SOLE DISCRETION.


5.25                        ERISA.


5.25.1              BORROWER SHALL NOT ENGAGE IN ANY TRANSACTION WHICH WOULD
CAUSE ANY OBLIGATION, OR ACTION TAKEN OR TO BE TAKEN, HEREUNDER (OR THE EXERCISE
BY LENDER OF ANY OF ITS RIGHTS UNDER THE NOTE, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS) TO BE A NON-EXEMPT (UNDER A STATUTORY OR ADMINISTRATIVE CLASS
EXEMPTION) PROHIBITED TRANSACTION UNDER ERISA.


5.25.2              BORROWER SHALL NOT MAINTAIN, SPONSOR, CONTRIBUTE TO OR
BECOME OBLIGATED TO CONTRIBUTE TO, OR SUFFER OR PERMIT ANY ERISA AFFILIATE OF
BORROWER TO, MAINTAIN, SPONSOR, CONTRIBUTE TO OR BECOME OBLIGATED TO CONTRIBUTE
TO, ANY PLAN OR ANY WELFARE PLAN OR PERMIT THE ASSETS OF BORROWER TO BECOME
“PLAN ASSETS,” WHETHER BY OPERATION OF LAW OR UNDER REGULATIONS PROMULGATED
UNDER ERISA.

47


--------------------------------------------------------------------------------





5.25.3              BORROWER SHALL DELIVER TO LENDER SUCH CERTIFICATIONS OR
OTHER EVIDENCE FROM TIME TO TIME THROUGHOUT THE TERM, AS REQUESTED BY LENDER IN
ITS SOLE DISCRETION, THAT (A) BORROWER IS NOT AND DOES NOT MAINTAIN AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF ERISA, WHICH IS SUBJECT TO TITLE I
OF ERISA, OR A “GOVERNMENTAL PLAN” WITHIN THE MEANING OF SECTION 3(3) OF ERISA;
(B) BORROWER IS NOT SUBJECT TO STATE STATUTES REGULATING INVESTMENTS AND
FIDUCIARY OBLIGATIONS WITH RESPECT TO GOVERNMENTAL PLANS; AND (C) ONE OR MORE OF
THE FOLLOWING CIRCUMSTANCES IS TRUE:

(1)                                  EQUITY INTERESTS IN BORROWER ARE PUBLICLY
OFFERED SECURITIES, WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(B)(2);

(2)                                  LESS THAN TWENTY-FIVE PERCENT (25%) OF EACH
OUTSTANDING CLASS OF EQUITY INTERESTS IN BORROWER ARE HELD BY “BENEFIT PLAN
INVESTORS” WITHIN THE MEANING OF 29 C.F.R. §2510.3-101(F)(2); OR

(3)                                  BORROWER QUALIFIES AS AN “OPERATING
COMPANY” OR A “REAL ESTATE OPERATING COMPANY” WITHIN THE MEANING OF 29 C.F.R.
§2510.3-101(C) OR (E).


5.26                        TRANSFERS.


5.26.1              GENERALLY.  BORROWER SHALL NOT DIRECTLY OR INDIRECTLY MAKE,
SUFFER OR PERMIT THE OCCURRENCE OF ANY TRANSFER OTHER THAN A PERMITTED TRANSFER.


5.26.2              INTENTIONALLY OMITTED.


5.26.3              TRANSFER AND ASSUMPTION.

(A)                                  SUBJECT TO OBTAINING LENDER’S PRIOR WRITTEN
CONSENT, WHICH MAY BE WITHHELD IN LENDER’S REASONABLE AND ABSOLUTE DISCRETION,
AND SUBJECT TO THE TERMS AND SATISFACTION OF ALL OF THE CONDITIONS PRECEDENT SET
FORTH IN THIS SECTION 5.26.3, BORROWER SHALL HAVE THE RIGHT (WHICH MAY NOT BE
EXERCISED MORE THAN TWICE DURING THE TERM) TO TRANSFER THE PROPERTY TO ONE OR
MORE PARTIES (THE “TRANSFEREE BORROWER”) AND HAVE THE TRANSFEREE BORROWER ASSUME
ALL OF BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND HAVE REPLACEMENT
GUARANTORS AND INDEMNITORS ASSUME ALL OF THE OBLIGATIONS OF THE INDEMNITORS AND
GUARANTORS OF THE LOAN DOCUMENTS (COLLECTIVELY, A “TRANSFER AND ASSUMPTION”). 
BORROWER MAY MAKE A WRITTEN APPLICATION TO LENDER FOR LENDER’S CONSENT TO THE
TRANSFER AND ASSUMPTION, SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPHS (B)
AND (C) OF THIS SECTION 5.26.3.  TOGETHER WITH SUCH WRITTEN APPLICATION,
BORROWER WILL PAY TO LENDER THE REASONABLE REVIEW FEE THEN REQUIRED BY LENDER. 
BORROWER ALSO SHALL PAY ON DEMAND ALL OF THE REASONABLE COSTS AND EXPENSES
INCURRED BY LENDER, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES, AND
INCLUDING THE FEES AND EXPENSES OF RATING AGENCIES AND OTHER OUTSIDE ENTITIES,
IN CONNECTION WITH CONSIDERING ANY PROPOSED TRANSFER AND ASSUMPTION, WHETHER OR
NOT THE SAME IS PERMITTED OR OCCURS.

(B)                                 LENDER’S CONSENT, WHICH MAY BE WITHHELD IN
LENDER’S REASONABLE DISCRETION, TO A TRANSFER AND ASSUMPTION SHALL BE SUBJECT TO
THE FOLLOWING CONDITIONS:

(1)                                  NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING;

48


--------------------------------------------------------------------------------




(2)                                  LENDER RECEIVES AT LEAST THIRTY (30) DAYS
PRIOR WRITTEN NOTICE OF SUCH TRANSFER;

(3)                                  BORROWER HAS SUBMITTED TO LENDER TRUE,
CORRECT AND COMPLETE COPIES OF ANY AND ALL INFORMATION AND DOCUMENTS OF ANY KIND
REQUESTED BY LENDER CONCERNING THE PROPERTY, TRANSFEREE BORROWER, REPLACEMENT
GUARANTORS AND INDEMNITORS AND BORROWER;

(4)                                  EVIDENCE SATISFACTORY TO LENDER HAS BEEN
PROVIDED SHOWING THAT THE TRANSFEREE BORROWER AND SUCH OF ITS AFFILIATES AS
SHALL BE DESIGNATED BY LENDER COMPLY AND WILL COMPLY WITH SECTION 5.13 HEREOF,
AS THOSE PROVISIONS MAY BE MODIFIED BY LENDER TAKING INTO ACCOUNT THE OWNERSHIP
STRUCTURE OF TRANSFEREE BORROWER AND ITS AFFILIATES;

(5)                                  IF THE LOAN, BY ITSELF OR TOGETHER WITH
OTHER LOANS, HAS BEEN THE SUBJECT OF A SECONDARY MARKET TRANSACTION, THEN LENDER
SHALL HAVE RECEIVED A RATING COMFORT LETTER FROM THE APPLICABLE RATING AGENCIES;

(6)                                  IF THE LOAN HAS NOT BEEN THE SUBJECT OF A
SECONDARY MARKET TRANSACTION, THEN LENDER SHALL HAVE DETERMINED THAT NO RATING
FOR ANY SECURITIES THAT WOULD BE ISSUED IN CONNECTION WITH SUCH SECURITIZATION
WILL BE DIMINISHED, QUALIFIED, OR WITHHELD BY REASON OF THE TRANSFER AND
ASSUMPTION;

(7)                                  BORROWER SHALL HAVE PAID ALL OF LENDER’S
REASONABLE COSTS AND EXPENSES IN CONNECTION WITH CONSIDERING THE TRANSFER AND
ASSUMPTION, AND SHALL HAVE PAID THE AMOUNT REQUESTED BY LENDER AS A DEPOSIT
AGAINST LENDER’S COSTS AND EXPENSES IN CONNECTION WITH THE EFFECTING THE
TRANSFER AND ASSUMPTION;

(8)                                  BORROWER, THE TRANSFEREE BORROWER, AND THE
REPLACEMENT GUARANTORS AND INDEMNITORS SHALL HAVE INDICATED IN WRITING IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO LENDER THEIR READINESS AND ABILITY TO
SATISFY THE CONDITIONS SET FORTH IN SUBSECTION (C) BELOW;

(9)                                  THE IDENTITY, EXPERIENCE, AND FINANCIAL
CONDITION OF THE TRANSFEREE BORROWER AND THE REPLACEMENT GUARANTORS AND
INDEMNITORS SHALL BE SATISFACTORY TO LENDER; AND

(10)                            THE PROPOSED PROPERTY MANAGER AND PROPOSED
MANAGEMENT AGREEMENT SHALL BE SATISFACTORY TO LENDER AND THE APPLICABLE RATING
AGENCIES.

(11)                            EACH GROUND LEASE SHALL REMAIN IN FULL FORCE AND
EFFECT.

(C)                                  IF LENDER CONSENTS TO THE TRANSFER AND
ASSUMPTION, THE TRANSFEREE BORROWER AND/OR BORROWER AS THE CASE MAY BE, SHALL
IMMEDIATELY DELIVER THE FOLLOWING TO LENDER:

(1)                                  BORROWER SHALL DELIVER TO LENDER THE
APPLICABLE ASSUMPTION FEE;

49


--------------------------------------------------------------------------------




(2)                                  BORROWER, TRANSFEREE BORROWER AND THE
ORIGINAL AND REPLACEMENT GUARANTORS AND INDEMNITORS SHALL EXECUTE AND DELIVER TO
LENDER ANY AND ALL DOCUMENTS REQUIRED BY LENDER, IN FORM AND SUBSTANCE REQUIRED
BY LENDER, IN LENDER’S SOLE DISCRETION;

(3)                                  COUNSEL TO THE TRANSFEREE BORROWER AND
REPLACEMENT GUARANTORS AND INDEMNITORS SHALL DELIVER TO LENDER OPINIONS IN FORM
AND SUBSTANCE SATISFACTORY TO LENDER AS TO SUCH MATTERS AS LENDER SHALL REQUIRE,
WHICH MAY INCLUDE OPINIONS AS TO SUBSTANTIALLY THE SAME MATTERS AND WERE
REQUIRED IN CONNECTION WITH THE ORIGINATION OF THE LOAN (INCLUDING A NEW
SUBSTANTIVE NON-CONSOLIDATION OPINION WITH RESPECT TO THE TRANSFEREE BORROWER);

(4)                                  BORROWER SHALL CAUSE TO BE DELIVERED TO
LENDER, AN ENDORSEMENT (RELATING TO THE CHANGE IN THE IDENTITY OF THE VESTEE AND
EXECUTION AND DELIVERY OF THE TRANSFER AND ASSUMPTION DOCUMENTS) TO THE TITLE
INSURANCE POLICY IN FORM AND SUBSTANCE ACCEPTABLE TO LENDER, IN LENDER’S
REASONABLE DISCRETION (THE “ENDORSEMENT”); AND

(5)                                  BORROWER SHALL DELIVER TO LENDER A PAYMENT
IN THE AMOUNT OF ALL REMAINING UNPAID COSTS INCURRED BY LENDER IN CONNECTION
WITH THE TRANSFER AND ASSUMPTION, INCLUDING BUT NOT LIMITED TO, LENDER’S
REASONABLE ATTORNEYS FEES AND EXPENSES, ALL RECORDING FEES, AND ALL FEES PAYABLE
TO THE TITLE COMPANY FOR THE DELIVERY TO LENDER OF THE ENDORSEMENT.

(D)                                 UPON THE CLOSING OF A TRANSFER AND
ASSUMPTION, LENDER SHALL RELEASE BORROWER AND GUARANTOR FROM ALL OBLIGATIONS
UNDER THE LOAN DOCUMENTS ARISING PRIOR TO AND AFTER THE DATE OF THE TRANSFER AND
ASSUMPTION (BUT ONLY TO THE EXTENT THAT SUCH OBLIGATIONS OF BORROWER AND
GUARANTOR ARE EXPRESSLY ASSUMED BY THE TRANSFEREE BORROWER OR REPLACEMENT
GUARANTOR, AS THE CASE MAY BE, IN CONNECTION WITH THE TRANSFER AND ASSUMPTION).


5.27                        LIENS.  WITHOUT LENDER’S PRIOR WRITTEN CONSENT,
BORROWER SHALL NOT CREATE, INCUR, ASSUME, PERMIT OR SUFFER TO EXIST ANY LIEN ON
ALL OR ANY PORTION OF THE PROPERTY OR ANY DIRECT OR INDIRECT LEGAL OR BENEFICIAL
OWNERSHIP INTEREST IN BORROWER, EXCEPT LIENS IN FAVOR OF LENDER AND PERMITTED
ENCUMBRANCES, UNLESS SUCH LIEN IS BONDED OR DISCHARGED WITHIN 30 DAYS AFTER
BORROWER FIRST RECEIVES NOTICE OF SUCH LIEN (OR SUCH LONGER PERIOD AS IS
PERMITTED UNDER THIS AGREEMENT IN THE EVENT AND TO THE EXTENT THE LIEN IS OF A
NATURE WHICH MAY BE CONTESTED BY BORROWER UNDER THE PROVISIONS OF THIS AGREEMENT
AND BORROWER IS IN FACT CONTESTING SUCH LIEN IN ACCORDANCE WITH THE EXPRESS
PROVISIONS AND CONDITIONS SET FORTH IN THIS AGREEMENT).  NOTWITHSTANDING THE
FOREGOING, PLEDGES OF ANY DIRECT OR INDIRECT LEGAL OR BENEFICIAL OWNERSHIP
INTEREST IN BEHRINGER HARVARD OPERATING PARTNERSHIP SHALL NOT CONSTITUTE LIENS
PROHIBITED HEREUNDER.


5.28                        DISSOLUTION.  BORROWER SHALL NOT (I) ENGAGE IN ANY
DISSOLUTION, LIQUIDATION OR CONSOLIDATION OR MERGER WITH OR INTO ANY OTHER
BUSINESS ENTITY, (II) ENGAGE IN ANY BUSINESS ACTIVITY NOT RELATED TO THE
OWNERSHIP AND OPERATION OF THE PROPERTY OR (III) TRANSFER, LEASE OR SELL, IN ONE
TRANSACTION OR ANY COMBINATION OF TRANSACTIONS, ALL OR SUBSTANTIALLY ALL OF THE
PROPERTY OR ASSETS OF BORROWER EXCEPT TO THE EXTENT EXPRESSLY PERMITTED BY THE
LOAN DOCUMENTS.

50


--------------------------------------------------------------------------------





5.29                        EXPENSES.  BORROWER SHALL REIMBURSE LENDER UPON
RECEIPT OF NOTICE FOR ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER IN CONNECTION
WITH THE LOAN, INCLUDING (I) THE PREPARATION, NEGOTIATION, EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY AND ALL THE COSTS OF FURNISHING ALL OPINIONS BY COUNSEL FOR
BORROWER; (II) BORROWER’S AND LENDER’S ONGOING PERFORMANCE UNDER AND COMPLIANCE
WITH THE LOAN DOCUMENTS, INCLUDING CONFIRMING COMPLIANCE WITH ENVIRONMENTAL AND
INSURANCE REQUIREMENTS; (III) THE NEGOTIATION, PREPARATION, EXECUTION, DELIVERY
AND ADMINISTRATION OF ANY CONSENTS, AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
OF OR UNDER ANY LOAN DOCUMENT AND ANY OTHER DOCUMENTS OR MATTERS REQUESTED BY
LENDER; (IV) FILING AND RECORDING OF ANY LOAN DOCUMENTS; (V) TITLE INSURANCE,
SURVEYS, INSPECTIONS AND APPRAISALS; (VI) THE CREATION, PERFECTION OR PROTECTION
OF LENDER’S LIENS IN THE PROPERTY AND THE CASH MANAGEMENT ACCOUNTS (INCLUDING
FEES AND EXPENSES FOR TITLE AND LIEN SEARCHES, INTANGIBLES TAXES, PERSONAL
PROPERTY TAXES, MORTGAGE RECORDING TAXES, DUE DILIGENCE EXPENSES, TRAVEL
EXPENSES, ACCOUNTING FIRM FEES, COSTS OF APPRAISALS, ENVIRONMENTAL REPORTS AND
LENDER’S CONSULTANT, SURVEYS AND ENGINEERING REPORTS); (VII) ENFORCING OR
PRESERVING ANY RIGHTS IN RESPONSE TO THIRD PARTY CLAIMS OR THE PROSECUTING OR
DEFENDING OF ANY ACTION OR PROCEEDING OR OTHER LITIGATION, IN EACH CASE AGAINST,
UNDER OR AFFECTING BORROWER, THE LOAN DOCUMENTS, THE PROPERTY, OR ANY OTHER
SECURITY GIVEN FOR THE LOAN; (VIII) FEES CHARGED BY RATING AGENCIES IN
CONNECTION WITH ANY MODIFICATION OF THE LOAN REQUESTED BY BORROWER; AND
(IX) ENFORCING ANY OBLIGATIONS OF OR COLLECTING ANY PAYMENTS DUE FROM BORROWER
UNDER ANY LOAN DOCUMENT OR WITH RESPECT TO THE PROPERTY OR IN CONNECTION WITH
ANY REFINANCING OR RESTRUCTURING OF THE LOAN IN THE NATURE OF A “WORK-OUT”, OR
ANY INSOLVENCY OR BANKRUPTCY PROCEEDINGS.  ANY COSTS AND EXPENSES DUE AND
PAYABLE BY BORROWER HEREUNDER WHICH ARE NOT PAID BY BORROWER WITHIN TEN DAYS
AFTER DEMAND MAY BE PAID FROM ANY AMOUNTS IN THE DEPOSIT ACCOUNT, WITH NOTICE
THEREOF TO BORROWER.  THE OBLIGATIONS AND LIABILITIES OF BORROWER UNDER THIS
SECTION 5.29 SHALL SURVIVE THE TERM AND THE EXERCISE BY LENDER OF ANY OF ITS
RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS, INCLUDING THE ACQUISITION OF THE
PROPERTY BY FORECLOSURE OR A CONVEYANCE IN LIEU OF FORECLOSURE.


5.30                        INDEMNITY.  BORROWER SHALL DEFEND, INDEMNIFY AND
HOLD HARMLESS LENDER AND EACH OF ITS AFFILIATES AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS, INCLUDING THE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, SHAREHOLDERS,
PARTICIPANTS, EMPLOYEES, PROFESSIONALS AND AGENTS OF ANY OF THE FOREGOING
(INCLUDING ANY SERVICER) AND EACH OTHER PERSON, IF ANY, WHO CONTROLS LENDER, ITS
AFFILIATES OR ANY OF THE FOREGOING (EACH, AN “INDEMNIFIED PARTY”), FROM AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND
OR NATURE WHATSOEVER (INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL
FOR AN INDEMNIFIED PARTY IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT LENDER SHALL BE
DESIGNATED A PARTY THERETO, COURT COSTS AND COSTS OF APPEAL AT ALL APPELLATE
LEVELS, INVESTIGATION AND LABORATORY FEES, CONSULTANT FEES AND LITIGATION
EXPENSES), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY
INDEMNIFIED PARTY (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”) IN ANY MANNER,
RELATING TO OR ARISING OUT OF OR BY REASON OF THE LOAN, INCLUDING: (I) ANY
BREACH BY BORROWER OF ITS OBLIGATIONS UNDER, OR ANY MISREPRESENTATION BY
BORROWER CONTAINED IN, ANY LOAN DOCUMENT; (II) THE USE OR INTENDED USE OF THE
PROCEEDS OF THE LOAN; (III) ANY INFORMATION PROVIDED BY BORROWER; (IV) OWNERSHIP
OF THE MORTGAGE, THE PROPERTY OR ANY INTEREST THEREIN, OR RECEIPT OF ANY RENTS;
(V) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE TO PROPERTY
OCCURRING IN, ON OR ABOUT THE PROPERTY OR ON THE ADJOINING SIDEWALKS, CURBS,
ADJACENT

51


--------------------------------------------------------------------------------




PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS; (VI) ANY USE, NONUSE OR
CONDITION IN, ON OR ABOUT THE PROPERTY OR ON ADJOINING SIDEWALKS, CURBS,
ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS; (VII) PERFORMANCE
OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN
RESPECT OF THE PROPERTY; (VIII) THE PRESENCE, DISPOSAL, ESCAPE, SEEPAGE,
LEAKAGE, SPILLAGE, DISCHARGE, EMISSION, RELEASE, OR THREATENED RELEASE OF ANY
HAZARDOUS SUBSTANCE ON, FROM OR AFFECTING THE PROPERTY; (IX) ANY PERSONAL INJURY
(INCLUDING WRONGFUL DEATH) OR PROPERTY DAMAGE (REAL OR PERSONAL) ARISING OUT OF
OR RELATED TO SUCH HAZARDOUS SUBSTANCE; (X) ANY LAWSUIT BROUGHT OR THREATENED,
SETTLEMENT REACHED, OR GOVERNMENT ORDER RELATING TO SUCH HAZARDOUS SUBSTANCE;
(XI) ANY VIOLATION OF THE ENVIRONMENTAL LAWS WHICH IS BASED UPON OR IN ANY WAY
RELATED TO SUCH HAZARDOUS SUBSTANCE, INCLUDING THE COSTS AND EXPENSES OF ANY
REMEDIAL WORK; (XII) ANY FAILURE OF THE PROPERTY TO COMPLY WITH ANY LEGAL
REQUIREMENT; (XIII) ANY CLAIM BY BROKERS, FINDERS OR SIMILAR PERSONS CLAIMING TO
BE ENTITLED TO A COMMISSION IN CONNECTION WITH ANY LEASE OR OTHER TRANSACTION
INVOLVING THE PROPERTY OR ANY PART THEREOF, OR ANY LIABILITY ASSERTED AGAINST
LENDER WITH RESPECT THERETO; AND (XIV) THE CLAIMS OF ANY LESSEE OF ANY PORTION
OF THE PROPERTY OR ANY PERSON ACTING THROUGH OR UNDER ANY LESSEE OR OTHERWISE
ARISING UNDER OR AS A CONSEQUENCE OF ANY LEASE; PROVIDED, HOWEVER, THAT BORROWER
SHALL NOT HAVE ANY OBLIGATION TO ANY INDEMNIFIED PARTY HEREUNDER TO THE EXTENT
THAT IT IS FINALLY JUDICIALLY DETERMINED THAT SUCH INDEMNIFIED LIABILITIES ARISE
FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY.  ANY AMOUNTS PAYABLE TO ANY INDEMNIFIED PARTY BY REASON OF
THE APPLICATION OF THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND
AND SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE DUE UNTIL PAID.  THE
OBLIGATIONS AND LIABILITIES OF BORROWER UNDER THIS SECTION 5.30 SHALL SURVIVE
THE TERM (WITH RESPECT TO ANY MATTER OCCURRING OR IN EXISTENCE PRIOR TO THE END
OF THE TERM, AND THEREAFTER WITH RESPECT TO THIRD PARTY CLAIMS, SUITS AND
ACTIONS) AND THE EXERCISE BY LENDER OF ANY OF ITS RIGHTS OR REMEDIES UNDER THE
LOAN DOCUMENTS, INCLUDING THE ACQUISITION OF THE PROPERTY BY FORECLOSURE OR A
CONVEYANCE IN LIEU OF FORECLOSURE.


5.31                        INTENTIONALLY OMITTED.


5.32                        INTENTIONALLY OMITTED.


5.33                        PATRIOT ACT COMPLIANCE.  (A) BORROWER WILL USE THEIR
GOOD FAITH AND COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH THE PATRIOT ACT
(AS DEFINED BELOW) AND ALL APPLICABLE REQUIREMENTS OF GOVERNMENTAL AUTHORITIES
HAVING JURISDICTION OVER BORROWER AND THE PROPERTY, INCLUDING THOSE RELATING TO
MONEY LAUNDERING AND TERRORISM.  LENDER SHALL HAVE THE RIGHT TO AUDIT BORROWER’S
COMPLIANCE WITH THE PATRIOT ACT AND ALL APPLICABLE REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES HAVING JURISDICTION OVER BORROWER AND THE PROPERTY, INCLUDING THOSE
RELATING TO MONEY LAUNDERING AND TERRORISM.  IN THE EVENT THAT BORROWER FAILS TO
COMPLY WITH THE PATRIOT ACT OR ANY SUCH REQUIREMENTS OF GOVERNMENTAL
AUTHORITIES, THEN LENDER MAY, AT ITS OPTION, CAUSE BORROWER TO COMPLY THEREWITH
AND ANY AND ALL REASONABLE COSTS AND EXPENSES INCURRED BY LENDER IN CONNECTION
THEREWITH SHALL BE SECURED BY THE MORTGAGE AND THE OTHER LOAN DOCUMENTS AND
SHALL BE IMMEDIATELY DUE AND PAYABLE.  FOR PURPOSES HEREOF, THE TERM “PATRIOT
ACT” MEANS THE UNITING AND STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS
REQUIRED TO INTERCEPT AND OBSTRUCT TERRORISM (USA PATRIOT ACT) ACT OF 2001, AS
THE SAME MAY BE AMENDED FROM TIME TO TIME, AND CORRESPONDING PROVISIONS OF
FUTURE LAWS.

(B)                                 NEITHER BORROWER NOR ANY MEMBER OF BORROWER
NOR ANY PARTNER OF ANY SUCH MEMBER NOR ANY OWNER OF A DIRECT OR INDIRECT
INTEREST IN BORROWER (A) IS LISTED ON ANY

52


--------------------------------------------------------------------------------




GOVERNMENT LISTS (AS DEFINED BELOW), (B) IS A PERSON WHO HAS BEEN DETERMINED BY
COMPETENT AUTHORITY TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN PRESIDENTIAL
EXECUTIVE ORDER NO. 13224 (SEPT. 23, 2001) OR ANY OTHER SIMILAR PROHIBITIONS
CONTAINED IN THE RULES AND REGULATIONS OF OFAC (AS DEFINED BELOW) OR IN ANY
ENABLING LEGISLATION OR OTHER PRESIDENTIAL EXECUTIVE ORDERS IN RESPECT THEREOF,
(C) HAS BEEN PREVIOUSLY INDICTED FOR OR CONVICTED OF ANY FELONY INVOLVING A
CRIME OR CRIMES OF MORAL TURPITUDE OR FOR ANY PATRIOT ACT OFFENSE (AS DEFINED
BELOW), OR (D) IS CURRENTLY UNDER INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY
FOR ALLEGED CRIMINAL ACTIVITY.  FOR PURPOSES HEREOF, THE TERM “PATRIOT ACT
OFFENSE” MEANS ANY VIOLATION OF THE CRIMINAL LAWS OF THE UNITED STATES OF
AMERICA OR OF ANY OF THE SEVERAL STATES, OR THAT WOULD BE A CRIMINAL VIOLATION
IF COMMITTED WITHIN THE JURISDICTION OF THE UNITED STATES OF AMERICA OR ANY OF
THE SEVERAL STATES, RELATING TO TERRORISM OR THE LAUNDERING OF MONETARY
INSTRUMENTS, INCLUDING ANY OFFENSE UNDER (A) THE CRIMINAL LAWS AGAINST
TERRORISM; (B) THE CRIMINAL LAWS AGAINST MONEY LAUNDERING, (C) THE BANK SECRECY
ACT, AS AMENDED, (D) THE MONEY LAUNDERING CONTROL ACT OF 1986, AS AMENDED, OR
THE (E) PATRIOT ACT.  “PATRIOT ACT OFFENSE” ALSO INCLUDES THE CRIMES OF
CONSPIRACY TO COMMIT, OR AIDING AND ABETTING ANOTHER TO COMMIT, A PATRIOT ACT
OFFENSE.  FOR PURPOSES HEREOF, THE TERM “GOVERNMENT LISTS” MEANS (I) THE
SPECIALLY DESIGNATED NATIONALS AND BLOCKED PERSONS LISTS MAINTAINED BY OFFICE OF
FOREIGN ASSETS CONTROL (“OFAC”), (II) ANY OTHER LIST OF TERRORISTS, TERRORIST
ORGANIZATIONS OR NARCOTICS TRAFFICKERS MAINTAINED PURSUANT TO ANY OF THE RULES
AND REGULATIONS OF OFAC THAT LENDER NOTIFIED BORROWER IN WRITING IS NOW INCLUDED
IN “GOVERNMENTAL LISTS”, OR (III) ANY SIMILAR LISTS MAINTAINED BY THE UNITED
STATES DEPARTMENT OF STATE, THE UNITED STATES DEPARTMENT OF COMMERCE OR ANY
OTHER GOVERNMENT AUTHORITY OR PURSUANT TO ANY EXECUTIVE ORDER OF THE PRESIDENT
OF THE UNITED STATES OF AMERICA THAT LENDER NOTIFIED BORROWER IN WRITING IS NOW
INCLUDED IN “GOVERNMENTAL LISTS”.


5.34                        GROUND LEASE.  WITH RESPECT TO EACH GROUND LEASE,
BORROWER AGREES AS FOLLOWS:

(A)                                  BORROWER SHALL PERFORM ALL OBLIGATIONS OF
THE TENANT UNDER EACH GROUND LEASE AND UNDER ANY STATUTE, ORDINANCE, RULE OR
REGULATION RELATING TO EACH GROUND LEASE, AND SHALL NOT CAUSE OR PERMIT ANY
BREACH THEREOF, AND SHALL ENFORCE THE OBLIGATIONS OF THE LANDLORD UNDER EACH
GROUND LEASE TO THE END THAT BORROWER MAY ENJOY ALL THE RIGHTS GRANTED UNDER
EACH GROUND LEASE.  IF BORROWER SHALL DEFAULT UNDER ANY GROUND LEASE OR IF
LENDER SHALL RECEIVE NOTICE OF ANY DEFAULT UNDER ANY GROUND LEASE, LENDER MAY,
AT ITS OPTION BUT WITHOUT ANY OBLIGATION TO DO SO, TAKE ANY ACTION NECESSARY OR
DESIRABLE TO CURE ANY SUCH DEFAULT, LENDER BEING AUTHORIZED TO ENTER UPON THE
PROPERTY FOR SUCH PURPOSES WITH OR WITHOUT NOTICE AND WITHOUT BECOMING A
MORTGAGEE IN POSSESSION.  BORROWER SHALL, WITHIN THIRTY (30) DAYS OF DEMAND (OR
UPON DEMAND IF AN EVENT OF DEFAULT HAS OCCURRED), PAY TO LENDER ALL COSTS OF
LENDER INCURRED IN CURING ANY SUCH DEFAULT, TOGETHER WITH INTEREST ON SUCH COSTS
FROM THE DATE OF EXPENDITURE UNTIL SAID SUMS HAVE BEEN PAID, AT THE DEFAULT
RATE.

(B)                                 BORROWER SHALL GIVE PROMPT NOTICE TO LENDER
OF ANY DEFAULT BY ANY PARTY UNDER ANY GROUND LEASE (WHICH SHALL INCLUDE, BUT NOT
BE LIMITED TO, COPIES OF ANY DEFAULT NOTICES SENT OR RECEIVED UNDER ANY GROUND
LEASE OR RECEIVED BY BORROWER), AND SHALL GIVE PROMPT NOTICE (AND IN ANY EVENT
WITHIN FIVE (5) BUSINESS DAYS AFTER BECOMING AWARE OF THE SAME) TO LENDER OF (I)
ANY LITIGATION OR ARBITRATION WITH RESPECT TO ANY GROUND LEASE, OR (II) ANY
ACTION OR PROCEEDING TO TERMINATE, FORECLOSE OR OTHERWISE ENFORCE ANY GROUND
LEASE OR TO RECOVER POSSESSION OF THE PROPERTY OR ANY PORTION THEREOF.  BORROWER
SHALL FURNISH TO LENDER ALL INFORMATION THAT IT MAY

53


--------------------------------------------------------------------------------




REASONABLY REQUEST CONCERNING THE PERFORMANCE BY BORROWER OF BORROWER’S
OBLIGATIONS UNDER EACH GROUND LEASE.

(C)                                  BORROWER ACKNOWLEDGES AND AGREES THAT THE
PROVISIONS HEREOF SHALL BE DEEMED TO BE OBLIGATIONS OF BORROWER IN ADDITION TO
BORROWER’S OBLIGATIONS AS TENANT UNDER EACH GROUND LEASE; PROVIDED, HOWEVER, THE
INCLUSION HEREIN OF ANY OBLIGATIONS RELATING TO SIMILAR MATTERS AS TO WHICH
BORROWER IS OBLIGATED UNDER EACH GROUND LEASE SHALL NOT RESTRICT OR LIMIT
BORROWER’S OBLIGATIONS TO PERFORM PROMPTLY ALL OF ITS OBLIGATIONS AS TENANT
UNDER EACH GROUND LEASE.

(D)                                 BORROWER ACKNOWLEDGES AND AGREES THAT (I) IT
HAS NO PRESENT INTENT, WITHOUT THE WRITTEN CONSENT OF LENDER, TO EFFECT OR
CONSENT TO ANY MERGER OF ANY GROUND LEASE OR OF THE LEASEHOLD ESTATE OR OTHER
ESTATE CREATED THEREBY, WITH THE FEE ESTATE IN THE PROPERTY COVERED BY SUCH
GROUND LEASE BY REASON OF THE FACT THAT SUCH GROUND LEASE OR THE LEASEHOLD
ESTATE CREATED THEREBY, MAY BE HELD DIRECTLY OR INDIRECTLY BY OR FOR THE ACCOUNT
OF ANY PERSON OR ENTITY WHO OR WHICH ALSO HOLDS THE FEE ESTATE IN SUCH PROPERTY,
AND (II) BORROWER WILL TAKE NO ACTION TO EFFECT OR CONSENT TO SUCH A MERGER
EXCEPT WITH LENDER’S PRIOR WRITTEN CONSENT.  IF BORROWER ACQUIRES ANY OTHER
ESTATE, TITLE OR INTEREST IN THE PROPERTY COVERED BY ANY GROUND LEASE, THE LOAN
DOCUMENTS SHALL ATTACH TO AND BE A LIEN UPON SUCH OTHER ESTATE SO ACQUIRED, AND
SUCH OTHER ESTATE SHALL, WITHOUT FURTHER ASSIGNMENT, MORTGAGE OR CONVEYANCE,
BECOME AND REMAIN SUBJECT TO THE LIEN OF AND COVERED BY THE MORTGAGE.  PROMPTLY
UPON BECOMING AWARE THEREOF, BORROWER SHALL NOTIFY LENDER OF ANY SUCH
ACQUISITION BY BORROWER AND, ON WRITTEN REQUEST BY LENDER, SHALL CAUSE TO BE
EXECUTED AND RECORDED ALL SUCH DOCUMENTS AND INSTRUMENTS AS MAY IN THE
REASONABLE OPINION OF LENDER BE REQUIRED TO CARRY OUT THE INTENT AND MEANING
HEREOF.

(E)                                  BORROWER ACKNOWLEDGES AND AGREES THAT NO
TERMINATION OR SURRENDER BY BORROWER UNDER ANY GROUND LEASE SHALL BE VALID OR
EFFECTIVE WITHOUT LENDER’S PRIOR WRITTEN CONSENT.  THE TERMS OF ANY GROUND LEASE
MAY NOT BE MODIFIED, AMENDED, SUPPLEMENTED, WAIVED OR RELEASED, OR TERMINATED,
WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER.  LENDER AGREES THAT IT SHALL NOT
UNREASONABLY WITHHOLD, CONDITION OR DELAY ITS CONSENT TO ANY PROPOSED AMENDMENT
OR MODIFICATION OF ANY GROUND LEASE WHICH IS REQUESTED BY BORROWER SO LONG AS
(I) NO EVENT OF DEFAULT EXISTS, (II) SUCH AMENDMENT OR MODIFICATION DOES NOT
AMEND OR MODIFY THE LOAN DOCUMENTS OR LIMIT OR OTHERWISE ADVERSELY AFFECT
LENDER’S LIENS, RIGHTS, PROTECTION AND CLAIMS UNDER THE OTHER LOAN DOCUMENTS OR
THE PRIORITY, VALIDITY OR ENFORCEABILITY THEREOF, (III) EACH GROUND LEASE
CONTINUES TO COVER AND RELATE TO THE PROPERTY AND NO OTHER PROPERTY, AND (IV)
SUCH AMENDMENT OR MODIFICATION WOULD NOT, IN LENDER’S REASONABLE JUDGMENT, HAVE
A MATERIAL ADVERSE EFFECT ON THE COLLATERAL.

(F)                                    BORROWER ACKNOWLEDGES AND AGREES THAT IF
ANY GROUND LEASE IS FOR ANY REASON WHATSOEVER TERMINATED PRIOR TO THE EXPIRATION
OF ITS TERM AND, IF PURSUANT TO ANY PROVISION OF ANY GROUND LEASE OR OTHERWISE,
LENDER OR ITS DESIGNEE SHALL ACQUIRE FROM THE LANDLORD UNDER ANY GROUND LEASE A
NEW LEASE OR OTHER AGREEMENT FOR THE USE OF THE PROPERTY COVERED BY SUCH GROUND
LEASE, BORROWER SHALL HAVE NO RIGHT, TITLE OR INTEREST IN OR TO SUCH NEW LEASE
OR OTHER AGREEMENT OR THE ESTATE CREATED THEREBY.

(G)                                 BORROWER SHALL FROM TIME TO TIME UPON THE
WRITTEN REQUEST OF LENDER COOPERATE WITH LENDER AND SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO DELIVER TO LENDER

54


--------------------------------------------------------------------------------




ESTOPPEL CERTIFICATES FROM THE LANDLORD UNDER EACH GROUND LEASE IN FORM AND
SUBSTANCE ACCEPTABLE TO LENDER.


5.35                        LANDLORD’S BANKRUPTCY.

(A)                                  BORROWER ACKNOWLEDGES THAT PURSUANT TO
SECTION 365 OF THE BANKRUPTCY REFORM ACT OF 1978 (AS THE SAME MAY BE AMENDED
FROM TIME TO TIME, “BANKRUPTCY ACT”) IT IS POSSIBLE THAT A TRUSTEE IN BANKRUPTCY
OF THE LANDLORD UNDER THE APPLICABLE GROUND LEASE, OR SUCH LANDLORD AS A
DEBTOR-IN-POSSESSION, COULD REJECT SUCH GROUND LEASE, IN WHICH CASE BORROWER, AS
TENANT, WOULD HAVE THE ELECTION DESCRIBED IN SECTION 365(H) OF THE BANKRUPTCY
ACT (WHICH ELECTION, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, AND TOGETHER
WITH ANY COMPARABLE RIGHT UNDER ANY OTHER STATE OR FEDERAL LAW RELATING TO
BANKRUPTCY, REORGANIZATION OR OTHER RELIEF FOR DEBTORS, WHETHER NOW OR HEREAFTER
IN EFFECT, IS HEREIN CALLED THE “ELECTION”) TO TREAT SUCH GROUND LEASE AS
TERMINATED BY SUCH REJECTION OR, IN THE ALTERNATIVE, TO REMAIN IN POSSESSION FOR
THE BALANCE OF THE TERM OF SUCH GROUND LEASE, AND ANY RENEWAL OR EXTENSION
THEREOF THAT IS ENFORCEABLE BY THE TENANT UNDER APPLICABLE NONBANKRUPTCY LAW. 
BORROWER SHALL NOT EXERCISE THE ELECTION WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, WHICH CONSENT MAY BE WITHHELD, CONDITIONED OR DELAYED FOR ANY REASON IN
LENDER’S SOLE AND ABSOLUTE DISCRETION.  BORROWER ACKNOWLEDGES THAT SINCE EACH
GROUND LEASE IS A PRIMARY PART OF THE SECURITY FOR THE DEBT, IT IS NOT
ANTICIPATED THAT LENDER WOULD CONSENT TO TERMINATION OF ANY GROUND LEASE.

(B)                                 IN ORDER TO SECURE THE COVENANT MADE IN THIS
SECTION AND AS SECURITY FOR THE DEBT, BORROWER ASSIGNS THE ELECTION AND ALL
RIGHTS RELATED THERETO TO LENDER.  BORROWER ACKNOWLEDGES AND AGREES THAT THE
FOREGOING ASSIGNMENT OF THE ELECTION AND RELATED RIGHTS IS ONE OF THE RIGHTS
WHICH LENDER MAY USE IN ORDER TO PROTECT AND PRESERVE THE OTHER RIGHTS AND
INTERESTS OF LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  BORROWER
AGREES THAT EXERCISE OF THE ELECTION IN FAVOR OF PRESERVING THE RIGHT TO
POSSESSION UNDER ANY GROUND LEASE SHALL NOT BE DEEMED TO CONSTITUTE A TAKING OR
SALE OF THE PROPERTY BY LENDER AND SHALL NOT ENTITLE BORROWER TO ANY CREDIT
AGAINST THE DEBT.

(C)                                  BORROWER ACKNOWLEDGES AND AGREES THAT IN
THE EVENT THE ELECTION IS EXERCISED IN FAVOR OF BORROWER REMAINING IN
POSSESSION, BORROWER’S RESULTING RIGHTS UNDER THE APPLICABLE GROUND LEASE, AS
ADJUSTED BY THE EFFECT OF SECTION 365 OF THE BANKRUPTCY ACT, SHALL THEN BE PART
OF THE PROPERTY AND SHALL BE SUBJECT TO THE LIENS CREATED BY THIS AGREEMENT, THE
MORTGAGE AND THE OTHER LOAN DOCUMENTS.  THE LIENS IN FAVOR OF LENDER UNDER THIS
AGREEMENT, THE MORTGAGE AND THE OTHER LOAN DOCUMENTS SHALL ATTACH TO ALL OF
BORROWER’S RIGHTS AND REMEDIES AT ANY TIME ARISING UNDER OR PURSUANT TO SECTION
365 OF THE BANKRUPTCY CODE, INCLUDING, WITHOUT LIMITATION, ALL OF BORROWER’S
RIGHTS TO REMAIN IN POSSESSION OF THE PROPERTY.


5.36                        BORROWER’S (TENANT’S) BANKRUPTCY.

(A)                                  IF THERE SHALL BE FILED BY OR AGAINST
BORROWER A PETITION UNDER THE BANKRUPTCY ACT, AND BORROWER, AS THE TENANT UNDER
EACH GROUND LEASE, SHALL DETERMINE TO REJECT ANY GROUND LEASE PURSUANT TO
SECTION 365(A) OF THE BANKRUPTCY ACT, THEN BORROWER SHALL GIVE LENDER NOT LESS
THAN TEN (10) DAYS’ PRIOR NOTICE OF THE DATE ON WHICH BORROWER SHALL APPLY TO
THE BANKRUPTCY COURT FOR AUTHORITY TO REJECT SUCH GROUND LEASE.  LENDER SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO SERVE UPON BORROWER WITHIN SUCH
10-DAY PERIOD A NOTICE STATING THAT (I) LENDER

55


--------------------------------------------------------------------------------




DEMANDS THAT BORROWER ASSUME AND ASSIGN SUCH GROUND LEASE TO LENDER PURSUANT TO
SECTION 365 OF THE BANKRUPTCY ACT AND (II) LENDER AGREES TO CURE OR PROVIDE
ADEQUATE ASSURANCE OF PROMPT CURE OF ALL DEFAULTS AND PROVIDE ADEQUATE ASSURANCE
OF FUTURE PERFORMANCE UNDER SUCH GROUND LEASE.  IF LENDER SERVES UPON BORROWER
THE NOTICE DESCRIBED IN THE PRECEDING SENTENCE, BORROWER SHALL NOT SEEK TO
REJECT SUCH GROUND LEASE, SHALL (IF REQUIRED BY APPLICABLE LAW) SEEK THE
APPROVAL OF THE PRESIDING COURT TO SUCH ASSIGNMENT AND ASSUMPTION AND SHALL
COMPLY WITH THE DEMAND PROVIDED FOR IN CLAUSE (I) OF THE PRECEDING SENTENCE
WITHIN THIRTY (30) DAYS AFTER THE NOTICE SHALL HAVE BEEN GIVEN, SUBJECT TO (IF
REQUIRED BY APPLICABLE LAW) APPROVAL OF SUCH COURT AND TO THE PERFORMANCE BY
LENDER OF THE AGREEMENT PROVIDED FOR IN CLAUSE (II) OF THE PRECEDING SENTENCE.

(B)                                 EFFECTIVE UPON THE ENTRY OF AN ORDER FOR
RELIEF IN RESPECT OF BORROWER UNDER THE BANKRUPTCY ACT, BORROWER HEREBY ASSIGNS
AND TRANSFERS TO LENDER A NON-EXCLUSIVE RIGHT TO APPLY TO THE BANKRUPTCY COURT
UNDER SECTION 365(D)(4) OF THE BANKRUPTCY ACT FOR AN ORDER EXTENDING THE PERIOD
DURING WHICH THE APPLICABLE GROUND LEASE MAY BE REJECTED OR ASSUMED.


6.                                      NOTICES AND REPORTING


6.1                               NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND
REQUESTS REQUIRED OR PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (A
“NOTICE”) SHALL BE GIVEN IN WRITING AND SHALL BE EFFECTIVE FOR ALL PURPOSES IF
EITHER HAND DELIVERED WITH RECEIPT ACKNOWLEDGED, OR BY A NATIONALLY RECOGNIZED
OVERNIGHT DELIVERY SERVICE (SUCH AS FEDERAL EXPRESS), OR BY CERTIFIED OR
REGISTERED UNITED STATES MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR BY
FACSIMILE AND CONFIRMED BY FACSIMILE ANSWER BACK, IN EACH CASE ADDRESSED AS
FOLLOWS (OR TO SUCH OTHER ADDRESS OR PERSON AS A PARTY SHALL DESIGNATE FROM TIME
TO TIME BY NOTICE TO THE OTHER PARTY):  IF TO LENDER: CITIGROUP GLOBAL MARKETS
REALTY CORP., 388 GREENWICH ST., FLOOR 11, NEW YORK, NY 10013, ATTENTION: PAUL
SCHULER, TELECOPIER (212) 816-1299, WITH A COPY TO:  THACHER PROFFITT & WOOD
LLP, TWO WORLD FINANCIAL CENTER, NEW YORK, NEW YORK 10281, ATTENTION: DONALD F.
SIMONE, TELECOPIER: (212) 912-7751; IF TO BORROWER:  C/O THE BORROWER’S
DESIGNEE, 15601 DALLAS PARKWAY, SUITE 600, ADDISON, TEXAS 75001, TO THE
ATTENTION OF BORROWER, TELECOPIER: (214) 655-1610.  A NOTICE SHALL BE DEEMED TO
HAVE BEEN GIVEN:  IN THE CASE OF HAND DELIVERY, AT THE TIME OF DELIVERY; IN THE
CASE OF REGISTERED OR CERTIFIED MAIL, WHEN DELIVERED OR THE FIRST ATTEMPTED
DELIVERY ON A BUSINESS DAY; OR IN THE CASE OF OVERNIGHT DELIVERY, UPON THE FIRST
ATTEMPTED DELIVERY ON A BUSINESS DAY; OR IN THE CASE OF FACSIMILE, UPON THE
CONFIRMATION OF SUCH FACSIMILE TRANSMISSION.


6.2                               BORROWER NOTICES AND DELIVERIES.  BORROWER
SHALL (A) GIVE PROMPT WRITTEN NOTICE TO LENDER OF: (I) ANY LITIGATION,
GOVERNMENTAL PROCEEDINGS OR CLAIMS OR INVESTIGATIONS PENDING OR THREATENED
AGAINST BORROWER WHICH MIGHT MATERIALLY ADVERSELY AFFECT BORROWER’S CONDITION
(FINANCIAL OR OTHERWISE) OR BUSINESS OR THE PROPERTY; (II) ANY MATERIAL ADVERSE
CHANGE IN BORROWER’S CONDITION, FINANCIAL OR OTHERWISE, OR OF THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT OF WHICH BORROWER HAS KNOWLEDGE; AND (B) FURNISH
AND PROVIDE TO LENDER ALL INSTRUMENTS, DOCUMENTS, BOUNDARY SURVEYS, FOOTING OR
FOUNDATION SURVEYS, CERTIFICATES, PLANS AND SPECIFICATIONS, APPRAISALS, TITLE
AND OTHER INSURANCE REPORTS AND AGREEMENTS, REASONABLY REQUESTED, FROM TIME TO
TIME, BY LENDER WITHIN THE POSSESSION OR REASONABLE CONTROL OF BORROWER.  IN
ADDITION, AFTER REQUEST BY LENDER (BUT NO MORE FREQUENTLY THAN TWICE IN ANY
YEAR), (X) BORROWER SHALL FURNISH TO LENDER WITHIN TEN DAYS, A CERTIFICATE
ADDRESSED TO LENDER, ITS SUCCESSORS AND ASSIGNS REAFFIRMING (TO THE BEST OF
THEIR KNOWLEDGE) ALL REPRESENTATIONS AND WARRANTIES OF BORROWER SET FORTH IN THE
LOAN DOCUMENTS AS OF THE DATE REQUESTED BY LENDER OR, TO THE EXTENT OF

56


--------------------------------------------------------------------------------




ANY CHANGES TO ANY SUCH REPRESENTATIONS AND WARRANTIES, SO STATING SUCH CHANGES,
AND (Y) BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO FURNISH TO LENDER
WITHIN 30 DAYS, TENANT ESTOPPEL CERTIFICATES ADDRESSED TO LENDER, ITS SUCCESSORS
AND ASSIGNS FROM EACH TENANT AT EACH PROPERTY IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO LENDER.


6.3                               FINANCIAL REPORTING.


6.3.1                     BOOKKEEPING.  BORROWER SHALL KEEP ON A CALENDAR YEAR
BASIS, IN ACCORDANCE WITH GAAP (OR FEDERAL INCOME TAX BASIS OF ACCOUNTING,
CONSISTENTLY APPLIED), PROPER AND ACCURATE BOOKS, RECORDS AND ACCOUNTS
REFLECTING ALL OF THE FINANCIAL AFFAIRS OF BORROWER AND ALL ITEMS OF INCOME AND
EXPENSE AND ANY SERVICES, EQUIPMENT OR FURNISHINGS PROVIDED IN CONNECTION WITH
THE OPERATION OF THE PROPERTY, WHETHER SUCH INCOME OR EXPENSE IS REALIZED BY
BORROWER, MANAGER OR ANY AFFILIATE OF BORROWER.  LENDER SHALL HAVE THE RIGHT
FROM TIME TO TIME DURING NORMAL BUSINESS HOURS UPON REASONABLE NOTICE TO EXAMINE
SUCH BOOKS, RECORDS AND ACCOUNTS RELATING TO THE PROPERTY AT THE OFFICE OF
MANAGER OR OTHER PERSON MAINTAINING THEM, AND TO MAKE SUCH COPIES OR EXTRACTS
THEREOF AS LENDER SHALL DESIRE.  AFTER AN EVENT OF DEFAULT, BORROWER SHALL PAY
ANY COSTS INCURRED BY LENDER TO EXAMINE SUCH BOOKS, RECORDS AND ACCOUNTS, AS
LENDER SHALL DETERMINE TO BE NECESSARY OR APPROPRIATE IN THE PROTECTION OF
LENDER’S INTEREST.


6.3.2                     ANNUAL REPORTS.  BORROWER SHALL FURNISH TO LENDER
ANNUALLY, WITHIN 120 DAYS AFTER EACH CALENDAR YEAR, A COMPLETE COPY OF
BORROWER’S ANNUAL FINANCIAL STATEMENTS AUDITED (IF LENDER REQUIRES FOR SUCH
STATEMENTS FOR ANY YEAR BY NOTICE DELIVERED NO LATER THAN OCTOBER 31 OF THE
CALENDAR YEAR IN QUESTION; IN THE ABSENCE OF SUCH LENDER REQUIREMENT SUCH
STATEMENTS NEED NOT BE AUDITED) BY A “BIG FOUR” ACCOUNTING FIRM OR ANOTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT (ACCOMPANIED BY AN UNQUALIFIED OPINION
FROM SUCH ACCOUNTING FIRM OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANT) REASONABLY ACCEPTABLE TO LENDER, EACH IN ACCORDANCE WITH GAAP (OR
FEDERAL INCOME TAX BASIS OF ACCOUNTING, CONSISTENTLY APPLIED) AND CONTAINING
BALANCE SHEETS AND STATEMENTS OF PROFIT AND LOSS FOR BORROWER AND THE PROPERTY
IN SUCH DETAIL AS LENDER MAY REQUEST.  EACH OF SUCH FINANCIAL STATEMENTS
(X) SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO LENDER, (Y) SHALL SET FORTH
THE FINANCIAL CONDITION AND THE INCOME AND EXPENSES FOR THE PROPERTY FOR THE
IMMEDIATELY PRECEDING CALENDAR YEAR, INCLUDING STATEMENTS OF ANNUAL NET
OPERATING INCOME AS WELL AS (1) A LIST OF TENANTS, IF ANY, OCCUPYING MORE THAN
TWENTY PERCENT (20%) OF THE RENTABLE SPACE OF THE PROPERTY, (2) A BREAKDOWN
SHOWING (A) THE YEAR IN WHICH EACH LEASE THEN IN EFFECT EXPIRES, (B) THE
PERCENTAGE OF RENTABLE SPACE COVERED BY SUCH LEASE, (C) THE PERCENTAGE OF BASE
RENT WITH RESPECT TO WHICH LEASES SHALL EXPIRE IN EACH SUCH YEAR, EXPRESSED BOTH
ON A PER YEAR AND A CUMULATIVE BASIS AND (Z) SHALL BE ACCOMPANIED BY AN
OFFICER’S CERTIFICATE CERTIFYING (1) THAT SUCH STATEMENT IS TRUE, CORRECT,
COMPLETE AND ACCURATE AND PRESENTS FAIRLY THE FINANCIAL CONDITION OF THE
PROPERTY AND HAS BEEN PREPARED IN ACCORDANCE WITH GAAP(OR FEDERAL INCOME TAX
BASIS OF ACCOUNTING, CONSISTENTLY APPLIED) AND (2) WHETHER THERE EXISTS A
DEFAULT OR EVENT OF DEFAULT, AND IF SO, THE NATURE THEREOF, THE PERIOD OF TIME
IT HAS EXISTED AND THE ACTION THEN BEING TAKEN TO REMEDY IT.


6.3.3                     MONTHLY/QUARTERLY REPORTS.  BORROWER SHALL FURNISH TO
LENDER WITHIN 30 DAYS AFTER THE END OF EACH CALENDAR MONTH OR CALENDAR QUARTER
(AS INDICATED BELOW) THE FOLLOWING ITEMS: (I) MONTHLY AND YEAR-TO-DATE OPERATING
STATEMENTS, NOTING NET OPERATING INCOME AND OTHER INFORMATION NECESSARY AND
SUFFICIENT UNDER GAAP (OR FEDERAL INCOME TAX BASIS OF ACCOUNTING, CONSISTENTLY
APPLIED) TO FAIRLY REPRESENT THE FINANCIAL POSITION AND RESULTS OF OPERATION OF
THE

57


--------------------------------------------------------------------------------





PROPERTY DURING SUCH CALENDAR MONTH, ALL IN FORM SATISFACTORY TO LENDER; (II) A
BALANCE SHEET FOR SUCH CALENDAR MONTH; (III) A COMPARISON OF THE BUDGETED INCOME
AND EXPENSES AND THE ACTUAL INCOME AND EXPENSES FOR EACH MONTH AND YEAR-TO-DATE
FOR THE PROPERTY, TOGETHER WITH A DETAILED EXPLANATION OF ANY VARIANCES OF TEN
PERCENT (10%) OR MORE BETWEEN BUDGETED AND ACTUAL AMOUNTS FOR SUCH PERIOD AND
YEAR-TO-DATE; (IV) A STATEMENT OF THE ACTUAL CAPITAL EXPENSES MADE BY BORROWER
DURING EACH CALENDAR QUARTER AS OF THE LAST DAY OF SUCH CALENDAR QUARTER;
(V) INTENTIONALLY OMITTED; (VI) AN AGED RECEIVABLES REPORT AND (VII) RENT ROLLS
IDENTIFYING THE LEASED PREMISES, NAMES OF ALL TENANTS, UNITS LEASED, MONTHLY
RENTAL AND ALL OTHER CHARGES PAYABLE UNDER EACH LEASE, DATE TO WHICH PAID, TERM
OF LEASE, DATE OF OCCUPANCY, DATE OF EXPIRATION, MATERIAL SPECIAL PROVISIONS,
CONCESSIONS OR INDUCEMENTS GRANTED TO TENANTS, AND A YEAR-BY-YEAR SCHEDULE
SHOWING BY PERCENTAGE THE RENTABLE AREA OF THE IMPROVEMENTS AND THE TOTAL BASE
RENT ATTRIBUTABLE TO LEASES EXPIRING EACH YEAR) AND A DELINQUENCY REPORT FOR THE
PROPERTY.  EACH SUCH STATEMENT SHALL BE ACCOMPANIED BY AN OFFICER’S CERTIFICATE
CERTIFYING THAT TO THE BEST OF SUCH OFFICER’S KNOWLEDGE, (1) THAT SUCH ITEMS ARE
TRUE, CORRECT, ACCURATE, AND COMPLETE AND FAIRLY PRESENT THE FINANCIAL CONDITION
AND RESULTS OF THE OPERATIONS OF BORROWER AND THE PROPERTY IN ACCORDANCE WITH
GAAP (OR FEDERAL INCOME TAX BASIS OF ACCOUNTING, CONSISTENTLY APPLIED) (SUBJECT
TO NORMAL YEAR-END ADJUSTMENTS) AND (2) WHETHER THERE EXISTS A DEFAULT OR EVENT
OF DEFAULT, AND IF SO, THE NATURE THEREOF, THE PERIOD OF TIME IT HAS EXISTED AND
THE ACTION THEN BEING TAKEN TO REMEDY IT.


6.3.4                     OTHER REPORTS.  SUBJECT TO THE PROVISIONS OF SECTION
6.3.2, BORROWER SHALL FURNISH TO LENDER, WITHIN TEN BUSINESS DAYS AFTER REQUEST,
SUCH FURTHER DETAILED INFORMATION WITH RESPECT TO THE OPERATION OF THE PROPERTY
AND THE FINANCIAL AFFAIRS OF BORROWER OR MANAGER AS MAY BE REASONABLY REQUESTED
BY LENDER OR ANY APPLICABLE RATING AGENCY.


6.3.5                     ANNUAL BUDGET.  BORROWER SHALL PREPARE AND SUBMIT (OR
SHALL CAUSE MANAGER TO PREPARE AND SUBMIT) TO LENDER WITHIN 30 DAYS AFTER A CASH
TRAP PERIOD COMMENCES AND BY DECEMBER 15TH OF EACH YEAR THEREAFTER DURING THE
TERM UNTIL SUCH CASH TRAP PERIOD HAS ENDED, FOR APPROVAL BY LENDER, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, A PROPOSED PRO FORMA
BUDGET FOR THE PROPERTY FOR THE SUCCEEDING CALENDAR YEAR (THE “ANNUAL BUDGET”,
AND EACH ANNUAL BUDGET APPROVED BY LENDER IS REFERRED TO HEREIN AS THE “APPROVED
ANNUAL BUDGET”), AND, PROMPTLY AFTER PREPARATION THEREOF, ANY REVISIONS TO SUCH
ANNUAL BUDGET.  THE ANNUAL BUDGET SHALL CONSIST OF (I) AN OPERATING EXPENSE
BUDGET SHOWING, ON A MONTH-BY-MONTH BASIS, IN REASONABLE DETAIL, EACH LINE ITEM
OF BORROWER’S ANTICIPATED OPERATING INCOME AND OPERATING EXPENSES (ON A CASH AND
ACCRUAL BASIS), INCLUDING AMOUNTS REQUIRED TO ESTABLISH, MAINTAIN AND/OR
INCREASE ANY MONTHLY PAYMENTS REQUIRED HEREUNDER (AND ONCE SUCH ANNUAL BUDGET
HAS BEEN APPROVED BY LENDER, SUCH OPERATING EXPENSE BUDGET SHALL BE REFERRED TO
HEREIN AS THE “APPROVED OPERATING BUDGET”), AND (II) A CAPITAL EXPENSE BUDGET
SHOWING, ON A MONTH-BY-MONTH BASIS, IN REASONABLE DETAIL, EACH LINE ITEM OF
ANTICIPATED CAPITAL EXPENSES (AND ONCE SUCH ANNUAL BUDGET HAS BEEN APPROVED BY
LENDER, SUCH CAPITAL EXPENSE BUDGET SHALL BE REFERRED TO HEREIN AS THE “APPROVED
CAPITAL BUDGET”).  UNTIL SUCH TIME THAT ANY ANNUAL BUDGET HAS BEEN APPROVED BY
LENDER, THE PRIOR APPROVED ANNUAL BUDGET SHALL APPLY FOR ALL PURPOSES HEREUNDER
(WITH SUCH ADJUSTMENTS AS REASONABLY DETERMINED BY LENDER (INCLUDING INCREASES
FOR ANY NON-DISCRETIONARY EXPENSES)).

58


--------------------------------------------------------------------------------





7.                                      INSURANCE; CASUALTY; AND CONDEMNATION


7.1                               INSURANCE.


7.1.1                     COVERAGE.  BORROWER, AT ITS SOLE COST, FOR THE MUTUAL
BENEFIT OF BORROWER AND LENDER, SHALL OBTAIN AND MAINTAIN DURING THE TERM ALL
INSURANCE REQUIRED TO BE MAINTAINED UNDER EACH GROUND LEASE AND THE FOLLOWING
POLICIES OF INSURANCE:

(A)                                  PROPERTY INSURANCE INSURING AGAINST LOSS OR
DAMAGE CUSTOMARILY INCLUDED UNDER SO CALLED “ALL RISK” OR “SPECIAL FORM”
POLICIES INCLUDING FIRE, LIGHTNING, VANDALISM, AND MALICIOUS MISCHIEF, BOILER
AND MACHINERY AND, IF REQUIRED BY LENDER IN ACCORDANCE WITH SUBSECTIONS (B) OR
(I) BELOW, FLOOD AND/OR EARTHQUAKE COVERAGE, AND SUBJECT TO SUBSECTION (J)
BELOW, COVERAGE FOR DAMAGE OR DESTRUCTION CAUSED BY THE ACTS OF “TERRORISTS” (OR
SUCH POLICIES SHALL HAVE NO EXCLUSION FROM COVERAGE WITH RESPECT THERETO) AND
SUCH OTHER INSURABLE HAZARDS AS, UNDER GOOD INSURANCE PRACTICES, FROM TIME TO
TIME ARE INSURED AGAINST FOR OTHER PROPERTY AND BUILDINGS SIMILAR TO THE
PREMISES IN NATURE, USE, LOCATION, HEIGHT, AND TYPE OF CONSTRUCTION.  SUCH
INSURANCE POLICY SHALL ALSO INSURE COSTS OF DEMOLITION AND INCREASED COST OF
CONSTRUCTION (WHICH INSURANCE FOR DEMOLITION AND INCREASED COST OF CONSTRUCTION
MAY CONTAIN A SUB-LIMIT SATISFACTORY TO LENDER).  EACH SUCH INSURANCE POLICY
SHALL (I) BE IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE THEN
REPLACEMENT COST OF THE IMPROVEMENTS WITHOUT DEDUCTION FOR PHYSICAL DEPRECIATION
AND IN ANY EVENT IN SUCH AMOUNT AS IS NECESSARY SO THAT THE INSURER WOULD NOT
DEEM BORROWER A CO-INSURER UNDER SUCH POLICIES, (II) HAVE DEDUCTIBLES NO GREATER
THAN THE LESSER OF $25,000 OR FIVE PERCENT (5%) OF THE NET OPERATING INCOME PER
OCCURRENCE, (III) BE PAID ANNUALLY IN ADVANCE AND (IV) CONTAIN AN AGREED AMOUNT
REPLACEMENT COST ENDORSEMENT WITH A WAIVER OF DEPRECIATION, AND SHALL COVER,
WITHOUT LIMITATION, ALL TENANT IMPROVEMENTS AND BETTERMENTS THAT BORROWER IS
REQUIRED TO INSURE ON A REPLACEMENT COST BASIS.  LENDER SHALL BE NAMED LOSS
PAYEE ON A STANDARD MORTGAGEE ENDORSEMENT.

(B)                                 FLOOD INSURANCE IF ANY PART OF THE
IMPROVEMENTS OR (WHETHER OR NOT CONSTITUTING IMPROVEMENTS) THE PAVED PARKING
AREA OR PARKING GARAGE INCLUDED IN THE PROPERTY IS NOW OR HEREAFTER LOCATED IN
AN AREA NOW OR HEREAFTER DESIGNATED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY
AS A ZONE “A” & “V” SPECIAL HAZARD AREA, OR SUCH OTHER SPECIAL HAZARD AREA IF
LENDER SO REQUIRES IN ITS SOLE DISCRETION.  SUCH POLICY SHALL (I) BE IN AN
AMOUNT EQUAL TO (A) ONE HUNDRED PERCENT (100%) OF THE FULL REPLACEMENT COST OF
THE IMPROVEMENTS ON THE PROPERTY (WITHOUT ANY DEDUCTION FOR DEPRECIATION) OR (B)
SUCH OTHER AMOUNT AS IS AGREED BY LENDER AND (II) HAVE A MAXIMUM PERMISSIBLE
DEDUCTIBLE OF $3,000.

(C)                                  PUBLIC LIABILITY INSURANCE, INCLUDING (I)
“COMMERCIAL GENERAL LIABILITY INSURANCE”, (II) “OWNED”, “HIRED” AND “NON OWNED
AUTO LIABILITY”; AND (III) UMBRELLA LIABILITY COVERAGE FOR PERSONAL INJURY,
BODILY INJURY, DEATH, ACCIDENT AND PROPERTY DAMAGE, SUCH INSURANCE PROVIDING IN
COMBINATION NO LESS THAN CONTAINING MINIMUM LIMITS PER OCCURRENCE OF $1,000,000
AND $2,000,000 IN THE AGGREGATE FOR ANY POLICY YEAR; TOGETHER WITH AT LEAST
$10,000,000 EXCESS AND/OR UMBRELLA LIABILITY INSURANCE FOR ANY AND ALL CLAIMS
WITH NO DEDUCTIBLE.  THE POLICIES DESCRIBED IN THIS SUBSECTION SHALL ALSO
INCLUDE COVERAGE FOR ELEVATORS, ESCALATORS, INDEPENDENT CONTRACTORS,
“CONTRACTUAL LIABILITY” (COVERING, TO THE MAXIMUM EXTENT PERMITTED BY LAW,
BORROWER’S OBLIGATION TO INDEMNIFY LENDER AS REQUIRED UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS), “PRODUCTS” AND “COMPLETED OPERATIONS LIABILITY”
COVERAGE.

(D)                                 RENTAL LOSS AND/OR BUSINESS INTERRUPTION
INSURANCE (I) WITH LENDER BEING NAMED AS “LENDER LOSS PAYEE”, AND (II) IN AN
AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF THE PROJECTED RENTS FROM THE
PROPERTY FOR NOT LESS THAN A 24 MONTH PERIOD COMMENCING AT THE

59


--------------------------------------------------------------------------------




TIME OF LOSS UNTIL REPAIRS ARE COMPLETED WITH REASONABLE SPEED AND DILIGENCE
PLUS A POST-REPAIR COMPLETION EXTENDED PERIOD OF INDEMNITY SUCH THAT THE
CONTINUED LOSS OF INCOME WILL BE INSURED UNTIL THE PROPERTY IS RESTORED AND SUCH
INCOME RETURNS TO THE SAME LEVEL IT WAS AT PRIOR TO THE LOSS, OR THE EXPIRATION
OF NOT LESS THAN SUCH 24 MONTH PERIOD FROM THE TIME OF LOSS, WHICHEVER FIRST
OCCURS, AND NOTWITHSTANDING THAT THE POLICY MAY EXPIRE PRIOR TO THE END OF SUCH
PERIOD.  THE AMOUNT OF SUCH INSURANCE SHALL BE INCREASED FROM TIME TO TIME
DURING THE TERM AS AND WHEN THE ESTIMATED OR ACTUAL RENTS INCREASE.

(E)                                  COMPREHENSIVE BOILER AND MACHINERY
INSURANCE COVERING ALL MECHANICAL AND ELECTRICAL EQUIPMENT AGAINST PHYSICAL
DAMAGE, RENT LOSS AND IMPROVEMENTS LOSS AND COVERING, WITHOUT LIMITATION, ALL
TENANT IMPROVEMENTS AND BETTERMENTS THAT BORROWER IS REQUIRED TO INSURE PURSUANT
TO THE LEASES ON A REPLACEMENT COST BASIS AND IN AN AMOUNT EQUAL TO THE GREATER
OF (I) $2,000,000 AND (II) ONE HUNDRED PERCENT (100%) OF THE FULL REPLACEMENT
COST OF THE IMPROVEMENTS ON THE PROPERTY (WITHOUT ANY DEDUCTION FOR
DEPRECIATION).

(F)                                    WORKER’S COMPENSATION AND DISABILITY
INSURANCE WITH RESPECT TO ANY EMPLOYEES OF BORROWER, AS REQUIRED BY ANY LEGAL
REQUIREMENT.

(G)                                 DURING ANY PERIOD OF REPAIR OR RESTORATION,
BUILDER’S “ALL-RISK” INSURANCE ON THE SO-CALLED COMPLETED VALUE BASIS IN AN
AMOUNT EQUAL TO NOT LESS THAN THE FULL INSURABLE VALUE OF THE PROPERTY, AGAINST
SUCH RISKS (INCLUDING FIRE AND EXTENDED COVERAGE AND COLLAPSE OF THE
IMPROVEMENTS TO AGREED LIMITS) AS LENDER MAY REQUEST, IN FORM AND SUBSTANCE
ACCEPTABLE TO LENDER.

(H)                                 COVERAGE TO COMPENSATE FOR THE COST OF
DEMOLITION AND THE INCREASED COST OF CONSTRUCTION IN AN AMOUNT SATISFACTORY TO
LENDER.

(I)                                     SUCH OTHER INSURANCE (INCLUDING
ENVIRONMENTAL LIABILITY INSURANCE, EARTHQUAKE (BUT ONLY IF A FUTURE SEISMIC
STUDY INDICATES A PML IN EXCESS OF TWENTY PERCENT (20%) INSURANCE, MINE
SUBSIDENCE INSURANCE AND WINDSTORM INSURANCE) AS MAY FROM TIME TO TIME BE
REASONABLY REQUIRED BY LENDER IN ORDER TO PROTECT ITS INTERESTS.

(J)                                     NOTWITHSTANDING ANYTHING IN SUBSECTION
(A) ABOVE TO THE CONTRARY, BORROWER SHALL BE REQUIRED TO OBTAIN AND MAINTAIN
COVERAGE IN ITS PROPERTY INSURANCE POLICY (OR BY A SEPARATE POLICY) AGAINST LOSS
OR DAMAGE BY TERRORIST ACTS IN AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%) OF
THE “FULL REPLACEMENT COST” OF THE PROPERTY; PROVIDED THAT SUCH COVERAGE IS
AVAILABLE.  IN THE EVENT THAT SUCH COVERAGE WITH RESPECT TO TERRORIST ACTS IS
NOT INCLUDED AS PART OF THE “ALL RISK” PROPERTY POLICY REQUIRED BY SUBSECTION
(A) ABOVE, BORROWER SHALL, NEVERTHELESS BE REQUIRED TO OBTAIN COVERAGE FOR
TERRORISM (AS STAND ALONE COVERAGE) IN AN AMOUNT EQUAL TO 100% OF THE “FULL
REPLACEMENT COST” OF THE PROPERTY; PROVIDED THAT SUCH COVERAGE IS AVAILABLE. 
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO ANY SUCH STAND-ALONE POLICY
COVERING TERRORIST ACTS, BORROWER SHALL NOT BE REQUIRED TO PAY ANY INSURANCE
PREMIUMS SOLELY WITH RESPECT TO SUCH TERRORISM COVERAGE IN EXCESS OF THE
TERRORISM PREMIUM CAP (HEREINAFTER DEFINED); PROVIDED THAT IF THE INSURANCE
PREMIUMS PAYABLE WITH RESPECT TO SUCH TERRORISM COVERAGE EXCEEDS THE TERRORISM
PREMIUM CAP, LENDER MAY, AT ITS OPTION (1) PURCHASE SUCH STAND-ALONE TERRORISM
POLICY, WITH BORROWER PAYING SUCH PORTION OF THE INSURANCE PREMIUMS WITH RESPECT
THERETO EQUAL TO THE TERRORISM PREMIUM CAP AND THE LENDER PAYING SUCH PORTION OF
THE INSURANCE PREMIUMS IN

60


--------------------------------------------------------------------------------


EXCESS OF THE TERRORISM PREMIUM CAP OR (2) MODIFY THE DEDUCTIBLE AMOUNTS, POLICY
LIMITS AND OTHER REQUIRED POLICY TERMS TO REDUCE THE INSURANCE PREMIUMS PAYABLE
WITH RESPECT TO SUCH STAND-ALONE TERRORISM POLICY TO THE TERRORISM PREMIUM CAP. 
AS USED HEREIN, (I) “TERRORISM PREMIUM CAP” MEANS AN AMOUNT EQUAL TO ONE HUNDRED
PERCENT (100%) OF THE AGGREGATE INSURANCE PREMIUMS PAYABLE WITH RESPECT TO ALL
THE INSURANCE COVERAGE UNDER SECTION 7.1.1(A) FOR THE LAST POLICY YEAR IN WHICH
COVERAGE FOR TERRORISM WAS INCLUDED AS PART OF THE “ALL RISK” PROPERTY POLICY
REQUIRED BY SUBSECTION (A) ABOVE, ADJUSTED ANNUALLY BY A PERCENTAGE EQUAL TO THE
INCREASE IN THE CONSUMER PRICE INDEX (HEREINAFTER DEFINED) AND (II) “CONSUMER
PRICE INDEX” MEANS THE CONSUMER PRICE INDEX FOR ALL URBAN CONSUMERS PUBLISHED BY
THE BUREAU OF LABOR STATISTICS OF THE UNITED STATES DEPARTMENT OF LABOR, NEW
YORK METROPOLITAN STATISTICAL AREA, ALL ITEMS (1982-84 = 100), OR ANY SUCCESSOR
INDEX THERETO, APPROXIMATELY ADJUSTED, AND IN THE EVENT THAT THE CONSUMER PRICE
INDEX IS CONVERTED TO A DIFFERENT STANDARD REFERENCE BASE OR OTHERWISE REVISED,
THE DETERMINATION OF ADJUSTMENTS PROVIDED FOR HEREIN SHALL BE MADE WITH THE USE
OF SUCH CONVERSION FACTOR, FORMULA OR TABLE FOR CONVERTING THE CONSUMER PRICE
INDEX AS MAY BE PUBLISHED BY THE BUREAU OF LABOR STATISTICS OR, IF SAID BUREAU
SHALL NOT PUBLISH THE SAME, THEN WITH THE USE OF SUCH CONVERSION FACTOR, FORMULA
OR TABLE AS MAY BE PUBLISHED BY PRENTICE-HALL, INC., OR ANY OTHER NATIONALLY
RECOGNIZED PUBLISHER OF SIMILAR STATISTICAL INFORMATION; AND IF THE CONSUMER
PRICE INDEX CEASES TO BE PUBLISHED, AND THERE IS NO SUCCESSOR THERETO (I) SUCH
OTHER INDEX AS LENDER AND BORROWER SHALL AGREE UPON IN WRITING OR (II) IF LENDER
AND BORROWER CANNOT AGREE ON A SUBSTITUTE INDEX, SUCH OTHER INDEX, AS REASONABLY
SELECTED BY LENDER.  BORROWER SHALL OBTAIN THE COVERAGE REQUIRED UNDER THIS
SUBSECTION (J) FROM A CARRIER WHICH OTHERWISE SATISFIES THE RATING CRITERIA
SPECIFIED IN SECTION 7.1.2 (A “QUALIFIED CARRIER”) OR IN THE EVENT THAT SUCH
COVERAGE IS NOT AVAILABLE FROM A QUALIFIED CARRIER, BORROWER SHALL OBTAIN SUCH
COVERAGE FROM THE HIGHEST RATED INSURANCE COMPANY PROVIDING SUCH COVERAGE.


7.1.2                     POLICIES.  ALL POLICIES OF INSURANCE (THE “POLICIES”)
REQUIRED PURSUANT TO SECTION 7.1.1 SHALL (I) BE ISSUED BY COMPANIES APPROVED BY
LENDER AND LICENSED TO DO BUSINESS IN THE STATE, WITH A CLAIMS PAYING ABILITY
RATING OF “A” OR BETTER BY S&P (AND THE EQUIVALENT BY ANY OTHER RATING AGENCY)
AND A RATING OF A:VIII OR BETTER IN THE CURRENT BEST’S INSURANCE REPORTS;
(II) NAME LENDER AND ITS SUCCESSORS AND/OR ASSIGNS AS THEIR INTEREST MAY APPEAR
AS THE MORTGAGEE (IN THE CASE OF PROPERTY INSURANCE), LOSS PAYEE (IN THE CASE OF
BUSINESS INTERRUPTION/LOSS OF RENTS COVERAGE) AND AN ADDITIONAL INSURED (IN THE
CASE OF LIABILITY INSURANCE); (III) CONTAIN (IN THE CASE OF PROPERTY INSURANCE)
A NON-CONTRIBUTORY STANDARD MORTGAGEE CLAUSE AND A LENDER’S LOSS PAYABLE
ENDORSEMENT, OR THEIR EQUIVALENTS, NAMING LENDER AS THE PERSON TO WHICH ALL
PAYMENTS MADE BY SUCH INSURANCE COMPANY SHALL BE PAID; (IV) CONTAIN A WAIVER OF
SUBROGATION AGAINST LENDER; (V) BE ASSIGNED AND THE ORIGINALS THEREOF DELIVERED
TO LENDER, OR IN LIEU OF DELIVERING ORIGINALS OF THE POLICIES, BORROWER MAY, ON
AN ANNUAL BASIS, DELIVER ACORD EVIDENCES OF COVERAGES OR THE EQUIVALENT, AS
ADEQUATE PROOF OF COVERAGE; PROVIDED, HOWEVER, IF AT ANY TIME, LENDER REQUESTS
CARRIER CERTIFICATION OF POLICIES, BORROWER SHALL DELIVER SUCH CERTIFICATION
WITHIN TEN (10) DAYS OF LENDER’S REQUEST THEREFOR; (VI) CONTAIN SUCH PROVISIONS
AS LENDER DEEMS REASONABLY NECESSARY OR DESIRABLE TO PROTECT ITS INTEREST,
INCLUDING (A) ENDORSEMENTS PROVIDING THAT NEITHER BORROWER, LENDER NOR ANY OTHER
PARTY SHALL BE A CO-INSURER UNDER THE POLICIES, (B) THAT LENDER SHALL RECEIVE AT
LEAST 30 DAYS’ PRIOR WRITTEN NOTICE OF ANY MODIFICATION, REDUCTION OR
CANCELLATION OF ANY OF THE POLICIES, (C) AN AGREEMENT WHEREBY THE INSURER WAIVES
ANY RIGHT TO CLAIM ANY PREMIUMS AND COMMISSIONS AGAINST LENDER, PROVIDED THAT
THE POLICY NEED NOT WAIVE THE REQUIREMENT THAT THE PREMIUM BE PAID IN ORDER FOR
A CLAIM TO BE PAID TO THE INSURED AND (D) PROVIDING THAT LENDER IS PERMITTED TO
MAKE PAYMENTS TO EFFECT THE CONTINUATION OF SUCH POLICY

61


--------------------------------------------------------------------------------




UPON NOTICE OF CANCELLATION DUE TO NON-PAYMENT OF PREMIUMS; (VII) IN THE EVENT
ANY INSURANCE POLICY (EXCEPT FOR GENERAL PUBLIC AND OTHER LIABILITY AND WORKERS
COMPENSATION INSURANCE) SHALL CONTAIN BREACH OF WARRANTY PROVISIONS, SUCH POLICY
SHALL PROVIDE THAT WITH RESPECT TO THE INTEREST OF LENDER, SUCH INSURANCE POLICY
SHALL NOT BE INVALIDATED BY AND SHALL INSURE LENDER REGARDLESS OF (A) ANY ACT,
FAILURE TO ACT OR NEGLIGENCE OF OR VIOLATION OF WARRANTIES, DECLARATIONS OR
CONDITIONS CONTAINED IN SUCH POLICY BY ANY NAMED INSURED, (B) THE OCCUPANCY OR
USE OF THE PREMISES FOR PURPOSES MORE HAZARDOUS THAN PERMITTED BY THE TERMS
THEREOF, OR (C) ANY FORECLOSURE OR OTHER ACTION OR PROCEEDING TAKEN BY LENDER
PURSUANT TO ANY PROVISION OF THE LOAN DOCUMENTS; AND (VIII) BE SATISFACTORY IN
FORM AND SUBSTANCE TO LENDER AND APPROVED BY LENDER AS TO AMOUNTS, FORM, RISK
COVERAGE, DEDUCTIBLES, LOSS PAYEES AND INSUREDS.  BORROWER SHALL PAY THE
PREMIUMS FOR SUCH POLICIES (THE “INSURANCE PREMIUMS”) AS THE SAME BECOME DUE AND
PAYABLE AND FURNISH TO LENDER EVIDENCE OF THE RENEWAL OF EACH OF THE POLICIES
TOGETHER WITH (UNLESS SUCH INSURANCE PREMIUMS HAVE BEEN PAID BY LENDER PURSUANT
TO SECTION 3.3) RECEIPTS FOR OR OTHER EVIDENCE OF THE PAYMENT OF THE INSURANCE
PREMIUMS REASONABLY SATISFACTORY TO LENDER.  IF BORROWER DOES NOT FURNISH SUCH
EVIDENCE AND RECEIPTS AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE EXPIRATION OF
ANY EXPIRING POLICY, THEN LENDER MAY, BUT SHALL NOT BE OBLIGATED TO, PROCURE
SUCH INSURANCE AND PAY THE INSURANCE PREMIUMS THEREFOR, AND BORROWER SHALL
REIMBURSE LENDER FOR THE COST OF SUCH INSURANCE PREMIUMS PROMPTLY ON DEMAND,
WITH INTEREST ACCRUING AT THE DEFAULT RATE.  BORROWER SHALL DELIVER TO LENDER A
CERTIFIED COPY OF EACH POLICY WITHIN 30 DAYS AFTER ITS EFFECTIVE DATE.  WITHIN
30 DAYS AFTER REQUEST BY LENDER, BORROWER SHALL OBTAIN SUCH INCREASES IN THE
AMOUNTS OF COVERAGE REQUIRED HEREUNDER AS MAY BE REASONABLY REQUESTED BY LENDER,
TAKING INTO CONSIDERATION CHANGES IN THE VALUE OF MONEY OVER TIME, CHANGES IN
LIABILITY LAWS, CHANGES IN PRUDENT CUSTOMS AND PRACTICES, AND THE LIKE.


7.2                               CASUALTY.


7.2.1                     NOTICE; RESTORATION.  IF THE PROPERTY IS DAMAGED OR
DESTROYED, IN WHOLE OR IN PART, BY FIRE OR OTHER CASUALTY (A “CASUALTY”),
BORROWER SHALL GIVE PROMPT NOTICE THEREOF TO LENDER.  FOLLOWING THE OCCURRENCE
OF A CASUALTY, BORROWER, REGARDLESS OF WHETHER INSURANCE PROCEEDS ARE AVAILABLE
(UNLESS LENDER HAS BREACHED ITS OBLIGATION (IF ANY) TO MAKE SUCH INSURANCE
PROCEEDS AVAILABLE PURSUANT TO SECTION 7.4.1), SHALL PROMPTLY PROCEED TO
RESTORE, REPAIR, REPLACE OR REBUILD THE PROPERTY IN ACCORDANCE WITH LEGAL
REQUIREMENTS TO BE OF AT LEAST EQUAL VALUE AND OF SUBSTANTIALLY THE SAME
CHARACTER AS PRIOR TO SUCH DAMAGE OR DESTRUCTION.


7.2.2                     SETTLEMENT OF PROCEEDS.  IF A CASUALTY COVERED BY ANY
OF THE POLICIES (AN “INSURED CASUALTY”) OCCURS WHERE THE LOSS DOES NOT EXCEED
$250,000, PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER
MAY SETTLE AND ADJUST ANY CLAIM WITHOUT THE PRIOR CONSENT OF LENDER; PROVIDED
SUCH ADJUSTMENT IS CARRIED OUT IN A COMPETENT AND TIMELY MANNER, AND BORROWER IS
HEREBY AUTHORIZED TO COLLECT AND RECEIPT FOR THE INSURANCE PROCEEDS (THE
“PROCEEDS”).  IN THE EVENT OF AN INSURED CASUALTY WHERE THE LOSS EXCEEDS
$250,000 (A “SIGNIFICANT CASUALTY”), BORROWER MAY SETTLE AND ADJUST ANY CLAIM
WITH THE PRIOR CONSENT OF LENDER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED) UNLESS EITHER (I) AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING OR (II) THE LOSS EQUALS OR EXCEEDS $1,000,000, IN WHICH EITHER SUCH
CASE LENDER MAY, IN ITS SOLE DISCRETION, SETTLE AND ADJUST ANY CLAIM WITHOUT THE
CONSENT OF BORROWER AND AGREE WITH THE INSURER(S) ON THE AMOUNT TO BE PAID ON
THE LOSS, AND THE PROCEEDS SHALL BE DUE AND PAYABLE SOLELY TO LENDER AND HELD BY
LENDER IN THE CASUALTY/CONDEMNATION SUBACCOUNT AND DISBURSED IN ACCORDANCE
HEREWITH.  IF BORROWER OR ANY

62


--------------------------------------------------------------------------------




PARTY OTHER THAN LENDER IS A PAYEE ON ANY CHECK REPRESENTING PROCEEDS WITH
RESPECT TO A SIGNIFICANT CASUALTY, BORROWER SHALL IMMEDIATELY ENDORSE, AND CAUSE
ALL SUCH THIRD PARTIES TO ENDORSE, SUCH CHECK PAYABLE TO THE ORDER OF LENDER. 
BORROWER HEREBY IRREVOCABLY APPOINTS LENDER AS ITS ATTORNEY-IN-FACT, COUPLED
WITH AN INTEREST, TO ENDORSE SUCH CHECK PAYABLE TO THE ORDER OF LENDER.  THE
EXPENSES INCURRED BY LENDER IN THE SETTLEMENT, ADJUSTMENT AND COLLECTION OF THE
PROCEEDS SHALL BECOME PART OF THE DEBT AND SHALL BE REIMBURSED BY BORROWER TO
LENDER UPON DEMAND.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN,
IF IN CONNECTION WITH A CASUALTY ANY INSURANCE CARRIER MAKES A PAYMENT UNDER A
PROPERTY INSURANCE POLICY THAT BORROWER PROPOSES BE TREATED AS BUSINESS OR
RENTAL INTERRUPTION INSURANCE, THEN, NOTWITHSTANDING ANY DESIGNATION (OR LACK OF
DESIGNATION) BY THE INSURANCE CARRIER AS TO THE PURPOSE OF SUCH PAYMENT, AS
BETWEEN LENDER AND BORROWER, SUCH PAYMENT SHALL NOT BE TREATED AS BUSINESS OR
RENTAL INTERRUPTION INSURANCE PROCEEDS UNLESS BORROWER HAS DEMONSTRATED TO
LENDER’S SATISFACTION THAT THE REMAINING NET PROCEEDS THAT WILL BE RECEIVED FROM
THE PROPERTY INSURANCE CARRIERS ARE SUFFICIENT TO PAY ONE HUNDRED PERCENT (100%)
OF THE COST OF FULLY RESTORING THE IMPROVEMENTS OR, IF SUCH NET PROCEEDS ARE TO
BE APPLIED TO REPAY THE DEBT IN ACCORDANCE WITH THE TERMS HEREOF, THAT SUCH
REMAINING NET PROCEEDS WILL BE SUFFICIENT TO PAY THE DEBT IN FULL.


7.3                               CONDEMNATION.


7.3.1                     NOTICE; RESTORATION.  BORROWER SHALL PROMPTLY GIVE
LENDER NOTICE OF THE ACTUAL OR THREATENED COMMENCEMENT OF ANY CONDEMNATION OR
EMINENT DOMAIN PROCEEDING AFFECTING THE PROPERTY (A “CONDEMNATION”) AND SHALL
DELIVER TO LENDER COPIES OF ANY AND ALL PAPERS SERVED IN CONNECTION WITH SUCH
CONDEMNATION.  FOLLOWING THE OCCURRENCE OF A CONDEMNATION, BORROWER, REGARDLESS
OF WHETHER AN AWARD IS AVAILABLE (UNLESS LENDER HAS BREACHED ITS OBLIGATION (IF
ANY) TO MAKE SUCH AWARD AVAILABLE PURSUANT TO SECTION 7.4.1), SHALL PROMPTLY
PROCEED TO RESTORE, REPAIR, REPLACE OR REBUILD THE PROPERTY IN ACCORDANCE WITH
LEGAL REQUIREMENTS TO THE EXTENT PRACTICABLE TO BE OF AT LEAST EQUAL VALUE AND
OF SUBSTANTIALLY THE SAME CHARACTER (AND TO HAVE THE SAME UTILITY) AS PRIOR TO
SUCH CONDEMNATION.


7.3.2                     COLLECTION OF AWARD.  IF A CONDEMNATION OCCURS WHERE
THE AWARD OR PAYMENT IN RESPECT THEREOF (AN “AWARD”) DOES NOT EXCEED $250,000 OR
WHICH RESULTS IN THE TAKING OF FIVE PERCENT (5%) OR LESS OF THE PROPERTY,
PROVIDED NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, BORROWER MAY MAKE
ANY COMPROMISE, ADJUSTMENT OR SETTLEMENT IN CONNECTION WITH SUCH CONDEMNATION
WITH THE PRIOR CONSENT OF LENDER, NOT TO BE UNREASONABLY WITHHELD, PROVIDED SUCH
ADJUSTMENT IS CARRIED OUT IN A COMPETENT AND TIMELY MANNER, AND BORROWER IS
HEREBY AUTHORIZED TO COLLECT AND RECEIPT FOR THE AWARD.  IN THE EVENT OF A
CONDEMNATION WHERE THE AWARD IS IN EXCESS OF $250,000 OR WHICH RESULTS IN THE
TAKING OF MORE THAN FIVE PERCENT (5%) OF THE PROPERTY, LENDER IS HEREBY
IRREVOCABLY APPOINTED AS BORROWER’S ATTORNEY-IN-FACT, COUPLED WITH AN INTEREST,
WITH EXCLUSIVE POWER TO COLLECT, RECEIVE AND RETAIN SUCH AWARD AND TO MAKE ANY
COMPROMISE, ADJUSTMENT OR SETTLEMENT IN CONNECTION WITH SUCH CONDEMNATION WITH
THE PRIOR CONSENT OF BORROWER (UNLESS AN EVENT OF DEFAULT IS CONTINUING, IN
WHICH CASE, BORROWER’S PRIOR CONSENT SHALL NOT BE REQUIRED), NOT TO BE
UNREASONABLY WITHHELD (WHICH SHALL BE DEEMED CONSENTED TO IF BORROWER FAILS TO
RESPOND TO ANY REQUEST FOR CONSENT THEREFOR WITHIN 10 DAYS’ OF REQUEST). 
NOTWITHSTANDING ANY CONDEMNATION (OR ANY TRANSFER MADE IN LIEU OF OR IN
ANTICIPATION OF SUCH CONDEMNATION), BORROWER SHALL CONTINUE TO PAY THE DEBT AT
THE TIME AND IN THE MANNER PROVIDED FOR IN THE LOAN DOCUMENTS, AND THE DEBT
SHALL NOT BE REDUCED UNLESS AND UNTIL ANY AWARD SHALL HAVE BEEN ACTUALLY
RECEIVED AND APPLIED BY LENDER TO EXPENSES OF COLLECTING THE

63


--------------------------------------------------------------------------------




AWARD AND TO DISCHARGE OF THE DEBT. LENDER SHALL NOT BE LIMITED TO THE INTEREST
PAID ON THE AWARD BY THE CONDEMNING AUTHORITY BUT SHALL BE ENTITLED TO RECEIVE
OUT OF THE AWARD INTEREST AT THE RATE OR RATES PROVIDED IN THE NOTE.  IF THE
PROPERTY IS SOLD, THROUGH FORECLOSURE OR OTHERWISE, PRIOR TO THE RECEIPT BY
LENDER OF SUCH AWARD, LENDER SHALL HAVE THE RIGHT, WHETHER OR NOT A DEFICIENCY
JUDGMENT ON THE NOTE SHALL BE RECOVERABLE OR SHALL HAVE BEEN SOUGHT, RECOVERED
OR DENIED, TO RECEIVE ALL OR A PORTION OF THE AWARD SUFFICIENT TO PAY THE DEBT. 
BORROWER SHALL CAUSE ANY AWARD THAT IS PAYABLE TO BORROWER TO BE PAID DIRECTLY
TO LENDER.  LENDER SHALL HOLD SUCH AWARD IN THE CASUALTY/CONDEMNATION SUBACCOUNT
AND DISBURSE SUCH AWARD IN ACCORDANCE WITH THE TERMS HEREOF.


7.4                               APPLICATION OF PROCEEDS OR AWARD.


7.4.1                     APPLICATION TO RESTORATION.  IF AN INSURED CASUALTY OR
CONDEMNATION OCCURS WHERE (I) THE LOSS IS IN AN AGGREGATE AMOUNT LESS THAN
TWENTY-FIVE PERCENT (25%) OF THE UNPAID PRINCIPAL, (II) IN THE REASONABLE
JUDGMENT OF LENDER, THE PROPERTY CAN BE RESTORED WITHIN NINE MONTHS AFTER ALL
APPLICABLE RESTORATION PERMITS HAVE BEEN OBTAINED, AND PRIOR TO SIX MONTHS
BEFORE THE STATED MATURITY DATE AND PRIOR TO THE EXPIRATION OF THE RENTAL OR
BUSINESS INTERRUPTION INSURANCE WITH RESPECT THERETO, TO THE PROPERTY’S
PRE-EXISTING CONDITION AND UTILITY AS EXISTED IMMEDIATELY PRIOR TO SUCH INSURED
CASUALTY OR CONDEMNATION AND TO AN ECONOMIC UNIT NOT LESS VALUABLE AND NOT LESS
USEFUL THAN THE SAME WAS IMMEDIATELY PRIOR TO THE INSURED CASUALTY OR
CONDEMNATION, AND AFTER SUCH RESTORATION WILL ADEQUATELY SECURE THE DEBT, (III)
LESS THAN (X) THIRTY PERCENT (30%), IN THE CASE OF AN INSURED CASUALTY OR (Y)
FIFTEEN PERCENT (15%), IN THE CASE OF A CONDEMNATION, OF THE RENTABLE AREA OF
THE IMPROVEMENTS HAS BEEN DAMAGED, DESTROYED OR RENDERED UNUSABLE AS A RESULT OF
SUCH INSURED CASUALTY OR CONDEMNATION; (IV) LEASES DEMISING IN THE AGGREGATE AT
LEAST SIXTY-FIVE PERCENT (65%) OF THE TOTAL RENTABLE SPACE IN THE PROPERTY AND
IN EFFECT AS OF THE DATE OF THE OCCURRENCE OF SUCH INSURED CASUALTY OR
CONDEMNATION REMAIN IN FULL FORCE AND EFFECT DURING AND AFTER THE COMPLETION OF
THE RESTORATION (HEREINAFTER DEFINED); AND (V) NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE THEN CONTINUING, THEN THE PROCEEDS OR THE AWARD, AS THE CASE MAY
BE (AFTER REIMBURSEMENT OF ANY EXPENSES INCURRED BY LENDER), SHALL BE APPLIED TO
PAY FOR OR REIMBURSE BORROWER FOR THE COST OF RESTORING, REPAIRING, REPLACING OR
REBUILDING THE PROPERTY (THE “RESTORATION”), IN THE MANNER SET FORTH HEREIN. 
BORROWER SHALL COMMENCE AND DILIGENTLY PROSECUTE SUCH RESTORATION. 
NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL LENDER BE OBLIGATED TO APPLY
THE PROCEEDS OR AWARD TO REIMBURSE BORROWER FOR THE COST OF RESTORATION UNLESS,
IN ADDITION TO SATISFACTION OF THE FOREGOING CONDITIONS, BOTH (X) BORROWER SHALL
PAY (AND IF REQUIRED BY LENDER, BORROWER SHALL DEPOSIT WITH LENDER IN
ADVANCE) ALL COSTS OF SUCH RESTORATION IN EXCESS OF THE NET AMOUNT OF THE
PROCEEDS OR THE AWARD MADE AVAILABLE PURSUANT TO THE TERMS HEREOF; AND
(Y) LENDER SHALL HAVE RECEIVED EVIDENCE REASONABLY SATISFACTORY TO IT THAT
DURING THE PERIOD OF THE RESTORATION, THE RENTS WILL BE AT LEAST EQUAL TO THE
SUM OF THE OPERATING EXPENSES AND DEBT SERVICE, AS REASONABLY DETERMINED BY
LENDER.


7.4.2                     APPLICATION TO DEBT.  EXCEPT AS PROVIDED IN SECTION
7.4.1, ANY PROCEEDS AND/OR AWARD MAY, AT THE OPTION OF LENDER IN ITS DISCRETION,
BE APPLIED TO THE PAYMENT OF (I) ACCRUED BUT UNPAID INTEREST ON THE NOTE,
(II) THE UNPAID PRINCIPAL AND (III) OTHER CHARGES DUE UNDER THE NOTE AND/OR ANY
OF THE OTHER LOAN DOCUMENTS, OR APPLIED TO REIMBURSE BORROWER FOR THE COST OF
ANY RESTORATION, IN THE MANNER SET FORTH IN SECTION 7.4.3.  ANY SUCH PREPAYMENT
OF THE LOAN SHALL BE WITHOUT ANY YIELD MAINTENANCE PREMIUM, UNLESS AN EVENT OF
DEFAULT HAS OCCURRED

64


--------------------------------------------------------------------------------




AND IS CONTINUING AT THE TIME THE PROCEEDS ARE RECEIVED FROM THE INSURANCE
COMPANY OR THE AWARD IS RECEIVED FROM THE CONDEMNING AUTHORITY, AS THE CASE MAY
BE, IN WHICH EVENT BORROWER SHALL PAY TO LENDER AN ADDITIONAL AMOUNT EQUAL TO
THE YIELD MAINTENANCE PREMIUM, IF ANY, THAT MAY BE REQUIRED WITH RESPECT TO THE
AMOUNT OF THE PROCEEDS OR AWARD APPLIED TO THE UNPAID PRINCIPAL. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF ANY PROCEEDS OR
AWARD ARE NOT REQUIRED TO BE MADE AVAILABLE FOR A RESTORATION AND ARE RETAINED
AND APPLIED BY LENDER TOWARD THE PAYMENT OF THE DEBT, BORROWER MAY PREPAY THE
ENTIRE OUTSTANDING PRINCIPAL WITHOUT PAYMENT OF ANY YIELD MAINTENANCE PREMIUM
PROVIDED THAT (X) SUCH PREPAYMENT IS MADE WITHIN 90 DAYS AFTER LENDER APPLIES
SUCH PROCEEDS OR AWARD TO THE DEBT AND (Y) TOGETHER WITH SUCH PREPAYMENT,
BORROWER PAY TO LENDER ALL ACCRUED AND UNPAID INTEREST AND ALL OTHER SUMS
PAYABLE UNDER THE LOAN DOCUMENTS.


7.4.3                     PROCEDURE FOR APPLICATION TO RESTORATION.  IF BORROWER
IS ENTITLED TO REIMBURSEMENT OUT OF THE PROCEEDS OR AN AWARD HELD BY LENDER,
SUCH PROCEEDS OR AWARD SHALL BE DISBURSED FROM TIME TO TIME FROM THE
CASUALTY/CONDEMNATION SUBACCOUNT UPON LENDER BEING FURNISHED WITH (I) EVIDENCE
SATISFACTORY TO LENDER OF THE ESTIMATED COST OF COMPLETION OF THE RESTORATION,
(II) A FIXED PRICE OR GUARANTEED MAXIMUM COST CONSTRUCTION CONTRACT FOR
RESTORATION SATISFACTORY TO LENDER, (III) PRIOR TO THE COMMENCEMENT OF
RESTORATION, ALL IMMEDIATELY AVAILABLE FUNDS IN ADDITION TO THE PROCEEDS OR
AWARD THAT IN LENDER’S JUDGMENT ARE REQUIRED TO COMPLETE THE PROPOSED
RESTORATION (OR SUCH ADDITIONAL FUNDS ARE IRREVOCABLY COMMITTED TO THE
SATISFACTION OF LENDER BY OR ON BEHALF OF BORROWER FOR THAT PURPOSE), (IV) SUCH
ARCHITECT’S CERTIFICATES, WAIVERS OF LIEN, CONTRACTOR’S SWORN STATEMENTS, TITLE
INSURANCE ENDORSEMENTS, BONDS, PLATS OF SURVEY, PERMITS, APPROVALS, LICENSES AND
SUCH OTHER DOCUMENTS AND ITEMS AS LENDER MAY REASONABLY REQUIRE AND APPROVE IN
LENDER’S DISCRETION, AND (V) ALL PLANS AND SPECIFICATIONS FOR SUCH RESTORATION,
SUCH PLANS AND SPECIFICATIONS TO BE APPROVED BY LENDER PRIOR TO COMMENCEMENT OF
ANY WORK.  LENDER MAY, AT BORROWER’S EXPENSE, RETAIN A CONSULTANT TO REVIEW AND
APPROVE ALL REQUESTS FOR DISBURSEMENTS, WHICH APPROVAL SHALL ALSO BE A CONDITION
PRECEDENT TO ANY DISBURSEMENT.  NO PAYMENT MADE PRIOR TO THE FINAL COMPLETION OF
THE RESTORATION SHALL EXCEED NINETY PERCENT (90%) OF THE VALUE OF THE WORK
PERFORMED FROM TIME TO TIME; FUNDS OTHER THAN THE PROCEEDS OR AWARD SHALL BE
DISBURSED PRIOR TO DISBURSEMENT OF SUCH PROCEEDS OR AWARD; AND AT ALL TIMES, THE
UNDISBURSED BALANCE OF SUCH PROCEEDS OR AWARD REMAINING IN THE HANDS OF LENDER,
TOGETHER WITH FUNDS DEPOSITED FOR THAT PURPOSE OR IRREVOCABLY COMMITTED TO THE
SATISFACTION OF LENDER BY OR ON BEHALF OF BORROWER FOR THAT PURPOSE, SHALL BE AT
LEAST SUFFICIENT IN THE REASONABLE JUDGMENT OF LENDER TO PAY FOR THE COST OF
COMPLETION OF THE RESTORATION, FREE AND CLEAR OF ALL LIENS OR CLAIMS FOR LIEN. 
PROVIDED NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS, ANY SURPLUS THAT REMAINS
OUT OF THE PROCEEDS HELD BY LENDER AFTER PAYMENT OF SUCH COSTS OF RESTORATION
SHALL BE PAID TO BORROWER.  ANY SURPLUS THAT REMAINS OUT OF THE AWARD RECEIVED
BY LENDER AFTER PAYMENT OF SUCH COSTS OF RESTORATION SHALL, IN THE DISCRETION OF
LENDER, BE RETAINED BY LENDER AND APPLIED TO PAYMENT OF THE DEBT OR RETURNED TO
BORROWER.


8.                                      DEFAULTS


8.1                               EVENTS OF DEFAULT.  AN “EVENT OF DEFAULT”
SHALL EXIST WITH RESPECT TO THE LOAN IF ANY OF THE FOLLOWING SHALL OCCUR:

(A)                                  ANY PORTION OF THE DEBT IS NOT PAID WHEN
DUE OR ANY OTHER AMOUNT UNDER SECTION 3.11(A)(I) THROUGH (VII) IS NOT PAID IN
FULL ON EACH PAYMENT DATE (PROVIDED, HOWEVER, IF

65


--------------------------------------------------------------------------------




ADEQUATE FUNDS ARE AVAILABLE IN THE DEPOSIT ACCOUNT FOR SUCH PAYMENTS, THE
FAILURE BY THE DEPOSIT BANK TO ALLOCATE SUCH FUNDS INTO THE APPROPRIATE
SUBACCOUNTS SHALL NOT CONSTITUTE AN EVENT OF DEFAULT);

(B)                                 ANY OF THE TAXES ARE NOT PAID WHEN DUE
(UNLESS LENDER IS PAYING SUCH TAXES PURSUANT TO SECTION 3.3), SUBJECT TO
BORROWER’S RIGHT TO CONTEST TAXES IN ACCORDANCE WITH SECTION 5.2;

(C)                                  THE POLICIES ARE NOT KEPT IN FULL FORCE AND
EFFECT, OR ARE NOT DELIVERED TO LENDER PURSUANT TO SECTION 7.1.2(V) WITHIN 10
DAYS AFTER REQUEST;

(D)                                 A TRANSFER OTHER THAN A PERMITTED TRANSFER
OCCURS;

(E)                                  ANY REPRESENTATION OR WARRANTY MADE BY
BORROWER OR GUARANTOR OR IN ANY LOAN DOCUMENT, OR IN ANY REPORT, CERTIFICATE,
FINANCIAL STATEMENT OR OTHER INSTRUMENT, AGREEMENT OR DOCUMENT FURNISHED BY
BORROWER OR GUARANTOR IN CONNECTION WITH ANY LOAN DOCUMENT, SHALL BE FALSE OR
MISLEADING IN ANY MATERIAL RESPECT AS OF THE DATE THE REPRESENTATION OR WARRANTY
WAS MADE;

(F)                                    BORROWER OR GUARANTOR SHALL (I) MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR (II) SHALL GENERALLY NOT BE PAYING
ITS DEBTS AS THEY BECOME DUE;

(G)                                 A RECEIVER, LIQUIDATOR OR TRUSTEE SHALL BE
APPOINTED FOR BORROWER OR GUARANTOR; OR BORROWER OR GUARANTOR SHALL BE
ADJUDICATED A BANKRUPT OR INSOLVENT; OR ANY PETITION FOR BANKRUPTCY,
REORGANIZATION OR ARRANGEMENT PURSUANT TO FEDERAL BANKRUPTCY LAW, OR ANY SIMILAR
FEDERAL OR STATE LAW, SHALL BE FILED BY OR AGAINST, CONSENTED TO, OR ACQUIESCED
IN BY, BORROWER OR GUARANTOR, AS THE CASE MAY BE; OR ANY PROCEEDING FOR THE
DISSOLUTION OR LIQUIDATION OF BORROWER OR GUARANTOR SHALL BE INSTITUTED;
PROVIDED HOWEVER, IF SUCH APPOINTMENT, ADJUDICATION, PETITION OR PROCEEDING WAS
INVOLUNTARY AND NOT CONSENTED TO BY BORROWER OR GUARANTOR, AS THE CASE MAY BE,
ONLY UPON THE SAME NOT BEING DISCHARGED, STAYED OR DISMISSED WITHIN 60 DAYS;

(H)                                 BORROWER BREACHES ANY COVENANT CONTAINED IN
SECTIONS 5.12.1 (A) - (F), 5.13, 5.15, 5.22 (OTHER THAN FAILURE TO PAY TRADE
PAYABLES WITHIN 60 DAYS IF DUE TO LACK OF AVAILABLE FUNDS), 5.25 OR 5.28;

(I)                                     EXCEPT AS EXPRESSLY PERMITTED HEREUNDER,
THE ALTERATION, IMPROVEMENT, DEMOLITION OR REMOVAL OF ALL OR ANY OF PORTION OF
THE IMPROVEMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF LENDER (IF SUCH CONSENT IS
REQUIRED PURSUANT TO THE TERMS OF THIS AGREEMENT);

(J)                                     AN EVENT OF DEFAULT AS DEFINED OR
DESCRIBED ELSEWHERE IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT OCCURS;

(K)                                  A DEFAULT OCCURS UNDER ANY TERM, COVENANT
OR PROVISION SET FORTH HEREIN OR IN ANY OTHER LOAN DOCUMENT WHICH SPECIFICALLY
CONTAINS A NOTICE REQUIREMENT OR GRACE PERIOD AND SUCH NOTICE HAS BEEN GIVEN AND
SUCH GRACE PERIOD HAS EXPIRED;

(L)                                     ANY OF THE ASSUMPTIONS CONTAINED IN ANY
SUBSTANTIVE NON-CONSOLIDATION OPINION, DELIVERED TO LENDER BY BORROWER’S COUNSEL
IN CONNECTION WITH THE LOAN OR OTHERWISE

66


--------------------------------------------------------------------------------




HEREUNDER, WERE NOT TRUE AND CORRECT AS OF THE DATE OF SUCH OPINION OR
THEREAFTER BECAME UNTRUE OR INCORRECT;

(M)                               IF KEY PRINCIPAL FAILS TO CONTROL (AS DEFINED
IN CLAUSE (II) OF THE DEFINED TERM “CONTROL” IN SECTION 1.1) THE MANAGER AND THE
DAY TO DAY MANAGEMENT AND OPERATIONS OF THE PROPERTY (UNLESS THE MANAGER IS
REPLACED WITH A SUCCESSOR MANAGER IN ACCORDANCE WITH AND SUBJECT TO SATISFACTION
OF THE TERMS AND CONDITIONS SET FORTH IN SECTION 5.12.2);

(N)                                 IF BORROWER FAILS TO PAY ANY AMOUNT PAYABLE
PURSUANT TO ANY OF THE CONDOMINIUM DOCUMENTS WHEN DUE AND PAYABLE IN ACCORDANCE
WITH THE PROVISIONS THEREOF AND SUCH FAILURE CONTINUES FOR TEN (10) DAYS AFTER
WRITTEN NOTICE THEREOF TO BORROWER;

(O)                                 IF A CONDOMINIUM DEFAULT OCCURS;

(P)                                 FAILURE BY BORROWER TO PROVIDE EITHER (I)
CASH OR (II) THE BANK OF AMERICA LEASE LETTER OF CREDIT AS REQUIRED UNDER
SECTION 3.14;

(Q)                                 IF (I) ANY GROUND LEASE IS MODIFIED, AMENDED
OR TERMINATED EXCEPT IN ACCORDANCE WITH THIS AGREEMENT, OR (II) ANY MATERIAL
DEFAULT OCCURS UNDER ANY GROUND LEASE THAT REMAINS UNCURED BEYOND ANY APPLICABLE
NOTICE AND CURE PERIODS OR WHICH WOULD ALLOW ANY OTHER PARTY TO TERMINATE ANY
GROUND LEASE;

(R)                                    A DEFAULT SHALL BE CONTINUING UNDER ANY
OF THE OTHER TERMS, COVENANTS OR CONDITIONS OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, NOT OTHERWISE SPECIFIED IN THIS SECTION 8.1, FOR TEN DAYS AFTER NOTICE
TO BORROWER (AND GUARANTOR, IF APPLICABLE) FROM LENDER, IN THE CASE OF ANY
DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A SUM OF MONEY, OR FOR 30 DAYS
AFTER NOTICE FROM LENDER IN THE CASE OF ANY OTHER DEFAULT; PROVIDED, HOWEVER,
THAT IF SUCH NON-MONETARY DEFAULT IS SUSCEPTIBLE OF CURE BUT CANNOT REASONABLY
BE CURED WITHIN SUCH 30-DAY PERIOD, AND BORROWER (OR GUARANTOR, IF APPLICABLE)
SHALL HAVE COMMENCED TO CURE SUCH DEFAULT WITHIN SUCH 30-DAY PERIOD AND
THEREAFTER DILIGENTLY AND EXPEDITIOUSLY PROCEEDS TO CURE THE SAME, SUCH 30-DAY
PERIOD SHALL BE EXTENDED FOR AN ADDITIONAL PERIOD OF TIME AS IS REASONABLY
NECESSARY FOR BORROWER (OR GUARANTOR, IF APPLICABLE) IN THE EXERCISE OF DUE
DILIGENCE TO CURE SUCH DEFAULT, SUCH ADDITIONAL PERIOD NOT TO EXCEED 60 DAYS.


8.2                               REMEDIES.


8.2.1                     ACCELERATION.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN
PARAGRAPH (F) OR (G) OF SECTION 8.1) AND AT ANY TIME AND FROM TIME TO TIME
THEREAFTER DURING THE CONTINUANCE OF SUCH EVENT OF DEFAULT, IN ADDITION TO ANY
OTHER RIGHTS OR REMEDIES AVAILABLE TO IT PURSUANT TO THE LOAN DOCUMENTS OR AT
LAW OR IN EQUITY, LENDER MAY TAKE SUCH ACTION, WITHOUT NOTICE OR DEMAND, THAT
LENDER DEEMS ADVISABLE TO PROTECT AND ENFORCE ITS RIGHTS AGAINST BORROWER AND IN
AND TO THE PROPERTY; INCLUDING DECLARING THE DEBT TO BE IMMEDIATELY DUE AND
PAYABLE (INCLUDING UNPAID INTEREST), DEFAULT RATE INTEREST, LATE PAYMENT
CHARGES, YIELD MAINTENANCE PREMIUM AND ANY OTHER AMOUNTS OWING BY BORROWER),
WITHOUT NOTICE OR DEMAND; AND UPON ANY EVENT OF DEFAULT DESCRIBED IN PARAGRAPH
(F) OR (G) OF SECTION 8.1, THE DEBT (INCLUDING UNPAID INTEREST, DEFAULT RATE
INTEREST, LATE PAYMENT CHARGES, YIELD MAINTENANCE PREMIUM AND ANY OTHER AMOUNTS
OWING BY BORROWER) SHALL IMMEDIATELY AND AUTOMATICALLY BECOME DUE AND PAYABLE,
WITHOUT NOTICE OR DEMAND, AND

67


--------------------------------------------------------------------------------




BORROWER HEREBY EXPRESSLY WAIVES ANY SUCH NOTICE OR DEMAND, ANYTHING CONTAINED
IN ANY LOAN DOCUMENT TO THE CONTRARY NOTWITHSTANDING.


8.2.2                     REMEDIES CUMULATIVE.  UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, ALL OR ANY ONE OR MORE OF THE RIGHTS,
POWERS, PRIVILEGES AND OTHER REMEDIES AVAILABLE TO LENDER AGAINST BORROWER UNDER
THE LOAN DOCUMENTS OR AT LAW OR IN EQUITY MAY BE EXERCISED BY LENDER AT ANY TIME
AND FROM TIME TO TIME, WHETHER OR NOT ALL OR ANY OF THE DEBT SHALL BE DECLARED,
OR BE AUTOMATICALLY, DUE AND PAYABLE, AND WHETHER OR NOT LENDER SHALL HAVE
COMMENCED ANY FORECLOSURE PROCEEDING OR OTHER ACTION FOR THE ENFORCEMENT OF ITS
RIGHTS AND REMEDIES UNDER ANY OF THE LOAN DOCUMENTS.  ANY SUCH ACTIONS TAKEN BY
LENDER SHALL BE CUMULATIVE AND CONCURRENT AND MAY BE PURSUED INDEPENDENTLY,
SINGLY, SUCCESSIVELY, TOGETHER OR OTHERWISE, AT SUCH TIME AND IN SUCH ORDER AS
LENDER MAY DETERMINE IN ITS DISCRETION, TO THE FULLEST EXTENT PERMITTED BY LAW,
WITHOUT IMPAIRING OR OTHERWISE AFFECTING THE OTHER RIGHTS AND REMEDIES OF LENDER
PERMITTED BY LAW, EQUITY OR CONTRACT OR AS SET FORTH IN THE LOAN DOCUMENTS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER AGREES THAT IF AN
EVENT OF DEFAULT IS CONTINUING, (I) TO THE EXTENT PERMITTED BY APPLICABLE LAW,
LENDER IS NOT SUBJECT TO ANY “ONE ACTION” OR “ELECTION OF REMEDIES” LAW OR RULE,
AND (II) ALL LIENS AND OTHER RIGHTS, REMEDIES OR PRIVILEGES PROVIDED TO LENDER
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL LENDER HAS EXHAUSTED ALL OF ITS
REMEDIES AGAINST THE PROPERTY, THE MORTGAGE HAS BEEN FORECLOSED, THE PROPERTY
HAS BEEN SOLD AND/OR OTHERWISE REALIZED UPON IN SATISFACTION OF THE DEBT OR THE
DEBT HAS BEEN PAID IN FULL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTHING
CONTAINED IN ANY LOAN DOCUMENT SHALL BE CONSTRUED AS REQUIRING LENDER TO RESORT
TO ANY PARTICULAR PROPERTY OR ANY PORTION OF THE PROPERTY FOR THE SATISFACTION
OF ANY OF THE DEBT IN PREFERENCE OR PRIORITY TO ANY OTHER PORTION, AND LENDER
MAY SEEK SATISFACTION OUT OF THE ENTIRE PROPERTY OR ANY PART THEREOF, IN ITS
DISCRETION.


8.2.3                     SEVERANCE.  DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT LENDER SHALL HAVE THE RIGHT FROM TIME TO TIME TO SEVER THE NOTE AND THE
OTHER LOAN DOCUMENTS INTO ONE OR MORE SEPARATE NOTES, MORTGAGES AND OTHER
SECURITY DOCUMENTS IN SUCH DENOMINATIONS AND PRIORITIES OF PAYMENT AND LIENS AS
LENDER SHALL DETERMINE IN ITS DISCRETION FOR PURPOSES OF EVIDENCING AND
ENFORCING ITS RIGHTS AND REMEDIES.  BORROWER SHALL EXECUTE AND DELIVER TO LENDER
FROM TIME TO TIME, PROMPTLY AFTER THE REQUEST OF LENDER, A SEVERANCE AGREEMENT
AND SUCH OTHER DOCUMENTS AS LENDER SHALL REQUEST IN ORDER TO EFFECT THE
SEVERANCE DESCRIBED IN THE PRECEDING SENTENCE, ALL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO LENDER.  BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY
APPOINTS LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH AN INTEREST, IN
ITS NAME AND STEAD TO MAKE AND EXECUTE ALL DOCUMENTS NECESSARY OR DESIRABLE TO
EFFECT SUCH SEVERANCE, BORROWER RATIFYING ALL THAT SUCH ATTORNEY SHALL DO BY
VIRTUE THEREOF.


8.2.4                     DELAY.  NO DELAY OR OMISSION TO EXERCISE ANY REMEDY,
RIGHT OR POWER ACCRUING UPON AN EVENT OF DEFAULT, OR THE GRANTING OF ANY
INDULGENCE OR COMPROMISE BY LENDER SHALL IMPAIR ANY SUCH REMEDY, RIGHT OR POWER
HEREUNDER OR BE CONSTRUED AS A WAIVER THEREOF, BUT ANY SUCH REMEDY, RIGHT OR
POWER MAY BE EXERCISED FROM TIME TO TIME AND AS OFTEN AS MAY BE DEEMED
EXPEDIENT.  A WAIVER OF ONE DEFAULT OR EVENT OF DEFAULT SHALL NOT BE CONSTRUED
TO BE A WAIVER OF ANY SUBSEQUENT DEFAULT OR EVENT OF DEFAULT OR TO IMPAIR ANY
REMEDY, RIGHT OR POWER CONSEQUENT THEREON.  NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, LENDER RESERVES THE RIGHT TO SEEK A DEFICIENCY JUDGMENT OR
PRESERVE A DEFICIENCY CLAIM IN CONNECTION WITH THE FORECLOSURE OF THE MORTGAGE
TO THE EXTENT NECESSARY TO FORECLOSE ON ALL OR ANY PORTION OF THE PROPERTY, THE
RENTS, THE CASH MANAGEMENT ACCOUNTS OR ANY OTHER COLLATERAL.

68


--------------------------------------------------------------------------------





8.2.5                     LENDER’S RIGHT TO PERFORM.  IF BORROWER FAILS TO
PERFORM ANY COVENANT OR OBLIGATION CONTAINED HEREIN AND SUCH FAILURE SHALL
CONTINUE FOR A PERIOD OF FIVE BUSINESS DAYS AFTER BORROWER’S RECEIPT OF WRITTEN
NOTICE THEREOF FROM LENDER, WITHOUT IN ANY WAY LIMITING LENDER’S RIGHT TO
EXERCISE ANY OF ITS RIGHTS, POWERS OR REMEDIES AS PROVIDED HEREUNDER, OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS, LENDER MAY, BUT SHALL HAVE NO OBLIGATION TO,
PERFORM, OR CAUSE PERFORMANCE OF, SUCH COVENANT OR OBLIGATION, AND ALL COSTS,
EXPENSES, LIABILITIES, PENALTIES AND FINES OF LENDER INCURRED OR PAID IN
CONNECTION THEREWITH SHALL BE PAYABLE BY BORROWER TO LENDER UPON DEMAND AND IF
NOT PAID SHALL BE ADDED TO THE DEBT (AND TO THE EXTENT PERMITTED UNDER
APPLICABLE LAWS, SECURED BY THE MORTGAGE AND OTHER LOAN DOCUMENTS) AND SHALL
BEAR INTEREST THEREAFTER AT THE DEFAULT RATE.  NOTWITHSTANDING THE FOREGOING,
LENDER SHALL HAVE NO OBLIGATION TO SEND NOTICE TO BORROWER OF ANY SUCH FAILURE. 
ADDITIONALLY, DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, LENDER SHALL HAVE
THE RIGHT, BUT NOT THE OBLIGATION, TO MAKE ANY PROTECTIVE ADVANCE (HEREINAFTER
DEFINED) (PROVIDED, HOWEVER, THAT LENDER WILL ONLY MAKE SUCH PROTECTIVE ADVANCE
FROM ITS OWN FUNDS IF THERE ARE INSUFFICIENT FUNDS IN THE CASH MANAGEMENT
ACCOUNTS), AND THE SAME SHALL BE ADDED TO THE DEBT (AND TO THE EXTENT PERMITTED
UNDER APPLICABLE LAWS, SECURED BY THE MORTGAGE AND OTHER LOAN DOCUMENTS) AND
SHALL BEAR INTEREST THEREAFTER AT THE DEFAULT RATE.  AS USED HEREIN, “PROTECTIVE
ADVANCE” MEANS ALL SUMS ADVANCED FOR THE PURPOSE OF PAYMENT OF REAL ESTATE TAXES
(INCLUDING SPECIAL PAYMENTS IN LIEU OF REAL ESTATE TAXES), MAINTENANCE COSTS,
INSURANCE PREMIUMS, OPERATING EXPENSES, TRADE PAYABLES OR OTHER ITEMS WITH
RESPECT TO THE PROPERTY (INCLUDING CAPITAL ITEMS) REASONABLY NECESSARY TO
PROTECT THE PROPERTY OR ANY OTHER SECURITY GIVEN FOR THE LOAN OR TO PRESERVE ANY
OF LENDER’S RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS.


9.                                      SPECIAL PROVISIONS


9.1                               SALE OF NOTE AND SECONDARY MARKET TRANSACTION.


9.1.1                     GENERAL; BORROWER COOPERATION.  LENDER SHALL HAVE THE
RIGHT AT ANY TIME AND FROM TIME TO TIME (I) TO SELL OR OTHERWISE TRANSFER THE
LOAN OR ANY PORTION THEREOF OR THE LOAN DOCUMENTS OR ANY INTEREST THEREIN TO ONE
OR MORE INVESTORS, (II) TO SELL PARTICIPATION INTERESTS IN THE LOAN TO ONE OR
MORE INVESTORS OR (III) TO SECURITIZE THE LOAN OR ANY PORTION THEREOF IN A
SINGLE ASSET SECURITIZATION OR A POOLED LOAN SECURITIZATION OF RATED SINGLE OR
MULTI-CLASS SECURITIES (THE “SECURITIES”) SECURED BY OR EVIDENCING OWNERSHIP
INTERESTS IN THE NOTE AND THE MORTGAGE (EACH SUCH SALE, ASSIGNMENT,
PARTICIPATION AND/OR SECURITIZATION IS REFERRED TO HEREIN AS A “SECONDARY MARKET
TRANSACTION”).  IN CONNECTION WITH ANY SECONDARY MARKET TRANSACTION, BORROWER
SHALL USE ALL REASONABLE EFFORTS AND COOPERATE FULLY AND IN GOOD FAITH WITH
LENDER AND OTHERWISE ASSIST LENDER IN SATISFYING THE MARKET STANDARDS TO WHICH
LENDER CUSTOMARILY ADHERES OR WHICH MAY BE REASONABLY REQUIRED IN THE
MARKETPLACE OR BY THE RATING AGENCIES IN CONNECTION WITH ANY SUCH SECONDARY
MARKET TRANSACTIONS, INCLUDING: (A) TO (I) PROVIDE SUCH FINANCIAL AND OTHER
INFORMATION WITH RESPECT TO THE PROPERTY, BORROWER AND THEIR AFFILIATES, MANAGER
AND ANY TENANTS OF THE PROPERTY, (II) PROVIDE BUSINESS PLANS AND BUDGETS
RELATING TO THE PROPERTY AND (III) PERFORM OR PERMIT OR CAUSE TO BE PERFORMED OR
PERMITTED SUCH SITE INSPECTION, APPRAISALS, SURVEYS, MARKET STUDIES,
ENVIRONMENTAL REVIEWS AND REPORTS, ENGINEERING REPORTS AND OTHER DUE DILIGENCE
INVESTIGATIONS OF THE PROPERTY, AS MAY BE REASONABLY REQUESTED FROM TIME TO TIME
BY LENDER OR THE RATING AGENCIES OR AS MAY BE NECESSARY OR APPROPRIATE IN
CONNECTION WITH A SECONDARY MARKET TRANSACTION OR EXCHANGE ACT REQUIREMENTS (THE
ITEMS PROVIDED TO LENDER PURSUANT TO CLAUSES (I) AND (II) OF THIS PARAGRAPH
(A) BEING CALLED THE “PROVIDED INFORMATION”), TOGETHER, IF

69


--------------------------------------------------------------------------------




CUSTOMARY, WITH APPROPRIATE VERIFICATION OF AND/OR CONSENTS TO THE PROVIDED
INFORMATION THROUGH LETTERS OF AUDITORS OR OPINIONS OF COUNSEL OF INDEPENDENT
ATTORNEYS ACCEPTABLE TO LENDER AND THE RATING AGENCIES; (B) AT BORROWER’S
EXPENSE, CAUSE COUNSEL TO RENDER OPINIONS AS TO NON-CONSOLIDATION (WHICH MAY BE
AN UPDATE OF AN EXISTING NON-CONSOLIDATION OPINION) AND ANY OTHER OPINION
CUSTOMARY IN SECURITIZATION TRANSACTIONS WITH RESPECT TO THE PROPERTY, BORROWER
AND THEIR AFFILIATES, WHICH COUNSEL AND OPINIONS SHALL BE REASONABLY
SATISFACTORY TO LENDER AND THE RATING AGENCIES; (C) MAKE SUCH REPRESENTATIONS
AND WARRANTIES AS OF THE CLOSING DATE OF ANY SECONDARY MARKET TRANSACTION WITH
RESPECT TO THE PROPERTY, BORROWER AND THE LOAN DOCUMENTS AS ARE CUSTOMARILY
PROVIDED IN SUCH TRANSACTIONS AND AS MAY BE REASONABLY REQUESTED BY LENDER OR
THE RATING AGENCIES AND CONSISTENT WITH THE FACTS COVERED BY SUCH
REPRESENTATIONS AND WARRANTIES AS THEY EXIST ON THE DATE THEREOF, INCLUDING THE
REPRESENTATIONS AND WARRANTIES MADE IN THE LOAN DOCUMENTS; (D) PROVIDE CURRENT
CERTIFICATES OF GOOD STANDING AND QUALIFICATION WITH RESPECT TO BORROWER FROM
APPROPRIATE GOVERNMENTAL AUTHORITIES; AND (E) EXECUTE SUCH AMENDMENTS TO THE
LOAN DOCUMENTS AND BORROWER’S ORGANIZATIONAL DOCUMENTS, AS MAY BE REQUESTED BY
LENDER OR THE RATING AGENCIES OR OTHERWISE TO EFFECT A SECONDARY MARKET
TRANSACTION, PROVIDED THAT NOTHING CONTAINED IN THIS SUBSECTION (E) SHALL RESULT
IN CHANGES TO LOAN TERMS ADVERSE TO BORROWER OR REQUIRE BORROWER TO INCUR ANY
ADDITIONAL LIABILITIES.  BORROWER’S COOPERATION OBLIGATIONS SET FORTH HEREIN
SHALL CONTINUE UNTIL THE LOAN HAS BEEN PAID IN FULL.


9.1.2                     USE OF INFORMATION.  BORROWER UNDERSTANDS THAT ALL OR
ANY PORTION OF THE PROVIDED INFORMATION AND ANY OTHER INFORMATION AND/OR
MATERIAL DELIVERED BY OR ON BEHALF OF BORROWER, GUARANTOR OR ANY OF THEIR
RESPECTIVE AFFILIATES MAY BE INCLUDED IN DISCLOSURE DOCUMENTS IN CONNECTION WITH
A SECONDARY MARKET TRANSACTION, INCLUDING A PROSPECTUS OR PRIVATE PLACEMENT
MEMORANDUM (EACH, A “DISCLOSURE DOCUMENT”) AND MAY ALSO BE INCLUDED IN FILINGS
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES AND EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”), OR PROVIDED OR MADE AVAILABLE TO
INVESTORS OR PROSPECTIVE INVESTORS IN THE SECURITIES, THE RATING AGENCIES, AND
SERVICE PROVIDERS OR OTHER PARTIES RELATING TO THE SECONDARY MARKET
TRANSACTION.  IF THE DISCLOSURE DOCUMENT IS REQUIRED TO BE REVISED, BORROWER
SHALL COOPERATE WITH LENDER IN UPDATING THE PROVIDED INFORMATION OR SUCH OTHER
INFORMATION AND/OR MATERIALS FOR INCLUSION OR SUMMARY IN THE DISCLOSURE DOCUMENT
OR FOR OTHER USE REASONABLY REQUIRED IN CONNECTION WITH A SECONDARY MARKET
TRANSACTION BY PROVIDING ALL CURRENT INFORMATION PERTAINING TO BORROWER, MANAGER
AND THE PROPERTY NECESSARY TO KEEP THE DISCLOSURE DOCUMENT ACCURATE AND COMPLETE
IN ALL MATERIAL RESPECTS WITH RESPECT TO SUCH MATTERS.


9.1.3                     BORROWER OBLIGATIONS REGARDING DISCLOSURE
DOCUMENTS.  IN CONNECTION WITH A DISCLOSURE DOCUMENT, BORROWER SHALL, IF
REQUESTED BY LENDER, CERTIFY IN WRITING THAT BORROWER HAS CAREFULLY EXAMINED
THOSE PORTIONS OF SUCH DISCLOSURE DOCUMENT, PERTAINING TO BORROWER, MANAGER AND
THE LOAN, AND THAT SUCH PORTIONS DO NOT CONTAIN ANY UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 9.1.3, NOTHING CONTAINED HEREIN SHALL IMPOSE LIABILITY UPON BORROWER FOR
ANY LOSSES, CLAIMS, DAMAGES OR LIABILITY ARISING OUT OF OR BASED UPON AN UNTRUE
STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY STATEMENT, REPORT OR DOCUMENT
PROVIDED TO LENDER ON BEHALF OF BORROWER BY A PARTY WHO IS NOT AN AFFILIATE OF A
BORROWER (A “THIRD PARTY REPORT”), UNLESS BORROWER HAD ACTUAL KNOWLEDGE AT THE
TIME BORROWER

70


--------------------------------------------------------------------------------




PROVIDED SUCH STATEMENT, REPORT OR DOCUMENT TO LENDER THAT SUCH THIRD PARTY
REPORT CONTAINS SUCH UNTRUE STATEMENT.


9.1.4                     BORROWER INDEMNITY REGARDING FILINGS.  IN CONNECTION
WITH FILINGS UNDER THE EXCHANGE ACT, BORROWER SHALL (I) INDEMNIFY LENDER, THE
CITIGROUP GROUP AND THE UNDERWRITER GROUP FOR ANY INDEMNIFIED LIABILITIES TO
WHICH LENDER, THE CITIGROUP GROUP OR THE UNDERWRITER GROUP MAY BECOME SUBJECT
INSOFAR AS THE INDEMNIFIED LIABILITIES ARISE OUT OF OR ARE BASED UPON THE
OMISSION TO STATE IN THE PROVIDED INFORMATION A MATERIAL FACT REQUIRED TO BE
STATED IN THE PROVIDED INFORMATION IN ORDER TO MAKE THE STATEMENTS IN THE
PROVIDED INFORMATION, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE
NOT MISLEADING AND (II) REIMBURSE LENDER, THE CITIGROUP GROUP OR THE UNDERWRITER
GROUP FOR ANY LEGAL OR OTHER EXPENSES ACTUALLY INCURRED BY LENDER, CITIGROUP
GROUP OR THE UNDERWRITER GROUP IN CONNECTION WITH DEFENDING OR INVESTIGATING THE
INDEMNIFIED LIABILITIES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS SECTION 9.1.4, NOTHING CONTAINED HEREIN SHALL IMPOSE LIABILITY UPON
BORROWER FOR ANY INDEMNIFIED LIABILITIES ARISING OUT OF OR BASED UPON AN UNTRUE
STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY THIRD PARTY REPORT, UNLESS
BORROWER HAD ACTUAL KNOWLEDGE AT THE TIME BORROWER PROVIDED SUCH STATEMENT,
REPORT OR DOCUMENT TO LENDER THAT SUCH THIRD PARTY REPORT CONTAINS SUCH UNTRUE
STATEMENT.


9.1.5                     INDEMNIFICATION PROCEDURE.  PROMPTLY AFTER RECEIPT BY
AN INDEMNIFIED PARTY UNDER SECTION 9.1.3 OR 9.1.4 OF NOTICE OF THE COMMENCEMENT
OF ANY ACTION FOR WHICH A CLAIM FOR INDEMNIFICATION IS TO BE MADE AGAINST
BORROWER, SUCH INDEMNIFIED PARTY SHALL NOTIFY BORROWER IN WRITING OF SUCH
COMMENCEMENT, BUT THE OMISSION TO SO NOTIFY BORROWER WILL NOT RELIEVE BORROWER
FROM ANY LIABILITY THAT THEY MAY HAVE TO ANY INDEMNIFIED PARTY HEREUNDER EXCEPT
TO THE EXTENT THAT FAILURE TO NOTIFY CAUSES PREJUDICE TO BORROWER.  IF ANY
ACTION IS BROUGHT AGAINST ANY INDEMNIFIED PARTY, AND IT NOTIFIES BORROWER OF THE
COMMENCEMENT THEREOF, BORROWER WILL BE ENTITLED, JOINTLY WITH ANY OTHER
INDEMNIFYING PARTY, TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT (OR
THEY) MAY ELECT BY WRITTEN NOTICE DELIVERED TO THE INDEMNIFIED PARTY PROMPTLY
AFTER RECEIVING THE AFORESAID NOTICE OF COMMENCEMENT, TO ASSUME THE DEFENSE
THEREOF WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PARTY IN ITS DISCRETION.
 AFTER NOTICE FROM BORROWER TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 9.1.5,
BORROWER SHALL NOT BE RESPONSIBLE FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY
INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF OTHER
THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, IF THE DEFENDANTS IN
ANY SUCH ACTION INCLUDE BOTH BORROWER AND AN INDEMNIFIED PARTY, AND ANY
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE ARE ANY LEGAL
DEFENSES AVAILABLE TO IT AND/OR OTHER INDEMNIFIED PARTIES THAT ARE DIFFERENT
FROM OR ADDITIONAL TO THOSE AVAILABLE TO BORROWER, THEN THE INDEMNIFIED PARTY OR
PARTIES SHALL HAVE THE RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT SUCH LEGAL
DEFENSES AND TO OTHERWISE PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF
SUCH INDEMNIFIED PARTY OR PARTIES.  BORROWER SHALL NOT BE LIABLE FOR THE
EXPENSES OF MORE THAN ONE SEPARATE COUNSEL UNLESS THERE ARE LEGAL DEFENSES
AVAILABLE TO IT THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO
ANOTHER INDEMNIFIED PARTY.


9.1.6                     CONTRIBUTION.  IN ORDER TO PROVIDE FOR JUST AND
EQUITABLE CONTRIBUTION IN CIRCUMSTANCES IN WHICH THE INDEMNITY AGREEMENT
PROVIDED FOR IN SECTION 9.1.3 OR 9.1.4 IS FOR ANY REASON HELD TO BE
UNENFORCEABLE BY AN INDEMNIFIED PARTY IN RESPECT OF ANY INDEMNIFIED LIABILITIES
(OR ACTION IN RESPECT THEREOF) REFERRED TO THEREIN WHICH WOULD OTHERWISE BE
INDEMNIFIABLE UNDER SECTION 9.1.3 OR 9.1.4, BORROWER SHALL CONTRIBUTE TO THE
AMOUNT PAID OR PAYABLE BY THE

71


--------------------------------------------------------------------------------




INDEMNIFIED PARTY AS A RESULT OF SUCH INDEMNIFIED LIABILITIES (OR ACTION IN
RESPECT THEREOF); PROVIDED, HOWEVER, THAT NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION.  IN DETERMINING THE AMOUNT OF CONTRIBUTION TO WHICH THE
RESPECTIVE PARTIES ARE ENTITLED, THE FOLLOWING FACTORS SHALL BE CONSIDERED: 
(I) THE CITIGROUP GROUP’S AND BORROWER’S RELATIVE KNOWLEDGE AND ACCESS TO
INFORMATION CONCERNING THE MATTER WITH RESPECT TO WHICH THE CLAIM WAS ASSERTED;
(II) THE OPPORTUNITY TO CORRECT AND PREVENT ANY STATEMENT OR OMISSION; AND
(III) ANY OTHER EQUITABLE CONSIDERATIONS APPROPRIATE IN THE CIRCUMSTANCES. 
LENDER AND BORROWER HEREBY AGREE THAT IT MAY NOT BE EQUITABLE IF THE AMOUNT OF
SUCH CONTRIBUTION WERE DETERMINED BY PRO RATA OR PER CAPITA ALLOCATION.


9.1.7                     SEVERANCE OF LOAN.  LENDER SHALL HAVE THE RIGHT, AT
ANY TIME (WHETHER PRIOR TO, IN CONNECTION WITH, OR AFTER ANY SECONDARY MARKET
TRANSACTION), WITH RESPECT TO ALL OR ANY PORTION OF THE LOAN, TO MODIFY, SPLIT
AND/OR SEVER ALL OR ANY PORTION OF THE LOAN AS HEREINAFTER PROVIDED.  WITHOUT
LIMITING THE FOREGOING, LENDER MAY (I) CAUSE THE NOTE AND THE MORTGAGE TO BE
SPLIT INTO A FIRST AND SECOND MORTGAGE LOAN, (II) CREATE ONE OR MORE SENIOR AND
SUBORDINATE NOTES (I.E., AN A/B OR A/B/C STRUCTURE), (III) CREATE MULTIPLE
COMPONENTS OF THE NOTE OR NOTES (AND ALLOCATE OR REALLOCATE THE PRINCIPAL
BALANCE OF THE LOAN AMONG SUCH COMPONENTS) OR (IV) OTHERWISE SEVER THE LOAN INTO
TWO OR MORE LOANS SECURED BY MORTGAGES AND BY A PLEDGE OF PARTNERSHIP OR
MEMBERSHIP INTERESTS (DIRECTLY OR INDIRECTLY) IN BORROWER (I.E., A SENIOR
LOAN/MEZZANINE LOAN STRUCTURE), IN EACH SUCH CASE, IN WHATEVER PROPORTION AND
WHATEVER PRIORITY LENDER DETERMINES; PROVIDED, HOWEVER, IN EACH SUCH INSTANCE
THE OUTSTANDING PRINCIPAL BALANCE OF ALL THE NOTES EVIDENCING THE LOAN (OR
COMPONENTS OF SUCH NOTES) IMMEDIATELY AFTER THE EFFECTIVE DATE OF SUCH
MODIFICATION EQUALS THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN IMMEDIATELY
PRIOR TO SUCH MODIFICATION AND THE WEIGHTED AVERAGE OF THE INTEREST RATES FOR
ALL SUCH NOTES (OR COMPONENTS OF SUCH NOTES) IMMEDIATELY AFTER THE EFFECTIVE
DATE OF SUCH MODIFICATION EQUALS THE INTEREST RATE OF THE ORIGINAL NOTE
IMMEDIATELY PRIOR TO SUCH MODIFICATION.  IF REQUESTED BY LENDER, BORROWER (AND
BORROWER’S CONSTITUENT MEMBERS, IF APPLICABLE, AND GUARANTOR) SHALL EXECUTE
WITHIN SEVEN (7) BUSINESS DAYS AFTER SUCH REQUEST, SUCH DOCUMENTATION AS LENDER
MAY REASONABLY REQUEST TO EVIDENCE AND/OR EFFECTUATE ANY SUCH MODIFICATION OR
SEVERANCE.


9.2                               COSTS AND EXPENSES.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS ARTICLE 9, BORROWER SHALL NOT BE REQUIRED TO
INCUR OUT-OF-POCKET EXPENSES IN THE PERFORMANCE OF THEIR OBLIGATIONS UNDER
SECTIONS 9.1.1 (OTHER THAN WITH RESPECT TO THE DELIVERY OR UPDATE OF
NON-CONSOLIDATION OPINIONS), 9.1.2, 9.1.3 AND 9.1.7.


9.3                               CONDOMINIUM PROVISIONS.

(A)                                  BORROWER SHALL NOT (I) MODIFY OR AMEND ANY
MATERIAL TERMS AND PROVISIONS OF (A) THE CONDOMINIUM DOCUMENTS (EXCEPT FOR
MINOR, NONSUBSTANTIAL CHANGES TO CURE AN AMBIGUITY OR CORRECT A SCRIVENER’S
ERROR), OR (B) TERMINATE ANY OF THE CONDOMINIUM DOCUMENTS, IN EACH CASE, WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, (II) MAKE ANY ELECTION REGARDING MATERIAL MATTERS WITHOUT THE PRIOR
WRITTEN CONSENT OF LENDER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, OR
(III) FAIL TO FOLLOW THE DIRECTIONS OF LENDER (A) WITH RESPECT TO A PROPOSED
MODIFICATION OR AMENDMENT DESCRIBED IN CLAUSE (I) ABOVE OR (B) IN CONNECTION
WITH AN ELECTION DESCRIBED IN CLAUSE (II) ABOVE.

72


--------------------------------------------------------------------------------




(B)                                 BORROWER SHALL PAY WHEN DUE AND PAYABLE ALL
ASSESSMENTS, COMMON CHARGES AND OTHER CHARGES PAYABLE BY BORROWER UNDER THE
CONDOMINIUM DOCUMENTS AND SHALL PERFORM AS AND WHEN DUE EACH OF ITS OBLIGATIONS
UNDER THE CONDOMINIUM DOCUMENTS IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, AND
SHALL NOT CAUSE OR SUFFER TO OCCUR ANY BREACH OR DEFAULT BY BORROWER IN ANY OF
SUCH OBLIGATIONS. SUBJECT TO SECTION 9.3(A), BORROWER SHALL KEEP AND MAINTAIN
EACH OF THE CONDOMINIUM DOCUMENTS IN FULL FORCE AND EFFECT.

(C)                                  BORROWER HEREBY ASSIGNS, CONVEYS AND
MORTGAGES TO LENDER, AS FURTHER AND ADDITIONAL SECURITY FOR THE LOAN AND
BORROWER’S OBLIGATIONS UNDER THIS AGREEMENT, ALL OF THE RIGHTS AND BENEFITS
ACCRUING TO BORROWER UNDER THE CONDOMINIUM DOCUMENTS WITH RESPECT TO THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, (I) ANY RIGHT OF BORROWER TO AMEND,
MODIFY OR TERMINATE ANY OF THE CONDOMINIUM DOCUMENTS, (II) ANY RIGHT OF BORROWER
TO TERMINATE THE CONDOMINIUM REGIME, INCLUDING, WITHOUT LIMITATION, AS A RESULT
OF CONDEMNATION OR CASUALTY, (III) ANY RIGHTS AND POWERS DELEGATED TO BORROWER
BY ANY ASSOCIATION ESTABLISHED PURSUANT TO THE CONDOMINIUM DOCUMENTS (THE
“ASSOCIATION”), AND (IV) ANY RIGHT OF BORROWER TO DETERMINE WHETHER OR NOT THE
IMPROVEMENTS WILL BE RESTORED OR REPAIRED FOLLOWING A FIRE OR OTHER CASUALTY. 
IF LENDER, ITS NOMINEE, DESIGNEE, SUCCESSOR, OR ASSIGNEE ACQUIRES TITLE TO ONE
OR MORE OF THE CONDOMINIUM UNITS WHICH COMPRISE THE PROPERTY BY REASON OF
FORECLOSURE OF THE MORTGAGE, DEED-IN-LIEU OF FORECLOSURE OR OTHERWISE, LENDER,
ITS NOMINEE, DESIGNEE, SUCCESSOR, ASSIGN OR SUCH PURCHASER, SHALL (X) SUCCEED TO
ALL OF THE RIGHTS OF AND BENEFITS ACCRUING TO BORROWER UNDER THE CONDOMINIUM
DOCUMENTS WITH RESPECT TO THE PROPERTY, (Y) BE ENTITLED TO EXERCISE ALL OF THE
RIGHTS AND BENEFITS ACCRUING TO BORROWER UNDER THE CONDOMINIUM DOCUMENTS WITH
RESPECT TO THE PROPERTY, AND (Z) HAVE THE IMMEDIATE RIGHT TO REMOVE ANY AND ALL
MANAGERS, MEMBERS, DIRECTORS, TRUSTEES AND/OR OFFICERS OF THE ASSOCIATION
APPOINTED BY BORROWER, AND THEREUPON LENDER, ITS NOMINEE, DESIGNEE, SUCCESSOR OR
ASSIGNEE SHALL HAVE THE RIGHT TO APPOINT MANAGERS, MEMBERS, DIRECTORS, TRUSTEES
AND/OR OFFICERS OF THE ASSOCIATION, IN REPLACEMENT FOR THOSE MANAGERS, TRUSTEES,
MEMBERS, DIRECTORS AND/OR OFFICERS SO REMOVED.  AT SUCH TIME AS LENDER SHALL
REQUEST, BORROWER AGREES TO EXECUTE AND DELIVER TO LENDER SUCH DOCUMENTS AS
LENDER AND ITS COUNSEL MAY REASONABLY REQUIRE IN ORDER TO INSURE THAT, TO THE
EXTENT POSSIBLE, THE PROVISIONS OF THIS SECTION WILL BE VALIDLY AND LEGALLY
ENFORCEABLE AND EFFECTIVE AGAINST BORROWER AND ALL PARTIES CLAIMING BY, THROUGH,
UNDER OR AGAINST BORROWER. BORROWER HEREBY ABSOLUTELY AND IRREVOCABLY APPOINTS
LENDER AS ITS TRUE AND LAWFUL ATTORNEY, COUPLED WITH ANY INTEREST, IN ITS NAME
AND STEAD TO MAKE AND EXECUTE ON BEHALF OF BORROWER ANY DOCUMENTS NECESSARY TO
VALIDLY AND LEGALLY CARRY OUT THE RIGHTS GRANTED TO LENDER UNDER THE TERMS OF
THIS PARAGRAPH, BORROWER RATIFYING ALL THAT ITS SAID ATTORNEY SHALL DO BY VIRTUE
THEREOF. IN ADDITION, BORROWER COVENANTS AND AGREES TO GIVE TO LENDER PROMPT
NOTICE OF ANY NOTICE OF SPECIAL ASSESSMENT RELATING TO ANY OF THE CONDOMINIUM
UNITS WHICH COMPRISE THE PROPERTY RECEIVED BY BORROWER. BORROWER HEREBY ASSIGNS
TO LENDER, AS FURTHER AND ADDITIONAL SECURITY FOR THE DEBT AND BORROWER’S
OBLIGATIONS HEREUNDER, ALL OF BORROWER’S RIGHT TO MAKE RULES AND REGULATIONS FOR
THE ASSOCIATION AND BORROWER HEREBY COVENANTS AND AGREES NOT TO MAKE OR CAUSE TO
BE MADE ANY RULES OR REGULATIONS (EXCEPT AS MAY BE REQUIRED TO ENSURE COMPLIANCE
WITH APPLICABLE LAW), AND NOT TO CONSENT OR ACQUIESCE TO ANY RULES AND
REGULATIONS (EXCEPT AS MAY BE REQUIRED TO ENSURE COMPLIANCE WITH APPLICABLE LAW)
BEING MADE WITHOUT IN ALL CASES FIRST OBTAINING THE PRIOR WRITTEN CONSENT OF
LENDER THERETO WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.

(D)                                 AS BETWEEN BORROWER AND LENDER, THE
PROVISIONS OF THIS AGREEMENT WITH RESPECT TO THE APPLICATION OF INSURANCE
PROCEEDS AND CONDEMNATION AWARDS SHALL APPLY TO THE

73


--------------------------------------------------------------------------------




PROPERTY AS PROVIDED HEREIN, NOTWITHSTANDING THE SUBMISSION OF THE PROPERTY TO
THE CONDOMINIUM LAW.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
BORROWER, FOR AND ON BEHALF OF ITSELF AND ITS DIRECT AND INDIRECT SUCCESSORS AND
ASSIGNS AS OWNER(S) OF THE CONDOMINIUM UNITS WHICH COMPRISE THE PROPERTY IN THE
CONDOMINIUM REGIME, (I) IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY
APPLICABLE LAW WHICH GRANTS TO THE TRUSTEES OR MANAGERS OF THE ASSOCIATION
AND/OR THE OWNERS OF THE CONDOMINIUM UNITS RIGHTS IN THE EVENT OF A CASUALTY OR
A CONDEMNATION WHICH ARE INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT AND
(II) EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY REQUIRED UNDER THE CONDOMINIUM
DOCUMENTS WITH RESPECT TO A CASUALTY OR CONDEMNATION AFFECTING THE COMMON
ELEMENTS AND SUBJECT TO THE RIGHTS OF THE OWNERS OF THE OTHER UNITS IN THE
CONDOMINIUM WITH RESPECT TO CONDEMNATION PROCEEDS IN CONNECTION WITH A
CONDEMNATION AFFECTING MORE THAN ONE UNIT IN THE CONDOMINIUM, EXPRESSLY AGREES
TO THE APPLICATION OF THE INSURANCE PROCEEDS AND CONDEMNATION AWARDS IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.  TO THE EXTENT OF ANY CONFLICT
BETWEEN ARTICLE 7 AND THIS SECTION 9.3(D), SECTION 9.3(D) SHALL CONTROL.

(E)                                  IF ANY CONDOMINIUM DEFAULT (AS HEREINAFTER
DEFINED) SHALL OCCUR AND BE CONTINUING, THEN, IN THE EVENT THAT BORROWER FAILS
TO REMEDY SUCH CONDOMINIUM DEFAULT WITHIN A PERIOD OF THIRTY (30) DAYS FOLLOWING
THE EARLIER TO OCCUR OF (I) RECEIPT OF WRITTEN NOTICE FROM LENDER OF SUCH
CONDOMINIUM DEFAULT OR (II) THE DATE BORROWER OBTAINS KNOWLEDGE OF SUCH
CONDOMINIUM DEFAULT, AND SUBJECT TO THE TERMS AND CONDITIONS OF THE APPLICABLE
CONDOMINIUM DOCUMENTS, LENDER MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE ANY
ACTION THAT LENDER DEEMS REASONABLY NECESSARY TO CURE SUCH CONDOMINIUM DEFAULT,
INCLUDING, WITHOUT LIMITATION, (W) PERFORMANCE OR ATTEMPTED PERFORMANCE OF
BORROWER’S OBLIGATIONS UNDER THE APPLICABLE CONDOMINIUM DOCUMENTS, (X) CURING OR
ATTEMPTING TO CURE ANY CONDOMINIUM DEFAULT, (Y) MITIGATING OR ATTEMPTING TO
MITIGATE ANY DAMAGES OR CONSEQUENCES OF THE SAME AND (Z) ENTRY UPON THE PROPERTY
FOR ANY OR ALL OF SUCH PURPOSES.  UPON LENDER’S REQUEST, BORROWER SHALL SUBMIT
EVIDENCE REASONABLY SATISFACTORY TO LENDER OF PAYMENT OR PERFORMANCE OF ANY OF
ITS OBLIGATIONS UNDER EACH OF THE CONDOMINIUM DOCUMENTS. LENDER MAY PAY AND
EXPEND SUCH SUMS OF MONEY AS LENDER IN ITS SOLE DISCRETION DEEMS NECESSARY FOR
ANY SUCH PURPOSE, AND BORROWER SHALL PAY TO LENDER WITHIN TEN (10) BUSINESS DAYS
AFTER THE WRITTEN DEMAND OF LENDER ALL SUCH SUMS SO PAID OR EXPENDED BY LENDER
PURSUANT TO THIS SECTION, TOGETHER WITH INTEREST THEREON FROM THE DATE OF
EXPENDITURE AT THE DEFAULT RATE.

(F)                                    SUBJECT TO THE PROVISIONS OF SECTION
9.3(A) AND 9.3(C) ABOVE, BORROWER WILL DO ALL THINGS NECESSARY TO PRESERVE AND
TO KEEP UNIMPAIRED ITS MATERIAL RIGHTS, POWERS AND PRIVILEGES UNDER THE
CONDOMINIUM DOCUMENTS AND TO PREVENT THE TERMINATION OR EXPIRATION OF THE
CONDOMINIUM DOCUMENTS, OR THE WITHDRAWAL OF THE PROPERTY FROM A CONDOMINIUM FORM
OF OWNERSHIP UNDER APPLICABLE LAW, TO THE END THAT BORROWER MAY ENJOY ALL OF THE
MATERIAL RIGHTS GRANTED TO IT AS A PARTY TO THE CONDOMINIUM DOCUMENTS.

(G)                                 BORROWER WILL (I) PROMPTLY NOTIFY LENDER OF
THE RECEIPT BY BORROWER OF ANY NOTICE FROM THE ASSOCIATION OR THE OWNER OF ANY
OTHER UNIT IN THE CONDOMINIUM COVERING THE PROPERTY, ASSERTING OR CLAIMING A
DEFAULT BY BORROWER THEREUNDER OR LACK OF COMPLIANCE BY BORROWER WITH THE
CONDOMINIUM DOCUMENTS, (II) PROMPTLY NOTIFY LENDER OF THE RECEIPT BY BORROWER OF
ANY NOTICE OR REQUEST FROM THE ASSOCIATION OR OWNER OF ANY UNIT OF THE
TERMINATION OR PURPORTED TERMINATION OF THE CONDOMINIUM DOCUMENTS OR TO WITHDRAW
THE PROPERTY FROM CONDOMINIUM OWNERSHIP PURSUANT TO APPLICABLE LAW OR TO SEEK
ANY ACTION FOR PARTITION, (III)

74


--------------------------------------------------------------------------------




PROMPTLY NOTIFY LENDER OF THE RECEIPT BY BORROWER OF ANY NOTICE OR REQUEST FROM
THE ASSOCIATION OR OWNER OF ANY UNIT OF THE MATERIAL MODIFICATION OR CHANGE OR
PROPOSED MATERIAL MODIFICATION OR CHANGE OF THE CONDOMINIUM DOCUMENTS AND (IV)
PROMPTLY CAUSE A COPY OF EACH SUCH NOTICE OR REQUEST RECEIVED BY BORROWER FROM
THE ASSOCIATION OR ANY UNIT OWNER, OR FROM A LENDER OR A MORTGAGEE ON SUCH OTHER
UNIT, TO BE DELIVERED TO LENDER. BORROWER WILL PERMIT LENDER TO PARTICIPATE IN
ANY SUCH PARTITION OR WITHDRAWAL PROCEEDING TO THE EXTENT PERMITTED BY LAW AND
THE CONDOMINIUM DOCUMENTS (BUT LENDER SHALL NOT BE OBLIGATED SO TO DO). BORROWER
WILL PROMPTLY DELIVER TO LENDER A COPY OF EACH NOTICE, PLEADING, BRIEF AND
PRELIMINARY, INTERIM AND FINAL DETERMINATION OR DECISION AND OTHER PAPERS
RECEIVED BY IT IN EACH SUCH PARTITION OR WITHDRAWAL PROCEEDING.

(H)                                 BORROWER WILL, WITHIN TWENTY (20) DAYS AFTER
DEMAND FROM LENDER, OBTAIN, IF AND TO THE EXTENT THAT BORROWER IS ENTITLED TO
THE SAME UNDER THE CONDOMINIUM DOCUMENTS, AND OTHERWISE REQUEST FROM AND MAKE
GOOD FAITH EFFORTS TO OBTAIN, FROM THE ASSOCIATION AND DELIVER TO LENDER A DULY
SIGNED AND ACKNOWLEDGED CERTIFICATE (SIGNED ALSO BY BORROWER) THAT THE
CONDOMINIUM DOCUMENTS ARE UNMODIFIED AND IN FULL FORCE AND EFFECT (OR, IF THE
SAME HAVE BEEN MODIFIED IN COMPLIANCE WITH THIS AGREEMENT, THAT THE CONDOMINIUM
DOCUMENTS ARE IN FULL FORCE AND EFFECT AS MODIFIED AND THAT THERE HAVE BEEN NO
OTHER MODIFICATIONS), STATING THE DATES TO WHICH THE ASSESSMENTS, COMMON CHARGES
AND OTHER CHARGES PAYABLE UNDER THE CONDOMINIUM DOCUMENTS HAVE BEEN PAID AND
STATING WHETHER TO THE CERTIFYING PARTY’S AND BORROWER’S KNOWLEDGE, BORROWER IS
IN COMPLIANCE WITH THE CONDOMINIUM DOCUMENTS, OR, IF NOT, SPECIFYING EACH
DEFAULT OR FAILURE OF COMPLIANCE OF WHICH THE CERTIFYING PARTY HAS KNOWLEDGE. 
BORROWER WILL, PROMPTLY UPON RECEIPT THEREOF, FURNISH LENDER WITH A COPY OF ALL
NOTICES AND STATEMENTS, HOWEVER CHARACTERIZED, ISSUED BY THE ASSOCIATION OR
RELATING TO THE CONDOMINIUM DOCUMENTS, INCLUDING WITHOUT LIMITATION, FINANCIAL
STATEMENTS AND PROJECTED BUDGETS.

(I)                                     BORROWER HEREBY REPRESENTS AND WARRANTS
TO LENDER AS FOLLOWS:

(1)                                  TO BORROWER’S KNOWLEDGE, BORROWER HAS
DELIVERED TRUE, COMPLETE AND CORRECT COPIES OF EACH OF THE CONDOMINIUM DOCUMENTS
TO LENDER AND THE SAME HAVE NOT BEEN MODIFIED, AMENDED OR ASSIGNED, AND TO
BORROWER’S KNOWLEDGE, THERE ARE NO OTHER MATERIAL CONDOMINIUM-RELATED AGREEMENTS
OR DOCUMENTS AFFECTING BORROWER’S INTEREST IN THE PROPERTY; AND

(2)                                  TO BORROWER’S KNOWLEDGE, EACH OF THE
CONDOMINIUM DOCUMENTS IS IN FULL FORCE AND EFFECT AND, TO BORROWER’S KNOWLEDGE,
NO CONDOMINIUM DEFAULT EXISTS OR HAS OCCURRED ON THE PART OF BORROWER OR ON THE
PART OF ANY OTHER PARTY TO ANY OF THE CONDOMINIUM DOCUMENTS.

(J)                                     THE OCCURRENCE OF ONE OR MORE OF THE
FOLLOWING EVENTS (EACH SUCH EVENT, A “CONDOMINIUM DEFAULT”) SHALL CONSTITUTE AN
EVENT OF DEFAULT HEREUNDER:

(1)                                  ANY BREACH BY BORROWER OF SECTION 9.3(A)
ABOVE;

(2)                                  IF BORROWER FAILS TO COMPLY WITH ANY OF THE
APPLICABLE TERMS, COVENANTS AND CONDITIONS ON BORROWER’S PART TO BE COMPLIED
WITH PURSUANT TO THE CONDOMINIUM

75


--------------------------------------------------------------------------------


DOCUMENTS AND SUCH FAILURE SHALL CONTINUE BEYOND ANY APPLICABLE CURE PERIOD
PROVIDED FOR IN THE CONDOMINIUM DOCUMENTS;

(3)                                  IF ANY PROVISION OF THE APPLICABLE STATUTES
PURSUANT TO WHICH THE CONDOMINIUM WAS ESTABLISHED OR ANY SECTION, SENTENCE,
CLAUSE, PHRASE OR WORD OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS HELD
INVALID AND SUCH INVALIDITY SHALL ADVERSELY AFFECT THE LIEN OF THE MORTGAGE OR
THE RIGHTS OF LENDER UNDER THE NOTE, THIS AGREEMENT, THE MORTGAGE OR ANY OF THE
OTHER LOAN DOCUMENTS;

(4)                                  IF THE CONDOMINIUM SHALL BECOME SUBJECT TO
ANY ACTION FOR PARTITION COMMENCED BY ANY UNIT OWNER AND SAID ACTION HAS NOT
BEEN DISMISSED WITHIN THIRTY (30) DAYS AFTER COMMENCEMENT THEREOF UNLESS
BORROWER, AT ITS OWN EXPENSE, PROMPTLY AND IN GOOD FAITH WITH DUE DILIGENCE
WORKS TO DISMISS SAID ACTION, IN WHICH CASE BORROWER SHALL HAVE A PERIOD NOT TO
EXCEED SIXTY (60) DAYS TO DISMISS SAID ACTION;

(5)                                  IF THE ASSOCIATION (OR, IF SUCH RIGHTS AND
POWERS HAVE BEEN DELEGATED BY THE ASSOCIATION, THE PARTY(IES) TO WHICH SUCH
RIGHTS AND POWERS HAVE BEEN DELEGATED BY THE ASSOCIATION) FAILS (A) TO MAINTAIN
THE COMMON ELEMENTS, IN GOOD CONDITION AND REPAIR, (B) TO PROMPTLY COMPLY WITH
ALL LAWS, ORDERS, AND ORDINANCES AFFECTING THE CONDOMINIUM, INCLUDING THE COMMON
ELEMENTS, OR THE USE THEREOF, (C) TO PROMPTLY REPAIR, REPLACE OR REBUILD ANY
PART OF THE COMMON ELEMENTS, WHICH MAY BE DAMAGED OR DESTROYED BY ANY CASUALTY
OR WHICH MAY BE AFFECTED BY ANY CONDEMNATION OR SIMILAR PROCEEDING, OR (D) TO
COMPLETE AND PAY FOR, WITHIN A REASONABLE TIME, ANY STRUCTURAL IMPROVEMENTS OR
OTHER STRUCTURE THAT CONSTITUTES A PORTION OF THE COMMON ELEMENTS AT ANY TIME IN
THE PROCESS OF CONSTRUCTION OR REPAIR (TO THE EXTENT THAT THE ASSOCIATION IS
AUTHORIZED TO SO MAINTAIN, REPAIR, REPLACE, REBUILD AND COMPLETE THE
CONDOMINIUM, INCLUDING THE COMMON ELEMENTS, BY THE CONDOMINIUM DOCUMENTS), AND
SUCH FAILURE SHALL CONTINUE FOR A PERIOD OF SIXTY (60) DAYS AFTER WRITTEN NOTICE
FROM BORROWER THEREOF IS DELIVERED TO THE ASSOCIATION SPECIFYING SUCH FAILURE
AND REQUIRING THE SAME TO BE REMEDIED;

(6)                                  IF BORROWER FAILS TO MAINTAIN THE PROPERTY
AS A CONDOMINIUM UNDER THE PROVISIONS OF THE CONDOMINIUM ACT, EXCEPT AS
OTHERWISE EXPRESSLY PERMITTED UNDER THIS AGREEMENT; OR

(7)                                  IF THE CONDOMINIUM REGIME IS TERMINATED FOR
ANY REASON WITHOUT LENDER’S PRIOR WRITTEN CONSENT, EXCEPT AS OTHERWISE EXPRESSLY
PERMITTED UNDER THIS AGREEMENT.


9.4                               MEZZANINE LOAN.  LENDER AGREES TO PERMIT
OWNER(S) OF DIRECT OR INDIRECT EQUITY INTERESTS IN BORROWER (THE “MEZZANINE
BORROWER”, PROVIDED HOWEVER THAT IN NO EVENT SHALL ANY ENTITY REQUIRED HEREUNDER
TO BE A SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY BE A MEZZANINE BORROWER) TO
OBTAIN A MEZZANINE LOAN (THE “MEZZANINE LOAN”), SUBJECT TO SATISFACTION OF THE
FOLLOWING CONDITIONS (PROVIDED THAT NO MORE THAN ONE MEZZANINE LOAN SHALL BE
PERMITTED DURING THE TERM OF THE LOAN):

(A)                                  NO EVENT OF DEFAULT SHALL EXIST;

76


--------------------------------------------------------------------------------




(B)                                 THE MEZZANINE LOAN MAY BE SECURED BY A
PLEDGE BY MEZZANINE BORROWER OF SUCH MEZZANINE BORROWER’S DIRECT OR INDIRECT
EQUITY INTEREST IN BORROWER, BUT NOT BY THE PROPERTY OR ANY ASSETS OF BORROWER
OR OF ANY OTHER ENTITY REQUIRED HEREUNDER TO BE A SPECIAL PURPOSE BANKRUPTCY
REMOTE ENTITY, AND NEITHER BORROWER NOR ANY OTHER ENTITY REQUIRED HEREUNDER TO
BE A SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY SHALL IN ANY WAY BE OBLIGATED IN
CONNECTION WITH THE MEZZANINE LOAN (EXCEPT FOR NON-MONETARY OBLIGATIONS
REASONABLY ACCEPTABLE TO LENDER THAT ARE CUSTOMARY IN CONNECTION WITH MEZZANINE
LOANS INVOLVING SECURITIZED SENIOR LOANS);

(C)                                  IF A SECONDARY MARKET TRANSACTION HAS
OCCURRED, BORROWER SHALL HAVE OBTAINED (AND DELIVERED TO LENDER) A RATING
COMFORT LETTER WITH RESPECT TO THE PROPOSED MEZZANINE LOAN;

(D)                                 THE MEZZANINE LOAN LENDER (THE “MEZZANINE
LENDER”) SHALL BE AN ACCEPTABLE MEZZANINE LENDER;

(E)                                  THE MEZZANINE LENDER SHALL, UPON LENDER’S
REQUEST, EXECUTE A SUBORDINATION AND STANDSTILL INTERCREDITOR AGREEMENT (THE
“INTERCREDITOR AGREEMENT”) IN FORM APPROVED BY LENDER, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED SO LONG AS THE INTERCREDITOR
AGREEMENT IS OTHERWISE IN CONFORMANCE WITH RATING AGENCY APPROVED FORMS FOR
INTERCREDITOR AGREEMENTS;

(F)                                    THE NET OPERATING INCOME OF THE PROPERTY,
AS REASONABLY DETERMINED BY LENDER FOR THE 12 MONTH PERIOD THEN MOST RECENTLY
ENDED, IS SUFFICIENT TO SATISFY AN AGGREGATE PROJECTED DEBT SERVICE COVERAGE
RATIO (BASED ON THE AGGREGATE OF THE DEBT SERVICE ON THE LOAN (ASSUMING A
CONSTANT PAYMENT OF PRINCIPAL AND INTEREST BASED UPON A 30-YEAR AMORTIZATION
SCHEDULE) AND THE MEZZANINE LOAN) OF AT LEAST 1.20:1.00;

(G)                                 LENDER SHALL HAVE APPROVED (SUCH APPROVAL
NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) THE LOAN DOCUMENTS
EVIDENCING AND SECURING THE MEZZANINE LOAN;

(H)                                 THE MATURITY OF THE MEZZANINE LOAN SHALL BE
NO EARLIER THAN THE MATURITY DATE;

(I)                                     THE PROPERTY VALUE, AS DETERMINED BY
LENDER BASED ON A FIRREA APPRAISAL DATED NOT MORE THAN SIX (6) MONTHS PRIOR TO
THE DATE OF THE MEZZANINE LOAN AND OTHERWISE REASONABLY ACCEPTABLE TO LENDER,
PREPARED, AT BORROWER’S EXPENSE, ON BEHALF OF LENDER BY AN APPRAISER REASONABLY
APPROVED BY LENDER WHICH IS A MEMBER OF THE APPRAISAL INSTITUTE WITH SUBSTANTIAL
EXPERIENCE IN APPRAISING PROPERTIES SIMILAR TO THE PROPERTY IS SUFFICIENT TO
SATISFY AN AGGREGATE LOAN-TO-VALUE RATIO (BASED ON THE AGGREGATE BALANCES OF THE
LOAN AND THE MEZZANINE LOAN) NOT IN EXCESS OF 80%;

(J)                                     MEZZANINE LOAN PAYMENTS SHALL BE MADE
SOLELY FROM EXCESS PROPERTY CASH FLOW DISTRIBUTED BY THE BORROWER TO ITS OWNERS
AFTER PAYMENT OF ALL DEBT SERVICE AND RESERVE PAYMENTS UNDER THE LOAN AND
OPERATING EXPENSES FOR THE PROPERTY OR FROM OTHER FUNDS OF MEZZANINE BORROWER;
AND

77


--------------------------------------------------------------------------------




(K)                                  BORROWER SHALL ENTER INTO SUCH AMENDMENTS
OR SUPPLEMENTS TO THE LOAN DOCUMENTS AS LENDER MAY REQUIRE IN ORDER TO ESTABLISH
A HARD LOCK BOX AND CASH MANAGEMENT ARRANGEMENT WHEREBY PROPERTY CASH FLOW IS
DEPOSITED AND APPLIED, THROUGH LENDER-CONTROLLED ACCOUNTS, FIRST TO DEBT SERVICE
AND RESERVES REQUIRED UNDER THE LOAN, THEN TO FUND OPERATING EXPENSES, PRIOR TO
ANY DISTRIBUTIONS OF EXCESS PROPERTY CASH FLOW TO THE BORROWER’S OWNERS FOR
PAYMENTS UPON THE MEZZANINE LOAN.

Borrower shall pay or reimburse to Lender all Rating Agency fees and all
reasonable costs and expenses incurred by Lender, including fees and expenses of
Lender’s counsel, in connection with the review and documentation concerning the
Mezzanine Loan regardless of whether such Mezzanine Loan is closed.


9.5                               LETTERS OF CREDIT.  EACH LETTER OF CREDIT
DELIVERED BY BORROWER UNDER THIS AGREEMENT SHALL BE ADDITIONAL SECURITY FOR THE
PAYMENT OF THE DEBT.  IN THE EVENT LENDER TRANSFERS ANY LETTER OF CREDIT TO ANY
SUCCESSOR OR ASSIGNEE OF LENDER, AND THE ISSUER OF THE LETTER OF CREDIT CHARGES
A FEE IN CONNECTION WITH SUCH TRANSFER, BORROWER SHALL PAY OR REIMBURSE LENDER
FOR SUCH TRANSFER FEE.


10.                               MISCELLANEOUS


10.1                        EXCULPATION.  (A)  SUBJECT TO THE QUALIFICATIONS
BELOW, LENDER SHALL NOT ENFORCE THE LIABILITY AND OBLIGATION OF BORROWER TO
PERFORM AND OBSERVE THE OBLIGATIONS CONTAINED IN THE LOAN DOCUMENTS BY ANY
ACTION OR PROCEEDING WHEREIN A MONEY JUDGMENT SHALL BE SOUGHT AGAINST BORROWER,
EXCEPT THAT LENDER MAY BRING A FORECLOSURE ACTION, AN ACTION FOR SPECIFIC
PERFORMANCE OR ANY OTHER APPROPRIATE ACTION OR PROCEEDING TO ENABLE LENDER TO
ENFORCE AND REALIZE UPON ITS INTEREST AND RIGHTS UNDER THE LOAN DOCUMENTS, OR IN
THE PROPERTY, THE RENTS OR ANY OTHER COLLATERAL GIVEN TO LENDER PURSUANT TO THE
LOAN DOCUMENTS; PROVIDED, HOWEVER, THAT, EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
ANY JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE ENFORCEABLE AGAINST
BORROWER ONLY TO THE EXTENT OF BORROWER’S INTEREST IN THE PROPERTY, IN THE RENTS
AND IN ANY OTHER COLLATERAL GIVEN TO LENDER, AND LENDER SHALL NOT SUE FOR, SEEK
OR DEMAND ANY DEFICIENCY JUDGMENT AGAINST BORROWER IN ANY SUCH ACTION OR
PROCEEDING UNDER OR BY REASON OF OR UNDER OR IN CONNECTION WITH ANY LOAN
DOCUMENT.  THE PROVISIONS OF THIS SECTION SHALL NOT, HOWEVER, (I) CONSTITUTE A
WAIVER, RELEASE OR IMPAIRMENT OF ANY OBLIGATION EVIDENCED OR SECURED BY ANY LOAN
DOCUMENT; (II) IMPAIR THE RIGHT OF LENDER TO NAME BORROWER AS A PARTY DEFENDANT
IN ANY ACTION OR SUIT FOR FORECLOSURE AND SALE UNDER THE MORTGAGE; (III) AFFECT
THE VALIDITY OR ENFORCEABILITY OF ANY OF THE LOAN DOCUMENTS OR ANY GUARANTY MADE
IN CONNECTION WITH THE LOAN OR ANY OF THE RIGHTS AND REMEDIES OF LENDER
THEREUNDER; (IV) IMPAIR THE RIGHT OF LENDER TO OBTAIN THE APPOINTMENT OF A
RECEIVER; (V) IMPAIR THE ENFORCEMENT OF THE ASSIGNMENT OF LEASES;
(VI) CONSTITUTE A PROHIBITION AGAINST LENDER TO COMMENCE ANY OTHER APPROPRIATE
ACTION OR PROCEEDING IN ORDER FOR LENDER TO FULLY REALIZE THE SECURITY GRANTED
BY THE MORTGAGE OR TO EXERCISE ITS REMEDIES AGAINST THE PROPERTY; OR
(VII) CONSTITUTE A WAIVER OF THE RIGHT OF LENDER TO ENFORCE THE LIABILITY AND
OBLIGATION OF BORROWER, BY MONEY JUDGMENT OR OTHERWISE, TO THE EXTENT OF ANY
LOSS, DAMAGE, COST, EXPENSE, LIABILITY, CLAIM OR OTHER OBLIGATION INCURRED BY
LENDER (INCLUDING ATTORNEYS’ FEES AND COSTS REASONABLY INCURRED) (COLLECTIVELY,
“LENDER’S LOSSES”) ARISING OUT OF OR IN CONNECTION WITH ANY OF THE FOLLOWING
(ALL SUCH LIABILITY AND OBLIGATION OF BORROWER FOR ANY OR ALL OF THE FOLLOWING
BEING REFERRED TO HEREIN AS “BORROWER’S RECOURSE LIABILITIES”): (A) FRAUD OR
INTENTIONAL MISREPRESENTATION BY BORROWER, OR GUARANTOR IN CONNECTION WITH
OBTAINING THE LOAN; (B) PHYSICAL

78


--------------------------------------------------------------------------------




WASTE OF THE PROPERTY OR ANY PORTION THEREOF (OTHER THAN ACTS COMMITTED BY A
THIRD PARTY NON-AFFILIATED PROPERTY MANAGER), OR AFTER AN EVENT OF DEFAULT THE
REMOVAL OR DISPOSAL OF ANY PORTION OF THE PROPERTY (OTHER THAN ACTS COMMITTED BY
A THIRD PARTY NON-AFFILIATED PROPERTY MANAGER); (C) ANY PROCEEDS PAID BY REASON
OF ANY INSURED CASUALTY OR ANY AWARD RECEIVED IN CONNECTION WITH A CONDEMNATION
OR OTHER SUMS OR PAYMENTS ATTRIBUTABLE TO THE PROPERTY NOT APPLIED IN ACCORDANCE
WITH THE PROVISIONS OF THE LOAN DOCUMENTS (OTHER THAN ACTS COMMITTED BY A THIRD
PARTY NON-AFFILIATED PROPERTY MANAGER) (EXCEPT TO THE EXTENT THAT BORROWER DID
NOT HAVE THE LEGAL RIGHT, BECAUSE OF A BANKRUPTCY, RECEIVERSHIP OR SIMILAR
JUDICIAL PROCEEDING, TO DIRECT DISBURSEMENT OF SUCH SUMS OR PAYMENTS); (D) ALL
RENTS OF THE PROPERTY RECEIVED OR COLLECTED BY OR ON BEHALF OF BORROWER AFTER AN
EVENT OF DEFAULT AND NOT APPLIED TO PAYMENT OF PRINCIPAL AND INTEREST DUE UNDER
THE NOTE, AND TO THE PAYMENT OF ACTUAL AND REASONABLE OPERATING EXPENSES OF THE
PROPERTY, AS THEY BECOME DUE OR PAYABLE (OTHER THAN ACTS COMMITTED BY A THIRD
PARTY NON-AFFILIATED PROPERTY MANAGER) (EXCEPT TO THE EXTENT THAT SUCH
APPLICATION OF SUCH FUNDS IS PREVENTED BY BANKRUPTCY, RECEIVERSHIP, OR SIMILAR
JUDICIAL PROCEEDING IN WHICH BORROWER IS LEGALLY PREVENTED FROM DIRECTING THE
DISBURSEMENT OF SUCH SUMS); (E) MISAPPROPRIATION (INCLUDING FAILURE TO TURN OVER
TO LENDER ON DEMAND FOLLOWING AN EVENT OF DEFAULT) OF TENANT SECURITY DEPOSITS
AND RENTS COLLECTED IN ADVANCE, OR OF FUNDS HELD BY BORROWER FOR THE BENEFIT OF
ANOTHER PARTY (OTHER THAN ACTS COMMITTED BY A THIRD PARTY NON-AFFILIATED
PROPERTY MANAGER); (F) THE FAILURE TO PAY TAXES, PROVIDED THAT BORROWER SHALL
NOT BE LIABLE (A) TO THE EXTENT FUNDS TO PAY SUCH AMOUNTS ARE AVAILABLE IN THE
TAX AND INSURANCE SUBACCOUNT AND LENDER FAILED TO PAY SAME OR HAS ELECTED NOT TO
PAY THE SAME PURSUANT TO SECTION 3.3 OR (B) RENTS ARE INSUFFICIENT TO YIELD
SUFFICIENT FUNDS TO PAY SUCH AMOUNTS; (G) THE BREACH OF ANY REPRESENTATION,
WARRANTY, COVENANT OR INDEMNIFICATION IN ANY LOAN DOCUMENT CONCERNING
ENVIRONMENTAL LAWS OR HAZARDOUS SUBSTANCES, INCLUDING SECTIONS 4.21 AND 5.8, AND
CLAUSES (VIII) THROUGH (XI) OF SECTION 5.30; (H) ANY REPRESENTATION OR WARRANTY
MADE BY BORROWER IN SECTION 4.1 SHALL BE FALSE OR MISLEADING IN ANY MATERIAL
RESPECT AS OF THE DATE MADE, OR THE BREACH OF THE COVENANTS SET FORTH IN SECTION
5.13 (OTHER THAN A BREACH OF ANY OF THE COVENANTS DESCRIBED IN CLAUSES (X) AND
(XXI) (WITH RESPECT TO UNSECURED TRADE PAYABLES) SET FORTH IN THE DEFINITION OF
“SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY” ON SCHEDULE 5, IF THE SAME OCCURS AS
A RESULT OF THE ECONOMIC PERFORMANCE OF THE PROPERTY); (I) BORROWER OR GUARANTOR
OR ANY OF THEIR DIRECT OR INDIRECT AFFILIATES TAKING ANY ACTION OR MAKING ANY
OMISSION INTENDED OR REASONABLY LIKELY TO HINDER, DELAY, IMPAIR OR PREVENT
LENDER IN OR FROM ENFORCING ANY AND ALL OF ITS RIGHTS AND REMEDIES UNDER OR
PURSUANT TO THE LOAN DOCUMENTS OR AT LAW OR IN EQUITY (UNLESS THE SAME IS
BROUGHT IN GOOD FAITH AND IS DETERMINED IN FAVOR OF BORROWER OR GUARANTOR
PURSUANT TO A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION); (J) THE TERMINATION OF THE MANAGEMENT AGREEMENT OR THE REMOVAL OF
THE THEN-CURRENT MANAGER AS PROPERTY MANAGER THEREUNDER WITHOUT LENDER’S
CONSENT; OR (K) BORROWER’S ACTION OR INACTION WHICH RESULTS IN THE TERMINATION
OF THE GROUND LEASE, BORROWER’S FAILURE TO EXERCISE ALL OF ITS OPTIONS CURRENTLY
SET FORTH IN THE GROUND LEASE TO EXTEND THE TERM OF THE GROUND LEASE TO AT LEAST
DECEMBER 31, 2021 OR BORROWER’S FAILURE TO OBTAIN AN EXTENSION OF THE GROUND
LEASE TO A TERM OF AT LEAST TEN (10) YEARS BEYOND THE STATED MATURITY DATE;
UNLESS IN ANY CASE, BORROWER OBTAINS REPLACEMENT PARKING FACILITIES THAT, (A) IF
SUBJECT TO AN AGREEMENT, LEASE OR OTHERWISE, GRANT RIGHTS TO SUCH REPLACEMENT
PARKING FACILITIES FOR A TERM OF AT LEAST TEN (10) YEARS BEYOND THE STATED
MATURITY DATE (THE “REPLACEMENT PARKING FACILITIES AGREEMENT”), AND (B) ARE
SUFFICIENT TO ENABLE THE PROPERTY TO COMPLY WITH APPLICABLE LEGAL REQUIREMENTS
(INCLUDING, WITHOUT LIMITATION, ZONING REQUIREMENTS), EACH OF (A) AND (B) AS
DETERMINED BY LENDER IN ITS REASONABLE DISCRETION.  BORROWER AND GUARANTOR SHALL
BE RELEASED FROM ANY FURTHER LIABILITY PURSUANT TO CLAUSE (K) ABOVE

79


--------------------------------------------------------------------------------




IN THE EVENT THAT THE REPLACEMENT PARKING FACILITIES AND THE REPLACEMENT PARKING
FACILITIES AGREEMENT ARE SUFFICIENT TO ENABLE THE PROPERTY TO COMPLY WITH
APPLICABLE LEGAL REQUIREMENTS (INCLUDING, WITHOUT LIMITATION, ZONING
REQUIREMENTS) AND ARE OTHERWISE SATISFACTORY TO LENDER IN ITS REASONABLE
DISCRETION.

(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS, (A) LENDER SHALL NOT BE DEEMED TO
HAVE WAIVED ANY RIGHT WHICH LENDER MAY HAVE UNDER SECTION 506(A), 506(B),
1111(B) OR ANY OTHER PROVISIONS OF THE U.S. BANKRUPTCY CODE TO FILE A CLAIM FOR
THE FULL AMOUNT OF THE DEBT OR TO REQUIRE THAT ALL COLLATERAL SHALL CONTINUE TO
SECURE ALL OF THE DEBT IN ACCORDANCE WITH THE LOAN DOCUMENTS, AND (B) LENDER’S
AGREEMENT NOT TO PURSUE PERSONAL LIABILITY OF BORROWER AS SET FORTH ABOVE SHALL
BECOME NULL AND VOID AND SHALL BE OF NO FURTHER FORCE AND EFFECT, AND THE DEBT
SHALL BE FULLY RECOURSE TO THE BORROWER IN AN AMOUNT EQUAL TO THE GREATER OF (X)
LENDER’S LOSSES ARISING OUT OF OR IN CONNECTION WITH THE FOLLOWING MATTERS OR
(Y) AN AMOUNT EQUAL TO THE UNPAID BALANCE OF THE DEBT, IN THE EVENT THAT ONE OR
MORE OF THE FOLLOWING OCCURS (EACH, A “SPRINGING RECOURSE EVENT”): (I) AN EVENT
OF DEFAULT DESCRIBED IN SECTION 8.1(D) SHALL HAVE OCCURRED, (II) THE OCCURRENCE
OF ANY CONDITION OR EVENT DESCRIBED IN EITHER SECTION 8.1(F)(I) (WITH RESPECT TO
BORROWER ONLY) OR SECTION 8.1(G) (WITH RESPECT TO BORROWER ONLY) (EACH, AN
“INSOLVENCY ACTION”) AND, WITH RESPECT TO SUCH INSOLVENCY ACTION DESCRIBED IN
SECTION 8.1(G), EITHER BORROWER, GUARANTOR OR ANY PERSON OWNING AN INTEREST
(DIRECTLY OR INDIRECTLY) IN BORROWER OR GUARANTOR CONSENTS TO, AIDS, SOLICITS,
SUPPORTS, OR OTHERWISE COOPERATES OR COLLUDES TO CAUSE SUCH INSOLVENCY ACTION OR
FAILS TO CONTEST SUCH INSOLVENCY ACTION, EXCEPT IN THE EVENT THAT ANY SUCH PARTY
HAS A FIDUCIARY OR LEGAL DUTY TO TAKE SUCH ACTION, (III) ANY INVOLUNTARY
BANKRUPTCY PROCEEDING IS BROUGHT BY BORROWER OR GUARANTOR OR ANY OF THEIR
RESPECTIVE AFFILIATES AGAINST ANY OF THEM; (IV) IF SUBSEQUENT TO THE
COMMENCEMENT OF ANY VOLUNTARY BANKRUPTCY PROCEEDING WITH RESPECT TO BORROWER,
ANY INVOLUNTARY BANKRUPTCY PROCEEDING IS BROUGHT BY LENDER AGAINST BORROWER, AND
BORROWER OR GUARANTOR FILES ANY MOTION CONTESTING THE SAME; OR (V) BORROWER,
GUARANTOR OR ANY OF THEIR RESPECTIVE AFFILIATES BRINGS OR JOINS IN ANY ACTION OR
PROCEEDING FOR THE PARTITION OF THE PROPERTY OR ANY PORTION THEREOF OR INTEREST
THEREIN.


10.2                        BROKERS AND FINANCIAL ADVISORS.  BORROWER HEREBY
REPRESENTS THAT IT HAS DEALT WITH NO FINANCIAL ADVISORS, BROKERS, UNDERWRITERS,
PLACEMENT AGENTS, AGENTS OR FINDERS IN CONNECTION WITH THE LOAN, OTHER THAN
EASTDIL SECURED, L.L.C., WHOSE FEE SHALL BE PAID BY BORROWER OR AN AFFILIATE OF
BORROWER (TO THE EXTENT SUCH AFFILIATE IS LIABLE FOR THE PAYMENT OF THE SAME). 
BORROWER SHALL INDEMNIFY AND HOLD LENDER HARMLESS FROM AND AGAINST ANY AND ALL
CLAIMS, LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES, WHETHER
INCURRED IN CONNECTION WITH ENFORCING THIS INDEMNITY OR DEFENDING CLAIMS OF
THIRD PARTIES) OF ANY KIND IN ANY WAY RELATING TO OR ARISING FROM A CLAIM BY ANY
PERSON THAT SUCH PERSON ACTED ON BEHALF OF BORROWER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREIN.  THE PROVISIONS OF THIS SECTION 10.2 SHALL
SURVIVE THE EXPIRATION AND TERMINATION OF THIS AGREEMENT AND THE REPAYMENT OF
THE DEBT.


10.3                        RETENTION OF SERVICER.  LENDER RESERVES THE RIGHT TO
RETAIN THE SERVICER TO ACT AS ITS AGENT HEREUNDER WITH SUCH POWERS AS ARE
SPECIFICALLY DELEGATED TO THE SERVICER BY LENDER, WHETHER PURSUANT TO THE TERMS
OF THIS AGREEMENT, ANY POOLING AND SERVICING AGREEMENT OR SIMILAR AGREEMENT
ENTERED INTO AS A RESULT OF A SECONDARY MARKET TRANSACTION, THE DEPOSIT ACCOUNT
AGREEMENT OR OTHERWISE, TOGETHER WITH SUCH OTHER POWERS AS ARE REASONABLY
INCIDENTAL THERETO.  BORROWER SHALL PAY ANY REASONABLE FEES AND EXPENSES OF THE
SERVICER IN CONNECTION WITH A RELEASE

80


--------------------------------------------------------------------------------




OF THE PROPERTY, ASSUMPTION OR MODIFICATION OF THE LOAN, ENFORCEMENT OF THE LOAN
DOCUMENTS OR ANY OTHER ACTION TAKEN BY SERVICER HEREUNDER ON BEHALF OF LENDER,
TO THE EXTENT SUCH ACTIONS ARE PERMITTED TO BE TAKEN PURSUANT TO THE TERMS OF
THE LOAN DOCUMENTS, BUT ONLY TO THE EXTENT THAT BORROWER ARE EXPRESSLY REQUIRED
TO PAY SUCH EXPENSES PURSUANT TO THE TERMS OF THIS AGREEMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, TO THE EXTENT ANY MATTER DESCRIBED IN
THIS AGREEMENT REQUIRES THE CONSENT OR APPROVAL OF THE SPECIAL SERVICER UNDER
THE POOLING AND SERVICING AGREEMENT (OR OTHER SIMILAR AGREEMENT) ENTERED INTO IN
CONNECTION WITH A SECURITIZATION, SUCH SPECIAL SERVICER SHALL BE AFFORDED A
CONSENT PERIOD FOR SUCH MATTER EQUAL TO THE GREATER OF (I) THE PERIOD OF TIME
GIVEN TO LENDER HEREUNDER WITHIN WHICH TO CONSENT OR APPROVE SUCH MATTER, OR
(II) 15 BUSINESS DAYS (TO THE EXTENT SUCH 15 BUSINESS DAY PERIOD IS REQUIRED
UNDER THE TERMS OF SUCH POOLING AND SERVICING AGREEMENT).


10.4                        SURVIVAL.  THIS AGREEMENT AND ALL COVENANTS,
AGREEMENTS, REPRESENTATIONS AND WARRANTIES MADE HEREIN AND IN THE CERTIFICATES
DELIVERED PURSUANT HERETO SHALL SURVIVE THE MAKING BY LENDER OF THE LOAN AND THE
EXECUTION AND DELIVERY TO LENDER OF THE NOTE, AND SHALL CONTINUE IN FULL FORCE
AND EFFECT SO LONG AS ANY OF THE DEBT IS UNPAID OR SUCH LONGER PERIOD IF
EXPRESSLY SET FORTH IN THIS AGREEMENT.  ALL BORROWER’S COVENANTS AND AGREEMENTS
IN THIS AGREEMENT SHALL INURE TO THE BENEFIT OF THE RESPECTIVE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF LENDER.


10.5                        LENDER’S DISCRETION.  WHENEVER PURSUANT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, LENDER EXERCISES ANY RIGHT GIVEN TO IT TO
APPROVE OR DISAPPROVE, OR CONSENT OR WITHHOLD CONSENT, OR ANY ARRANGEMENT OR
TERM IS TO BE SATISFACTORY TO LENDER OR IS TO BE IN LENDER’S DISCRETION, THE
DECISION OF LENDER TO APPROVE OR DISAPPROVE, TO CONSENT OR WITHHOLD CONSENT, OR
TO DECIDE WHETHER ARRANGEMENTS OR TERMS ARE SATISFACTORY OR NOT SATISFACTORY, OR
ACCEPTABLE OR UNACCEPTABLE OR IN LENDER’S DISCRETION SHALL (EXCEPT AS IS
OTHERWISE SPECIFICALLY HEREIN PROVIDED) BE IN THE SOLE DISCRETION OF LENDER AND
SHALL BE FINAL AND CONCLUSIVE.


10.6                        GOVERNING LAW.

(A)                                  THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK AND THE PROCEEDS OF THE NOTE DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS CREATED
PURSUANT TO THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO
THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT,
TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE
OF NEW YORK SHALL GOVERN THE VALIDITY AND THE ENFORCEABILITY OF ALL LOAN
DOCUMENTS AND THE DEBT.  TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND

81


--------------------------------------------------------------------------------




IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS AGREEMENT AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO § 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(B)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK COUNTY, NEW YORK AND
BORROWER WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING.  BORROWER DOES HEREBY DESIGNATE AND APPOINT CT CORPORATION SYSTEM,
111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011 AS ITS AUTHORIZED AGENT TO ACCEPT
AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY AND ALL PROCESS WHICH MAY BE SERVED
IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE COURT IN NEW
YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID
ADDRESS AND WRITTEN NOTICE OF SAID SERVICE OF BORROWER MAILED OR DELIVERED TO
BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER (UNLESS LOCAL LAW REQUIRES ANOTHER
METHOD OF SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW
YORK.  BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH OFFICE SHALL BE DESIGNATED AS THE ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.


10.7                        MODIFICATION, WAIVER IN WRITING.  NO MODIFICATION,
AMENDMENT, EXTENSION, DISCHARGE, TERMINATION OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR OF ANY OTHER LOAN DOCUMENT, NOR CONSENT TO ANY DEPARTURE BY
BORROWER THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
A WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT IS SOUGHT, AND THEN SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE, AND FOR THE
PURPOSE, FOR WHICH GIVEN.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NO
NOTICE TO OR DEMAND ON BORROWER SHALL ENTITLE BORROWER TO ANY OTHER OR FUTURE
NOTICE OR DEMAND IN THE SAME, SIMILAR OR OTHER CIRCUMSTANCES.  NEITHER ANY
FAILURE NOR ANY DELAY ON THE PART OF LENDER IN INSISTING UPON STRICT PERFORMANCE
OF ANY TERM, CONDITION, COVENANT OR AGREEMENT, OR EXERCISING ANY RIGHT, POWER,
REMEDY OR PRIVILEGE HEREUNDER, OR UNDER ANY OTHER LOAN DOCUMENT, SHALL OPERATE
AS OR CONSTITUTE A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE
THEREOF PRECLUDE ANY OTHER FUTURE EXERCISE, OR THE EXERCISE OF ANY OTHER RIGHT,
POWER, REMEDY OR PRIVILEGE.  IN PARTICULAR, AND NOT BY WAY OF LIMITATION, BY
ACCEPTING PAYMENT AFTER THE DUE DATE OF ANY AMOUNT PAYABLE UNDER ANY LOAN
DOCUMENT, LENDER SHALL NOT BE DEEMED TO HAVE WAIVED ANY RIGHT EITHER

82


--------------------------------------------------------------------------------




TO REQUIRE PROMPT PAYMENT WHEN DUE OF ALL OTHER AMOUNTS DUE UNDER THE LOAN
DOCUMENTS, OR TO DECLARE AN EVENT OF DEFAULT FOR FAILURE TO EFFECT PROMPT
PAYMENT OF ANY SUCH OTHER AMOUNT.


10.8                        TRIAL BY JURY.  BORROWER AND LENDER HEREBY AGREE NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EITHER PARTY IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY THE OTHER.


10.9                        HEADINGS/EXHIBITS.  THE SECTION HEADINGS IN THIS
AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.  THE EXHIBITS
ATTACHED HERETO, ARE HEREBY INCORPORATED BY REFERENCE AS A PART OF THE AGREEMENT
WITH THE SAME FORCE AND EFFECT AS IF SET FORTH IN THE BODY HEREOF.


10.10                 SEVERABILITY.  WHEREVER POSSIBLE, EACH PROVISION OF THIS
AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


10.11                 PREFERENCES.  UPON THE OCCURRENCE AND CONTINUANCE OF AN
EVENT OF DEFAULT, LENDER SHALL HAVE THE CONTINUING AND EXCLUSIVE RIGHT TO APPLY
ANY AND ALL PAYMENTS BY BORROWER TO ANY PORTION OF THE DEBT.  TO THE EXTENT
BORROWER MAKES A PAYMENT TO LENDER, OR LENDER RECEIVES PROCEEDS OF ANY
COLLATERAL, WHICH IS IN WHOLE OR IN PART SUBSEQUENTLY INVALIDATED, DECLARED TO
BE FRAUDULENT OR PREFERENTIAL, SET ASIDE OR REQUIRED TO BE REPAID TO A TRUSTEE,
RECEIVER OR ANY OTHER PARTY UNDER ANY BANKRUPTCY LAW, STATE OR FEDERAL LAW,
COMMON LAW OR EQUITABLE CAUSE, THEN, TO THE EXTENT OF SUCH PAYMENT OR PROCEEDS
RECEIVED, THE DEBT OR PART THEREOF INTENDED TO BE SATISFIED SHALL BE REVIVED AND
CONTINUE IN FULL FORCE AND EFFECT, AS IF SUCH PAYMENT OR PROCEEDS HAD NOT BEEN
RECEIVED BY LENDER.  THIS PROVISION SHALL SURVIVE THE EXPIRATION OR TERMINATION
OF THIS AGREEMENT AND THE REPAYMENT OF THE DEBT.


10.12                 WAIVER OF NOTICE.  BORROWER SHALL NOT BE ENTITLED TO ANY
NOTICES OF ANY NATURE WHATSOEVER FROM LENDER EXCEPT WITH RESPECT TO MATTERS FOR
WHICH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SPECIFICALLY AND EXPRESSLY
REQUIRES THE GIVING OF NOTICE BY LENDER TO BORROWER AND EXCEPT WITH RESPECT TO
MATTERS FOR WHICH BORROWER IS NOT, PURSUANT TO APPLICABLE LEGAL REQUIREMENTS,
PERMITTED TO WAIVE THE GIVING OF NOTICE.  BORROWER HEREBY EXPRESSLY WAIVES THE
RIGHT TO RECEIVE ANY NOTICE FROM LENDER WITH RESPECT TO ANY MATTER FOR WHICH NO
LOAN DOCUMENT SPECIFICALLY AND EXPRESSLY REQUIRES THE GIVING OF NOTICE BY LENDER
TO BORROWER.


10.13                 REMEDIES OF BORROWER.  IF A CLAIM OR ADJUDICATION IS MADE
THAT LENDER OR ANY OF ITS AGENTS, INCLUDING SERVICER, HAS ACTED UNREASONABLY OR
UNREASONABLY DELAYED ACTING IN ANY CASE

83


--------------------------------------------------------------------------------




WHERE BY LAW OR UNDER ANY LOAN DOCUMENT, LENDER OR ANY SUCH AGENT, AS THE CASE
MAY BE, HAS AN OBLIGATION TO ACT REASONABLY OR PROMPTLY, BORROWER AGREES THAT
NEITHER LENDER NOR ITS AGENTS, INCLUDING SERVICER, SHALL BE LIABLE FOR ANY
MONETARY DAMAGES, AND BORROWER’S SOLE REMEDY SHALL BE TO COMMENCE AN ACTION
SEEKING INJUNCTIVE RELIEF OR DECLARATORY JUDGMENT.  ANY ACTION OR PROCEEDING TO
DETERMINE WHETHER LENDER HAS ACTED REASONABLY SHALL BE DETERMINED BY AN ACTION
SEEKING DECLARATORY JUDGMENT.  BORROWER SPECIFICALLY WAIVES ANY CLAIM AGAINST
LENDER AND ITS AGENTS, INCLUDING SERVICER, WITH RESPECT TO ACTIONS TAKEN BY
LENDER OR ITS AGENTS ON BORROWER’S BEHALF.


10.14                 PRIOR AGREEMENTS.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN
RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR
AGREEMENTS, UNDERSTANDINGS AND NEGOTIATIONS AMONG OR BETWEEN SUCH PARTIES,
WHETHER ORAL OR WRITTEN, ARE SUPERSEDED BY THE TERMS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


10.15                 OFFSETS, COUNTERCLAIMS AND DEFENSES.  BORROWER HEREBY
WAIVES THE RIGHT TO ASSERT A COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM,
IN ANY ACTION OR PROCEEDING BROUGHT AGAINST BORROWER BY LENDER OR ITS AGENTS,
INCLUDING SERVICER, OR OTHERWISE OFFSET ANY OBLIGATIONS TO MAKE PAYMENTS
REQUIRED UNDER THE LOAN DOCUMENTS.  ANY ASSIGNEE OF LENDER’S INTEREST IN AND TO
THE LOAN DOCUMENTS SHALL TAKE THE SAME FREE AND CLEAR OF ALL OFFSETS,
COUNTERCLAIMS OR DEFENSES WHICH BORROWER MAY OTHERWISE HAVE (INCLUDING WITH
RESPECT TO ANY FUTURE FUNDING OBLIGATION, IF ANY, OR ANY DEFAULT OR DISPUTE
RELATING THERETO) AGAINST ANY ASSIGNOR OF SUCH DOCUMENTS, AND NO SUCH OFFSET,
COUNTERCLAIM OR DEFENSE SHALL BE INTERPOSED OR ASSERTED BY BORROWER IN ANY
ACTION OR PROCEEDING BROUGHT BY ANY SUCH ASSIGNEE UPON SUCH DOCUMENTS, AND ANY
SUCH RIGHT TO INTERPOSE OR ASSERT ANY SUCH OFFSET, COUNTERCLAIM OR DEFENSE IN
ANY SUCH ACTION OR PROCEEDING IS HEREBY EXPRESSLY WAIVED BY BORROWER.


10.16                 PUBLICITY.  ALL NEWS RELEASES, PUBLICITY OR ADVERTISING BY
BORROWER OR ITS AFFILIATES THROUGH ANY MEDIA INTENDED TO REACH THE GENERAL
PUBLIC, WHICH REFERS TO THE LOAN DOCUMENTS, THE LOAN, LENDER OR ANY MEMBER OF
THE CITIGROUP GROUP, A LOAN PURCHASER, THE SERVICER OR THE TRUSTEE IN A
SECONDARY MARKET TRANSACTION, SHALL BE SUBJECT TO THE PRIOR WRITTEN APPROVAL OF
LENDER; PROVIDED HOWEVER, THAT LENDER’S CONSENT SHALL NOT BE REQUIRED BY
BORROWER, BORROWER’S AFFILIATES, OR ANY BROKER DEALER OR INVESTOR REPRESENTATIVE
RELATED TO THE MARKETING OR SALE OF ANY INVESTMENT FUND OR INVESTMENT TRUST
MANAGED BY BORROWER’S AFFILIATES WHICH DISCLOSURE IS REQUIRED UNDER THE
SECURITIES ACT OF 1933 OR 1934 OR TO ANY POTENTIAL PURCHASER OF AN INTEREST IN
THE PROPERTY.  LENDER SHALL HAVE THE RIGHT TO ISSUE ANY OF THE FOREGOING WITHOUT
BORROWER’S APPROVAL.


10.17                 NO USURY.  BORROWER AND LENDER INTEND AT ALL TIMES TO
COMPLY WITH APPLICABLE STATE LAW OR APPLICABLE UNITED STATES FEDERAL LAW (TO THE
EXTENT THAT IT PERMITS LENDER TO CONTRACT FOR, CHARGE, TAKE, RESERVE OR RECEIVE
A GREATER AMOUNT OF INTEREST THAN UNDER STATE LAW) AND THAT THIS SECTION 10.17
SHALL CONTROL EVERY OTHER AGREEMENT IN THE LOAN DOCUMENTS.  IF THE APPLICABLE
LAW (STATE OR FEDERAL) IS EVER JUDICIALLY INTERPRETED SO AS TO RENDER USURIOUS
ANY AMOUNT CALLED FOR UNDER THE NOTE OR ANY OTHER LOAN DOCUMENT, OR CONTRACTED
FOR, CHARGED, TAKEN, RESERVED OR RECEIVED WITH RESPECT TO THE DEBT, OR IF
LENDER’S EXERCISE OF THE OPTION TO ACCELERATE THE MATURITY OF THE LOAN OR ANY
PREPAYMENT BY BORROWER RESULTS IN BORROWER HAVING PAID ANY INTEREST IN EXCESS OF
THAT PERMITTED BY APPLICABLE LAW, THEN IT IS BORROWER’S AND LENDER’S EXPRESS
INTENT THAT

84


--------------------------------------------------------------------------------




ALL EXCESS AMOUNTS THERETOFORE COLLECTED BY LENDER SHALL BE CREDITED AGAINST THE
UNPAID PRINCIPAL AND ALL OTHER DEBT (OR, IF THE DEBT HAS BEEN OR WOULD THEREBY
BE PAID IN FULL, REFUNDED TO BORROWER), AND THE PROVISIONS OF THE LOAN DOCUMENTS
IMMEDIATELY BE DEEMED REFORMED AND THE AMOUNTS THEREAFTER COLLECTIBLE THEREUNDER
REDUCED, WITHOUT THE NECESSITY OF THE EXECUTION OF ANY NEW DOCUMENT, SO AS TO
COMPLY WITH APPLICABLE LAW, BUT SO AS TO PERMIT THE RECOVERY OF THE FULLEST
AMOUNT OTHERWISE CALLED FOR THEREUNDER.  ALL SUMS PAID OR AGREED TO BE PAID TO
LENDER FOR THE USE, FORBEARANCE OR DETENTION OF THE LOAN SHALL, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED, ALLOCATED, AND SPREAD
THROUGHOUT THE FULL STATED TERM OF THE LOAN UNTIL PAYMENT IN FULL SO THAT THE
RATE OR AMOUNT OF INTEREST ON ACCOUNT OF THE DEBT DOES NOT EXCEED THE MAXIMUM
LAWFUL RATE FROM TIME TO TIME IN EFFECT AND APPLICABLE TO THE DEBT FOR SO LONG
AS THE DEBT IS OUTSTANDING.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN ANY LOAN DOCUMENT, IT IS NOT THE INTENTION OF LENDER TO ACCELERATE THE
MATURITY OF ANY INTEREST THAT HAS NOT ACCRUED AT THE TIME OF SUCH ACCELERATION
OR TO COLLECT UNEARNED INTEREST AT THE TIME OF SUCH ACCELERATION.


10.18                 CONFLICT; CONSTRUCTION OF DOCUMENTS.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND ANY OF THE OTHER LOAN
DOCUMENTS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.  THE PARTIES HERETO
ACKNOWLEDGE THAT EACH IS REPRESENTED BY SEPARATE COUNSEL IN CONNECTION WITH THE
NEGOTIATION AND DRAFTING OF THE LOAN DOCUMENTS AND THAT THE LOAN DOCUMENTS SHALL
NOT BE SUBJECT TO THE PRINCIPLE OF CONSTRUING THEIR MEANING AGAINST THE PARTY
THAT DRAFTED THEM.


10.19                 NO THIRD PARTY BENEFICIARIES.  THE LOAN DOCUMENTS ARE
SOLELY FOR THE BENEFIT OF LENDER AND BORROWER AND NOTHING CONTAINED IN ANY LOAN
DOCUMENT SHALL BE DEEMED TO CONFER UPON ANYONE OTHER THAN THE LENDER AND
BORROWER ANY RIGHT TO INSIST UPON OR TO ENFORCE THE PERFORMANCE OR OBSERVANCE OF
ANY OF THE OBLIGATIONS CONTAINED THEREIN.


10.20                 YIELD MAINTENANCE PREMIUM.  BORROWER ACKNOWLEDGES THAT
(A) LENDER IS MAKING THE LOAN IN CONSIDERATION OF THE RECEIPT BY LENDER OF ALL
INTEREST AND OTHER BENEFITS INTENDED TO BE CONFERRED BY THE LOAN DOCUMENTS AND
(B) IF PAYMENTS OF PRINCIPAL ARE MADE TO LENDER PRIOR TO THE STATED MATURITY
DATE, FOR ANY REASON WHATSOEVER, WHETHER VOLUNTARY, AS A RESULT OF LENDER’S
ACCELERATION OF THE LOAN AFTER AN EVENT OF DEFAULT, BY OPERATION OF LAW OR
OTHERWISE, LENDER WILL NOT RECEIVE ALL SUCH INTEREST AND OTHER BENEFITS AND MAY,
IN ADDITION, INCUR COSTS.  FOR THESE REASONS, AND TO INDUCE LENDER TO MAKE THE
LOAN, BORROWER AGREES THAT, EXCEPT AS EXPRESSLY PROVIDED IN SECTION 2.2.3,
SECTION 2.3.2, SECTION 2.3.4 AND SECTION 7.4.2 OF THIS AGREEMENT, ALL
PREPAYMENTS, IF ANY, WHETHER VOLUNTARY OR INVOLUNTARY, WILL BE ACCOMPANIED BY
THE YIELD MAINTENANCE PREMIUM.  SUCH YIELD MAINTENANCE PREMIUM SHALL BE REQUIRED
WHETHER PAYMENT IS MADE BY BORROWER, BY A PERSON ON BEHALF OF BORROWER, OR BY
THE PURCHASER AT ANY FORECLOSURE SALE, AND MAY BE INCLUDED IN ANY BID BY LENDER
AT SUCH SALE.  BORROWER FURTHER ACKNOWLEDGES THAT (A) IT IS A KNOWLEDGEABLE REAL
ESTATE DEVELOPER AND/OR INVESTOR; (B) IT FULLY UNDERSTANDS THE EFFECT OF THE
PROVISIONS OF THIS SECTION 10.20, AS WELL AS THE OTHER PROVISIONS OF THE LOAN
DOCUMENTS; (C) THE MAKING OF THE LOAN BY LENDER AT THE INTEREST RATE AND OTHER
TERMS SET FORTH IN THE LOAN DOCUMENTS ARE SUFFICIENT CONSIDERATION FOR
BORROWER’S OBLIGATION TO PAY A YIELD MAINTENANCE PREMIUM (IF REQUIRED); AND
(D) LENDER WOULD NOT MAKE THE LOAN ON THE TERMS SET FORTH HEREIN WITHOUT THE
INCLUSION OF SUCH PROVISIONS.  BORROWER ALSO ACKNOWLEDGES THAT THE PROVISIONS OF
THIS AGREEMENT LIMITING THE RIGHT OF PREPAYMENT AND PROVIDING FOR THE PAYMENT OF
THE YIELD MAINTENANCE PREMIUM AND OTHER CHARGES SPECIFIED HEREIN WERE
INDEPENDENTLY

85


--------------------------------------------------------------------------------




NEGOTIATED AND BARGAINED FOR, AND CONSTITUTE A SPECIFIC MATERIAL PART OF THE
CONSIDERATION GIVEN BY BORROWER TO LENDER FOR THE MAKING OF THE LOAN EXCEPT AS
EXPRESSLY PERMITTED HEREUNDER.


10.21                 ASSIGNMENT.  THE LOAN, THE NOTE, THE LOAN DOCUMENTS AND/OR
LENDER’S RIGHTS, TITLE, OBLIGATIONS AND INTERESTS THEREIN MAY BE ASSIGNED BY
LENDER AND ANY OF ITS SUCCESSORS AND ASSIGNS TO ANY PERSON AT ANY TIME IN ITS
DISCRETION, IN WHOLE OR IN PART, WHETHER BY OPERATION OF LAW (PURSUANT TO A
MERGER OR OTHER SUCCESSOR IN INTEREST) OR OTHERWISE.  UPON SUCH ASSIGNMENT, ALL
REFERENCES TO LENDER IN THIS AGREEMENT AND IN ANY LOAN DOCUMENT SHALL BE DEEMED
TO REFER TO SUCH ASSIGNEE OR SUCCESSOR IN INTEREST AND SUCH ASSIGNEE OR
SUCCESSOR IN INTEREST SHALL THEREAFTER STAND IN THE PLACE OF LENDER.  BORROWER
MAY NOT ASSIGN ITS RIGHTS, TITLE, INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT
OR UNDER ANY OF THE LOAN DOCUMENTS.


10.22                 BORROWER’S DESIGNEE.  BORROWER HEREBY AUTHORIZES,
DESIGNATES AND DIRECTS BORROWER’S DESIGNEE TO GIVE LENDER DIRECTIONS OF ANY
KIND, TO TAKE THE ACTIONS OR MAKE SUCH DELIVERIES SPECIFIED HEREIN TO BE TAKEN
OR DELIVERED BY BORROWER’S DESIGNEE (INCLUDING UNDER SECTIONS 5.11, 6.3 AND 9.1,
AND INCLUDING WITH RESPECT TO ANY REQUISITIONS FROM ANY RESERVE ACCOUNTS UNDER
ARTICLE 3) AND TO GIVE AND RECEIVE NOTICES OF ANY KIND ON BEHALF OF BORROWER
UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  ANY NOTICE GIVEN BY
LENDER TO BORROWER’S DESIGNEE SHALL BE DEEMED TO HAVE BEEN GIVEN TO EACH AND
EVERY BORROWER.


10.23                 INTENTIONALLY OMITTED.


10.24                 SET-OFF.  IN ADDITION TO ANY RIGHTS AND REMEDIES OF LENDER
PROVIDED BY THIS AGREEMENT AND BY LAW, LENDER SHALL HAVE THE RIGHT, WITHOUT
PRIOR NOTICE TO BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY BORROWER TO
THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE
BY BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR
OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL
DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY
CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN
EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, AT ANY TIME HELD OR OWING BY LENDER OR ANY AFFILIATE THEREOF TO OR
FOR THE CREDIT OR THE ACCOUNT OF BORROWER.  LENDER AGREES PROMPTLY TO NOTIFY
BORROWER AFTER ANY SUCH SET-OFF AND APPLICATION MADE BY LENDER; PROVIDED THAT
THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF
AND APPLICATION.


10.25                 COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN
ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME
INSTRUMENT.

86


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

BORROWER:

 

 

 

BEHRINGER HARVARD 101 SOUTH TRYON
LP, a Delaware limited partnership

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDER:

 

 

 

CITIGROUP GLOBAL MARKETS REALTY

 

CORP., a New York corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 


--------------------------------------------------------------------------------


Schedule 1

Outstanding Tenant Improvements and Leasing Costs

Suite No.

 

Name of Tenant

 

Description of Leasing
Costs

 

Outstanding
Leasing Costs

 

3700, 3800, 3900, 4000

 

Alston & Bird (Office)

 

Leasing Fee External (paid 6/1/08)

 

$

483,608.20

 

3700, 3800, 3900, 4000

 

Alston & Bird (Office)

 

Future Allowance (paid after 6/1/08)

 

$

324,384.00

 

Various

 

Bank Of America Renewal (Office)

 

Future Allowance (paid after 1/08)

 

$

467,935.00

 

Various

 

Bank Of America Renewal (Office)

 

Leasing Fee External (paid 1/08)

 

$

615,895.64

 

Various

 

Bank Of America Renewal (Office)

 

Future Allowance (paid after 4/09)

 

$

2,406,885.00

 

Various

 

Bank Of America Renewal (Office)

 

Future Allowance (paid after 1/08, Restrooms)

 

$

100,000.00

 

 

1-1


--------------------------------------------------------------------------------


Schedule 2

Required Repairs


--------------------------------------------------------------------------------


Schedule 3

Exceptions to Representations and Warranties

None.

3-1


--------------------------------------------------------------------------------


Schedule 4

Organization of Borrower

4-1


--------------------------------------------------------------------------------


Schedule 5

Definition of Special Purpose Bankruptcy Remote Entity

A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC, or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter (i) was and will be organized solely for
the purpose of (A) owning or leasing the Property or (B) acting as a general
partner of the limited partnership that owns or leases the Property or member of
the limited liability company that owns or leases the Property; (ii) has not
engaged and will not engage in any business unrelated to (A) the ownership or
leasing of the Property, (B) acting as general partner of the limited
partnership that owns or leases the Property or (C) acting as a member of the
limited liability company that owns or leases the Property, as applicable;
(iii) has not had and will not have any assets other than those related to the
Property or its partnership or member interest in the limited partnership or
limited liability company that owns or leases the Property, as applicable;
(iv) has not engaged, sought or consented to and will not engage in, seek or
consent to any (A) dissolution, winding up, liquidation, consolidation, merger,
asset sale (except as expressly permitted by this Agreement), transfer of
partnership or membership interests or the like, or (B) amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation or operating agreement (as applicable); (v) if such
entity is a limited partnership, has and will have, as its only general
partners, Special Purpose Bankruptcy Remote Entities that are corporations or
that are Single Member Bankruptcy Remote LLC’s; (vi) if such entity is a
corporation or a Single Member Bankruptcy Remote LLC, has and will have at least
one Independent Director, and has not caused or allowed and will not cause or
allow the board of directors or board of managers, as applicable, of such entity
to take any action requiring the unanimous affirmative vote of one hundred
percent (100%) of the members of its board of directors or board of managers, as
applicable, unless all of the directors or managers, as applicable, and all
Independent Directors shall have participated in such vote; (vii) if such entity
is a limited liability company, has and will have at least one member that has
been and will be a Special Purpose Bankruptcy Remote Entity that has been and
will be a corporation or a Single Member Bankruptcy Remote LLC and such
corporation or such Single Member Bankruptcy Remote LLC is the managing member
of such limited liability company; (viii) if such entity is a limited liability
company with more than one member, has and will have articles of organization, a
certificate of formation and/or an operating agreement, as applicable, providing
that (A) such entity will dissolve only upon the bankruptcy of the managing
member, (B) the vote of a majority-in-interest of the remaining members is
sufficient to continue the life of the limited liability company in the event of
such bankruptcy of the managing member and (C) if the vote of a
majority-in-interest of the remaining members to continue the life of the
limited liability company following the bankruptcy of the managing member is not
obtained, the limited liability company may not liquidate the Property without
the consent of the applicable Rating Agencies for as long as the Loan is
outstanding; (ix) has not, and without the unanimous consent of all of its
partners, directors or members (including all Independent Directors), as
applicable, will not, with respect to itself or to any other entity in which it
has a direct or indirect legal or beneficial ownership interest (A) file a
bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from

5-1


--------------------------------------------------------------------------------




debts or the protection of debtors generally, (B) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for such entity or for all or any portion of
such entity’s properties, (C) make any assignment for the benefit of such
entity’s creditors or (D) take any action that might cause such entity to become
insolvent; (x) has remained and will remain solvent and has maintained and will
maintain adequate capital in light of its contemplated business operations;
(xi) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity; (xii) has maintained and will
maintain its accounts, books and records separate from any other Person;
provided, however, that the financial statements of such Person may be included
in the consolidated financial statements of another Person in accordance with
GAAP, provided that in each case, such financial statements identify such Person
as a separate member of such consolidated group and include an express statement
to the effect that the assets of such Person are not available to satisfy the
claims of creditors of such other Person, and will file its own tax returns;
provided, however, that if such entity is a so-called “disregarded entity” under
applicable law for tax purposes, and such entity is required or permitted to be
included in a consolidated return of another entity, then such entity may be
included in the consolidated return of such other entity; (xiii) has maintained
and will maintain its books, records, resolutions and agreements as official
records; (xiv) has not commingled and will not commingle its funds or assets
with those of any other Person; (xv) has held and will hold its assets in its
own name; (xvi) has conducted and will conduct its business in its name or under
the trade name of the Property, (xvii) subject to the proviso in clause (xii)
above, has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person; (xviii) has
paid and will pay its own liabilities, including the salaries of its own
employees, out of its own funds and assets; (xix) has observed and will observe
all partnership, corporate or limited liability company formalities, as
applicable; (xx) subject to sub clause (xxx) below, has maintained and will
maintain an arm’s-length relationship with its Affiliates; (xxi) (a) if such
entity owns the Property, has and will have no indebtedness other than the Loan
and Permitted Indebtedness (subject to the provisions of Section 5.22 of this
Agreement), or (b) if such entity acts as the general partner of a limited
partnership which owns the Property, has and will have no indebtedness (in
addition to such liability as it has by virtue of its status as general partner)
other than unsecured trade payables in the ordinary course of business relating
to acting as general partner of the limited partnership which owns the Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within thirty
(30) days of the date incurred, or (c) if such entity acts as a managing member
of a limited liability company which owns the Property, has and will have no
indebtedness other than unsecured trade payables in the ordinary course of
business relating to acting as a member of the limited liability company which
owns the Property which (1) do not exceed, at any time, $10,000 and (2) are paid
within thirty (30) days of the date incurred; (xxii) except, if applicable, by
virtue of its status as a general partner, has not and will not assume or
guarantee or become obligated for the debts of any other Person or hold out its
credit as being available to satisfy the obligations of any other Person except
for the Loan; (xxiii) has not and will not acquire obligations or securities of
its partners, members or shareholders; (xxiv) has allocated and will allocate
fairly and reasonably shared expenses, including shared office space, and uses
separate stationery, invoices and checks; (xxv) except in connection with the
Loan, has not pledged and will not pledge its assets for the benefit of any
other Person; (xxvi) has held itself out and identified itself and will hold
itself out and identify itself as a separate and distinct entity under its own
name and not as a division or part of any other Person; (xxvii) has maintained
and will maintain its assets

5-2


--------------------------------------------------------------------------------




in such a manner that it will not be costly or difficult to segregate, ascertain
or identify its individual assets from those of any other Person; (xxviii) has
not made and will not make loans to any Person; (xxix) has not identified and
will not identify its partners, members or shareholders, or any Affiliate of any
of them, as a division or part of it; (xxx) except for the Management Agreement,
has not entered into or been a party to, and will not enter into or be a party
to, any transaction with its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party; (xxxi) has
and will have no obligation to indemnify its partners, officers, directors,
members or Special Members, as the case may be, or has such an obligation that
is fully subordinated to the Debt and will not constitute a claim against it if
cash flow in excess of the amount required to pay the Debt is insufficient to
pay such obligation; and (xxxii) to the fullest extent permitted under
applicable law, will consider the interests of its creditors in connection with
all corporate, partnership or limited liability actions, as applicable.

“Independent Director” means (x) in the case of a Single Member Bankruptcy
Remote LLC:  a natural person selected by Borrower and reasonably satisfactory
to Lender who shall not have been at the time of such individual’s appointment
as an Independent Director of the Single Member Bankruptcy Remote LLC, does not
thereafter become while serving as an Independent Director (except pursuant to
an express provision in the Single Member Bankruptcy Remote LLC’s limited
liability company agreement providing for the Independent Director to become a
Special Member (defined below) upon the sole member of such Single Member
Bankruptcy Remote LLC ceasing to be a member in such Single Member Bankruptcy
Remote LLC) and shall not have been at any time during the preceding five years
(i) a shareholder/partner/member of, or an officer or employee of, Borrower or
any of its shareholders, subsidiaries or Affiliates, (ii) a director of any
shareholder, subsidiary or Affiliate of Borrower, (iii) a customer of, or
supplier to, Borrower or any of its shareholders, subsidiaries or Affiliates,
(iv) a Person who Controls any such shareholder, supplier or customer, or (v) a
member of the immediate family of any such shareholder/ director/partner/member,
officer, employee, supplier or customer or of any director of Borrower (other
than as an Independent Director); and (y) in the case of a corporation, an
individual selected by Borrower and reasonably satisfactory to Lender who shall
not have been at the time of such individual’s appointment as a director, does
not thereafter become while serving as an Independent Director and shall not
have been at any time during the preceding five years (i) a
shareholder/partner/member of, or an officer, employee, consultant, agent or
advisor of, Borrower or any of its shareholders, subsidiaries, members or
Affiliates, (ii) a director of any shareholder, subsidiary, member, or Affiliate
of Borrower other than Borrower’s general partner or managing member, (iii) a
customer of, or supplier to, Borrower or any of its shareholders, subsidiaries
or Affiliates that derives more than ten percent (10%) of its purchases or
income from its activities with Borrower or any Affiliate of Borrower, (iv) a
Person who Controls any such shareholder, supplier or customer, or (v) a member
of the immediate family (including a grandchild or sibling) of any such
shareholder/director/partner/member, officer, employee, supplier or customer or
of any other director of Borrower’s general partner or managing member.  A
natural person who otherwise satisfies the foregoing definition of Independent
Director except for being the independent director, manager or special member of
a “special purpose entity” affiliated with the Borrower that does not own a
direct or indirect equity interest in the Borrower shall not be disqualified
from serving as an Independent Director if such individual is at the time of
initial appointment, or at any time while serving as an Independent

5-3


--------------------------------------------------------------------------------




Director, an Independent Director of a “special purpose entity” affiliated with
the Borrower (other than any entity that owns a direct or indirect equity
interest in the Borrower).

“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter (i) complies with the following clauses of
the definition of Special Purpose Bankruptcy Remote Entity above:  (i), (ii),
(iii), (iv), (ix), (x), (xi) and (xiii) through (xxxii); (ii) has maintained and
will maintain its accounts, books and records separate from any other person;
(iii) has and will have an operating agreement which provides that the business
and affairs of such Single Member Bankruptcy Remote LLC shall be managed by its
sole member (the “Sole Member”), and at all times there shall be at least one
duly appointed Independent Director, and the Sole Member will not, without the
written consent of its Independent Director (1) take any action affecting its
status as a “Special Purpose Bankruptcy Remote Entity” (as set forth in this
Schedule 5) or (2) take any other “Material Action” (which for purposes hereof
means any action to consolidate or merge such Single Member Bankruptcy Remote
LLC with or into any Person, or sell all or substantially all of the assets of
such Single Member Bankruptcy Remote LLC other than in connection with a
permitted defeasance, an assignment and assumption effected in accordance with
Section 5.26.3 of this Agreement or payment in full of the Loan in accordance
with the terms of the Loan Documents, or to institute proceedings to have such
Single Member Bankruptcy Remote LLC be adjudicated bankrupt or insolvent, or
consent to the institution of bankruptcy or insolvency proceedings against such
Single Member Bankruptcy Remote LLC or file a petition seeking, or consent to,
reorganization or relief with respect to such Single Member Bankruptcy Remote
LLC under any applicable federal or state law relating to bankruptcy, or consent
to the appointment of a receiver, liquidator, assignee, trustee, sequestrator
(or other similar official) of such Single Member Bankruptcy Remote LLC or a
substantial part of its property, or make any assignment for the benefit of
creditors of such Single Member Bankruptcy Remote LLC, or admit in writing such
Single Member Bankruptcy Remote LLC’s inability to pay its debts generally as
they become due, or take action in furtherance of any such action, or, to the
fullest extent permitted by law,  dissolve or liquidate such Single Member
Bankruptcy Remote LLC); (iv)  has and will have an operating agreement which
provides that, as long as any portion of the Debt remains outstanding, (A) upon
the occurrence of any event that causes Sole Member to cease to be a member of
such Single Member Bankruptcy Remote LLC (other than (x) upon an assignment by
Sole Member of all of its limited liability company interest in such Single
Member Bankruptcy Remote LLC and the admission of the transferee, if permitted
pursuant to the organizational documents of such Single Member Bankruptcy Remote
LLC and the Loan Documents, or (y) the resignation of Sole Member and the
admission of an additional member of such Single Member Bankruptcy Remote LLC,
if permitted pursuant to the organizational documents of such Single Member
Bankruptcy Remote LLC and the Loan Documents), the person acting as an
Independent Director of such Single Member Bankruptcy Remote LLC shall, without
any action of any Person and simultaneously with Sole Member ceasing to be a
member of such Single Member Bankruptcy Remote LLC, automatically be admitted as
the sole member of such Single Member Bankruptcy Remote LLC (the “Special
Member”) and shall preserve and continue the existence of such Single Member
Bankruptcy Remote LLC without dissolution, (B) no Special Member may resign or
transfer its rights as Special Member unless (x) a successor Special Member has
been admitted to such Single Member Bankruptcy Remote LLC as a Special Member,
and (y) such successor Special Member has also accepted its appointment as an
Independent Director and (C) except as expressly permitted pursuant to the terms
of this

5-4


--------------------------------------------------------------------------------




Agreement, Sole Member may not resign and no additional member shall be admitted
to such Single Member Bankruptcy Remote LLC; (v) has and will have an operating
agreement which provides that, as long as any portion of the Debt remains
outstanding, (A) such Single Member Bankruptcy Remote LLC shall be dissolved,
and its affairs shall be would up only upon the first to occur of the following:
(x) the termination of the legal existence of the last remaining member of such
Single Member Bankruptcy Remote LLC or the occurrence of any other event which
terminates the continued membership of the last remaining member of such Single
Member Bankruptcy Remote LLC in such Single Member Bankruptcy Remote LLC unless
the business of such Single Member Bankruptcy Remote LLC is continued in a
manner permitted by its operating agreement or the Delaware Limited Liability
Company Act (the “Act”) or (y) the entry of a decree of judicial dissolution
under Section 18-802 of the Act; (B) upon the occurrence of any event that
causes the last remaining member of such Single Member Bankruptcy Remote LLC to
cease to be a member of such Single Member Bankruptcy Remote LLC or that causes
Sole Member to cease to be a member of such Single Member Bankruptcy Remote LLC
(other than (x) upon an assignment by Sole Member of all of its limited
liability company interest in such Single Member Bankruptcy Remote LLC and the
admission of the transferee, if permitted pursuant to the organizational
documents of such Single Member Bankruptcy Remote LLC and the Loan Documents, or
(y) the resignation of Sole Member and the admission of an additional member of
such Single Member Bankruptcy Remote LLC, if permitted pursuant to the
organizational documents of such Single Member Bankruptcy Remote LLC and the
Loan Documents), to the fullest extent permitted by law, the personal
representative of such member shall be authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such member in such Single Member Bankruptcy Remote LLC, agree in writing to
continue the existence of such Single Member Bankruptcy Remote LLC and to the
admission of the personal representative or its nominee or designee, as the case
may be, as a substitute member of such Single Member Bankruptcy Remote LLC,
effective as of the occurrence of the event that terminated the continued
membership of such member in such Single Member Bankruptcy Remote LLC; (C) the
bankruptcy of Sole Member or a Special Member shall not cause such member or
Special Member, respectively, to cease to be a member of such Single Member
Bankruptcy Remote LLC and upon the occurrence of such an event, the business of
such Single Member Bankruptcy Remote LLC shall continue without dissolution; (D)
in the event of dissolution of such Single Member Bankruptcy Remote LLC, such
Single Member Bankruptcy Remote LLC shall conduct only such activities as are
necessary to wind up its affairs (including the sale of the assets of such
Single Member Bankruptcy Remote LLC in an orderly manner), and the assets of
such Single Member Bankruptcy Remote LLC shall be applied in the manner, and in
the order of priority, set forth in Section 18-804 of the Act; and (E) to the
fullest extent permitted by law, each of Sole Member and the Special Member
shall irrevocably waive any right or power that they might have to cause such
Single Member Bankruptcy Remote LLC or any of its assets to be partitioned, to
cause the appointment of a receiver for all or any portion of the assets of such
Single Member Bankruptcy Remote LLC, to compel any sale of all or any portion of
the assets of such Single Member Bankruptcy Remote LLC pursuant to any
applicable law or to file a complaint or to institute any proceeding at law or
in equity to cause the dissolution, liquidation, winding up or termination of
such Single Member Bankruptcy Remote LLC.

5-5


--------------------------------------------------------------------------------


Schedule 8

Rent Roll

(See Attached)

8-1


--------------------------------------------------------------------------------